 



EXECUTION COPY
Exhibit 10.1
 
CREDIT AGREEMENT
among
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,
STARWOOD HOTELS & RESORTS,
CERTAIN ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS,
CERTAIN ADDITIONAL ALTERNATE CURRENCY REVOLVING LOAN BORROWERS,
VARIOUS LENDERS,
DEUTSCHE BANK AG NEW YORK BRANCH,
as ADMINISTRATIVE AGENT,
JPMORGAN CHASE BANK, N.A. and SOCIETE GENERALE,
as SYNDICATION AGENTS,
BANK OF AMERICA, N.A. and CALYON NEW YORK BRANCH,
as DOCUMENTATION AGENTS,
DEUTSCHE BANK SECURITIES INC., J.P. MORGAN SECURITIES INC.
and BANC OF AMERICA SECURITIES LLC,
as LEAD ARRANGERS and BOOK RUNNING MANAGERS,
THE BANK OF NOVA SCOTIA, CITICORP NORTH AMERICA, INC.
and THE ROYAL BANK OF SCOTLAND PLC,
as SENIOR MANAGING AGENTS,
and
MIZUHO CORPORATE BANK, LTD.,
as MANAGING AGENT
 

   
 
        Dated as of February 10, 2006                  
 
   

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. AMOUNT AND TERMS OF CREDIT
    1  
 
       
1.01 The Commitments
    1  
1.02 Minimum Amount of Each Borrowing
    4  
1.03 Notice of Borrowing
    5  
1.04 Competitive Bid Borrowings
    6  
1.05 Disbursement of Funds
    8  
1.06 Notes
    9  
1.07 Conversions
    15  
1.08 Pro Rata Borrowings
    16  
1.09 Interest
    16  
1.10 Interest Periods
    19  
1.11 Increased Costs, Illegality, etc.
    20  
1.12 Compensation
    23  
1.13 Lending Offices; Changes Thereto
    23  
1.14 Replacement of Lenders
    24  
1.15 Bankers’ Acceptance Provisions
    25  
1.16 European Monetary Union
    26  
1.17 Special Provisions Regarding RL Lenders, Alternate Currency Revolving Loans
and Alternate Currency Letters of Credit
    26  
1.18 Special Provisions Applicable to the Total Canadian Dollar Revolving Loan
Sub-Commitment
    29  
1.19 Incremental Revolving Loan Commitments
    31  
 
       
SECTION 2. LETTERS OF CREDIT
    34  
 
       
2.01 Letters of Credit
    34  
2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc.
    36  
2.03 Letter of Credit Requests; Notices of Issuance
    37  
2.04 Letter of Credit Participations
    37  
2.05 Agreement to Repay Letter of Credit Drawings
    40  
2.06 Increased Costs
    42  
 
       
SECTION 3. FEES; REDUCTIONS OF COMMITMENT
    43  
 
       
3.01 Fees
    43  
3.02 Voluntary Termination or Reduction of Total Unutilized Revolving Loan
Commitment
    44  
3.03 Mandatory Reduction of Commitments
    45  
 
       
SECTION 4. PREPAYMENTS; PAYMENTS; TAXES
    45  
 
       
4.01 Voluntary Prepayments
    45  
4.02 Mandatory Repayments and Commitment Reductions
    46  
4.03 Method and Place of Payment
    49  

(i)



--------------------------------------------------------------------------------



 



              Page  
4.04 Net Payments
    50  
 
       
SECTION 5. CONDITIONS PRECEDENT TO INITIAL CREDIT EVENTS
    52  
 
       
5.01 Execution of Agreement; Notes
    52  
5.02 Opinions of Counsel
    52  
5.03 Corporate Documents; Proceedings; etc.
    53  
5.04 Fees, etc.
    53  
5.05 Refinancing; etc.
    53  
5.06 Outstanding Indebtedness and Preferred Stock; Subordination Agreement
    53  
5.07 Adverse Change, etc.
    54  
5.08 Litigation
    54  
5.09 Sheraton Guaranty
    54  
5.10 Projections; Solvency Certificate
    54  
 
       
SECTION 6. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS
    55  
 
       
6.01 No Default; Representations and Warranties
    55  
6.02 Requirements of Law
    55  
6.03 Notice of Borrowing; Competitive Bid Loans; Letter of Credit Request
    55  
6.04 Election to Become an Alternate Currency Revolving Loan Borrower
    56  
6.05 Election to Become a Dollar Revolving Loan Borrower
    56  
 
       
SECTION 7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS
    57  
 
       
7.01 Existence; Compliance with Law
    57  
7.02 Power; Authorization; Enforceable Obligations
    58  
7.03 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections; etc.
    58  
7.04 Litigation
    60  
7.05 True and Complete Disclosure
    60  
7.06 Use of Proceeds
    60  
7.07 Taxes
    61  
7.08 Compliance with ERISA
    61  
7.09 Property
    63  
7.10 Status as a REIT
    63  
7.11 Compliance with Statutes, etc.
    63  
7.12 Investment Company Act
    63  
7.13 Public Utility Holding Company Act
    63  
7.14 Environmental Matters
    63  
7.15 Labor Relations
    64  
7.16 Intellectual Property, Licenses, Franchises and Formulas
    64  
7.17 Scheduled Existing Indebtedness, etc.
    64  
 
       
SECTION 8. AFFIRMATIVE COVENANTS
    65  
 
       
8.01 Information Covenants
    65  
8.02 Books, Records and Inspections
    67  
8.03 Maintenance of Insurance
    67  

(ii)



--------------------------------------------------------------------------------



 



              Page  
8.04 Corporate Franchises
    68  
8.05 Compliance with Statutes, etc.
    68  
8.06 ERISA
    68  
8.07 End of Fiscal Years; Fiscal Quarters
    69  
8.08 Performance of Obligations
    70  
8.09 Maintenance of Properties
    70  
8.10 REIT Requirements
    70  
8.11 Payment of Taxes
    70  
8.12 Ownership of Certain Subsidiaries
    70  
8.13 Assigned Starwood Note; etc.
    70  
 
       
SECTION 9. NEGATIVE COVENANTS
    71  
 
       
9.01 Liens
    71  
9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc.
    73  
9.03 Restricted Payments
    74  
9.04 Consolidated Interest Coverage Ratio
    75  
9.05 Maximum Consolidated Leverage Ratio
    75  
9.06 Business
    75  
9.07 Restriction on Incurrence of Intercompany Debt, etc.
    75  
9.08 Transaction with Affiliates.
    76  
 
       
SECTION 10. EVENTS OF DEFAULT
    76  
 
       
10.01 Payments
    76  
10.02 Representations, etc.
    76  
10.03 Covenants
    76  
10.04 Default Under Other Agreements
    76  
10.05 Bankruptcy, etc.
    77  
10.06 ERISA
    77  
10.07 Guaranties
    78  
10.08 Judgments
    78  
10.09 Change of Control
    78  
10.10 REIT Status
    78  
10.11 Subordination Agreement
    78  
 
       
SECTION 11. DEFINITIONS AND ACCOUNTING TERMS
    79  
 
       
11.01 Defined Terms
    79  
 
       
SECTION 12. THE AGENTS
    125  
 
       
12.01 Appointment
    125  
12.02 Nature of Duties
    125  
12.03 Lack of Reliance on the Agents
    125  
12.04 Certain Rights of the Agents
    126  
12.05 Reliance
    126  
12.06 Indemnification
    126  
12.07 Each Agent in its Individual Capacity
    127  

(iii)



--------------------------------------------------------------------------------



 



              Page  
12.08 Holders
    127  
12.09 Resignation by, or Removal of, the Agents
    127  
 
       
SECTION 13. MISCELLANEOUS
    128  
 
       
13.01 Payment of Expenses, etc.
    128  
13.02 Right of Setoff
    129  
13.03 Notices
    130  
13.04 Benefit of Agreement; Assignments; Participations
    130  
13.05 No Waiver; Remedies Cumulative
    133  
13.06 Payments Pro Rata
    133  
13.07 Calculations; Computations
    134  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    134  
13.09 Counterparts
    135  
13.10 Effectiveness
    135  
13.11 Headings Descriptive
    136  
13.12 Amendment or Waiver; etc.
    136  
13.13 Survival
    140  
13.14 Domicile of Loans
    140  
13.15 Register
    140  
13.16 Judgment Currency
    141  
13.17 Confidentiality
    142  
13.18 Patriot Act
    142  
13.19 Post-Closing Matters
    143  
 
       
SECTION 14. DRL BORROWER GUARANTY
    143  
 
       
14.01 The Guaranty
    143  
14.02 Bankruptcy
    144  
14.03 Nature of Liability
    144  
14.04 Independent Obligation
    144  
14.05 Authorization
    145  
14.06 Reliance
    146  
14.07 Subordination
    146  
14.08 Waiver
    146  
14.09 Payments
    147  
14.10 Consent to Additional Obligations
    147  
14.11 Fraudulent Conveyance Limitation
    148  

(iv)



--------------------------------------------------------------------------------



 



     
SCHEDULE I-A
  Commitments
SCHEDULE I-B
  Alternate Currency Revolving Loan Sub-Commitments
SCHEDULE II
  Lender Addresses and Applicable Lending Offices
SCHEDULE III
  Certain Provisions Relating to Bankers’ Acceptances
SCHEDULE IV
  Calculation of the Mandatory Costs
SCHEDULE 1.15(b)
  Existing Bankers’ Acceptances
SCHEDULE 2.01(c)
  Existing Letters of Credit
SCHEDULE 5.06
  Subsidiary Preferred Stock
SCHEDULE 7.07
  Taxes
SCHEDULE 7.17
  Scheduled Existing Indebtedness
SCHEDULE 9.01
  Existing Liens  
EXHIBIT A
  Notice of Borrowing
EXHIBIT B
  Notice of Competitive Bid Borrowing
EXHIBIT C-1
  Dollar Revolving Note
EXHIBIT C-2
  Canadian Dollar Revolving Note
EXHIBIT C-3
  Sterling Revolving Note
EXHIBIT C-4
  Euro I Revolving Note
EXHIBIT C-5
  Euro II Revolving Note
EXHIBIT C-6
  Australian Dollar Revolving Note
EXHIBIT C-7
  Yen Revolving Note
EXHIBIT C-8
  Other Permitted LIBOR-Based Alternate Currency Revolving Note
EXHIBIT C-9
  Swingline Note
EXHIBIT D
  Letter of Credit Request
EXHIBIT E
  Section 4.04(b)(ii) Certificate
EXHIBIT F-1
  Opinion of Sidley Austin LLP, special counsel to the Credit Parties
EXHIBIT F-2
  Opinion of Lionel Sawyer & Collins, special Nevada counsel to the Credit
Parties
EXHIBIT F-3
  Opinion of Ballard Spahr Andrews & Ingersoll, LLP, special Maryland counsel to
the Credit Parties
EXHIBIT G
  Officers’ Certificate
EXHIBIT H
  Sheraton Guaranty
EXHIBIT I-1
  Election to Become an Alternate Currency Revolving Loan Borrower
EXHIBIT I-2
  Election to Become a Dollar Revolving Loan Borrower
EXHIBIT J
  Subordination Agreement
EXHIBIT K
  Assignment and Assumption Agreement
EXHIBIT L
  Incremental Revolving Loan Commitment Agreement

(v)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of February 10, 2006, among STARWOOD HOTELS
& RESORTS WORLDWIDE, INC., a Maryland corporation (the “Corporation”), STARWOOD
HOTELS & RESORTS, a Maryland real estate investment trust (“Starwood REIT”),
each additional Dollar Revolving Loan Borrower from time to time party hereto,
each additional Alternate Currency Revolving Loan Borrower from time to time
party hereto, the Lenders party hereto from time to time, DEUTSCHE BANK AG NEW
YORK BRANCH, as Administrative Agent (in such capacity, the “Administrative
Agent”), JPMORGAN CHASE BANK, N.A. and SOCIETE GENERALE, as Syndication Agents
(in such capacity, the “Syndication Agents”), BANK OF AMERICA, N.A. and CALYON
NEW YORK BRANCH, as Documentation Agents (in such capacity, collectively, the
“Documentation Agents” and each, a “Documentation Agent”), and DEUTSCHE BANK
SECURITIES INC., J.P. MORGAN SECURITIES INC. and BANC OF AMERICA SECURITIES LLC,
as Lead Arrangers and Book Running Managers (all capitalized terms used herein
and defined in Section 11 are used herein as therein defined).
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions set forth
herein, the Lenders are willing to make available to the Borrowers the
respective credit facilities provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit.
          1.01 The Commitments. (a) Subject to and upon the terms and conditions
set forth herein (including, on and after the initial Incremental Revolving Loan
Commitment Date, in Section 1.19), (x) each RL Lender severally agrees, at any
time and from time to time during the Revolving Credit Period for the respective
Dollar Revolving Loan Borrower, to make a revolving loan or revolving loans in
Dollars to such Dollar Revolving Loan Borrower (each, a “Dollar Revolving Loan”
and, collectively, the “Dollar Revolving Loans”) and (y) each Alternate Currency
RL Lender with an Alternate Currency Revolving Loan Sub-Commitment relating to a
given Alternate Currency Revolving Loan Sub-Tranche severally agrees, at any
time and from time to time during the Revolving Credit Period for the respective
Alternate Currency Revolving Loan Borrower, to make a revolving loan or
revolving loans to such Alternate Currency Revolving Loan Borrower under such
Alternate Currency Revolving Loan Sub-Tranche in the respective Available
Currency elected by such Alternate Currency Revolving Loan Borrower (each, an
“Alternate Currency Revolving Loan” and, collectively, the “Alternate Currency
Revolving Loans”) (with the revolving loans made to the various Borrowers
pursuant to this Section 1.01(a) being herein called a “Revolving Loan” and,
collectively, the “Revolving Loans”), which Revolving Loans:
     (i) shall, in the case of Dollar Revolving Loans, at the option of the
respective Dollar Revolving Loan Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that except as
otherwise specifically provided herein, all Dollar Revolving Loans comprising
the same Borrowing shall be of the same Type;

 



--------------------------------------------------------------------------------



 



     (ii) shall, in the case of Alternate Currency Revolving Loans, be made and
maintained in the respective Available Currency elected by the respective
Alternate Currency Revolving Loan Borrower, provided that all Canadian Dollar
Revolving Loans shall, at the option of the respective Alternate Currency
Revolving Loan Borrower, be made by each Alternate Currency RL Lender with a
Canadian Dollar Revolving Loan Sub-Commitment either by means of (x) Canadian
Prime Rate Loans in Canadian Dollars or (y) the creation and discount of
Bankers’ Acceptances in Canadian Dollars on the terms and conditions provided
for herein and in Schedule III hereto (the terms and conditions of which shall
be deemed incorporated by reference into this Agreement);
     (iii) may be repaid and reborrowed in accordance with the provisions
hereof; provided that Revolving Loans incurred and repaid by Starwood REIT may
not be reborrowed;
     (iv) shall not, in the case of Alternate Currency Revolving Loans made
under a given Alternate Currency Revolving Loan Sub-Tranche by any Alternate
Currency RL Lender, be made at any time if, at the time of making any such
Alternate Currency Revolving Loans and after giving effect thereto, the
Individual Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of
such Alternate Currency RL Lender relating to such Alternate Currency Revolving
Loan Sub-Tranche would exceed the Alternate Currency Revolving Loan
Sub-Commitment of such Alternate Currency RL Lender relating to such Alternate
Currency Revolving Loan Sub-Tranche at such time;
     (v) shall not, in the case of Alternate Currency Revolving Loans made in a
given Other Permitted LIBOR-Based Alternate Currency, be made at any time if, at
the time of making any such Alternate Currency Revolving Loans and after giving
effect thereto, the Aggregate Other Permitted LIBOR-Based Alternate Currency
Revolving Credit Exposure relating to such Other Permitted LIBOR-Based Alternate
Currency would exceed $35,000,000 at such time;
     (vi) shall not, in the case of Alternate Currency Revolving Loans, be made
at any time if, after giving effect thereto, the Aggregate Alternate Currency
Credit Exposure would exceed $500,000,000 at such time;
     (vii) shall not, in the case of all Revolving Loans, be made at any time
if, after giving effect thereto, (x) the Aggregate Revolving Credit Exposure
would exceed the Total Revolving Loan Commitment at such time or (y) the
Individual Revolving Credit Exposure of any RL Lender would exceed its Revolving
Loan Commitment as then in effect; and
     (viii) shall not, in the case of Dollar Revolving Loans made to Starwood
REIT, be made at any time if, after giving effect thereto, the aggregate
principal amount of all Dollar Revolving Loans made to Starwood REIT would
exceed the Starwood REIT Dollar Revolving Loan Sub-Limit.
          (b) Subject to and upon the terms and conditions set forth herein, the
Swingline Lender agrees to make, from time to time on and after the Initial
Borrowing Date and

-2-



--------------------------------------------------------------------------------



 



prior to the Swingline Expiry Date, a revolving loan or revolving loans (each, a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Corporation,
which Swingline Loans (i) shall be made and maintained in Dollars, (ii) shall be
made and maintained as Base Rate Loans, (iii) may be repaid and reborrowed in
accordance with the provisions hereof, (iv) shall not be made (or be required to
be made) on any date if, after giving effect thereto, (x) the Aggregate
Revolving Credit Exposure would exceed the Total Revolving Loan Commitment as
then in effect or (y) the Individual Revolving Credit Exposure of any RL Lender
would exceed its Revolving Loan Commitment as then in effect, and (v) shall not
exceed in aggregate principal amount at any time outstanding, the Maximum
Swingline Amount. The Swingline Lender shall not be obligated to make any
Swingline Loans at a time when a Lender Default exists unless the Swingline
Lender has entered into arrangements satisfactory to it to eliminate the
Swingline Lender’s risk with respect to the Defaulting Lender’s or Lenders’
participation in such Swingline Loans, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Dollar Percentage of the outstanding Swingline
Loans. Notwithstanding anything to the contrary contained in this
Section 1.01(b), the Swingline Lender shall not make any Swingline Loan after it
has received written notice from any Borrower, the Administrative Agent or the
Required Lenders stating that a Default or an Event of Default exists and is
continuing until such time as the Swingline Lender shall have received written
notice (i) of rescission of all such notices from the party or parties
originally delivering such notice, (ii) of the waiver of such Default or Event
of Default by the Required Lenders or (iii) that the Administrative Agent in
good faith believes such Default or Event of Default has ceased to exist.
          (c) On any Business Day, the Swingline Lender may, in its sole
discretion, give notice to the Lenders that its outstanding Swingline Loans
shall be funded with a Borrowing of Dollar Revolving Loans by the Corporation
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 10.05 or upon
the exercise of any of the remedies provided in the last paragraph of
Section 10). In such case, a Borrowing (or Borrowings) of Dollar Revolving Loans
by the Corporation constituting Base Rate Loans (each such Borrowing, a
“Mandatory Borrowing”) shall be made on the immediately succeeding Business Day
by all RL Lenders (without giving effect to any reductions thereto pursuant to
the last paragraph of Section 10) pro rata based on each Lender’s Dollar
Percentage or, if a Sharing Event then exists, pro rata based on each RL
Lender’s RL Percentage (in each case determined on such date, but before giving
effect to any termination of the Revolving Loan Commitments pursuant to the last
paragraph of Section 10) and the proceeds thereof shall be applied directly to
the Swingline Lender to repay the Swingline Lender for such outstanding
Swingline Loans. Each RL Lender hereby irrevocably agrees to make Dollar
Revolving Loans upon one Business Day’s notice pursuant to each Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the date specified in writing by the Swingline Lender notwithstanding
(i) that the amount of any Mandatory Borrowing may not comply with the Minimum
Borrowing Amount otherwise required hereunder, (ii) whether any conditions
specified in Section 6 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) the date of such Mandatory Borrowing and (v) the
amount of the Total Revolving Loan Commitment at such time. If any Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code with respect to the Corporation), then each such RL
Lender hereby agrees that it shall forthwith purchase (as of the date the
Mandatory Borrowing would otherwise have

-3-



--------------------------------------------------------------------------------



 



occurred, but adjusted for any payments received from the Corporation on or
after such date and prior to such purchase) from the Swingline Lender such
participations in the outstanding Swingline Loans as shall be necessary to cause
such RL Lenders to share in such Swingline Loans ratably based upon their
respective Dollar Percentages or, if a Sharing Event exists on the date
otherwise required above, pro rata based upon their respective RL Percentages
(in each case determined before giving effect to any termination of the
Revolving Loan Commitments pursuant to the last paragraph of Section 10),
provided that (x) all interest payable on the Swingline Loans shall be for the
account of the Swingline Lender until the date as of which the respective
participation is required to be purchased and, to the extent attributable to the
purchased participation, shall be payable to the participant from and after such
date and (y) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing RL Lender shall be required to pay the
Swingline Lender interest on the principal amount of the participation purchased
for each day from and including the day upon which the respective participation
would otherwise have occurred to but excluding the date of payment for such
participation, at the overnight Federal Funds Rate for the first day and at the
rate otherwise applicable to Dollar Revolving Loans maintained as Base Rate
Loans hereunder for each day thereafter.
          (d) Subject to and upon the terms and conditions set forth herein,
each Lender severally agrees that any Borrower (other than Starwood REIT) may,
in accordance with the procedures established pursuant to Section 1.04, incur a
loan or loans (each, a “Competitive Bid Loan” and, collectively, the
“Competitive Bid Loans”), denominated in an Available Currency requested by such
Borrower, pursuant to a Competitive Bid Borrowing at any time and from time to
time on and after the Initial Borrowing Date and prior to the date which is the
Business Day preceding the date which is 30 days prior to the Maturity Date,
provided that (i) no Competitive Bid Loan may be made if, after giving effect
thereto, the Aggregate Alternate Currency Credit Exposure would exceed
$500,000,000 and (ii) no Competitive Bid Loan may be made if, after giving
effect thereto, the Aggregate Revolving Credit Exposure would exceed the Total
Revolving Loan Commitment as then in effect. Within the foregoing limits and
subject to the terms and conditions set forth in Sections 1.04 and 6,
Competitive Bid Loans may be repaid and reborrowed in accordance with the
provisions hereof.
          1.02 Minimum Amount of Each Borrowing. The aggregate principal amount
(or Face Amount, as applicable) of each Borrowing of Loans shall not be less
than the respective Minimum Borrowing Amount for the respective Type and Tranche
of Loans to be made or maintained pursuant to the respective Borrowing; provided
that Mandatory Borrowings shall be made in the amounts required by
Section 1.01(c). More than one Borrowing may occur on the same date, but at no
time shall there be outstanding more than (i) ten Borrowings of Dollar Revolving
Loans maintained as Eurodollar Loans, and (ii) five Borrowings of Alternate
Currency Revolving Loans under a given Alternate Currency Revolving Loan
Sub-Tranche maintained as Euro Rate Loans and/or Bankers’ Acceptance Loans (or,
in the case of Other Permitted LIBOR-Based Alternate Currency Revolving Loans
incurred in a given Other Permitted LIBOR-Based Alternate Currency, five
Borrowings of such Other Permitted LIBOR-Based Alternate Currency Revolving
Loans incurred in such Other Permitted LIBOR-Based Alternate Currency).

-4-



--------------------------------------------------------------------------------



 



          1.03 Notice of Borrowing. (a) Whenever a Borrower desires to incur
Loans hereunder (excluding (w) Borrowings of Swingline Loans, (x) Borrowings of
Revolving Loans incurred pursuant to a Mandatory Borrowing, (y) Borrowings of
Competitive Bid Loans and (z) Borrowings of Canadian Prime Rate Loans to the
extent resulting from automatic conversions of Bankers’ Acceptance Loans as
provided in clause (i) of Schedule III), it shall give the Administrative Agent
at the Notice Office at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of each Base Rate Loan or
Canadian Prime Rate Loan and at least three Business Days’ prior written notice
(or telephonic notice promptly confirmed in writing) of each Euro Rate Loan or
Bankers’ Acceptance Loan to be incurred hereunder, provided that any such notice
shall be deemed to have been given on a certain day only if given before 12:00
Noon (New York time) on such day. Each such written notice or written
confirmation of telephonic notice (each, a “Notice of Borrowing”), except as
otherwise expressly provided in Section 1.11, shall be irrevocable and shall be
given by the respective Borrower in the form of Exhibit A, appropriately
completed to specify (i) the name of such Borrower, (ii) the purpose of such
Borrowing, (iii) the aggregate principal amount (or Face Amount, as the case may
be) of the Loans to be incurred pursuant to such Borrowing (stated in the
relevant Available Currency), (iv) the date of such Borrowing (which shall be a
Business Day), (v) in the case of Dollar Revolving Loans, whether the Dollar
Revolving Loans being incurred pursuant to such Borrowing are to be initially
maintained as Base Rate Loans or Eurodollar Loans, (vi) in the case of Canadian
Dollar Revolving Loans, whether the Canadian Dollar Revolving Loans being made
pursuant to such Borrowing are to be initially maintained as Canadian Prime Rate
Loans or Bankers’ Acceptance Loans and, if Bankers’ Acceptance Loans, the term
thereof (which shall comply with the requirements of clause (a) of
Schedule III), (vii) in the case of Euro Rate Loans, the initial Interest Period
to be applicable thereto, and (viii) in the case of Alternate Currency Revolving
Loans, the specific Alternate Currency Revolving Loan Sub-Tranche pursuant to
which such Alternate Currency Revolving Loans are to be incurred. The
Administrative Agent shall promptly give each Lender which is required to make
Revolving Loans, notice of such proposed Borrowing, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.
          (b) (i) Whenever the Corporation desires to incur Swingline Loans
hereunder, it shall give the Swingline Lender not later than 1:00 P.M. (New York
time) on the date (or, in the case of any Swingline Loan to be incurred on the
last Business Day of a calendar quarter, at least one Business Day prior to the
date) that a Swingline Loan is to be incurred, written notice or telephonic
notice promptly confirmed in writing of each Swingline Loan to be incurred
hereunder. Each such notice shall be irrevocable and specify in each case
(A) the date of Borrowing (which shall be a Business Day) and (B) the aggregate
principal amount of the Swingline Loans to be made pursuant to such Borrowing.
          (ii) Mandatory Borrowings shall be made upon the notice specified in
Section 1.01(c), with the Corporation irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings by it as set forth
in Section 1.01(c).
          (c) Without in any way limiting the obligation of any Borrower to
confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent, the Swingline Lender (in the case of a Borrowing of
Swingline Loans) or the respective Issuing Bank (in the case of issuances of
Letters of Credit), as the case may be, may act without liability

-5-



--------------------------------------------------------------------------------



 



upon the basis of such telephonic notice, believed by the Administrative Agent,
the Swingline Lender or such Issuing Bank, as the case may be, in good faith to
be from an Authorized Officer of such Borrower (or of the Corporation) prior to
receipt of written confirmation. In each such case, each Borrower hereby waives
the right to dispute the Administrative Agent’s, the Swingline Lender’s or such
Issuing Bank’s record of the terms of such telephonic notice.
          1.04 Competitive Bid Borrowings. (a) Whenever a Borrower desires to
incur a Competitive Bid Borrowing, it shall deliver to the Administrative Agent
at the Notice Office prior to 11:00 A.M. (New York time), at least three
Business Days prior to the date of such proposed Competitive Bid Borrowing, a
written notice substantially in the form of Exhibit B (each, a “Notice of
Competitive Bid Borrowing”), such notice to specify in each case (i) the date
(which shall be a Business Day) of the proposed Competitive Bid Borrowing,
(ii) the aggregate principal amount of the proposed Competitive Bid Borrowing
(stated in the relevant Available Currency), which shall not be less than the
Minimum Borrowing Amount applicable thereto, (iii) the maturity date (each, a
“Competitive Bid Loan Maturity Date”) for repayment of each Competitive Bid Loan
to be made as part of such Competitive Bid Borrowing (which maturity date may
not be earlier than seven days after the date of such Competitive Bid Borrowing
or later than 360 days after the date of such Competitive Bid Borrowing (but in
no event later than the thirtieth day preceding the Maturity Date)), (iv) the
interest payment date or dates relating thereto (which shall be at least every
three months in the case of maturities in excess of three months), and (v) any
other terms to be applicable to such Competitive Bid Borrowing (although all
Competitive Bid Borrowings shall be required to be made, and maintained, in an
Available Currency). The Administrative Agent shall promptly notify each Bidder
RL Lender of each such request for a Competitive Bid Borrowing received by it
from a Borrower by transmitting (by way of facsimile) to each such Bidder RL
Lender a copy of the related Notice of Competitive Bid Borrowing.
          (b) Each Bidder RL Lender shall, if in its sole discretion it elects
to do so, irrevocably offer to make one or more Competitive Bid Loans to the
respective Borrower as part of such proposed Competitive Bid Borrowing at a rate
or rates of interest specified by such Bidder RL Lender in its sole discretion
and determined by such Bidder RL Lender independently of each other Bidder RL
Lender, by notifying the Administrative Agent in writing (which notice shall be
promptly distributed to the respective Borrower, provided that the
Administrative Agent shall not be liable to any Bidder RL Lender or to the
respective Borrower for failure to distribute any such notice to the respective
Borrower unless such failure resulted from the gross negligence or willful
misconduct on the part of the Administrative Agent (as determined by a court of
competent jurisdiction)), before 10:00 A.M. (New York time) on the date (the
“Reply Date”) which is two Business Days before the date of such proposed
Competitive Bid Borrowing, of the minimum amount, if any, and maximum amount of
each Competitive Bid Loan which such Bidder RL Lender would be willing to make
as part of such proposed Competitive Bid Borrowing (which amounts may, subject
to the proviso to the first sentence of Section 1.01(d), exceed such RL Lender’s
Revolving Loan Commitment (and any relevant Alternate Currency Revolving Loan
Sub-Commitment)), and the rate or rates of interest therefor; provided that if
the Administrative Agent in its capacity as a Bidder RL Lender shall, in its
sole discretion, elect to make any such offer, it shall notify the respective
Borrower in writing of such offer before 9:30 A.M. (New York time) on the Reply
Date. If any Bidder RL Lender shall elect not to make such an offer, such Bidder
RL Lender shall so notify the Administrative Agent, before

-6-



--------------------------------------------------------------------------------



 



10:00 A.M. (New York time) on the Reply Date, and such Bidder RL Lender shall
not be obligated to, and shall not, make any Competitive Bid Loan as part of
such Competitive Bid Borrowing; provided that the failure by any Bidder RL
Lender to give such notice shall not cause such Bidder RL Lender to be obligated
to, and such Bidder RL Lender shall not, make any Competitive Bid Loan as part
of such proposed Competitive Bid Borrowing.
          (c) The respective Borrower shall, in turn, before 12:00 Noon (New
York time) on the Reply Date, either:
     (1) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice (in writing or by telephone promptly confirmed in writing) to that
effect; or
     (2) accept one or more of the offers made by any Bidder RL Lender or Bidder
RL Lenders pursuant to clause (b) above by giving notice (in writing or by
telephone confirmed in writing) to the Administrative Agent of the amount of
each Competitive Bid Loan (which amount shall be equal to or greater than the
minimum amount, if any, and equal to or less than the maximum amount, notified
to the respective Borrower by the Administrative Agent on behalf of each such
Bidder RL Lender for such Competitive Bid Borrowing) and reject any remaining
offers made by Bidder RL Lenders pursuant to clause (b) above by giving the
Administrative Agent notice to that effect; provided that acceptance of offers
may only be made on the basis of ascending Absolute Rates commencing with the
lowest rate so offered; provided further, however, if offers are made by two or
more Bidder RL Lenders at the same rate and acceptance of all such equal offers
would result in a greater principal amount of Competitive Bid Loans being
accepted than the aggregate principal amount requested by the respective
Borrower, the respective Borrower shall have the right to accept one or more
such equal offers in their entirety and reject the other equal offer or offers
or to allocate acceptance among all such equal offers (but giving effect to the
minimum amounts, if any, and maximum amounts specified for each such offer
pursuant to clause (b) above), as the respective Borrower may elect in its sole
discretion.
          (d) If the respective Borrower notifies the Administrative Agent that
such Competitive Bid Borrowing is canceled pursuant to clause (c)(1) above, the
Administrative Agent shall give prompt written notice thereof to the Bidder RL
Lenders and such Competitive Bid Borrowing shall not be made.
          (e) If the respective Borrower accepts one or more of the offers made
by any Bidder RL Lender or Bidder RL Lenders pursuant to clause (c)(2) above,
the Administrative Agent shall in turn promptly notify (in writing or by
telephone confirmed in writing) (x) each Bidder RL Lender that has made an offer
as described in clause (b) above, of the date and aggregate amount of such
Competitive Bid Borrowing (stated in the relevant Available Currency) and
whether or not any offer or offers made by such Bidder RL Lender pursuant to
clause (b) above have been accepted by the respective Borrower and (y) each
Bidder RL Lender that is to make a Competitive Bid Loan as part of such
Competitive Bid Borrowing, of the amount of each Competitive Bid Loan to be made
by such Bidder RL Lender as part of such Competitive Bid Borrowing (stated in
the relevant Available Currency).

-7-



--------------------------------------------------------------------------------



 



          (f) On the last Business Day of each calendar quarter, the
Administrative Agent shall notify the respective Borrower and the RL Lenders of
the aggregate principal amount of Competitive Bid Loans outstanding to the
respective Borrower at such time.
          1.05 Disbursement of Funds. No later than 12:00 Noon (local time in
the city in which the proceeds of such Loans are to be made available in
accordance with the terms hereof) on the date specified in each Notice of
Borrowing (or (x) in the case of Swingline Loans, no later than 4:00 P.M. (New
York time) on the date specified in Section 1.03(b)(i), (y) in the case of
Mandatory Borrowings, not later than 12:00 Noon (New York time) on the date
specified in Section 1.01(c) or (z) in the case of Competitive Bid Loans, no
later than 10:00 A.M. (local time in the city in which the proceeds of such
Competitive Bid Loan are to be made available in accordance with the terms
hereof) on the date specified pursuant to Section 1.04(a)), each Lender will
make available its pro rata portion (determined in accordance with Section 1.08)
of each such Borrowing requested to be made on such date (or (x) in the case of
Swingline Loans, the Swingline Lender shall make available the full amount
thereof and (y) in the case of Competitive Bid Loans, the respective Bidder RL
Lenders which are to make Competitive Bid Loans in accordance with Section
1.04(e) shall make available their respective amounts thereof) in the manner
provided below. All such amounts will be made available in Dollars (in the case
of Dollar Loans) or the applicable Alternate Currency (in the case of Alternate
Currency Loans), as the case may be, and in immediately available funds at the
appropriate Payment Office of the Administrative Agent, and the Administrative
Agent will make available to the relevant Borrower by depositing to its relevant
account as directed by such Borrower, the aggregate of the amounts so made
available by the Lenders in the type of funds received. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the relevant Borrower a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the respective Borrower and, to the extent such
corresponding amount has previously been disbursed to such Borrower, such
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall also be entitled to recover on demand from
such Lender or such Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to the respective Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate as in effect from time to time for the first three days and the interest
rate applicable to Dollar Revolving Loans maintained as Base Rate Loans for each
day thereafter (or, in the case of an Alternate Currency Revolving Loan in a
given Alternate Currency, the relevant Euro Rate (as determined on the basis
provided in the proviso in the definition of the relevant Euro Rate) for the
first three days and the interest rate applicable to such Alternate Currency
Revolving Loan for each day thereafter) and (i i) if recovered from the
respective Borrower, the rate of interest applicable to the respective
Borrowing, as determined pursuant to Section 1.09. Nothing in this

-8-



--------------------------------------------------------------------------------



 



Section 1.05 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the relevant Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
required to be made by it hereunder.
          1.06 Notes. (a) Subject to the provisions of the following clause (l),
each Borrower’s obligation to pay the principal of (or the Face Amount of, as
the case may be), and interest on, the Loans (other than Competitive Bid Loans)
made by each Lender to such Borrower shall be evidenced (i) if Dollar Revolving
Loans, by a promissory note duly executed and delivered by the respective Dollar
Revolving Loan Borrower substantially in the form of Exhibit C-1, with blanks
appropriately completed in conformity herewith (each, a “Dollar Revolving Note”
and, collectively, the “Dollar Revolving Notes”), (ii) if Canadian Dollar
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-2, with blanks appropriately completed in conformity herewith
(each, a “Canadian Dollar Revolving Note” and, collectively, the “Canadian
Dollar Revolving Notes”), (iii) if Sterling Revolving Loans, by a promissory
note duly executed and delivered by the respective Alternate Currency Revolving
Loan Borrower substantially in the form of Exhibit C-3, with blanks
appropriately completed in conformity herewith (each, a “Sterling Revolving
Note” and, collectively, the “Sterling Revolving Notes”), (iv) if Euro I
Revolving Loans, by a promissory note duly executed and delivered by the
respective Alternate Currency Revolving Loan Borrower substantially in the form
of Exhibit C-4, with blanks appropriately completed in conformity herewith
(each, a “Euro I Revolving Note” and, collectively, the “Euro I Revolving
Notes”), (v) if Euro II Revolving Loans, by a promissory note duly executed and
delivered by the respective Alternate Currency Revolving Loan Borrower
substantially in the form of Exhibit C-5, with blanks appropriately completed in
conformity herewith (each, a “Euro II Revolving Note” and, collectively, the
“Euro II Revolving Notes), (vi) if Australian Dollar Revolving Loans, by a
promissory note duly executed and delivered by the respective Alternate Currency
Revolving Loan Borrower substantially in the form of Exhibit C-6, with blanks
appropriately completed in conformity herewith (each, an “Australian Dollar
Revolving Note” and, collectively, the “Australian Dollar Revolving Notes”),
(vii) if Yen Revolving Loans, by a promissory note duly executed and delivered
by the respective Alternate Currency Revolving Loan Borrower substantially in
the form of Exhibit C-7, with blanks appropriately completed in conformity
herewith (each, a “Yen Revolving Note” and, collectively, the “Yen Revolving
Notes”), (viii) if Other Permitted LIBOR-Based Alternate Currency Revolving
Loans, by a promissory note duly executed and delivered by the respective
Alternate Currency Revolving Loan Borrower substantially in the form of
Exhibit C-8, with blanks appropriately completed in conformity herewith (each,
an “Other Permitted LIBOR-Based Alternate Currency Revolving Note” and,
collectively, the “Other Permitted LIBOR-Based Alternate Currency Revolving
Notes”), and (ix) if Swingline Loans, by a promissory note duly executed and
delivered by the Corporation substantially in the form of Exhibit C-9, with
blanks appropriately completed in conformity herewith (the “Swingline Note”).
The terms of each Competitive Bid Loan shall be evidenced by the respective
correspondence between the respective Borrower thereof and the respective Bidder
RL Lender pursuant to Section 1.04 and, unless otherwise agreed by the
respective Borrower and the respective Bidder RL Lender or unless the respective
Bidder RL Lender makes a request pursuant to the immediately succeeding
sentence, Competitive Bid Loans shall not be evidenced by promissory notes. If
requested by any Lender, the respective Borrower agrees to execute and deliver a
promissory note, in form reasonably satisfactory to the respective Lender,
evidencing

-9-



--------------------------------------------------------------------------------



 



the Competitive Bid Loans of such Lender to such Borrower (with any such
promissory notes herein called “Competitive Bid Notes”).
          (b) The Dollar Revolving Note issued by each Dollar Revolving Loan
Borrower to each Lender that has a Revolving Loan Commitment or outstanding
Dollar Revolving Loans shall (i) be executed by the respective Dollar Revolving
Loan Borrower, (ii) be payable to the order of such Lender and be dated the
Initial Borrowing Date (or if issued thereafter, the date of issuance), (iii) be
in a stated principal amount equal to the Revolving Loan Commitment of such
Lender (or, (x) if issued by Starwood REIT, be in a stated principal amount
equal to such Lender’s Dollar Percentage of the Starwood REIT Dollar Revolving
Loan Sub-Limit or (y) if issued after the termination of the Revolving Loan
Commitment of such Lender, be in a stated principal amount equal to the
outstanding Dollar Revolving Loans of such Lender to the respective Dollar
Revolving Loan Borrower at such time) and be payable in Dollars in the
outstanding principal amount of Dollar Revolving Loans evidenced thereby,
(iv) mature on the Maturity Date (or, in the case of Dollar Revolving Loans
borrowed by Starwood REIT, on the Starwood REIT Maturity Date), (v) bear
interest as provided in the appropriate clause of Section 1.09 in respect of
Base Rate Loans and Eurodollar Loans, as the case may be, evidenced thereby,
(vi) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02, and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.
          (c) The Canadian Dollar Revolving Note issued by each Alternate
Currency Revolving Loan Borrower that desires to incur Canadian Dollar Revolving
Loans to each Lender that has a Canadian Dollar Revolving Loan Sub-Commitment or
outstanding Canadian Dollar Revolving Loans shall (i) be executed by the
respective Alternate Currency Revolving Loan Borrower, (ii) be payable to the
order of such Lender (or an affiliate designated by such Lender) and be dated
the Initial Borrowing Date (or, if issued thereafter, the date of issuance),
(iii) be in a stated principal amount (expressed in Canadian Dollars) which
exceeds by 10% the Canadian Dollar Equivalent (as of the date of issuance) of
the respective Lender’s Canadian Dollar Revolving Loan Sub-Commitment; provided
that if, because of fluctuations in exchange rates after the Initial Borrowing
Date or issuance date, as applicable, the amount of the Canadian Dollar
Revolving Note of any Alternate Currency Revolving Loan Borrower held by any
Lender would not be at least as great as the outstanding principal amount of,
and the Face Amount of, as applicable, Canadian Dollar Revolving Loans made by
such Lender to such Alternate Currency Revolving Loan Borrower and evidenced
thereby, the respective Lender may request (and in such case the respective
Alternate Currency Revolving Loan Borrower shall promptly execute and deliver) a
new Canadian Dollar Revolving Note in an amount equal to the greater of (x) that
amount (expressed in Canadian Dollars) which at that time exceeds by 10% the
Canadian Dollar Equivalent of the respective Lender’s Canadian Dollar Revolving
Loan Sub-Commitment or (y) the then outstanding principal amount of, and the
Face Amount of, as applicable, all Canadian Dollar Revolving Loans made by such
Lender to such Alternate Currency Revolving Loan Borrower, (iv) subject to
Section 1.17, be payable in Canadian Dollars in the outstanding principal amount
of, and Face Amount of, as applicable, the Canadian Dollar Revolving Loans made
to the respective Alternate Currency Revolving Loan Borrower and evidenced
thereby, (v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Canadian Prime Rate Loans
evidenced thereby, (vii) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in

-10-



--------------------------------------------------------------------------------



 



Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (d) The Sterling Revolving Note issued by each Alternate Currency
Revolving Loan Borrower that desires to incur Sterling Revolving Loans to each
Lender that has a Pounds Sterling Revolving Loan Sub-Commitment or outstanding
Sterling Revolving Loans shall (i) be executed by the respective Alternate
Currency Revolving Loan Borrower, (ii) be payable to the order of such Lender
(or an affiliate designated by such Lender) and be dated the Initial Borrowing
Date (or, if issued thereafter, the date of issuance), (iii) be in a stated
principal amount (expressed in Pounds Sterling) which exceeds by 10% the
relevant LIBOR-Based Alternate Currency Equivalent (as of the date of issuance)
of the respective Lender’s Pounds Sterling Revolving Loan Sub-Commitment;
provided that if, because of fluctuations in exchange rates after the Initial
Borrowing Date or issuance date, as applicable, the amount of the Sterling
Revolving Note of any Alternate Currency Revolving Loan Borrower held by any
Lender would not be at least as great as the outstanding principal amount of
Sterling Revolving Loans made by such Lender at any time outstanding and
evidenced thereby, the respective Lender may request (and in such case the
respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Sterling Revolving Note in an amount equal to the greater of
(x) that amount (expressed in Pounds Sterling) which at that time exceeds by 10%
the relevant LIBOR-Based Alternate Currency Equivalent of the respective
Lender’s Pounds Sterling Revolving Loan Sub-Commitment or (y) the then
outstanding principal amount of all Sterling Revolving Loans made by such Lender
to such Alternate Currency Revolving Loan Borrower, (iv) subject to
Section 1.17, be payable in Pounds Sterling in the outstanding principal amount
of the Sterling Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (v) mature on the Maturity Date,
(vi) bear interest as provided in the appropriate clause of Section 1.09 in
respect of the Sterling Revolving Loans evidenced thereby, (vii) be subject to
voluntary prepayment as provided in Section 4.01, and mandatory repayment as
provided in Section 4.02, and (viii) be entitled to the benefits of this
Agreement and the other Credit Documents.
          (e) The Euro I Revolving Note issued by each Alternate Currency
Revolving Loan Borrower that desires to incur Euro I Revolving Loans to each
Lender that has a Euro I Revolving Loan Sub-Commitment or outstanding Euro I
Revolving Loans shall (i) be executed by the respective Alternate Currency
Revolving Loan Borrower, (ii) be payable to the order of such Lender (or an
affiliate designated by such Lender) and be dated the Initial Borrowing Date
(or, if issued thereafter, the date of issuance), (iii) be in a stated principal
amount (expressed in Euros) which exceeds by 10% the Euro Equivalent (as of the
date of issuance) of the respective Lender’s Euro I Revolving Loan
Sub-Commitment, provided that if, because of fluctuations in exchange rates
after the Initial Borrowing Date or issuance date, as applicable, the amount of
the Euro I Revolving Note of any Alternate Currency Revolving Loan Borrower held
by any Lender would not be at least as great as the outstanding principal amount
of Euro I Revolving Loans made by such Lender at any time outstanding and
evidenced thereby, the respective Lender may request (and in such case the
respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Euro I Revolving Note in an amount equal to the greater of
(x) that amount (expressed in Euros) which at that time exceeds by 10% the Euro
Equivalent of the respective Lender’s Euro I Revolving Loan Sub-Commitment or
(y) the then outstanding principal amount of all Euro I Revolving Loans made by
such Lender to such Alternate Currency

-11-



--------------------------------------------------------------------------------



 



Revolving Loan Borrower, (iv) subject to Section 1.17, be payable in Euros in
the outstanding principal amount of the Euro I Revolving Loans evidenced
thereby, (v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Euro I Revolving Loans made
to the respective Alternate Currency Revolving Loan Borrower and evidenced
thereby, (vii) be subject to voluntary prepayment as provided in Section 4.01,
and mandatory repayment as provided in Section 4.02, and (viii) be entitled to
the benefits of this Agreement and the other Credit Documents.
          (f) The Euro II Revolving Note issued by each Alternate Currency
Revolving Loan Borrower that desires to incur Euro II Revolving Loans to each
Lender that has a Euro II Revolving Loan Sub-Commitment or outstanding Euro II
Revolving Loans shall (i) be executed by the respective Alternate Currency
Revolving Loan Borrower, (ii) be payable to the order of such Lender (or an
affiliate designated by such Lender) and be dated the Initial Borrowing Date
(or, if issued thereafter, the date of issuance), (iii) be in a stated principal
amount (expressed in Euros) which exceeds by 10% the Euro Equivalent (as of the
date of issuance) of the respective Lender’s Euro II Revolving Loan
Sub-Commitment, provided that if, because of fluctuations in exchange rates
after the Initial Borrowing Date or issuance date, as applicable, the amount of
the Euro II Revolving Note of any Alternate Currency Revolving Loan Borrower
held by any Lender would not be at least as great as the outstanding principal
amount of Euro II Revolving Loans made by such Lender at any time outstanding
and evidenced thereby, the respective Lender may request (and in such case the
respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Euro II Revolving Note in an amount equal to the greater of
(x) that amount (expressed in Euros) which at that time exceeds by 10% the Euro
Equivalent of the respective Lender’s Euro II Revolving Loan Sub-Commitment or
(y) the then outstanding principal amount of all Euro II Revolving Loans made by
such Lender to such Alternate Currency Revolving Loan Borrower, (iv) subject to
Section 1.17, be payable in Euros in the outstanding principal amount of the
Euro II Revolving Loans evidenced thereby, (v) mature on the Maturity Date,
(vi) bear interest as provided in the appropriate clause of Section 1.09 in
respect of the Euro II Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (g) The Australian Dollar Revolving Note issued by each Alternate
Currency Revolving Loan Borrower that desires to incur Australian Dollar
Revolving Loans to each Lender that has an Australian Dollar Revolving Loan
Sub-Commitment or outstanding Australian Dollar Revolving Loans shall (i) be
executed by the respective Alternate Currency Revolving Loan Borrower, (ii) be
payable to the order of such Lender (or an affiliate designated by such Lender)
and be dated the Initial Borrowing Date (or, if issued thereafter, the date of
issuance), (iii) be in a stated principal amount (expressed in Australian
Dollars) which exceeds by 10% the relevant LIBOR-Based Alternate Currency
Equivalent (as of the date of issuance) of the respective Lender’s Australian
Dollar Revolving Loan Sub-Commitment, provided that if, because of fluctuations
in exchange rates after the Initial Borrowing Date or issuance date, as
applicable, the amount of the Australian Dollar Revolving Note of any Alternate
Currency Revolving Loan Borrower held by any Lender would not be at least as
great as the outstanding principal amount of Australian Dollar Revolving Loans
made by such Lender at any time outstanding and evidenced thereby, the
respective Lender may request (and in such case the

-12-



--------------------------------------------------------------------------------



 



respective Alternate Currency Revolving Loan Borrower shall promptly execute and
deliver) a new Australian Dollar Revolving Note in an amount equal to the
greater of (x) that amount (expressed in Australian Dollars) which at that time
exceeds by 10% the relevant LIBOR-Based Alternate Currency Equivalent of the
respective Lender’s Australian Dollar Revolving Loan Sub-Commitment or (y) the
then outstanding principal amount of all Australian Dollar Revolving Loans made
by such Lender to such Alternate Currency Revolving Loan Borrower, (iv) subject
to Section 1.17, be payable in Australian Dollars in the outstanding principal
amount of the Australian Dollar Revolving Loans evidenced thereby, (v) mature on
the Maturity Date, (vi) bear interest as provided in the appropriate clause of
Section 1.09 in respect of the Australian Dollar Revolving Loans made to the
respective Alternate Currency Revolving Loan Borrower and evidenced thereby,
(vii) be subject to voluntary prepayment as provided in Section 4.01, and
mandatory repayment as provided in Section 4.02, and (viii) be entitled to the
benefits of this Agreement and the other Credit Documents.
          (h) The Yen Revolving Note issued by each Alternate Currency Revolving
Loan Borrower that desires to incur Yen Revolving Loans to each Lender that has
a Yen Revolving Loan Sub-Commitment or outstanding Yen Revolving Loans shall
(i) be executed by the respective Alternate Currency Revolving Loan Borrower,
(ii) be payable to the order of such Lender (or an affiliate designated by such
Lender) and be dated the Initial Borrowing Date (or, if issued thereafter, the
date of issuance), (iii) be in a stated principal amount (expressed in Yen)
which exceeds by 10% the relevant LIBOR-Based Alternate Currency Equivalent (as
of the date of issuance) of the respective Lender’s Yen Revolving Loan
Sub-Commitment, provided that if, because of fluctuations in exchange rates
after the Initial Borrowing Date or issuance date, as applicable, the amount of
the Yen Revolving Note of any Alternate Currency Revolving Loan Borrower held by
any Lender would not be at least as great as the outstanding principal amount of
Yen Revolving Loans made by such Lender at any time outstanding and evidenced
thereby, the respective Lender may request (and in such case the respective
Alternate Currency Revolving Loan Borrower shall promptly execute and deliver) a
new Yen Revolving Note in an amount equal to the greater of (x) that amount
(expressed in Yen) which at that time exceeds by 10% the relevant LIBOR-Based
Alternate Currency Equivalent of the respective Lender’s Yen Revolving Loan
Sub-Commitment or (y) the then outstanding principal amount of all Yen Revolving
Loans made by such Lender to such Alternate Currency Revolving Loan Borrower,
(iv) subject to Section 1.17, be payable in Yen in the outstanding principal
amount of the Yen Revolving Loans evidenced thereby, (v) mature on the Maturity
Date, (vi) bear interest as provided in the appropriate clause of Section 1.09
in respect of the Yen Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (i) The Other Permitted LIBOR-Based Alternate Currency Revolving Note
issued by each Alternate Currency Revolving Loan Borrower that desires to incur
Other Permitted LIBOR-Based Alternate Currency Revolving Loans in a given Other
Permitted LIBOR-Based Alternate Currency to each Lender that has an Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment or
outstanding Other Permitted LIBOR-Based Alternate Currency Revolving Loans
denominated in such Other Permitted LIBOR-Based Alternate Currency shall (i) be
executed by the respective Alternate Currency Revolving Loan Borrower, (ii) be
payable to the order of such Lender (or an affiliate designated by such Lender)

-13-



--------------------------------------------------------------------------------



 



and be dated the Initial Borrowing Date (or, if issued thereafter, the date of
issuance), (iii) be in a stated principal amount (expressed in the respective
Other Permitted LIBOR-Based Alternate Currency) which exceeds by 10% the
relevant LIBOR-Based Alternate Currency Equivalent (as of the date of issuance)
of the respective Lender’s Other Permitted LIBOR-Based Alternate Currency
Revolving Loan Sub-Commitment, provided that if, because of fluctuations in
exchange rates after the Initial Borrowing Date or issuance date, as applicable,
the amount of the Other Permitted LIBOR-Based Alternate Currency Revolving Note
of any Alternate Currency Revolving Loan Borrower held by any Lender relating to
a given Other Permitted LIBOR-Based Alternate Currency would not be at least as
great as the outstanding principal amount of Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made by such Lender in such Other Permitted
LIBOR-Based Alternate Currency at any time and evidenced thereby, the respective
Lender may request (and, in such case, the respective Alternate Currency
Revolving Loan Borrower shall promptly execute and deliver) a new Other
Permitted LIBOR-Based Alternate Currency Revolving Note in an amount equal to
the greater of (x) that amount (expressed in the respective Other Permitted
LIBOR-Based Alternate Currency) which at that time exceeds by 10% the
LIBOR-Based Alternate Currency Equivalent of the respective Lender’s Other
Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment or
(y) the then outstanding principal amount of all Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate Currency by such Lender to such Alternate Currency Revolving Loan
Borrower, (iv) subject to Section 1.17, be payable in the respective Other
Permitted LIBOR-Based Alternate Currency in the outstanding principal amount of
the Other Permitted LIBOR-Based Alternate Currency Revolving Loans evidenced
thereby, (v) mature on the Maturity Date, (vi) bear interest as provided in the
appropriate clause of Section 1.09 in respect of the Other Permitted LIBOR-Based
Alternate Currency Revolving Loans made to the respective Alternate Currency
Revolving Loan Borrower and evidenced thereby, (vii) be subject to voluntary
prepayment as provided in Section 4.01, and mandatory repayment as provided in
Section 4.02, and (viii) be entitled to the benefits of this Agreement and the
other Credit Documents.
          (j) The Swingline Note issued by the Corporation to the Swingline
Lender shall (i) be executed by the Corporation, (ii) be payable to the order of
the Swingline Lender and be dated the Initial Borrowing Date (or, if issued
thereafter, the date of the issuance thereof), (iii) be in a stated principal
amount equal to the Maximum Swingline Amount and be payable in Dollars in the
principal amount of the outstanding Swingline Loans to the Corporation evidenced
thereby from time to time, (iv) mature on the Swingline Expiry Date, (v) bear
interest as provided in the appropriate clause of Section 1.09 in respect of the
Base Rate Loans evidenced thereby, (vi) be subject to voluntary prepayment as
provided in Section 4.01, and mandatory repayment as provided in Section 4.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.
          (k) Each Lender will note on its internal records the amount of each
Loan made by it to each Borrower and each payment in respect thereof and will
prior to any transfer of any of its Notes endorse on the reverse side thereof
the outstanding principal amount of Loans (including, without limitation, the
Face Amount of any Bankers’ Acceptances) evidenced thereby. Failure to make any
such notation, or any error in such notation, shall not affect any Borrower’s
obligations in respect of such Loans. Each Lender’s internal records of the
amount

-14-



--------------------------------------------------------------------------------



 



of each Loan made by it and each payment in respect thereof shall be final and
conclusive absent manifest error.
          (l) Notwithstanding anything to the contrary contained above or
elsewhere in this Agreement, Revolving Notes, Swingline Notes and Competitive
Bid Notes shall only be delivered to Lenders with Loans of the respective
Tranches which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans or to any
Borrower shall affect or in any manner impair the obligations of the respective
Borrower to pay the Loans (and all related Obligations) which would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the guaranties therefor provided pursuant to the
various Credit Documents. Any Lender which does not have a Note evidencing its
outstanding Loans shall in no event be required to make the notations otherwise
described in preceding clause (k). At any time when any Lender requests the
delivery of a Note to evidence its Loans, the respective Borrower shall promptly
execute and deliver to the respective Lender the requested Note or Notes in the
appropriate amount or amounts to evidence such Loans.
          1.07 Conversions. (a) Each Dollar Revolving Loan Borrower shall have
the option to convert, on any Business Day, all or a portion equal to at least
the Minimum Borrowing Amount (for the Type of Loan into which the conversion is
being made), of the outstanding principal amount of Dollar Revolving Loans made
to such Dollar Revolving Loan Borrower pursuant to one or more Borrowings of one
or more Types of Dollar Revolving Loans into a Borrowing of another Type of
Dollar Revolving Loan, provided that, (i) Dollar Revolving Loans shall not be
permitted to be converted into Alternate Currency Revolving Loans, (ii) if
Eurodollar Loans are converted into Base Rate Loans on a date other than the
last day of an Interest Period applicable to the Loans being converted, the
respective Dollar Revolving Loan Borrower shall compensate the applicable
Lenders for any breakage costs incurred in connection therewith as set forth in
Section 1.12, (iii) no such partial conversion of Eurodollar Loans shall reduce
the outstanding principal amount of such Eurodollar Loans made pursuant to a
single Borrowing to less than the applicable Minimum Borrowing Amount for
Eurodollar Loans, (iv) unless the Required Lenders otherwise agree, Base Rate
Loans may not be converted into Eurodollar Loans if any Event of Default exists
on the date of conversion, and (v) no conversion pursuant to this Section 1.07
shall result in a greater number of Borrowings of Eurodollar Loans than is
permitted under Section 1.02. Each such conversion shall be effected by the
respective Dollar Revolving Loan Borrower giving the Administrative Agent at the
Notice Office, prior to 12:00 Noon (New York time), at least three Business
Days’ prior notice (each, a “Notice of Conversion”) specifying the Borrowing or
Borrowings pursuant to which such Dollar Revolving Loans were made and, if to be
converted into Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender prompt notice of any
such proposed conversion affecting any of its Dollar Revolving Loans.
          (b) Each Alternate Currency Revolving Loan Borrower shall be entitled:
(i) to convert from time to time any Borrowing of Canadian Prime Rate Loans then
outstanding into a Borrowing of Bankers’ Acceptance Loans in an aggregate Face
Amount equal to the aggregate principal amount (in Canadian Dollars) of the
outstanding Canadian Prime Rate Loans pursuant to such Borrowing, provided that
the applicable Alternate Currency Revolving Loan Borrower shall pay the proceeds
of such Bankers’ Acceptance Loans, together with such

-15-



--------------------------------------------------------------------------------



 



additional funds as may be required, to the Administrative Agent for the account
of the relevant Alternate Currency RL Lenders to repay such Borrowing of
outstanding Canadian Prime Rate Loans, and provided further that such Canadian
Prime Rate Loans are repaid and such Bankers’ Acceptance Loans are obtained, in
each case in accordance with Section 1, Schedule III and any other applicable
provisions of this Agreement; and (ii) contemporaneously with the maturity of
any outstanding Bankers’ Acceptance Loans, to obtain Bankers’ Acceptance Loans
or Canadian Prime Rate Loans in an aggregate Face Amount or principal amount, as
the case may be, equal to the aggregate Face Amount of such maturing Bankers’
Acceptance Loans, provided that the applicable Alternate Currency Revolving Loan
Borrower shall pay the proceeds of such new Canadian Dollar Revolving Loan,
together with such additional funds as may be required, to the Administrative
Agent for the account of the relevant Alternate Currency RL Lenders to repay
such maturing Bankers’ Acceptance Loans, and provided further that such new
Canadian Dollar Revolving Loans are obtained in accordance with Section 1,
Schedule III and any other applicable provisions of this Agreement.
          (c) Mandatory conversions of Bankers’ Acceptance Loans into Canadian
Prime Rate Loans shall be made in the circumstances, and to the extent, provided
in clause (i) of Schedule III. Except as otherwise provided under Section 1.17,
Bankers’ Acceptance Loans shall not be permitted to be converted into any other
Type of Loan prior to the maturity date of the respective Bankers’ Acceptance
Loan.
          1.08 Pro Rata Borrowings. (i) Subject to the provisions of
Section 1.17(c) and, in the case of Mandatory Borrowings, Section 1.01(c), all
Borrowings of Dollar Revolving Loans under this Agreement (including all
Mandatory Borrowings) shall be incurred from the RL Lenders pro rata on the
basis of their Dollar Percentages and (ii) all Borrowings of Alternate Currency
Revolving Loans in a given Alternate Currency made pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche shall be incurred from the Alternate
Currency RL Lenders pro rata on the basis of their Alternate Currency RL
Percentages relating to such Alternate Currency Revolving Loan Sub-Tranche. No
Lender shall be responsible for any default by any other Lender of its
obligation to make Loans hereunder and each Lender shall be obligated to make
the Loans provided to be made by it hereunder, regardless of the failure of any
other Lender to make its Loans hereunder.
          1.09 Interest. (a) Each Borrower hereby agrees to pay interest in
respect of the unpaid principal amount of each Base Rate Loan made to it from
the date of the Borrowing thereof until the earlier of (x) the maturity thereof
(whether by acceleration, prepayment or otherwise) and (y) the conversion of
such Base Rate Loan to a Eurodollar Loan pursuant to Section 1.07, at a rate per
annum which shall be equal to the sum of the Applicable Margin plus the Base
Rate, each as in effect from time to time.
          (b) Each Borrower hereby agrees to pay interest in respect of the
unpaid principal amount of each Eurodollar Loan made to it from the date of the
Borrowing thereof until the earlier of (x) the maturity thereof (whether by
acceleration, prepayment or otherwise) and (y) the conversion of such Eurodollar
Loan to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as applicable,
at a rate per annum which shall, during each Interest Period applicable thereto,
be equal to the sum of the Applicable Margin as in effect from time to time plus
the Eurodollar Rate for such Interest Period.

-16-



--------------------------------------------------------------------------------



 



          (c) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Canadian Prime
Rate Loan made to such Borrower from the date the proceeds thereof are made
available to such Borrower (which shall, in the case of a conversion pursuant to
clause (i) of Schedule III, be deemed to be the date upon which a maturing
Bankers’ Acceptance is converted into a Canadian Prime Rate Loan pursuant to
said clause (i), with the proceeds thereof to be equal to the full Face Amount
of the maturing Bankers’ Acceptances) until the maturity thereof (whether by
acceleration or otherwise) at a rate per annum which shall be equal to the sum
of the Applicable Margin plus the Canadian Prime Rate, each as in effect from
time to time.
          (d) With respect to Bankers’ Acceptance Loans, Acceptance Fees shall
be payable in connection therewith as provided in clause (g) of Schedule III.
Until maturity of the respective Banker’s Acceptances, interest shall not
otherwise be payable with respect thereto.
          (e) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Sterling
Revolving Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.
          (f) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Euro Revolving
Loan made to such Borrower from the date of the Borrowing thereof until the
maturity thereof (whether by acceleration or otherwise) at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin as in effect from time to time plus EURIBOR for such
Interest Period plus any Mandatory Costs.
          (g) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Australian Dollar
Revolving Loan made to such Borrower from the date of the Borrowing thereof
until the maturity thereof (whether by acceleration or otherwise) at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin as in effect from time to time plus the
relevant Alternate Currency LIBOR Rate for such Interest Period plus any
Mandatory Costs.
          (h) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Yen Revolving
Loan made to such Borrower from the date of the Borrowing thereof until the
maturity thereof (whether by acceleration or otherwise) at a rate per annum
which shall, during each Interest Period applicable thereto, be equal to the sum
of the Applicable Margin as in effect from time to time plus the relevant
Alternate Currency LIBOR Rate for such Interest Period plus any Mandatory Costs.
          (i) Each Alternate Currency Revolving Loan Borrower hereby agrees to
pay interest in respect of the unpaid principal amount of each Other Permitted
LIBOR-Based Alternate Currency Revolving Loan made to such Borrower in a given
Other Permitted LIBOR-Based Alternate Currency from the date of the Borrowing
thereof until the maturity thereof

-17-



--------------------------------------------------------------------------------



 



(whether by acceleration or otherwise) at a rate per annum which shall, during
each Interest Period applicable thereto, be equal to the sum of the Applicable
Margin as in effect from time to time plus the relevant Alternate Currency LIBOR
Rate for such Interest Period plus any Mandatory Costs.
          (j) Each Borrower agrees to pay interest in respect of the unpaid
principal amount of each Competitive Bid Loan made to such Borrower from the
date the proceeds thereof are made available to such Borrower until the maturity
thereof (whether by acceleration or otherwise) at the rate or rates per annum
specified pursuant to Section 1.04(b) by the Bidder RL Lender or Bidder RL
Lenders, as the case may be, making such Competitive Bid Loan and accepted by
such Borrower pursuant to Section 1.04(c)(2).
          (k) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum (1) in the case of
overdue principal of, and interest or other amounts owing with respect to,
Canadian Dollar Revolving Loans and any other amounts owing in Canadian Dollars,
equal to 2% per annum in excess of the Applicable Margin (calculated based on
“Ratings-Based Level” 5 pricing as shown in the definition of Applicable Margin)
for Canadian Prime Rate Loans plus the Canadian Prime Rate as in effect from
time to time, (2) in the case of overdue principal of, and interest or other
amounts owing with respect to, Sterling Revolving Loans and any other amounts
owing in Pounds Sterling, equal to 2% per annum in excess of the Applicable
Margin (calculated based on “Ratings-Based Level” 5 pricing as shown in the
definition of Applicable Margin) plus the relevant Alternate Currency LIBOR Rate
for such successive periods not exceeding three months as the Administrative
Agent may determine from time to time in respect of amounts comparable to the
amount not paid plus any Mandatory Costs, (3) in the case of overdue principal
of, and interest or other amounts owing in respect of, Euro Revolving Loans,
equal to 2% per annum in excess of the Applicable Margin (calculated based on
“Ratings-Based Level” 5 pricing as shown in the definition of Applicable Margin)
plus EURIBOR for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respective amounts
comparable to the amount not paid plus any Mandatory Costs, (4) in the case of
overdue principal of, and interest or other amounts owing in respect of,
Australian Dollar Revolving Loans, equal to 2% per annum in excess of the
Applicable Margin (calculated based on “Ratings-Based Level” 5 pricing as shown
in the definition of Applicable Margin) plus the relevant Alternate Currency
LIBOR Rate for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respective amounts
comparable to the amount not paid plus any Mandatory Costs, (5) in the case of
overdue principal of, and interest or other amounts owing in respect of, Yen
Revolving Loans, equal to 2% per annum in excess of the Applicable Margin
(calculated based on “Ratings-Based Level” 5 pricing as shown in the definition
of Applicable Margin) plus the relevant Alternate Currency LIBOR Rate for such
successive periods not exceeding three months as the Administrative Agent may
determine from time to time in respective amounts comparable to the amount not
paid plus any Mandatory Costs, (6) in the case of overdue principal of, and
interest or other amounts owing in respect of, Other Permitted LIBOR-Based
Alternate Currency Revolving Loans, equal to 2% per annum in excess of the
Applicable Margin (calculated based on “Ratings-Based Level” 5 pricing as shown
in the definition of Applicable Margin) plus the relevant Alternate Currency
LIBOR Rate for such successive periods not exceeding three months as the
Administrative Agent may determine from time to time in respective amounts
comparable

-18-



--------------------------------------------------------------------------------



 



to the amount not paid plus any Mandatory Costs and (7) in all other cases,
equal to the greater of (x) 2% per annum in excess of the rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans from time to time
(calculated based on “Ratings-Based Level” 5 pricing as shown in the definition
of Applicable Margin) and (y) the rate which is 2% in excess of the rate then
borne by such Loans.
          (l) Accrued (and theretofore unpaid) interest shall be payable (i) in
respect of each Base Rate Loan and Canadian Prime Rate Loan, in arrears on each
Quarterly Payment Date, (ii) in the case of any Eurodollar Loan, on the date of
any conversion to a Base Rate Loan pursuant to Section 1.07, 1.10 or 1.11, as
applicable (on the amount so converted), (iii) in respect of each Euro Rate
Loan, on the last day of each Interest Period applicable thereto (or, in the
case of any Interest Period with a duration in excess of three months, at the
date which occurs three calendar months after the first day of such Interest
Period, as well as on the last day of the respective Interest Period), (iv) in
respect of each Competitive Bid Loan, at such times as specified in the Notice
of Competitive Bid Borrowing relating thereto and (v) in respect of each Loan
(other than Bankers’ Acceptances), on any repayment or prepayment (on the amount
repaid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand; provided that, in the case of Dollar Revolving
Loans maintained as Base Rate Loans, interest shall not be payable pursuant to
preceding clause (v) at the time of any repayment or prepayment thereof unless
the respective repayment or prepayment is made in conjunction with a permanent
reduction of the Total Revolving Loan Commitment and (ii) in respect of overdue
interest on any Loan, on demand.
          (m) Upon each Interest Determination Date, the Administrative Agent
shall determine the respective Euro Rate for the respective Interest Period or
Interest Periods to be applicable to Euro Rate Loans and shall promptly notify
the respective Borrower and the Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.
          1.10 Interest Periods. At the time it gives any Notice of Borrowing or
Notice of Conversion in respect of the making of, or conversion into, any Euro
Rate Loan (in the case of the initial Interest Period applicable thereto) or on
the third Business Day prior to the expiration of an Interest Period applicable
to such Euro Rate Loan (in the case of any subsequent Interest Period), the
respective Borrower shall have the right to elect, by giving the Administrative
Agent notice thereof, the interest period (each, an “Interest Period”)
applicable to such Euro Rate Loan, which Interest Period shall, at the option of
such Borrower, be (x) a one, two, three or six month period or, if agreed to by
each Lender participating in a Borrowing of such Euro Rate Loan, a one-week
period or (y) in the case of a Borrowing of Dollar Revolving Loans, a one-year
period if (but only if) agreed to by each Lender participating in such
Borrowing, provided that:
     (i) all Euro Rate Loans comprising a single Borrowing shall at all times
have the same Interest Period;
     (ii) the initial Interest Period for any Borrowing of Euro Rate Loans shall
commence on the date of such Borrowing (including, in the case of Dollar
Revolving Loans, the date of any conversion thereto from a Dollar Revolving Loan
of a different Type) and each Interest Period occurring thereafter in respect of
such Borrowing of Euro

-19-



--------------------------------------------------------------------------------



 



Rate Loans shall commence on the day on which the next preceding Interest Period
applicable thereto expires;
     (iii) if any Interest Period for a Euro Rate Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;
     (iv) if any Interest Period for a Euro Rate Loan would otherwise expire on
a day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Euro Rate Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;
     (v) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when any Event of Default is in existence; and
     (vi) no Interest Period in respect of any Borrowing of Euro Rate Loans
shall be selected which extends beyond the Maturity Date.
          Prior to the termination of any Interest Period applicable to
Alternate Currency Revolving Loans, the respective Alternate Currency Revolving
Loan Borrower may, at its option, designate that the respective Borrowing
subject thereto be split into more than one Borrowing (for purposes of electing
multiple Interest Periods to be subsequently applicable thereto), so long as
each such Borrowing resulting from the action taken pursuant to this sentence
meets the relevant Minimum Borrowing Amount. If upon the expiration of any
Interest Period applicable to a Borrowing of Euro Rate Loans, the respective
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Euro Rate Loans as provided above, such Borrower
shall be deemed to have elected (x) if Eurodollar Loans, to convert such
Eurodollar Loans into Base Rate Loans and (y) if Alternate Currency Revolving
Loans, to select a one-month Interest Period for such Alternate Currency
Revolving Loans, in either case effective as of the expiration date of such
current Interest Period.
          1.11 Increased Costs, Illegality, etc. (a) If any Lender (or, with
respect to clauses (i) and (iv) below, the Administrative Agent) shall have
determined in good faith (which determination shall, absent manifest error, be
final and conclusive and binding upon all parties hereto):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the Effective Date affecting the applicable interbank market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of the respective Euro Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Euro Rate Loan because of (x) any change arising after the Effective Date in any
applicable law or governmental rule, regulation, order, guideline or request
(whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction

-20-



--------------------------------------------------------------------------------



 



of any new law or governmental rule, regulation, order, guideline or request,
such as, for example, but not limited to: (A) a change in the basis of taxation
of payment to any Lender of the principal of or interest on the Notes or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or profits of such Lender pursuant to
the laws of the jurisdiction in which it is organized or in which its principal
office or applicable lending office is located or any subdivision thereof or
therein) or (B) a change in official reserve requirements (except to the extent
covered by Section 1.11(d) in respect of Alternate Currency Revolving Loans or
included in the computation of the Eurodollar Rate) or any special deposit,
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its applicable lending office)
and/or (y) other circumstances since the Effective Date affecting the applicable
interbank market; or
     (iii) at any time after the Effective Date, that the making or continuance
of any Euro Rate Loan has been made (x) unlawful by any law or governmental
rule, regulation or order, (y) impossible by compliance by any Lender in good
faith with any governmental request (whether or not having the force of law) or
(z) impracticable as a result of a contingency occurring after the date of this
Agreement which materially and adversely affects the applicable interbank
market; or
     (iv) at any time that any Alternate Currency is not available in sufficient
amounts to fund any Borrowing of Alternate Currency Revolving Loans requested
pursuant to Section 1.01;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) or (iv) above) shall promptly give notice (by telephone
promptly confirmed in writing) to the respective Borrower and, except in the
case of clauses (i) and (iv) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (w) in the case of clause (i) above,
(A) if Eurodollar Loans are so affected, Eurodollar Loans shall no longer be
available until such time as the Administrative Agent notifies the respective
Dollar Revolving Loan Borrower and the Lenders that the circumstances giving
rise to such notice by the Administrative Agent no longer exist, and any Notice
of Borrowing or Notice of Conversion given by the respective Dollar Revolving
Loan Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the respective
Dollar Revolving Loan Borrower, and (B) if any Alternate Currency Revolving Loan
is so affected, the relevant Euro Rate shall be determined on the basis provided
in the proviso appearing in the definition of the relevant Euro Rate, (x) in the
case of clause (ii) above, the respective Borrower shall pay to such Lender,
upon its written request therefor, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the respective Borrower by such Lender shall, absent manifest error, be final
and conclusive and binding on all the parties hereto), (y) in the case of clause
(iii) above, the respective Borrower shall take one of the actions specified in
Section 1.11(b) as promptly as possible and, in any event, within the time
period required by law and (z) in the case of clause (iv) above, Alternate
Currency Revolving

-21-



--------------------------------------------------------------------------------



 



Loans (exclusive of Alternate Currency Revolving Loans which have theretofore
been funded) shall no longer be available in the respective Alternate Currency
or Alternate Currencies until such time as the Administrative Agent notifies the
Alternate Currency Revolving Loan Borrowers and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing given by any Alternate Currency Revolving
Loan Borrower with respect to such Alternate Currency Revolving Loans which have
not been incurred shall be deemed rescinded by the respective Alternate Currency
Revolving Loan Borrower.
          (b) At any time that any Euro Rate Loan is affected by the
circumstances described in Section 1.11(a)(ii) or (iii), the respective Borrower
may (and in the case of a Euro Rate Loan affected by the circumstances described
in Section 1.11(a)(iii) shall) either (x) if the affected Euro Rate Loan is then
being made initially or pursuant to a conversion, cancel the respective
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that such Borrower was notified by the affected Lender
or the Administrative Agent or (y) if the affected Euro Rate Loan is then
outstanding, upon at least three Business Days’ written notice to the
Administrative Agent, (A) in the case of a Eurodollar Loan, request the affected
Lender to convert such Eurodollar Loan into a Base Rate Loan (which conversion,
in the case of the circumstances described in Section 1.11(a)(iii), shall occur
no later than the last day of the Interest Period then applicable to such
Eurodollar Loan (or such earlier date as shall be required by applicable law))
and (B) in the case of an Alternate Currency Revolving Loan, repay such
Alternate Currency Revolving Loan in full; provided that (i) if the
circumstances described in Section 1.11(a)(iii) apply to any Alternate Currency
Revolving Loan, the respective Alternate Currency Revolving Loan Borrower may,
in lieu of taking the actions described above, maintain such Alternate Currency
Revolving Loan outstanding, in which case the applicable Euro Rate shall be
determined on the basis provided in the proviso appearing in the definition of
the relevant Euro Rate, unless the maintenance of such Alternate Currency
Revolving Loan outstanding on such basis would not stop the conditions described
in Section 1.11(a)(iii) from existing (in which case the actions described
above, without giving effect to the proviso, shall be required to be taken) and
(ii) if more than one Lender is affected at any time as described above in this
clause (b), then all affected Lenders must be treated the same pursuant to this
Section 1.11(b).
          (c) If at any time after the Effective Date any Lender determines that
the introduction of or any change (which introduction or change shall have
occurred after the Effective Date) in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the National Association of Insurance Commissioners
(“NAIC”) or any governmental authority, central bank or comparable agency, will
have the effect of increasing the amount of capital required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitments hereunder or its obligations
hereunder, then the Corporation agrees to pay to such Lender, upon its written
demand therefor, such additional amounts as shall be required to compensate such
Lender or such other corporation for the increased cost to such Lender or such
other corporation or the reduction in the rate of return to such Lender or such
other corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are

-22-



--------------------------------------------------------------------------------



 



reasonable, provided that such Lender’s determination of compensation owing
under this Section 1.11(c) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 1.11(c), will give
prompt written notice thereof to the Corporation, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.
          (d) If any Lender shall in good faith determine (which determination
shall, absent manifest error, be final and conclusive and binding on all parties
hereto) at any time that such Lender is required to maintain reserves
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves required by applicable law) which have been established by any
Federal, state, local or foreign court or governmental agency, authority,
instrumentality or regulatory body with jurisdiction over such Lender (including
any branch, Affiliate or funding office thereof) in respect of any Euro Rate
Loans or any category of liabilities which includes deposits by reference to
which the interest rate on any Euro Rate Loan is determined or any category of
extensions of credit or other assets which includes loans of the same or similar
type as any Euro Rate Loans, then, unless such reserves are already being
charged for pursuant to Section 1.11(a)(ii), such Lender shall promptly notify
the respective Borrower or Borrowers in writing specifying the additional
amounts required to indemnify such Lender against the cost of maintaining such
reserves (such written notice to provide in reasonable detail a computation of
such additional amounts) and the respective Borrower or Borrowers shall, and
shall be obligated to, pay to such Lender such specified amounts as additional
interest at the time that the respective Borrower or Borrowers are otherwise
required to pay interest in respect of such Euro Rate Loans or, if later, on
written demand therefor by such Lender.
          1.12 Compensation. The respective Borrower shall compensate each
Lender, upon its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation), for all reasonable losses,
expenses and liabilities (including, without limitation, any loss, expense or
liability incurred by reason of the liquidation or reemployment of deposits or
other funds required by such Lender to fund its Euro Rate Loans, but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a Borrowing of, or conversion from
or into, Euro Rate Loans does not occur on a date specified therefor in a Notice
of Borrowing or Notice of Conversion (whether or not rescinded or deemed
rescinded pursuant to Section 1.11(a) or (b)); (ii) if any repayment (including
any repayment made pursuant to Section 4.01 or 4.02 or as a result of an
acceleration of the Loans pursuant to Section 10) or conversion of any Euro Rate
Loans occurs on a date which is not the last day of an Interest Period with
respect thereto; (iii) if any repayment (including any repayment made pursuant
to Section 4.01 or 4.02 or as a result of an acceleration of the Loans pursuant
to Section 10) of any Bankers’ Acceptance Loan occurs on a date which is not the
maturity date of the respective Bankers’ Acceptance; (iv) if any prepayment of
any Euro Rate Loans or Bankers’ Acceptance Loans is not made on any date
specified in a notice of prepayment given by the respective Borrower; or (v) as
a consequence of (x) any other default by the respective Borrower to repay its
Loans when required by the terms of this Agreement or any Note held by such
Lender, (y) any election made pursuant to Section 1.11(b) or (z) the replacement
of any Lender pursuant to Section 1.14.
          1.13 Lending Offices; Changes Thereto. (a) Each Lender may at any time
or from time to time designate, by written notice to the Administrative Agent to
the extent not

-23-



--------------------------------------------------------------------------------



 



already reflected on Schedule II, one or more lending offices (which, for this
purpose, may include Affiliates of the respective Lender) for the various Loans
made, and Letters of Credit participated in, by such Lender (including by
designating a separate lending office (or Affiliate) to act as such with respect
to Dollar Loans and Dollar Letter of Credit Outstandings versus Alternate
Currency Loans and Alternate Currency Letter of Credit Outstandings); provided
that, for designations made after the Initial Borrowing Date, to the extent such
designation shall result in increased costs under Section 1.11, 2.06 or 4.04 in
excess of those which would be charged in the absence of the designation of a
different lending office (including a different Affiliate of the respective
Lender), then the Borrowers shall not be obligated to pay such excess increased
costs (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay the costs which would
apply in the absence of such designation and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
designation). Each lending office and Affiliate of any Lender designated as
provided above shall, for all purposes of this Agreement, be treated in the same
manner as the respective Lender (and shall be entitled to all indemnities and
similar provisions in respect of its acting as such hereunder).
          (b) Each Lender agrees that on the occurrence of any event giving rise
to the operation of Section 1.11(a)(ii) or (iii), Section 1.11(c),
Section 1.11(d), Section 2.06 or Section 4.04 with respect to such Lender, it
will, if requested by the applicable Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer (as determined in such Lender’s sole discretion) no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of such Section. Nothing in this Section 1.13
shall affect or postpone any of the obligations of any Borrower or the right of
any Lender provided in Sections 1.11, 2.06 and 4.04.
          1.14 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 1.11(a)(ii) or (iii), Section 1.11(c), Section 1.11(d), Section 2.06 or
Section 4.04 with respect to any Lender which results in such Lender charging to
any Borrower increased costs in excess of those being generally charged by the
other Lenders or (z) in the case of the refusal by a Lender to consent to
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), the Corporation shall have the right, if
no Event of Default and no Specified Default will exist immediately after giving
effect to such replacement, to replace such Lender (the “Replaced Lender”) with
one or more other Eligible Transferees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of whom shall be required to be reasonably
acceptable to the Administrative Agent and each Lender which at the time of such
replacement is an Issuing Bank with respect to one or more outstanding Letters
of Credit; provided that:
     (i) any Replacement Lender in a replacement pursuant to this Section 1.14
(with each such replacement being herein called a “Replacement”) shall be
required to comply with the requirements of Section 13.04(b) and at the time of
any Replacement the Replacement Lender shall enter into one or more Assignment
and Assumption

-24-



--------------------------------------------------------------------------------



 



Agreements pursuant to Section 13.04(b) (and shall pay all fees payable pursuant
to said Section 13.04(b)) pursuant to which the Replacement Lender shall acquire
all of the Commitments (and related Sub-Commitments) and outstanding Loans of,
and in each case participations in Letters of Credit by, the Replaced Lender
and, in connection therewith, shall pay to (x) the Replaced Lender in respect
thereof amounts (in the respective currencies in which such obligations are
denominated) equal to the sum of (I) the principal of (including, without
limitation, the Face Amount of Bankers’ Acceptance Loans), and all accrued
interest on, all outstanding Loans of the Replaced Lender, (II) all Unpaid
Drawings that have been funded by (and not reimbursed to) such Replaced Lender,
together with all then unpaid interest with respect thereto at such time and
(III) all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01, (y) each Issuing Bank an amount (in the relevant
Applicable Currency) equal to such Replaced Lender’s Dollar Percentage and/or
relevant Alternate Currency RL Percentage, as applicable, of any Unpaid Drawing
(which at such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Bank and (z) the
Swingline Lender an amount equal to such Replaced Lender’s Dollar Percentage of
any Mandatory Borrowing to the extent such amount was not theretofore funded by
such Replaced Lender; and
     (ii) all Obligations of the Borrowers due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.
          Upon the execution of the respective Assignment and Assumption
Agreements, the payment of amounts referred to in clauses (i) and (ii) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the respective Borrower, the Replacement Lender shall become a Lender hereunder
and the Replaced Lender shall cease to constitute a Lender hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 1.11, 1.12, 1.16, 2.06, 4.04, 12.06 and 13.01),
which shall survive as to such Replaced Lender. In connection with any
replacement of Lenders pursuant to, and as contemplated by, this Section 1.14,
each of the Borrowers (other than the Corporation) hereby irrevocably authorizes
the Corporation to take all necessary action, in the name of the various
Borrowers, as described above in this Section 1.14 in order to effect the
replacement of the respective Lender or Lenders in accordance with the preceding
provisions of this Section 1.14.
          1.15 Bankers’ Acceptance Provisions. (a) The parties hereto agree that
the provisions of Schedule III shall apply to all Bankers’ Acceptances and
Bankers’ Acceptance Loans created hereunder, and that the provisions of
Schedule III shall be deemed incorporated by reference into this Agreement as if
such provisions were set forth in their entirety herein.
          (b) Schedule 1.15(b) hereto contains a description of all bankers’
acceptances created and issued pursuant to the Existing Credit Agreement and
outstanding on the Effective Date (and setting forth, with respect to each such
bankers’ acceptance, (i) the name of the issuing lender, (ii) the name of the
account party, (iii) the stated amount (which shall be in Canadian

-25-



--------------------------------------------------------------------------------



 



Dollars) and (iv) the expiry date). Each such bankers’ acceptance (each, an
“Existing Bankers’ Acceptance”) shall constitute a “Bankers’ Acceptance” for all
purposes of this Agreement, created and issued, for purposes of Section 1.01(b)
and Schedule III hereto, on the Initial Borrowing Date.
          1.16 European Monetary Union. The following provisions of this
Section 1.16 shall come into effect on and from the date on which the United
Kingdom becomes a Participating Member State. Each obligation under this
Agreement which has been denominated in Pounds Sterling shall be redenominated
into Euros in accordance with the relevant EMU Legislation. However, if and to
the extent that the relevant EMU Legislation provides that an amount which is
denominated in Pounds Sterling can be paid by the debtor either in Euros or in
Pounds Sterling, each party to this Agreement shall be entitled to pay or repay
any amount denominated or owing in Pounds Sterling hereunder either in Euros or
in Pounds Sterling. Without prejudice and in addition to any method of
conversion or rounding prescribed by any relevant EMU Legislation, (i) each
reference in this Agreement to a minimum amount (or an integral multiple
thereof) in Pounds Sterling shall be replaced by a reference to such reasonably
comparable and convenient amount (or an integral multiple thereof) in Euros as
the Administrative Agent may from time to time specify and (ii) except as
expressly provided in this Section 1.16, this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be necessary or appropriate to reflect the introduction of or
changeover to Euros in the United Kingdom, provided that this Section 1.16 shall
not reduce or increase any actual or contingent liability arising under this
Agreement.
          1.17 Special Provisions Regarding RL Lenders, Alternate Currency
Revolving Loans and Alternate Currency Letters of Credit. (a) On any date the
Corporation may, at its option, permanently reduce or terminate the Alternate
Currency Revolving Loan Sub-Commitments relating to one or more of the Alternate
Currency Revolving Loan Sub-Tranches by written notice to the Administrative
Agent to such effect (specifying the aggregate amount of reductions to various
Alternate Currency Revolving Loan Sub-Commitments relating to each such
Alternate Currency Revolving Loan Sub-Tranche); provided that (i) no such
reduction shall be made in an amount which would cause the sum of (x) the Dollar
Equivalent of the then outstanding aggregate principal amount or Face Amount, as
the case may be, of all Alternate Currency Revolving Loans under a given
Alternate Currency Revolving Loan Sub-Tranche plus (y) all Alternate Currency
Letter of Credit Outstandings relating to Alternate Currency Letters of Credit
issued under the respective Alternate Currency Revolving Loan Sub-Tranche, to
exceed the aggregate Alternate Currency Revolving Loan Sub-Commitments of the
Alternate Currency RL Lenders in respect of such Alternate Currency Revolving
Loan Sub-Tranche (after giving effect to the respective reduction pursuant to
this Section 1.17(a)), (ii) each reduction pursuant to this clause (a) shall
apply pro rata to reduce the Alternate Currency Revolving Loan Sub-Commitments
of the various Alternate Currency RL Lenders in respect of such Alternate
Currency Revolving Loan Sub-Tranche (based upon the relative amounts of such
Sub-Commitments), and (iii) except to the extent the reduction to the Alternate
Currency Revolving Loan Sub-Commitments pursuant to this Section 1.17(a) is
accompanied by a like reduction to the amount of the Total Revolving Loan
Commitment pursuant to Section 3.02, the amount of each RL Lender’s reduction to
its Alternate Currency Revolving Loan Sub-Commitments pursuant to this clause
(a) shall result in a like increase to its Non-Alternate Currency Revolving Loan
Sub-Commitment.

-26-



--------------------------------------------------------------------------------



 



          (b) On the fifth Business Day after the occurrence of a Sharing Event,
automatically (and without the taking of any action) (x) all then outstanding
Alternate Currency Revolving Loans incurred by, and all Unpaid Drawings in
respect of Alternate Currency Letters of Credit issued for the account of, each
Borrower shall be automatically converted into Dollar Revolving Loans maintained
in, or Unpaid Drawings owing in, Dollars (in an amount equal to the Dollar
Equivalent of the aggregate principal amount or Face Amount, as the case may be,
of the respective Alternate Currency Revolving Loans or Unpaid Drawings, as the
case may be, on the date such Sharing Event first occurred), which Dollar
Revolving Loans or Unpaid Drawings shall (i) continue to be owed by the
respective Alternate Currency Revolving Loan Borrower obligated to repay or
reimburse the respective Alternate Currency Revolving Loan or Unpaid Drawing
prior to such conversion and (ii) at all times thereafter be deemed to be Base
Rate Loans, and (y) all principal, accrued and unpaid interest and other amounts
owing with respect to such Revolving Loans and Unpaid Drawings (as so converted)
shall be immediately due and payable in Dollars (taking the Dollar Equivalent of
the principal, accrued and unpaid interest and other amounts of the Alternate
Currency Revolving Loans or Unpaid Drawings so converted). The occurrence of any
conversion as provided above in this Section 1.17(b) shall be deemed to
constitute, for purposes of Section 1.12, a prepayment of Alternate Currency
Revolving Loans before the last day of any Interest Period relating thereto.
          (c) On the date of the occurrence of a Sharing Event, each RL Lender
shall (and hereby unconditionally and irrevocably agrees to) purchase and sell
for cash (in each case in Dollars) undivided participating interests in the
Revolving Loans outstanding to each Borrower in such amounts so that each RL
Lender shall have a share of the outstanding Revolving Loans then owing by each
Borrower equal to its RL Percentage thereof. Upon any such occurrence, the
Administrative Agent shall notify each RL Lender and shall specify the amount of
Dollars required from such RL Lender in order to effect the purchases and sales
by the various RL Lenders of participating interests in the amounts required
above (together with accrued interest with respect to the period from the last
interest payment date through the date of the Sharing Event plus any additional
amounts payable by the respective Borrower pursuant to Section 4.04 hereof in
respect of such accrued but unpaid interest); provided that each RL Lender shall
be deemed to have purchased, automatically and without request, such
participating interests. The foregoing purchases shall be accomplished through
purchases and sales of participations in the relevant obligations as required
above, and each RL Lender hereby agrees, at the request of the Administrative
Agent, to enter into customary participation agreements approved by the
Administrative Agent to effect the foregoing. Promptly upon receipt of such
request, each RL Lender shall deliver to the Administrative Agent (in
immediately available funds in Dollars) the net amounts as specified by the
Administrative Agent. The Administrative Agent shall promptly deliver the
amounts so received to the various RL Lenders in such amounts as are needed to
effect the purchases and sales of participations as provided above. Promptly
following receipt thereof, each RL Lender which has sold participations in any
of its Revolving Loans (through the Administrative Agent) will deliver to each
RL Lender (through the Administrative Agent) which has so purchased a
participating interest a participation certificate dated the date of receipt of
such funds and in such amount. It is understood that the amount of funds
delivered by each RL Lender shall be calculated on a net basis, giving effect to
both the sales and purchases of participations by the various RL Lenders as
required above.

-27-



--------------------------------------------------------------------------------



 



          (d) Upon, and after, the occurrence of a Sharing Event (i) no further
Credit Events shall be made or shall occur, (ii) all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, Alternate Currency Revolving Loans (including, without limitation, any
interest and other amounts which were accrued but unpaid on the date of such
Sharing Event) shall be payable in Dollars (taking the Dollar Equivalents of all
such amounts on the date of the occurrence of the respective Sharing Event, with
all calculations after such Sharing Event being made as if the respective such
Alternate Currency Revolving Loan had originally been made in Dollars) and shall
be distributed by the Administrative Agent for the account of the relevant RL
Lenders (or their affiliates) which made such Revolving Loans or are
participating therein and (iii) the Revolving Loan Commitments (and the
Alternate Currency Revolving Loan Sub-Commitments and Non-Alternate Currency
Revolving Loan Sub-Commitments) of the RL Lenders shall be automatically
terminated. Notwithstanding anything to the contrary contained above, the
failure of any RL Lender to purchase its participating interests in any
extensions of credit upon the occurrence of a Sharing Event shall not relieve
any other RL Lender of its obligation hereunder to purchase its participating
interests in a timely manner, but no RL Lender shall be responsible for the
failure of any other RL Lender to purchase the participating interest to be
purchased by such other RL Lender on any date.
          (e) If any amount required to be paid by any RL Lender pursuant to
Section 1.17(c) is not paid to the Administrative Agent within one Business Day
following the date upon which such RL Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to said Section 1.17(c), such RL Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such RL Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to but excluding the date on which
such payment is immediately available to the Administrative Agent multiplied by
(iii) a fraction, the numerator of which is the number of days that elapsed
during such period and the denominator of which is 360. If any such amount
required to be paid by any RL Lender pursuant to Section 1.17(c) is not in fact
made available to the Administrative Agent within three Business Days following
the date upon which such RL Lender receives notice from the Administrative Agent
as to the amount of participations required to be purchased by it, the
Administrative Agent shall be entitled to recover from such RL Lender on demand,
such amount with interest thereon calculated from such request date at the rate
per annum applicable to Dollar Revolving Loans maintained as Base Rate Loans
hereunder. A certificate of the Administrative Agent submitted to any RL Lender
with respect to any amounts payable under this Section 1.17 shall be conclusive
in the absence of manifest error. Amounts payable by any RL Lender pursuant to
this Section 1.17 shall be paid to the Administrative Agent for the account of
the relevant RL Lenders; provided that, if the Administrative Agent (in its sole
discretion) has elected to fund on behalf of such RL Lender the amounts owing to
such RL Lenders, then the amounts shall be paid to the Administrative Agent for
its own account.
          (f) Whenever, at any time after the relevant RL Lenders have received
from any RL Lenders purchases of participations in any Revolving Loans pursuant
to this Section 1.17, the various RL Lenders receive any payment on account
thereof, such RL Lenders will distribute to the Administrative Agent, for the
account of the various RL Lenders participating therein, such RL Lenders’
participating interests in such amounts (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such
participations were

-28-



--------------------------------------------------------------------------------



 



outstanding) in like funds as received; provided, however, that if such payment
received by any RL Lenders is required to be returned, the RL Lenders who
received previous distributions in respect of their participating interests
therein will return to the respective RL Lenders any portion thereof previously
so distributed to them in like funds as such payment is required to be returned
by the respective RL Lenders.
          (g) Each RL Lender’s obligation to purchase participating interests
pursuant to this Section 1.17 shall be absolute and unconditional and shall not
be affected by any circumstance including, without limitation, (a) any setoff,
counterclaim, recoupment, defense or other right which such RL Lender may have
against any other RL Lender, the relevant Borrower or any other Person for any
reason whatsoever, (b) the occurrence or continuance of an Event of Default,
(c) any adverse change in the condition (financial or otherwise) of any Borrower
or any other Person, (d) any breach of this Agreement by any Borrower or any
Lender or any other Person, or (e) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
          (h) All determinations by the Administrative Agent pursuant to this
Section 1.17 shall be made by it in accordance with the provisions herein and
with the intent being to equitably share the credit risk for all Revolving
Loans, Swingline Loans and Letters of Credit hereunder in accordance with the
provisions hereof. Absent manifest error, all determinations by the
Administrative Agent hereunder shall be binding on the Borrowers and each of the
Lenders. The Administrative Agent shall have no liability to any Borrower or any
Lender hereunder for any determinations made by it hereunder (other than any
determination as to the existence of a Sharing Event), except to the extent
resulting from the Administrative Agent’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).
          (i) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, upon any purchase of participations as required above in this
Section 1.17 or, after the occurrence of a Sharing Event, pursuant to
Section 1.01(c) or 2.04, (i) each RL Lender which has purchased such
participations shall be entitled to receive from the relevant Borrower any
increased costs and indemnities (including, without limitation, pursuant to
Sections 1.11, 1.12, 1.16, 2.06 and 4.04) directly from such Borrower to the
same extent as if such RL Lender which has purchased such participations were
the direct Lender as opposed to a participant therein, which increased costs
shall be calculated without regard to Section 1.13, Section 13.04(a) or the last
sentence of Section 13.04(b) and (ii) each RL Lender which has sold such
participations shall be entitled to receive from the relevant Borrower
indemnification from and against any and all taxes imposed as a result of the
sale of the participations pursuant to this Section 1.17. The Borrowers
acknowledge and agree that, upon the occurrence of a Sharing Event and after
giving effect to the requirements of this Section 1.17, increased Taxes may be
owing by them pursuant to Section 4.04, which Taxes shall be paid (to the extent
provided in Section 4.04) by the respective Borrowers, without any claim that
the increased Taxes are not payable because same resulted from the
participations effected as otherwise required by this Section 1.17.
          1.18 Special Provisions Applicable to the Total Canadian Dollar
Revolving Loan Sub-Commitment. (a) Notwithstanding anything to the contrary
contained in this Agreement, the parties hereto agree that (i) the Total
Canadian Dollar Revolving Loan Sub-Commitment,

-29-



--------------------------------------------------------------------------------



 



shall be fixed on a quarterly basis in accordance with this Section; (ii) in no
event shall the Total Canadian Dollar Revolving Loan Sub-Commitment exceed the
sum of the Alternate Currency Revolving Loan Sub-Commitments of the various
Alternate Currency RL Lenders relating to Canadian Dollars as then in effect
(after giving effect to any reductions or increases to such Alternate Currency
Revolving Loan Sub-Commitments from time to time, including pursuant to
Sections 1.17, 1.18(b), 1.19, 3.02, 3.03, 10 and/or 13.12(e) or (f)); (iii) in
no event shall the Canadian Dollar Revolving Loan Sub-Commitment for any
Alternate Currency RL Lender exceed the amount set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Canadian Dollar Revolving Loan Sub-Commitment,” as the same may be (x) reduced
from time to time pursuant to Sections 1.17, 1.18(b), 3.02, 3.03, 10 and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e) or (z) further adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 1.14 or 13.04(b); (iv) at no time shall
any Borrower be permitted to request an extension of credit pursuant to the
Total Revolving Loan Commitment (whether in the form of Revolving Loans or
Swingline Loans or Competitive Bid Loans or Letter of Credit Outstandings) and
no such credit shall be made available if, after giving effect thereto, the sum
of the aggregate principal amount (taking the Dollar Equivalent of the principal
amount of Alternate Currency Revolving Loans made available in currencies other
than Dollars and Canadian Dollars) of outstanding Revolving Loans (excluding for
this purpose Canadian Dollar Revolving Loans), Swingline Loans and Competitive
Bid Loans (taking the Dollar Equivalent of the principal amount of Alternate
Currency Competitive Bid Loans) and the amount of Letter of Credit Outstandings
(exclusive of Letter of Credit Outstandings relating to Alternate Currency
Letters of Credit denominated in Canadian Dollars) at such time would exceed an
amount equal to the Total Revolving Loan Commitment as then in effect less the
Total Canadian Dollar Revolving Loan Sub-Commitment as then in effect; (v) at no
time shall any Alternate Currency Revolving Loan Borrower be permitted to
request an extension of credit in the form of Canadian Dollar Revolving Loans or
Letters of Credit denominated in Canadian Dollars if, after giving effect
thereto, the sum of (x) the aggregate principal (and Face Amount, as applicable)
of outstanding Canadian Dollar Revolving Loans (for this purpose, using the
Dollar Equivalent of the principal and/or Face Amount, as appropriate, of
Canadian Dollar Revolving Loans) plus (y) the amount of Alternate Currency
Letter of Credit Outstandings relating to Alternate Currency Letters of Credit
denominated in Canadian Dollars, would at any time exceed the Total Canadian
Dollar Revolving Loan Sub-Commitment; and (vi) the Canadian Dollar Revolving
Loan Sub-Commitment for any Alternate Currency RL Lender at any time shall be an
amount equal to its pro rata share of the Total Canadian Dollar Revolving Loan
Sub-Commitment at such time determined on the basis of the Alternate Currency RL
Percentages of the various Alternate Currency RL Lenders in respect of such
Alternate Currency Revolving Loan Sub-Tranche.
          (b) The Corporation, not more than 30 days and not less than 5
Business Days prior to the last day of each calendar quarter, shall give written
notice to the Administrative Agent either (x) requesting an adjustment effective
as of the first Business Day of the immediately following calendar quarter (each
such date, an “Adjustment Date”) to the amount of the Total Canadian Dollar
Revolving Loan Sub-Commitment; or (y) confirming that there will be no
adjustments to the amount available under the Total Canadian Dollar Revolving
Loan Sub-Commitment; provided that (i) no reduction to the amount of the Total
Canadian Dollar Revolving Loan Sub-Commitment may be made if, after giving
effect to any such reduction, the Total Canadian Dollar Revolving Loan
Sub-Commitment would be less than the sum of (x) the

-30-



--------------------------------------------------------------------------------



 



aggregate Face Amount of all Bankers’ Acceptance Loans and the principal amount
of all Canadian Prime Rate Loans (for this purpose, using the Dollar Equivalent
of the Face Amounts or principal amounts thereof) then outstanding (other than
any such Canadian Dollar Revolving Loans which will be repaid in full on or
before the respective Adjustment Date) plus (y) the amount of Alternate Currency
Letter of Credit Outstandings relating to Alternate Currencies denominated in
Canadian Dollars; and (ii) the failure by the Corporation to deliver any such
written notice (or the delivery by the Corporation of any such notice which does
not comply with the requirements contained in this Section) to the
Administrative Agent within the period required above will be deemed to be
delivery by the Corporation to the Administrative Agent of a written notice that
there will be no adjustment to the Total Canadian Dollar Revolving Loan
Sub-Commitment. If any adjustment is made on an Adjustment Date as described in
this Section, then on the respective Adjustment Date all repayments and/or cash
collateralizations required by this Section and Section 4.02(a) shall be made on
such date to the extent required as a result of such adjustments and in manner
provided in Section 4.02.
          (c) In connection with any loans, repayments and/or cash
collateralizations made as a result of adjustments to the Total Canadian Dollar
Revolving Loan Sub-Commitment and the Canadian Dollar Revolving Loan
Sub-Commitment for any Alternate Currency RL Lender as requested above, then, so
long as arrangements satisfactory to the Administrative Agent are made for the
repayment of all amounts which will be due on the respective Adjustment Date as
a result thereof, loans shall be permitted to be requested by the Borrowers as a
result of any change in the amount of the Total Canadian Dollar Revolving Loan
Sub-Commitments on such date (subject to satisfaction of the other terms and
conditions of this Agreements), so long as arrangements satisfactory to the
Administrative Agent are made so that, by the time required by Section 4.03, all
payments will be made by the Borrowers on such Adjustment Date as a result of
any change in the amount of the Total Canadian Dollar Revolving Loan
Sub-Commitment, on such date. It is understood and agreed that the
Administrative Agent shall have no liability to any Lender if the payments
contemplated above in this Section are not actually made on the Adjustment Date,
and that any failure to make the payments required to be made on an Adjustment
Date pursuant to this Section or Section 4.02(a) shall constitute an Event of
Default in accordance with the terms of Section 10.01.
          1.19 Incremental Revolving Loan Commitments. (a) So long as the
Incremental Revolving Loan Commitment Requirements are satisfied at the time of
the delivery of the request referred to below, the Corporation shall have the
right at any time and from time to time and upon at least 5 Business Days’ prior
written notice to the Administrative Agent, to request on one or more occasions
that one or more Lenders (and/or one or more other Persons which will become
Lenders as provided below) provide Incremental Revolving Loan Commitments (and
related Incremental Alternate Currency Revolving Loan Sub-Commitments with
respect to one or more Alternate Currency Revolving Loan Sub-Tranches) and,
subject to the applicable terms and conditions contained in this Agreement, make
Revolving Loans pursuant thereto; it being understood and agreed, however, that
(i) no Lender shall be obligated to provide an Incremental Revolving Loan
Commitment (or a related Incremental Alternate Currency Revolving Loan
Sub-Commitment) as a result of any such request by the Corporation, (ii) until
such time, if any, as (x) such Lender has agreed in its sole discretion to
provide an Incremental Revolving Loan Commitment (and any related Incremental
Alternate Currency Revolving Loan Sub-Commitment) and executed and delivered to
the Administrative Agent an Incremental Revolving

-31-



--------------------------------------------------------------------------------



 



Loan Commitment Agreement in respect thereof as provided in clause (b) of this
Section 1.19 and (y) the other conditions set forth in Section 1.19(b) shall
have been satisfied, such Lender shall not be obligated to fund any Revolving
Loans in excess of its Revolving Loan Commitment (or any Alternate Currency
Revolving Loans under a given Alternate Currency Revolving Loan Sub-Tranche in
excess of its Alternate Currency Revolving Loan Sub-Commitment relating to such
Alternate Currency Revolving Loan Sub-Tranche), in each case as in effect prior
to giving effect to such Incremental Revolving Loan Commitment (and any related
Incremental Alternate Currency Revolving Loan Sub-Commitment) provided pursuant
to this Section 1.19, (iii) any Lender (or, in the circumstances contemplated by
clause (vii) below, any other Person which will qualify as an Eligible
Transferee) may so provide an Incremental Revolving Loan Commitment (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitment) without
the consent of any other Lender (other than the Administrative Agent in the
circumstances contemplated by the definition of Incremental Revolving Loan
Commitment Requirements), (iv) each provision of Incremental Revolving Loan
Commitments (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) on a given date pursuant to this Section 1.19 shall be in a
minimum aggregate amount (for all Lenders (including, in the circumstances
contemplated by clause (vii) below, Eligible Transferees who will become
Lenders)) of at least $10,000,000 and in integral multiples of $1,000,000 in
excess thereof, (v) the aggregate amount of all Incremental Revolving Loan
Commitments permitted to be provided pursuant to this Section 1.19 shall not
exceed $400,000,000, (vi) the aggregate amount of all Incremental Alternate
Currency Revolving Loan Sub-Commitments permitted to be provided pursuant to
this Section 1.19, when combined with any and all increases pursuant to
Section 13.12(e) to Alternate Currency Revolving Loan Sub-Commitments relating
to each Alternate Currency Revolving Loan Sub-Tranche in excess of the relevant
Alternate Currency Revolving Loan Sub-Commitment Sub-Limit (for this purposes,
determined without regard to the proviso in the definition thereof) for the
respective Alternate Currency Revolving Loan Sub-Tranche, shall not exceed
$150,000,000, (vii) if after the Corporation has requested the then existing
Lenders (other than Defaulting Lenders) to provide Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) pursuant to this Section 1.19, the Corporation
has not received Incremental Revolving Loan Commitments (and related Incremental
Alternate Currency Revolving Loan Sub-Commitments, if applicable) in an
aggregate amount equal to that amount of the Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) which the Corporation desires to obtain pursuant
to such request (as set forth in the notice provided by the Corporation as
provided below), then the Corporation may request Incremental Revolving Loan
Commitments (and related Incremental Alternate Currency Revolving Loan
Sub-Commitments, if applicable) from Persons reasonably acceptable to the
Administrative Agent and each Issuing Bank which would qualify as Eligible
Transferees hereunder in an aggregate amount equal to such deficiency, in any
such case on terms which are no more favorable to such Eligible Transferee in
any respect than the terms offered to the Lenders, provided that any such
Incremental Revolving Loan Commitments (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) provided by any such Eligible
Transferee which is not already a Lender shall be in a minimum amount ( for such
Eligible Transferee) of at least $5,000,000 and (viii) all actions taken by the
Corporation (and any Alternate Currency Revolving Loan Borrower) pursuant to
this Section 1.19 shall be done in coordination with the Administrative Agent.

-32-



--------------------------------------------------------------------------------



 



          (b) In connection with the Incremental Revolving Loan Commitments (and
any related Incremental Alternate Currency Revolving Loan Sub-Commitments) to be
provided pursuant to this Section 1.19, (i) the Corporation, any relevant
Alternate Currency Revolving Loan Borrower (in the case of any Incremental
Alternate Currency Revolving Loan Sub-Commitments to be provided pursuant to
this Section 1.19), the Administrative Agent and each such Lender or other
Eligible Transferee (each, an “Incremental RL Lender”) which agrees to provide
an Incremental Revolving Loan Commitment (and any related Incremental Alternate
Currency Revolving Loan Sub-Commitments) shall execute and deliver to the
Administrative Agent an Incremental Revolving Loan Commitment Agreement
substantially in the form of Exhibit L (appropriately completed), with the
effectiveness of such Incremental RL Lender’s Incremental Revolving Loan
Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitments) to occur upon delivery of such Incremental Revolving Loan
Commitment Agreement to the Administrative Agent, the payment of any fees
required in connection therewith (including, without limitation, any agreed upon
up-front or arrangement fees owing to the Administrative Agent) and the
satisfaction of the other conditions in this Section 1.19(b) to the reasonable
satisfaction of the Administrative Agent, (ii) the Incremental Revolving Loan
Commitment Requirements and any other conditions precedent agreed to by the
Corporation that may be set forth in the respective Incremental Revolving Loan
Commitment Agreement shall have been satisfied, and (iii) the Corporation shall
deliver to the Administrative Agent an opinion or opinions, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel to
the Credit Parties reasonably satisfactory to the Administrative Agent and dated
such date, covering such of the matters set forth in the opinions of counsel
delivered to the Administrative Agent on the Initial Borrowing Date pursuant to
Section 5.02 as may be reasonably requested by the Administrative Agent, and
such other matters as the Administrative Agent may reasonably request. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Revolving Loan Commitment Agreement, and at such time
(i) the Total Revolving Loan Commitment under, and for all purposes of, this
Agreement shall be increased by the aggregate amount of such Incremental
Revolving Loan Commitments, (ii) the Total Alternate Currency Revolving Loan
Sub-Commitment under, and for all purposes of, this Agreement shall be increased
by the aggregate amount of any Incremental Alternate Currency Revolving Loan
Sub-Commitments made available under the respective Incremental Revolving Loan
Commitment Agreement, (iii) each Alternate Currency Revolving Loan
Sub-Commitment of the respective Incremental RL Lender relating to any relevant
Incremental Alternate Currency Revolving Loan Sub-Commitment made available
under the respective Incremental Revolving Loan Commitment Agreement under, and
for all purposes of, this Agreement shall be increased by the amount of such
Incremental Alternate Currency Revolving Loan Sub-Commitment, (iv) Schedule I
shall be deemed modified to reflect the revised Revolving Loan Commitments (and
related Alternate Currency Revolving Loan Sub-Commitments, if applicable) of the
affected Lenders and (v) to the extent requested by any Incremental RL Lender,
the relevant Notes will be issued at the Corporation’s expense, to such
Incremental RL Lender, to be in conformity with the requirements of Section 1.06
(with appropriate modification) to the extent needed to reflect the increases to
the Revolving Loan Commitments (and any related Alternate Currency Revolving
Loan Sub-Commitments) of such Incremental RL Lender contemplated hereby.
          (c) In connection with any provision of Incremental Revolving Loan
Commitments pursuant to this Section 1.19, the Lenders and the Borrowers hereby
agree that,

-33-



--------------------------------------------------------------------------------



 



notwithstanding anything to the contrary contained in this Agreement, (i) the
relevant Borrowers shall, in coordination with the Administrative Agent,
(x) repay outstanding Dollar Revolving Loans and/or Alternate Currency Revolving
Loans under certain Alternate Currency Revolving Loan Sub-Tranches owing to
certain RL Lenders, and incur additional Dollar Revolving Loans and/or Alternate
Currency Revolving Loans under certain Alternate Currency Revolving Loan
Sub-Tranches from certain other RL Lenders (including the Incremental RL
Lenders) or (y) take such other actions as may be reasonably required by the
Administrative Agent (including by requiring new Dollar Revolving Loans or
Alternate Currency Revolving Loans pursuant to a given Alternate Currency
Revolving Loan Sub-Tranche to be incurred and added to then outstanding
Borrowings of the respective such Loans, even though as a result thereof such
new Loans (to the extent required to be maintained as Euro Rate Loans) may have
a shorter Interest Period than the then outstanding Borrowings of the respective
such Loans), in each case to the extent necessary so that (I) all of the RL
Lenders effectively participate in each outstanding Borrowing of Dollar
Revolving Loans pro rata on the basis of their Dollar Percentages (determined
after giving effect to any increase in the Total Revolving Loan Commitment (and
any increase in the Non-Alternate Currency Revolving Loan Sub-Commitments and
the Alternate Currency Revolving Loan Sub-Commitments of the Incremental RL
Lenders) pursuant to this Section 1.19) and (II) all Alternate Currency RL
Lenders with a given Alternate Currency Revolving Loan Sub-Commitment
effectively participate in each outstanding Borrowing of Alternate Currency
Revolving Loans under the related Alternate Currency Revolving Loan Sub-Tranche
pro rata on the basis of their Alternate Currency RL Percentages relating to
such Alternate Currency Revolving Loan Sub-Tranche (determined after giving
effect to any increase in the Total Revolving Loan Commitment (and any increase
in the Non-Alternate Currency Revolving Loan Sub-Commitments and the Alternate
Currency Revolving Loan Sub-Commitments of the Incremental RL Lenders) pursuant
to this Section 1.19), (ii) the Corporation shall pay (or cause to be paid) to
the respective RL Lenders any costs of the type referred to in Section 1.12 in
connection with any repayment and/or Borrowing required pursuant to preceding
clause (i) and (iii) to the extent Dollar Revolving Loans or Alternate Currency
Revolving Loans pursuant to a given Alternate Currency Revolving Loan
Sub-Tranche are to be so incurred or added to the then outstanding Borrowings of
the respective such Loans which are maintained as Euro Rate Loans, the Lenders
that have made such Loans shall be entitled to receive from the Borrowers such
amounts, as reasonably determined by the respective Lenders, to compensate them
for funding the various Revolving Loans during an existing Interest Period
(rather than at the beginning of the respective Interest Period, based upon
rates then applicable thereto). In coordinating the actions to be taken pursuant
to this Section 1.19(c), the Administrative Agent shall act with an eye towards
minimizing (but no express obligation to minimize) costs to the Borrowers. All
determinations by any Lender pursuant to clause (iii) of the second preceding
sentence shall, absent manifest error, be final and conclusive and binding on
all parties hereto.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, any Dollar Revolving Loan Borrower (other than
Starwood REIT) (in the case of any Dollar Letter of Credit) and any Alternate
Currency Revolving Loan Borrower (in the case of any Alternate Currency Letter
of Credit) may request that any Issuing Bank issue, at any time and from time to
time on and after the Initial Borrowing Date and prior to the tenth Business Day
prior to the Maturity Date (or the 30th day prior to the Maturity Date in the
case of Trade Letters

-34-



--------------------------------------------------------------------------------



 



of Credit), for the account of such Account Party and for the benefit of (x) any
holder (or any trustee, agent or other similar representative for any such
holders) of L/C Supportable Obligations of such Account Party or any of its
Subsidiaries, an irrevocable sight standby letter of credit, in a form
customarily used by such Issuing Bank or in such other form as has been approved
by such Issuing Bank (each such standby letter of credit, a “Standby Letter of
Credit”) in support of such L/C Supportable Obligations and (y) sellers of
goods, materials and services used in the ordinary course of business of such
Account Party or any of its Subsidiaries an irrevocable sight commercial letter
of credit in a form customarily used by such Issuing Bank or in such other form
as has been approved by such Issuing Bank (each such commercial letter of
credit, a “Trade Letter of Credit,” and each such Trade Letter of Credit and
each Standby Letter of Credit, a “Letter of Credit”) in support of commercial
transactions of the Corporation and its Subsidiaries. Each Letter of Credit
shall constitute either (x) a Dollar Letter of Credit, in which case such Letter
of Credit shall be denominated in Dollars and shall be issued for the account of
a Dollar Revolving Loan Borrower (other than Starwood REIT) or (y) an Alternate
Currency Letter of Credit, in which case such Letter of Credit shall be
denominated in an Alternate Currency and shall be issued for the account of an
Alternate Currency Revolving Loan Borrower.
          (b) Each Issuing Bank hereby agrees that it will (subject to the terms
and conditions contained herein), at any time and from time to time on and after
the Initial Borrowing Date and prior to the tenth Business Day prior to the
Maturity Date (or the 30th day prior to the Maturity Date in the case of Trade
Letters of Credit), following its receipt of the respective Letter of Credit
Request, issue for the account of the respective Account Party, subject to the
terms and conditions of this Agreement, one or more Letters of Credit (x) in the
case of Standby Letters of Credit, in support of such L/C Supportable
Obligations of such Account Party or any of its Subsidiaries as are permitted to
remain outstanding without giving rise to a Default or an Event of Default and
(y) in the case of Trade Letters of Credit, in support of sellers of goods or
materials used in the ordinary course of business of such Account Party or any
of its Subsidiaries as referenced in Section 2.01(a), provided that the
respective Issuing Bank shall be under no obligation to issue any Letter of
Credit of the types described above if at the time of such issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Bank is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Issuing Bank as of the date hereof and which such Issuing Bank reasonably and in
good faith deems material to it; or
     (ii) such Issuing Bank shall have received a Stop Issue Notice from the
Administrative Agent prior to the issuance of such Letter of Credit.

-35-



--------------------------------------------------------------------------------



 



          (c) Schedule 2.01(c) hereto contains a description of all letters of
credit issued pursuant to the Existing Credit Agreement and outstanding on the
Effective Date (and setting forth, with respect to each such letter of credit,
(i) the name of the issuing lender, (ii) the letter of credit number, (iii) the
name(s) of the account party or account parties, (iv) the stated amount (which
shall be in U.S. Dollars), (v) the name of the beneficiary, (vi) the expiry date
and (vii) whether such letter of credit constitutes a standby letter of credit
or a trade letter of credit). Each such letter of credit, including any
extension or renewal thereof (each, as amended from time to time in accordance
with the terms thereof and hereof, an “Existing Letter of Credit”) shall
constitute a “Letter of Credit”, a “Dollar Letter of Credit” and a “Standby
Letter of Credit” or a “Trade Letter of Credit”, as the case may be, for all
purposes of this Agreement, issued, for purposes of Section 2.05(a), on the
Initial Borrowing Date. Any Lender hereunder which has issued an Existing Letter
of Credit shall constitute an “Issuing Bank” for all purposes of this Agreement.
          2.02 Maximum Letter of Credit Outstandings; Final Maturities; etc. (a)
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings at such time, would exceed $400,000,000, (ii) no
Alternate Currency Letter of Credit shall be issued if, after giving effect
thereto, the Aggregate Alternate Currency Credit Exposure would exceed
$500,000,000 at such time, (iii) no Alternate Currency Letter of Credit
denominated in a given Other Permitted LIBOR-Based Alternate Currency shall be
issued if, after giving effect thereto, the Aggregate Other Permitted
LIBOR-Based Alternate Currency Revolving Credit Exposure with respect to such
Other Permitted LIBOR-Based Alternate Currency would exceed $35,000,000 at such
time, (iv) no Letter of Credit shall be issued if, after giving effect thereto,
(x) the Individual Revolving Credit Exposure of any Lender would exceed its
Revolving Loan Commitment as then in effect or (y) the Aggregate Revolving
Credit Exposure would exceed the Total Revolving Loan Commitment as then in
effect, (v) no Alternative Currency Letter of Credit denominated in a given
Alternate Currency and issued under a given Alternate Currency Revolving Loan
Sub-Tranche shall be issued if, after giving effect thereto, the Individual
Alternate Currency Revolving Loan Sub-Commitment Credit Exposure of any
Alternate Currency RL Lender with an Alternate Currency Revolving Loan
Sub-Commitment relating to such Alternate Currency Revolving Loan Sub-Tranche
would exceed such Alternate Currency Revolving Loan Sub-Commitment of such
Alternate Currency RL Lender at such time, and (vi) each Letter of Credit shall
by its terms terminate (A) in the case of Standby Letters of Credit, on or
before the earlier of (x) the date which occurs 12 months after the date of the
issuance thereof (although any such Standby Letter of Credit may be extendible
for successive periods of up to 12 months, but not beyond the tenth Business Day
prior to the Maturity Date, on terms acceptable to the Issuing Bank thereof) and
(y) the tenth Business Day prior to the Maturity Date and (B) in the case of
Trade Letters of Credit, on or before the earlier of (x) the date which occurs
180 days after the date of issuance thereof and (y) 30 days prior to the
Maturity Date and (v) the Stated Amount of each Letter of Credit shall be no
less than $100,000 (or, in the case of an Alternate Currency Letter of Credit,
the Dollar Equivalent thereof), or such lesser amount as is acceptable to the
respective Issuing Bank.
          (b) Notwithstanding the foregoing, if a Lender Default exists, an
Issuing Bank shall not be required to issue any Letters of Credit requested to
be issued by it unless such Issuing Bank has entered into arrangements
satisfactory to it and the Corporation to eliminate

-36-



--------------------------------------------------------------------------------



 



such Issuing Bank’s risk with respect to the participation in Letters of Credit
of the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ RL Percentage of the Letter of Credit
Outstandings.
          2.03 Letter of Credit Requests; Notices of Issuance. (a) Whenever an
Account Party desires that a Letter of Credit be issued for its account, such
Account Party shall give the Administrative Agent and the respective Issuing
Bank written notice thereof prior to 1:00 P.M. (New York time) at least five
Business Days’ (or such shorter period as is acceptable to the respective
Issuing Bank) prior to the proposed date of issuance (which shall be a Business
Day). Each notice shall be in the form of Exhibit D (each, a “Letter of Credit
Request”).
          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the respective Account Party that (i) such
Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02 and (ii) all of the applicable conditions set
forth in Sections 5 and 6 shall be met at the time of such issuance. Unless the
respective Issuing Bank has received notice from the Administrative Agent,
whether on its own initiative or at the direction of the Required Lenders,
before it issues a Letter of Credit that one or more of the conditions specified
in Section 5 are not satisfied on the Initial Borrowing Date or Section 6 are
not then satisfied, or that the issuance of such Letter of Credit would violate
Section 2.02 (any such notice, a “Stop Issue Notice”) , then such Issuing Bank
may issue the requested Letter of Credit for the account of the respective
Account Party in accordance with such Issuing Bank’s usual and customary
practices. Upon the issuance of or amendment to any Standby Letter of Credit,
the respective Issuing Bank shall promptly notify the Administrative Agent and
the respective Account Party, in writing, of such issuance or amendment, and
such notification shall be accompanied by a copy of the issued Standby Letter of
Credit or amendment thereto. Upon receipt of such notice, the Administrative
Agent shall notify the RL Lenders, in writing, of such issuance or amendment, as
the case may be, and if so requested by any RL Lender, the Administrative Agent
shall provide such RL Lender with a copy of the Standby Letter of Credit so
issued or such amendment, as the case may be. For Trade Letters of Credit issued
by an Issuing Bank (other than the Administrative Agent), such Issuing Bank will
send to the Administrative Agent by facsimile transmission, promptly on the
first Business Day of each week, the daily aggregate Stated Amount of Trade
Letters of Credit issued by such Issuing Bank and outstanding during the
preceding week. The Administrative Agent shall deliver to each RL Lender, after
each calendar month end and upon each payment of the Letter of Credit Fee, a
report setting forth for the relevant period the daily aggregate Stated Amount
of all outstanding Trade Letters of Credit during such period.
          2.04 Letter of Credit Participations. (a) Immediately upon the
issuance by the respective Issuing Bank of any Letter of Credit, such Issuing
Bank shall be deemed to have sold and transferred to (i) in the case of a Dollar
Letter of Credit, each RL Lender (other than such Issuing Bank) and (ii) in the
case of an Alternate Currency Letter of Credit, each Alternate Currency RL
Lender (other than an Issuing Bank) with an Alternate Currency Revolving Loan
Sub-Commitment relating to the respective Alternate Currency Revolving Loan
Sub-Tranche under which such Alternate Currency Letter of Credit was issued
(each such Lender with respect to any Letter of Credit, in its capacity under
this Section 2.04, a “Participant”), and each such Participant shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Bank, without recourse or warranty, an undivided interest and participation, in

-37-



--------------------------------------------------------------------------------



 



a percentage equal to (x) in the case of a Dollar Letter of Credit, such
Participant’s Dollar Percentage or (y) in the case of an Alternate Currency
Letter of Credit, such Participant’s relevant Alternate Currency RL Percentage,
in such Dollar Letter of Credit or Alternate Currency Letter of Credit, as the
case may be, each drawing or payment made thereunder and the obligations of the
respective Account Party under this Agreement with respect thereto, and any
guaranty pertaining thereto (although Letter of Credit Fees shall be paid
directly to the Administrative Agent for the account of the RL Lenders or the
relevant Alternate Currency RL Lenders as provided in Section 3.01(b) and the
Participants shall have no right to receive any portion of any Facing Fees with
respect to any such Letters of Credit); provided that, upon the occurrence of a
Sharing Event, the participations described above shall be automatically
adjusted so that each RL Lender shall have a participation in all then
outstanding Letters of Credit (whether a Dollar Letter of Credit or an Alternate
Currency Letter of Credit), and related obligations as described above, in a
percentage equal to its RL Percentage (which adjustments shall occur
concurrently with the adjustments described in Section 1.17). Upon any change in
the Revolving Loan Commitments, Non-Alternate Currency Revolving Loan
Sub-Commitments, Alternate Currency Revolving Loan Sub-Commitments, Dollar
Percentages or relevant Alternate Currency RL Percentages of the RL Lenders
pursuant to this Agreement (or in the circumstances provided in the proviso to
the immediately preceding sentence, the RL Percentages of the RL Lenders
pursuant to this Agreement), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 2.04 to reflect the
new Dollar Percentages or relevant Alternate Currency RL Percentages or, in the
circumstances described in the proviso to the immediately preceding sentence,
the RL Percentages of the various RL Lenders.
          (b) In determining whether to pay under any Letter of Credit, the
respective Issuing Bank shall have no obligation relative to the Participants or
any other Lenders other than to confirm that any documents required to be
delivered under such Letter of Credit appear to have been delivered and that
they appear to substantially comply on their face with the requirements of such
Letter of Credit. Any action taken or omitted to be taken by any Issuing Bank
under or in connection with any Letter of Credit if taken or omitted in the
absence of gross negligence or willful misconduct (as finally determined by a
court of competent jurisdiction), shall not create for such Issuing Bank any
resulting liability to any Account Party, any other Credit Party, any Lender or
any other Person.
          (c) If any Issuing Bank makes any payment under any Letter of Credit
and the respective Account Party shall not have reimbursed such amount in full
to such Issuing Bank pursuant to Section 2.05(a), such Issuing Bank shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Participant of such failure, and each Participant shall
promptly and unconditionally pay to the Administrative Agent for the benefit of
such Issuing Bank the amount of such Participant’s Dollar Percentage (in the
case of a Dollar Letter of Credit) or relevant Alternate Currency RL Percentage
(in the case of an Alternate Currency Letter of Credit) (or, after the
occurrence of a Sharing Event, its RL Percentage) of such unreimbursed payment
in Dollars (or, in the case of an Alternate Currency Letter of Credit, at any
time prior to the occurrence of a Sharing Event, the Alternate Currency in which
such Alternate Currency Letter of Credit is denominated) and in same day funds.
If the Administrative Agent so notifies, prior to 11:00 A.M. (New York time) on
any Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make

-38-



--------------------------------------------------------------------------------



 



available to the Administrative Agent for the benefit of such Issuing Bank, in
Dollars (or, in the case of an Alternate Currency Letter of Credit, at any time
prior to the occurrence of a Sharing Event, the Alternate Currency in which such
Alternate Currency Letter of Credit is denominated), such Participant’s Dollar
Percentage (in the case of a Dollar Letter of Credit) or relevant Alternate
Currency RL Percentage (in the case of an Alternate Currency Letter of Credit)
(or, after the occurrence of a Sharing Event, its RL Percentage) of the amount
of such payment on such Business Day in same day funds; provided, however, that
no Participant shall be obligated to pay to the Administrative Agent for the
benefit of such Issuing Bank its Dollar Percentage (in the case of a Dollar
Letter of Credit) or relevant Alternate Currency RL Percentage (in the case of
an Alternate Currency Letter of Credit) (or, after the occurrence of a Sharing
Event, its RL Percentage) of such unreimbursed amount for any wrongful payment
made by such Issuing Bank under a Letter of Credit issued by it as a result of
acts or omissions constituting willful misconduct or gross negligence on the
part of such Issuing Bank (as finally determined by a court of competent
jurisdiction). If and to the extent such Participant shall not have so made its
Dollar Percentage (in the case of a Dollar Letter of Credit) or Alternate
Currency RL Percentage (in the case of an Alternate Currency Letter of Credit)
(or, after the occurrence of a Sharing Event, its RL Percentage) of the amount
of such payment available to the Administrative Agent for the benefit of such
Issuing Bank, such Participant agrees to pay to the Administrative Agent for the
benefit of such Issuing Bank, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the benefit of such Issuing Bank at (x) in the
case of Dollar Letters of Credit and, after the occurrence of a Sharing Event,
other amounts owing in Dollars, the overnight Federal Funds Rate for the first
three days and at the interest rate applicable to Dollar Revolving Loans
maintained as Base Rate Loans hereunder for each day thereafter and (y) in the
case of Alternate Currency Letters of Credit denominated in a given Alternate
Currency at any time prior to the occurrence of a Sharing Event, the relevant
Euro Rate (as determined on the basis provided in the proviso appearing in the
definition of the relevant Euro Rate) for the first three days and the interest
rate applicable to Alternate Currency Revolving Loans denominated in such
Alternate Currency for each day thereafter). The failure of any Participant to
make available to such Issuing Bank its Dollar Percentage (in the case of a
Dollar Letter of Credit) or relevant Alternate Currency RL Percentage (in the
case of an Alternate Currency Letter of Credit) (or, after the occurrence of a
Sharing Event, its RL Percentage) of any payment under any Letter of Credit
shall not relieve any other Participant of its obligation hereunder to make
available to such Issuing Bank its Dollar Percentage (in the case of a Dollar
Letter of Credit) or relevant Alternate Currency RL Percentage (in the case of
an Alternate Currency Letter of Credit) (or, after the occurrence of a Sharing
Event, its RL Percentage) of any unreimbursed payment with respect to a Letter
of Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the benefit of such Issuing Bank such other
Participant’s Dollar Percentage or relevant Alternate Currency RL Percentage
(or, after the occurrence of a Sharing Event, its RL Percentage), as applicable,
of any such payment.
          (d) Whenever any Issuing Bank receives a payment of a reimbursement
obligation as to which it has received any payments from the Participants
pursuant to clause (c) above, such Issuing Bank shall pay to the Administrative
Agent for the benefit of each Participant which has paid its Dollar Percentage
(in the case of a Dollar Letter of Credit) or relevant Alternate Currency RL
Percentage (in the case of an Alternate Currency Letter of

-39-



--------------------------------------------------------------------------------



 



Credit) (or, after the occurrence of a Sharing Event, its RL Percentage)
thereof, in Dollars (or, in the case of an Alternate Currency Letter of Credit,
at any time prior to the occurrence of a Sharing Event, the Alternate Currency
in which such Alternate Currency Letter of Credit is denominated) and in same
day funds, an amount equal to such Participant’s share (based upon the
proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations. The payment required to be made by the respective
Issuing Bank to the Administrative Agent pursuant to the preceding sentence
shall be made on the day the respective payment of a reimbursement is received
by such Issuing Bank (if payment was actually received by such Issuing Bank
prior to 12:00 Noon (local time in the city in which such payments are to be
made)).
          (e) The obligations of the Participants to make payments to the
Administrative Agent for the benefit of each Issuing Bank with respect to
Letters of Credit issued by it shall be irrevocable and not subject to any
qualification or exception whatsoever (except as otherwise provided in the
proviso to the second sentence of Section 2.04(c)) and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which any
Credit Party or any of its Subsidiaries or Affiliates may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), any Agent,
any Issuing Bank, any Participant, or any other Person, whether in connection
with this Agreement, any Letter of Credit, the transactions contemplated herein
or any unrelated transactions (including any underlying transaction between any
Credit Party or any Subsidiary or Affiliate of any Credit Party and the
beneficiary named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any guaranty for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          2.05 Agreement to Repay Letter of Credit Drawings. (a) Each Account
Party hereby agrees to reimburse the respective Issuing Bank, by making payment
in Dollars (or, in the case of a reimbursement under an Alternate Currency
Letter of Credit, at any time prior to the occurrence of a Sharing Event, the
Alternate Currency in which such Alternate Currency Letter of Credit is
denominated) and in immediately available funds directly to the Administrative
Agent at the Payment Office for the benefit of such Issuing Bank, for any
payment or disbursement (in the case of any such payment or disbursement under
any Alternate Currency Letter of

-40-



--------------------------------------------------------------------------------



 



Credit which is unpaid on the date of the occurrence of a Sharing Event, or
which payments or disbursements are made thereafter, taking the Dollar
Equivalent of the amount of the respective payment or disbursement made in the
respective Alternate Currency in which such Alternate Currency Letter of Credit
is denominated as such Dollar Equivalent is determined on the first date upon
which the respective Sharing Event occurs or, if later, the date upon which the
respective payment or disbursement is made) made by such Issuing Bank under any
Letter of Credit issued by it for the account of the respective Account Party
(with each such amount so paid, until reimbursed, an “Unpaid Drawing”), not
later than the Business Day after the Administrative Agent or such Issuing Bank
notifies the respective Account Party of such payment or disbursement, with
interest on the amount so paid or disbursed by such Issuing Bank, to the extent
not reimbursed prior to 2:00 P.M. (New York time), on the date of such payment
or disbursement, from and including the date paid or disbursed to but excluding
the date such Issuing Bank is reimbursed by the respective Account Party
therefor at a rate per annum which shall be (x) in the case of Dollar Letters of
Credit and other amounts owing in Dollars after the occurrence of a Sharing
Event, the Base Rate in effect from time to time plus the Applicable Margin for
Dollar Revolving Loans maintained as Base Rate Loans as in effect from time to
time and (y) in the case of Alternate Currency Letters of Credit denominated in
a given Alternate Currency for periods occurring prior to the occurrence of a
Sharing Event, the relevant Euro Rate (as determined on the basis provided in
the proviso appearing in the definition of the relevant Euro Rate) in effect
from time to time plus the Applicable Margin for Alternate Currency Revolving
Loans as in effect from time to time plus any Mandatory Costs, provided,
however, to the extent such amounts are not reimbursed prior to 12:00 Noon (New
York time) on the third Business Day following the receipt of notice by the
respective Account Party from the Administrative Agent or the respective Issuing
Bank of such payment or disbursement or upon the occurrence of a Default or an
Event of Default under Section 10.05, interest shall thereafter accrue on the
amounts so paid or disbursed by such Issuing Bank (and until reimbursed by the
respective Account Party) at a rate per annum which shall be (x) in the case of
Dollar Letters of Credit and other amounts owing in Dollars after the occurrence
of a Sharing Event, the Base Rate in effect from time to time plus the
Applicable Margin for Dollar Revolving Loans maintained as Base Rate Loans as in
effect from time to time plus 2% and (y) in the case of Alternate Currency
Letters of Credit denominated in a given Alternate Currency for periods
occurring prior to the occurrence of a Sharing Event, the relevant Euro Rate (as
determined on the basis provided in the proviso appearing in the definition of
the relevant Euro Rate) in effect from time to time plus the Applicable Margin
for Alternate Currency Revolving Loans as in effect from time to time plus any
Mandatory Costs plus 2%, in each such case, with interest to be payable on
demand, provided further, that it is understood and agreed that the notice
referred to above in this clause (a) and in the immediately preceding proviso
shall not be required to be given if a Default or an Event of Default under
Section 10.05 shall have occurred and be continuing (in which case the Unpaid
Drawings shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by each Account
Party) and shall bear interest at the rate provided in the foregoing proviso).
The respective Issuing Bank shall give the respective Account Party and the
Administrative Agent (if not the Issuing Bank under the respective Letter of
Credit) prompt written notice of each Drawing under any Letter of Credit,
provided that the failure to give any such notice shall in no way affect, impair
or diminish the respective Account Party’s obligations hereunder.

-41-



--------------------------------------------------------------------------------



 



          (b) The obligations of each Account Party under this Section 2.05 to
reimburse the respective Issuing Bank with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the respective Account Party may have or have had
against any Lender (including in its capacity as issuer of the Letter of Credit
or as Participant), including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit (each, a “Drawing”) to conform
to the terms of the Letter of Credit or any nonapplication or misapplication by
the beneficiary of the proceeds of such Drawing; provided that the respective
Issuing Bank shall be responsible for any damages (excluding consequential
damages) to the respective Account Party for its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
connection with drawings made under a Letter of Credit which did not comply or
conform to the terms of the respective Letter of Credit.
          2.06 Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by any
governmental authority charged with the interpretation or administration
thereof, or compliance by any Issuing Bank or any Participant with any request
or directive by any such authority (whether or not having the force of law),
shall either (i) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by any Issuing
Bank or participated in by any Participant, or (ii) impose on any Issuing Bank
or any Participant any other conditions relating, directly or indirectly, to
this Agreement; and the result of any of the foregoing is to increase the cost
to any Issuing Bank or any Participant of issuing, maintaining or participating
in any Letter of Credit, or reduce the amount of any sum received or receivable
by any Issuing Bank or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of
tax on, or determined by reference to, the net income or profits or franchise
taxes based on net income of such Issuing Bank or such Participant pursuant to
the laws of the jurisdiction in which it is organized or in which its principal
office or applicable lending office is located or any subdivision thereof or
therein), then, upon written demand to the respective Account Party by such
Issuing Bank or any Participant (a copy of which certificate shall be sent by
such Issuing Bank or such Participant to the Administrative Agent), the
respective Account Party shall pay to such Issuing Bank or such Participant such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction in the amount receivable or reduction on the rate of return on
its capital. Any Issuing Bank or any Participant, upon determining that any
additional amounts will be payable pursuant to this Section 2.06, will give
prompt written notice thereof to the respective Account Party, which notice
shall include a certificate submitted to the respective Account Party by such
Issuing Bank or such Participant (a copy of which certificate shall be sent by
such Issuing Bank or such Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the calculation of such additional
amount or amounts necessary to compensate such Issuing Bank or such Participant.
The certificate required to be delivered pursuant to this Section 2.06 shall,
absent manifest error, be final and conclusive and binding on the respective
Account Party.

-42-



--------------------------------------------------------------------------------



 



          SECTION 3. Fees; Reductions of Commitment.
           3.01  Fees (a) The Corporation agrees to pay to the Administrative
Agent in Dollars for distribution to each Non-Defaulting Lender with a Revolving
Loan Commitment a facility fee (the “Facility Fee”) for the period from and
including the Effective Date to but excluding the Maturity Date (or such earlier
date as the Total Revolving Loan Commitment shall have been terminated),
computed at a rate per annum equal to the Applicable Margin (as in effect from
time to time) on the daily Revolving Loan Commitment of such Lender. Accrued
Facility Fees shall be due and payable in arrears on each Quarterly Payment Date
and on the Maturity Date or such earlier date upon which the Total Revolving
Loan Commitment is terminated.
          (b) (x) Each Account Party agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender (based on their respective
Dollar Percentages or, for periods from and after the occurrence of a Sharing
Event, their respective RL Percentages) in Dollars, a fee in respect of each
Dollar Letter of Credit issued for the account of such Account Party hereunder
and (y) each Account Party agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting RL Lender with an Alternate Currency
Revolving Loan Sub-Commitment under a given Alternate Currency Revolving Loan
Sub-Tranche (or, after a Sharing Event has occurred, each Non-Defaulting RL
Lender) (based on their respective relevant Alternate Currency Percentages or,
for periods from and after the occurrence of a Sharing Event, their respective
RL Percentages) in Dollars (or, in the case of Alternate Currency Letters of
Credit denominated in a given Alternate Currency, for periods prior to the
occurrence of a Sharing Event, in the respective Alternate Currency), a fee in
respect of each Alternate Currency Letter of Credit issued under such Alternate
Currency Revolving Loan Sub-Tranche for the account of such Account Party (with
all fees payable as described in this clause (b) being herein referred to as
“Letter of Credit Fees”), in each case, for the period from and including the
date of issuance of the respective Letter of Credit to and including the date of
termination of such Letter of Credit (or, in the case of a Trade Letter of
Credit, the date of the stated expiration thereof), computed at a rate per annum
equal to the Applicable Margin for Revolving Loans maintained as Euro Rate Loans
(as in effect from time to time), on the daily Stated Amount of such Letter of
Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Quarterly Payment Date and, in the case of Letter of Credit Fees
owing pursuant to preceding clause (x), on the first day on or after the
termination of the Total Revolving Loan Commitment upon which no Dollar Letters
of Credit remain outstanding and, in the case of Letter of Credit Fees payable
pursuant to preceding clause (y), on the first day on or after the termination
of all Alternate Currency Revolving Loan Sub-Commitments relating to the
relevant Alternate Currency Revolving Loan Sub-Alternate Currency Revolving Loan
Sub-Tranche upon which no Alternate Currency Letters of Credit issued under such
Alternate Currency Revolving Loan Sub-Tranche remain outstanding.
          (c) Each Account Party agrees to pay to each Issuing Bank, for its own
account, in Dollars (in the case of each Dollar Letter of Credit and, for all
periods after the occurrence of a Sharing Event, each Letter of Credit) or the
respective Alternate Currency (in the case of each Alternate Currency Letters of
Credit in a given Alternate Currency for periods prior to the occurrence of a
Sharing Event), a facing fee in respect of each Letter of Credit issued for the
account of such Account Party by such Issuing Bank hereunder (the “Facing Fee”),
for the period from and including the date of issuance of such Letter of Credit
to and including the date

-43-



--------------------------------------------------------------------------------



 




of the termination of such Letter of Credit (or, in the case of a Trade Letter
of Credit, the date of stated expiration thereof), computed at a rate equal to
1/8 of 1% per annum of the daily Stated Amount of such Letter of Credit;
provided that in no event shall the annual Facing Fee with respect to any Letter
of Credit be less than the Minimum Applicable Facing Fee. Accrued Facing Fees
shall be due and payable in arrears on each Quarterly Payment Date and, in the
case of Facing Fees owing in respect of Dollar Letters of Credit, on the first
day on or after the termination of the Total Revolving Loan Commitment upon
which no Dollar Letters of Credit remain outstanding and, in the case of Facing
Fees payable in respect of Alternate Currency Letters of Credit issued under a
given Alternate Currency Revolving Loan Sub-Alternate Currency Revolving Loan
Sub-Tranche, on the first day on or after the termination of all Alternate
Currency Revolving Loan Sub-Commitments relating to such Alternate Currency
Revolving Loan Sub-Alternate Currency Revolving Loan Sub-Tranche upon which no
Alternate Currency Letters of Credit issued under such Alternate Currency
Revolving Loan Sub-Tranche remain outstanding.
          (d) Each Account Party shall pay, upon each payment under, issuance
of, or amendment to, any Letter of Credit issued by any Issuing Bank for its
account, such amount as shall at the time of such event be the administrative
charge and the reasonable expenses which such Issuing Bank is generally imposing
for payment under, issuance of, or amendment to, Letters of Credit issued by it.
          (e) At the time of the incurrence of each Bankers’ Acceptance Loan,
Acceptance Fees shall be paid by the respective Alternate Currency Revolving
Loan Borrower as required by, and in accordance with, clause (g) of
Schedule III.
          (f) The Corporation and/or any other relevant Alternate Currency
Revolving Loan Borrower shall pay to the Administrative Agent for distribution
to each Incremental RL Lender such fees and other amounts, if any, as are
specified in the relevant Incremental Revolving Loan Commitment Agreement, with
the fees and other amounts, if any, to be payable on the respective Incremental
Revolving Loan Commitment Date.
          (g) Each Borrower shall pay to the Administrative Agent, for its own
account, such other fees as have been agreed to in writing by such Borrower and
the Administrative Agent.
          3.02 Voluntary Termination or Reduction of Total Unutilized Revolving
Loan Commitment. Upon at least three Business Days’ prior notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), the Corporation shall have the
right, at any time or from time to time, without premium or penalty, to
terminate or partially reduce the Total Unutilized Revolving Loan Commitment;
provided that any partial reduction pursuant to this Section 3.02 shall be in an
amount of at least $5,000,000 or, if greater, in integral multiples of
$5,000,000 thereof. Each reduction to the Total Unutilized Revolving Loan
Commitment pursuant to this Section 3.02 shall apply to reduce the Revolving
Loan Commitments of the various RL Lenders pro rata based on their respective RL
Percentages. At the time of each reduction to the Revolving Loan Commitment of
any Lender pursuant to this Section 3.02, the Corporation shall specify the
amount of such reduction to apply to the various Alternate Currency Revolving
Loan Sub-Commitments of such Lender and to the

-44-



--------------------------------------------------------------------------------



 




Non-Alternate Currency Revolving Loan Sub-Commitment of such Lender (the sum of
which must equal the reduction to the Revolving Loan Commitment of such Lender);
provided that all Lenders with Alternate Currency Revolving Loan Sub-Commitments
relating to a given Alternate Currency Revolving Loan Sub-Tranche shall be
treated in a consistent fashion (i.e., with no reductions, or with proportionate
reductions, to their respective Alternate Currency Revolving Loan
Sub-Commitments) at the time of any reduction to the Total Unutilized Revolving
Loan Commitment pursuant to this Section 3.02. In the absence of a designation
by the Corporation pursuant to this Section 3.02, the amount of any reduction to
the Revolving Loan Commitment of any Lender pursuant to this Section 3.02 shall
apply (i) first, to reduce the Non-Alternate Currency Revolving Loan
Sub-Commitment of the respective Lender and (ii) second, to the extent in excess
thereof, to reduce the Alternate Currency Revolving Loan Sub-Commitments of such
Lender in each case on a pro rata basis (based on the respective amounts of the
Alternate Currency Revolving Loan Sub-Commitments of such Lender as then in
effect).
          3.03 Mandatory Reduction of Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.03, the Total
Revolving Loan Commitment (and the Revolving Loan Commitment, each Alternate
Currency Revolving Loan Sub-Commitment and the Non-Alternate Currency Revolving
Loan Sub-Commitment of each Lender) shall terminate in its entirety on the
earlier of (i) the Maturity Date and (ii) unless the Required Lenders otherwise
agree, the date on which a Change of Control occurs.
          (b) Each reduction to the Total Revolving Loan Commitment pursuant to
this Section 3.03 shall be applied proportionately to reduce the Revolving Loan
Commitment of each RL Lender.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments. Each Borrower shall have the right to
prepay the Loans made to such Borrower, without premium or penalty, in whole or
in part, at any time and from time to time on the following terms and
conditions:
     (i) such Borrower shall give the Administrative Agent at the Notice Office
written notice (or telephonic notice promptly confirmed in writing) of (1) its
intent to prepay such Loans, (2) whether Dollar Revolving Loans, Alternate
Currency Revolving Loans or Swingline Loans shall be prepaid, (3) the amount of
such prepayment (stated in the Applicable Currency) and the Types of Loans to be
prepaid and (4) in the case of Euro Rate Loans, the specific Borrowing or
Borrowings pursuant to which made, with such notice to be given by such Borrower
prior to 12:00 Noon (local time where the respective Payment Office is located)
(x) at least one Business Day prior to the date of such prepayment in the case
of Dollar Revolving Loans maintained as Base Rate Loans or Canadian Dollar
Revolving Loans maintained as Canadian Prime Rate Loans, (y) on the date of such
prepayment in the case of Swingline Loans and (z) at least one Business Day
prior to the date of such prepayment in the case of Loans maintained as Euro
Rate Loans, and (except in the case of Swingline Loans) to be transmitted
promptly by the Administrative Agent to each of the Lenders with Loans of the
respective Tranche and Type;

-45-



--------------------------------------------------------------------------------



 



     (ii) each prepayment shall be in an aggregate principal amount at least
equal to the Minimum Borrowing Amount for the applicable Tranche and Type of
Loans, provided that if any partial prepayment of Euro Rate Loans made pursuant
to any Borrowing shall reduce the outstanding Euro Rate Loans made pursuant to
such Borrowing to an amount less than the respective Minimum Borrowing Amount
for such Tranche and Type of Loans, then such Borrowing (x) in the case of
Dollar Revolving Loans, may not be continued as a Borrowing of Euro Rate Loans
and any election of an Interest Period with respect thereto shall have no force
or effect and (y) in the case of Alternate Currency Revolving Loans, shall be
repaid in full at such time;
     (iii) prepayments of Bankers’ Acceptance Loans may not be made prior to the
maturity date of the respective Bankers’ Acceptances;
     (iv) each prepayment in respect of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans, provided that (x) so long as no
Default or Event of Default is then in existence, at any time when the sum of
the aggregate principal amount of Dollar Revolving Loans, Competitive Bid Loans
(taking the Dollar Equivalent of the principal of any Alternate Currency
Competitive Bid Loans), Swingline Loans and Dollar Letter of Credit Outstandings
exceeds the Total Non-Alternate Currency Revolving Loan Sub-Commitment (with the
amount of such excess being herein called the “Total Non-Alternate Currency
Revolving Loan Sub-Commitment Excess”), the Corporation may, to the extent of
such Total Non-Alternate Currency Revolving Loan Sub-Commitment Excess, make
prepayments of principal of Dollar Revolving Loans to the Lenders which have, or
have Affiliates that have, Alternate Currency Revolving Loan Sub-Commitments on
the basis of their Alternate Currency RL Percentages as same relate to a given
Alternate Currency Revolving Loan Sub-Tranche (with the respective Borrower to
designate the Borrowing or Borrowings, or portions thereof, being prepaid), with
the intent of creating availability for subsequent Alternate Currency Revolving
Loans under the respective Alternate Currency Revolving Loan Sub-Tranche and
(y) at the respective Borrower’s election in connection with any prepayment
pursuant to this Section 4.01, any prepayment in respect of Revolving Loans
shall not be applied to any Revolving Loan of a Defaulting Lender; and
     (v) no Competitive Bid Loan may be prepaid without the consent of the
Lender that made such Competitive Bid Loan.
          4.02 Mandatory Repayments and Commitment Reductions. (a) (i) On any
day on which the Aggregate Revolving Credit Exposure exceeds the Total Revolving
Loan Commitment as then in effect, the Corporation shall prepay on such day the
principal of outstanding Swingline Loans and, after the Swingline Loans have
been repaid in full, the Borrowers shall repay the principal of outstanding
Revolving Loans (other than Bankers’ Acceptance Loans where the underlying
Bankers’ Acceptances have not yet matured) (allocated between Dollar Revolving
Loans and Alternate Currency Revolving Loans as the Borrowers may elect) in an
amount (for this purpose, taking the Dollar Equivalent of payments in any
Alternate Currency made with respect to the Alternate Currency Revolving Loans)
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Loans (other than Bankers’ Acceptance
Loans as referenced in the immediately preceding sentence),

-46-



--------------------------------------------------------------------------------



 




the sum of the outstanding Bankers’ Acceptance Loans (for this purpose, using
the Dollar Equivalent of the Face Amounts thereof), Competitive Bid Loans (for
this purpose, using the Dollar Equivalent of the principal amount of any
Alternate Currency Competitive Bid Loan) and Letter of Credit Outstandings
exceeds the Total Revolving Loan Commitment then in effect, (I) an amount equal
to the lesser of such excess and the then outstanding Face Amount of all
Bankers’ Acceptances shall be deposited by the respective Alternate Currency
Revolving Loan Borrower with the Administrative Agent as cash collateral for the
obligations of such Alternate Currency Revolving Loan Borrower to the Alternate
Currency RL Lenders (rounded up to the nearest integral multiple of
Cdn.$100,000) in respect of an equivalent Face Amount of outstanding Bankers’
Acceptances accepted by the Alternate Currency RL Lenders which shall be paid to
and applied by the Alternate Currency RL Lenders, in satisfaction of the
obligations to the Alternate Currency RL Lenders of the respective Alternate
Currency Revolving Loan Borrower in respect of such Banker’s Acceptances, on the
maturity date thereof, (II) to the extent such excess exceeds the amount applied
pursuant to preceding clause (I), such remaining excess or, if less, an amount
equal to the then outstanding principal amount of Competitive Bid Loans (for
this purpose, using the Dollar Equivalent of the principal amount of any
Alternate Currency Competitive Bid Loan) shall be paid by the Borrowers to the
Administrative Agent (in the Applicable Currency) to be held as cash collateral
for the repayment of such Competitive Bid Loans at maturity and (III) to the
extent such excess exceeds the amount applied pursuant to preceding clauses
(I) and (II), the respective Borrowers shall pay to the Administrative Agent an
amount of cash or Cash Equivalents (in Dollars or in the respective currencies
in which the respective Letter of Credit Outstandings are denominated) equal to
the amount of such excess (less the amount applied pursuant to preceding clauses
(I) and (II)) (up to a maximum amount equal to the Letter of Credit Outstandings
at such time), such cash or Cash Equivalents to be held as security for all
obligations of the respective Borrowers hereunder and under the other Credit
Documents in a cash collateral account (and invested from time to time in Cash
Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.
          (ii) If on any date the sum of (x) the Dollar Equivalent of the
aggregate outstanding principal amount (or Face Amount, as the case may be) of
Alternate Currency Revolving Loans incurred pursuant to a given Alternate
Currency Revolving Loan Sub-Tranche plus (y) the aggregate Letter of Credit
Outstandings in respect of Alternate Currency Letters of Credit issued under
such Alternate Currency Revolving Loan Sub-Tranche, exceeds the sum of the
Alternate Currency Revolving Loan Sub-Commitments of the various Alternate
Currency RL Lenders relating to such Alternate Currency Revolving Loan
Sub-Tranche as then in effect (or, if less, in the case of Canadian Dollar
Revolving Loans, the Total Canadian Revolving Loan Sub-Commitment as then in
effect, after giving effect to any adjustments pursuant to Section 1.18), the
respective Alternate Currency Revolving Loan Borrowers shall prepay on such day
the principal of outstanding Alternate Currency Revolving Loans (for this
purpose, taking the Dollar Equivalent of payments in any Alternate Currency made
with respect to Alternate Currency Revolving Loans) under such Alternate
Currency Revolving Loan Sub-Tranche (other than Bankers’ Acceptance Loans where
the underlying Bankers’ Acceptances have not matured) equal to such excess. If,
after giving effect to the prepayment of all outstanding Alternate Currency
Revolving Loans made under such Alternate Currency Revolving Loan Sub-Tranche
(other than, in the case of the Alternate Currency Revolving Loan Sub-Tranche
relating to Canadian Dollars, Bankers’ Acceptance Loans as referenced in the
immediately preceding sentence), the sum of the aggregate Letter of Credit
Outstandings in respect of Alternate

-47-



--------------------------------------------------------------------------------



 




Currency Letters of Credit issued under such Alternate Currency Revolving Loan
Sub-Tranche plus, in the case of the Alternate Currency Revolving Loan
Sub-Tranche relating to Canadian Dollars, the sum of the outstanding Bankers’
Acceptance Loans (for this purpose, using the Dollar Equivalent of the Face
Amounts thereof), exceeds the sum of the Alternate Currency Revolving Loan
Sub-Commitments of the various Alternate Currency RL Lenders relating to such
Alternate Currency Revolving Loan Sub-Tranche as then in effect (or, if less, in
the case of Canadian Dollar Revolving Loans, the Total Canadian Revolving Loan
Sub-Commitment as then in effect, after giving effect to any adjustments
pursuant to Section 1.18), then (I) in the case of the Alternate Currency
Revolving Loan Sub-Tranche relating to Canadian Dollars, an amount equal to the
lesser of such excess and the then outstanding Face Amount of all Bankers’
Acceptances shall be deposited by the respective Alternate Currency Revolving
Loan Borrower with the Administrative Agent as cash collateral for the
obligations of such Alternate Currency Revolving Loan Borrower to the Alternate
Currency RL Lenders (rounded up to the nearest integral multiple of
Cdn.$100,000) in respect of an equivalent Face Amount of outstanding Bankers’
Acceptances accepted by the Alternate Currency RL Lenders which shall be paid to
and applied by the Alternate Currency RL Lenders, in satisfaction of the
obligations to the Alternate Currency RL Lenders of the respective Alternate
Currency Revolving Loan Borrower in respect of such Banker’s Acceptances, on the
maturity date thereof and (II) to the extent such excess exceeds the amount (if
any) applied pursuant to preceding clause (I), the respective Alternate Currency
Borrowers shall pay to the Administrative Agent an amount of cash or Cash
Equivalents (in Dollars or in the respective currencies in which the respective
Letter of Credit Outstandings are denominated) equal to the amount of such
excess (less the amount (if any) applied pursuant to preceding clause (I)) (up
to a maximum amount equal to the Letter of Credit Outstandings at such time),
such cash or Cash Equivalents to be held as security for all obligations of the
respective Alternate Currency Borrowers hereunder and under the other Credit
Documents in a cash collateral account (and invested from time to time in Cash
Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.
          (iii) On any day on which the Aggregate Alternate Currency Credit
Exposure exceeds $500,000,000, the Borrowers shall prepay on such day the
principal of outstanding Alternate Currency Revolving Loans (other than Bankers’
Acceptance Loans where the underlying Bankers’ Acceptances have not yet matured)
in an amount (for this purpose, taking the Dollar Equivalent of payments in any
Alternate Currency made with respect thereto) equal to such excess. If, after
giving effect to the prepayment of all outstanding Alternate Currency Revolving
Loans (other than Bankers’ Acceptance Loans as referenced in the immediately
preceding sentence), the sum of the outstanding Bankers’ Acceptance Loans (for
this purpose, using the Dollar Equivalent of the Face Amounts thereof),
Alternate Currency Competitive Bid Loans (for this purpose, using the Dollar
Equivalent of the principal amount thereof) and the Aggregate Alternate Currency
Letter of Credit Outstandings exceeds $500,000,000, (I) an amount equal to the
lesser of such excess and the then outstanding Face Amount of all Bankers’
Acceptances shall be deposited by the respective Alternate Currency Revolving
Loan Borrower with the Administrative Agent as cash collateral for the
obligations of such Alternate Currency Revolving Loan Borrower to the Alternate
Currency RL Lenders (rounded up to the nearest integral multiple of
Cdn.$100,000) in respect of an equivalent Face Amount of outstanding Bankers’
Acceptances accepted by the Alternate Currency RL Lenders which shall be paid to
and applied by the Alternate Currency RL Lenders, in satisfaction of the
obligations to the Alternate Currency RL Lenders of the respective Alternate
Currency Revolving Loan Borrower

-48-



--------------------------------------------------------------------------------



 




in respect of such Banker’s Acceptances, on the maturity date thereof, (II) to
the extent such excess exceeds the amount applied pursuant to preceding clause
(I), such remaining excess or, if less, an amount equal to the then outstanding
principal amount of Alternate Currency Competitive Bid Loans (for this purpose,
using the Dollar Equivalent of the principal amount thereof) shall be paid by
the Borrowers to the Administrative Agent (in the Applicable Currency) to be
held as cash collateral for the repayment of such Alternate Currency Competitive
Bid Loans at maturity and (III) to the extent such excess exceeds the amount
applied pursuant to preceding clauses (I) and (II), the respective Borrowers
shall pay to the Administrative Agent an amount of cash or Cash Equivalents (in
the respective Alternate Currencies in which the respective Alternate Currency
Letter of Credit Outstandings are denominated) equal to the amount of such
excess (less the amount applied pursuant to preceding clauses (I) and (II)) (up
to a maximum amount equal to the Aggregate Alternate Currency Letter of Credit
Outstandings at such time), such cash or Cash Equivalents to be held as security
for all obligations of the respective Borrowers hereunder and under the other
Credit Documents in a cash collateral account (and invested from time to time in
Cash Equivalents selected by the Administrative Agent) to be established by the
Administrative Agent.
          (b) With respect to each repayment of Loans required by this
Section 4.02, the respective Borrower may designate the Types of Loans of the
respective Tranche which are to be repaid and, in the case of Euro Rate Loans
and Bankers’ Acceptance Loans, the specific Borrowing or Borrowings pursuant to
which made, provided that: (i) in the case of repayments of Dollar Revolving
Loans, repayments of Eurodollar Loans pursuant to this Section 4.02 may only be
made on the last day of an Interest Period applicable thereto unless all
Eurodollar Loans with Interest Periods ending on such date of required repayment
and all Base Rate Loans have been paid in full; (ii) if any repayment of Euro
Rate Loans made pursuant to a single Borrowing shall reduce the outstanding
Loans made pursuant to such Borrowing to an amount less than the respective
Minimum Borrowing Amount for the respective Type of Loan, such Borrowing (x) in
the case of Dollar Revolving Loans, shall be converted at the end of the then
current Interest Period into a Borrowing of Base Rate Loans and (y) in the case
of Alternate Currency Revolving Loans, shall be repaid in full at the end of the
then current Interest Period; (iii) no repayment of Bankers’ Acceptance Loans
may be made prior to the maturity date of the related Bankers’ Acceptances; and
(iv) each repayment of any Loans made pursuant to a Borrowing shall be applied
pro rata among such Loans. In the absence of a designation by the respective
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, make such designation in its sole discretion.
          (c) Notwithstanding anything to the contrary contained in this
Agreement or in any other Credit Document, (i) all then outstanding Swingline
Loans shall be repaid in full on the Swingline Expiry Date, (ii) all then
outstanding Competitive Bid Loans shall be repaid in full on the respective
Competitive Bid Loan Maturity Date, (iii) all then outstanding Revolving Loans
shall be repaid in full on the Maturity Date, (iv) unless the Required Lenders
otherwise agree, all then outstanding Loans shall be repaid in full on the date
on which a Change of Control occurs, and (v) all then outstanding Dollar
Revolving Loans owing by Starwood REIT shall be repaid in full on the Starwood
REIT Maturity Date.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative

-49-



--------------------------------------------------------------------------------



 




Agent for the account of the Lender or Lenders entitled thereto not later than
12:00 Noon (local time in the city in which the Payment Office for the
respective payments is located) on the date when due and shall be made in
(x) Dollars in immediately available funds at the appropriate Payment Office of
the Administrative Agent in respect of any obligation of the Borrowers under
this Agreement except as otherwise provided in the immediately following clause
(y) and (y) subject to the provisions of Section 1.17, the relevant Applicable
Currency in immediately available funds at the appropriate Payment Office of the
Administrative Agent, if such payment is made in respect of (i) principal of,
the Face Amount of or interest on Alternate Currency Loans, (ii) Unpaid Drawings
(and interest thereon) in respect of Alternate Currency Letters of Credit or
(iii) any increased costs, indemnities or other amounts owing with respect to
Alternate Currency Loans (or Commitments relating thereto) or Alternate Currency
Letters of Credit, in the case of this clause (iii) to the extent the respective
Lender which is charging same denominates the amounts owing in the relevant
Applicable Currency. The Administrative Agent will thereafter cause to be
distributed on the same day (if payment was actually received by the
Administrative Agent prior to 12:00 Noon (local time in the city in which such
payments are to be made)) like funds relating to the payment of principal,
interest or Fees ratably to the Lenders entitled thereto. Any payments under
this Agreement which are made later than 12:00 Noon (local time in the city in
which such payments are to be made) shall be deemed to have been made on the
next succeeding Business Day. Whenever any payment to be made hereunder or under
any Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest and fees shall be payable at the
applicable rate during such extension.
          4.04 Net Payments. (a) All payments made by any Borrower hereunder
(including, in the case of any DRLB Guarantor, in its capacity as a Guarantor
pursuant to Section 14) or under any Note will be made without setoff,
deduction, counterclaim or other defense. Except as provided in Sections 4.04(b)
and (c), all such payments will be made free and clear of, and without deduction
or withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect thereto (all
such non-excluded taxes, levies, imposts, duties, fees, assessments or other
charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed, the respective Borrower agrees to pay the full amount of such Taxes,
and such additional amounts as may be necessary so that every payment of all
amounts due under this Agreement or under any Note, after withholding or
deduction for or on account of any Taxes, will not be less than the amount
provided for herein or in such Note. If any amounts are payable in respect of
Taxes pursuant to the preceding sentence, the respective Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for any
additional amount of taxes imposed on or measured by the net income or net
profits of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any

-50-



--------------------------------------------------------------------------------



 




withholding of taxes as such Lender shall determine are payable by, or withheld
from, such Lender in respect of such amounts so paid to or on behalf of such
Lender pursuant to the preceding sentence and in respect of any amounts paid to
or on behalf of such Lender pursuant to this sentence. The respective Borrower
will furnish to the Administrative Agent and the applicable Lender within
45 days after the date the payment of any Taxes is due pursuant to applicable
law certified copies of official tax receipts evidencing such payment by the
respective Borrower. Each Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Corporation
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Lender that is an assignee or transferee of an interest under this
Agreement pursuant to Section 1.14 or 13.04 (unless the respective Lender was
already a Lender hereunder immediately prior to such assignment or transfer), on
the date of such assignment or transfer to such Lender, (i) two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or successor forms) certifying to such Lender’s entitlement as of such date to
a complete exemption from United States withholding tax with respect to payments
to be made under this Agreement and under any Note, or (ii) if the Lender is not
a “bank” within the meaning of Section 881(c)(3)(A) of the Code and cannot
deliver either U.S. Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to a complete exemption under an income tax treaty) pursuant to clause
(i) above, (x) a certificate substantially in the form of Exhibit E (any such
certificate, a “Section 4.04(b)(ii) Certificate”) and (y) two accurate and
complete original signed copies of U.S. Internal Revenue Service Form W-8BEN
(with respect to the portfolio interest exemption) (or successor form)
certifying to such Lender’s entitlement to a complete exemption from United
States withholding tax with respect to payments of interest to be made under
this Agreement and under any Note. In addition, each Lender agrees that from
time to time after the Effective Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Corporation and the Administrative
Agent two new accurate and complete original signed copies of U.S. Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to the benefits of any
income tax treaty), or Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 4.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
it shall immediately notify the Corporation and the Administrative Agent of its
inability to deliver any such Form or Certificate in which case such Lender
shall not be required to deliver any such Form or Certificate pursuant to this
Section 4.04(b). Notwithstanding anything to the contrary contained in
Section 4.04(a), but subject to the last sentence of Section 13.04(b) and the
immediately succeeding sentence, (x) each Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Corporation
U.S. Internal Revenue Service Forms that establish a complete

-51-



--------------------------------------------------------------------------------



 




exemption from such deduction or withholding and (y) the Borrowers shall not be
obligated pursuant to Section 4.04(a) hereof to gross-up payments to be made to
a Lender in respect of income or similar taxes imposed by the United States if
(I) such Lender has not provided to the Corporation the U.S. Internal Revenue
Service Forms required to be provided to the Corporation pursuant to this
Section 4.04(b) or (II) in the case of a payment, other than interest, to a
Lender described in clause (ii) above, to the extent that such forms do not
establish a complete exemption from withholding of such taxes. Notwithstanding
anything to the contrary contained in the preceding sentence or elsewhere in
this Section 4.04 and except as set forth in Section 13.04(b), each Borrower
agrees to pay additional amounts and to indemnify each Lender in the manner set
forth in Section 4.04(a) (without regard to the identity of the jurisdiction
requiring the deduction or withholding) in respect of any amounts deducted or
withheld by it as described in the immediately preceding sentence (x) as a
result of any changes that are effective after the Effective Date in any
applicable law, treaty, governmental rule, regulation, guideline or order, or in
the interpretation thereof, relating to the deducting or withholding of income
or similar Taxes or (y) as a result of the purchase of a participation as
required by Section 1.17 following the occurrence of a Sharing Event.
          (c) Each Lender shall use reasonable efforts (consistent with legal
and regulatory restrictions and subject to overall policy considerations of such
Lender) to file any certificate or document or to furnish any information as
reasonably requested by the respective Borrower pursuant to any applicable
treaty, law or regulation if the making of such filing or the furnishing of such
information would avoid the need for or reduce the amount of any additional
amounts payable by the respective Borrower and would not, in the sole discretion
of such Lender, be disadvantageous to such Lender.
          SECTION 5. Conditions Precedent to Initial Credit Events. The
obligation of each Lender to make Loans, and the obligation of any Issuing Bank
to issue Letters of Credit, on the Initial Borrowing Date, is subject to the
satisfaction of the following conditions:
          5.01 Execution of Agreement; Notes. On or prior to the Initial
Borrowing Date, (i) the Effective Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agent for the account of each of the
Lenders (subject to Section 1.06(l)) the appropriate Notes executed by the
appropriate Borrower, in each case in the amount, maturity and as otherwise
provided herein.
          5.02 Opinions of Counsel. On the Initial Borrowing Date, the Agents
shall have received from (i) Sidley Austin LLP, special counsel to the Credit
Parties, an opinion addressed to the Agents and each of the Lenders and dated
the Initial Borrowing Date in the form set forth as Exhibit F-1, (ii) Lionel
Sawyer & Collins, special Nevada counsel to the Credit Parties, an opinion
addressed to the Agents and each of the Lenders and dated the Initial Borrowing
Date in the form set forth as Exhibit F-2, (iii) Ballard Spahr Andrews &
Ingersoll, LLP, special Maryland counsel to the Corporation and Starwood REIT,
an opinion addressed to the Agents and each of the Lenders and dated the Initial
Borrowing Date in the form set forth as Exhibit F-3, and (iv) such other special
and local counsel as may be reasonably required by any Agent, an opinion
addressed to the Agents and the Lenders and dated the Initial Borrowing Date,
and in each case covering such other matters incident to the transactions
contemplated herein as any Agent may reasonably request.

-52-



--------------------------------------------------------------------------------



 



          5.03 Corporate Documents; Proceedings; etc. (a) On the Initial
Borrowing Date, the Agents shall have received a certificate of each Credit
Party, dated the Initial Borrowing Date, signed by an Authorized Officer of such
Credit Party, and attested to by the Secretary or any Assistant Secretary of
such Credit Party, in the form of Exhibit G with appropriate insertions,
together with copies of the declaration of trust, certificate of incorporation
or partnership agreement (or other equivalent organizational document) and
by-laws of such Credit Party and the resolutions of such Credit Party referred
to in such certificate, and the foregoing shall be reasonably acceptable to the
Agents.
          (b) All corporate and legal proceedings and all instruments and
agreements in connection with the transactions contemplated by this Agreement
and the other Documents shall be reasonably satisfactory in form and substance
to the Agents and the Required Lenders, and the Agents shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals and good standing certificates if
any, which the Agents reasonably may have requested in connection therewith,
such documents and papers where appropriate to be certified by proper corporate
or governmental authorities.
          5.04 Fees, etc. On the Initial Borrowing Date, all costs, fees and
expenses, and all other costs contemplated by this Agreement, due to the Agents
(including, without limitation, legal fees and expenses) shall have been paid to
the extent then due.
          5.05 Refinancing; etc. (a) On or prior to the Initial Borrowing Date,
the total commitments in respect of the Indebtedness to be Refinanced shall have
been terminated, and all loans and notes issued thereunder shall have been
repaid in full, together with interest thereon (or, in the case of Existing
Bankers’ Acceptances, continued as Bankers’ Acceptances hereunder pursuant to
Section 1.15(b)), all letters of credit issued thereunder shall have been
terminated (or, in the case of Existing Letters of Credit, incorporated
hereunder as Letters of Credit pursuant to Section 2.01(c)), and all other
amounts owing pursuant to Indebtedness to be Refinanced shall have been repaid
in full and all documents in respect of the Indebtedness to be Refinanced and
all guarantees with respect thereto shall have been terminated or released and
be of no further force or effect except for continuing indemnification
obligations described therein.
          (b) Each Subordination Agreement (as defined in the Existing Credit
Agreement) shall have been terminated or released.
          (c) On or prior to the Initial Borrowing Date, there shall have been
delivered to the Agents true and correct copies of the Refinancing Documents,
which Refinancing Documents shall be in full force and effect, and the terms and
conditions of each of the Refinancing Documents shall be in form and substance
satisfactory to the Agents.
          5.06 Outstanding Indebtedness and Preferred Stock; Subordination
Agreement. (a) On the Initial Borrowing Date, and after giving effect to the
transactions described above, the Corporation and its Subsidiaries shall have no
outstanding Indebtedness or Preferred Stock other than (i) Indebtedness pursuant
to this Agreement, (ii) the Class A Exchangeable Preferred Shares, (iii) the
Class B Exchangeable Preferred Shares, (iv) the Partnership Units, (v) the
Preferred Stock issued by certain Subsidiaries of the Corporation described on
Schedule 5.06 hereto and (vi) the Scheduled Existing Indebtedness identified in
Schedule 7.17 hereto (with, in

-53-



--------------------------------------------------------------------------------



 




the case of Intercompany Existing Indebtedness, normal fluctuations in the
outstanding principal amounts thereof from the date of such Schedule), which
shall remain outstanding and in effect after giving effect to the Transaction,
with no defaults or events of default existing thereunder, with such exceptions
as are satisfactory to the Agents.
          (b) On or prior to the Initial Borrowing Date, each Credit Party that
is an obligor with respect to Intercompany Debt and each Subsidiary of the
Corporation that is an obligee with respect to any Intercompany Debt shall have
duly authorized, executed and delivered a Subordination Agreement in the form of
Exhibit J (as amended, modified and/or supplemented from time to time, the
“Subordination Agreement”), and the Subordination Agreement shall be in full
force and effect.
          5.07 Adverse Change, etc. (a) Since December 31, 2004, nothing shall
have occurred (and neither any Agent nor the Lenders shall have become aware of
any facts, conditions or other information not previously known to it) which any
Agent or the Required Lenders shall determine has had, or could reasonably be
expected to have, a Material Adverse Effect.
          (b) All necessary governmental (domestic and foreign) and third party
approvals and/or consents in connection with any Credit Event and the
Transaction, the other transactions contemplated by the Documents and otherwise
referred to herein or therein shall have been obtained and remain in effect.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon any Credit Event or the Transaction or the other transactions
contemplated by the Documents.
          5.08 Litigation On the Initial Borrowing Date, no litigation by any
entity (private or governmental) shall be pending or threatened with respect to
this Agreement, any other Document or any documentation executed in connection
herewith or therewith or the transactions contemplated hereby or thereby, or
which any Agent or the Required Lenders shall reasonably determine has had, or
could reasonably be expected to have, a Material Adverse Effect.
          5.09 Sheraton Guaranty. On the Initial Borrowing Date, Sheraton shall
have duly authorized, executed and delivered a guaranty in the form of Exhibit H
(as amended, modified and/or supplemented from time to time, the “Sheraton
Guaranty”), guaranteeing, inter alia, all of the obligations of each of the
Borrowers as more fully provided therein, and the Sheraton Guaranty shall be in
full force and effect.
          5.10 Projections; Solvency Certificate. On or prior to the Initial
Borrowing Date, there shall have been delivered to the Lenders:
     (i) projected financial and cash flow statements for the Corporation and
its Subsidiaries for the period from the Initial Borrowing Date to and including
at least December 31, 2010 (the “Projections”), which Projections (x) shall
reflect the forecasted financial condition, income and expenses and cash flows
of the Corporation and its Subsidiaries after giving effect to the Transaction
and the related financing thereof and

-54-



--------------------------------------------------------------------------------



 



the other transactions contemplated hereby and thereby and (y) shall be in form
and substance reasonably satisfactory to the Agents and the Required Lenders;
and
     (ii) a solvency certificate from the chief financial officer or treasurer
of the Corporation in form and substance satisfactory to the Agents and the
Required Lenders, addressed to the Agents and the Lenders and dated the Initial
Borrowing Date, setting forth the conclusions that, after giving effect to the
Transaction, the Corporation and its Subsidiaries, taken as a whole, are not
insolvent and will not be rendered insolvent by the indebtedness incurred in
connection therewith, will not be left with unreasonably small capital with
which to engage in their business and will not have incurred debts beyond their
ability to pay debts as they mature.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans (including Loans made on the Initial Borrowing Date
and on each Incremental Revolving Loan Commitment Date, but excluding Mandatory
Borrowings to be made thereafter, which shall be made as provided in
Section 1.01(c)), and the obligation of any Issuing Bank to issue any Letter of
Credit, is subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:
          6.01 No Default; Representations and Warranties At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).
          6.02 Requirements of Law. The occurrence of the respective Credit
Event on such date does not violate any Requirement of Law and is not enjoined,
temporarily, preliminarily or permanently and no litigation shall be pending or
threatened, which in the good faith judgment of any Agent or the Required
Lenders would enjoin, prohibit or restrain, or impose or result in the
imposition of any material adverse condition upon, the respective Credit Event
or any Credit Party’s obligations with respect thereto.
          6.03 Notice of Borrowing; Competitive Bid Loans; Letter of Credit
Request. (a) Prior to the making of each Loan (excluding Swingline Loans and
Competitive Bid Loans), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a). Prior to the making of
any Swingline Loan, the Swingline Lender shall have received the notice required
by Section 1.03(b)(i). Prior to the making of any Competitive Bid Loans, all of
the applicable conditions specified in Section 1.04 shall have been satisfied.
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent (if not the Issuing Bank therefor) and the respective Issuing Bank shall
have received a Letter of Credit Request meeting the requirements of
Section 2.03.

-55-



--------------------------------------------------------------------------------



 



          6.04 Election to Become an Alternate Currency Revolving Loan Borrower.
Prior to the incurrence of any Revolving Loans or Competitive Bid Loans by, and
prior to the issuance of any Letter of Credit for the account of, an Alternate
Currency Revolving Loan Borrower (other than the Corporation) on or after the
Effective Date which has not theretofore complied with the requirements of this
Section 6.04, the following additional conditions shall be satisfied:
     (i) such new Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent an Election to
Become an Alternate Currency Revolving Loan Borrower in the form of Exhibit I-1,
which shall be in full force and effect;
     (ii) such Alternate Currency Revolving Loan Borrower shall have duly
authorized, executed and delivered to the Administrative Agent for the account
of each of the relevant Alternate Currency RL Lenders (subject to
Section 1.06(l)) the appropriate Alternate Currency Revolving Notes in the
amount, maturity and as otherwise provided herein; and
     (iii) to the extent not previously accomplished, such Alternate Currency
Revolving Loan Borrower shall have duly authorized, executed and/or delivered to
the Administrative Agent such other certificates, resolutions, opinions and
writings that would have been required to be delivered pursuant to Section 5 if
such Alternate Currency Revolving Loan Borrower had been subject to such Section
on the Effective Date, and “know your customer” information, all of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.
          6.05 Election to Become a Dollar Revolving Loan Borrower. Prior to the
incurrence of any Dollar Revolving Loans or Competitive Bid Loans by, and prior
to the issuance of any Letter of Credit for the account of, a Dollar Revolving
Loan Borrower (other than the Corporation and Starwood REIT) on or after the
Effective Date which has not theretofore complied with the requirements of this
Section 6.04, the following additional conditions shall be satisfied:
     (i) such new Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent an Election to Become a
Dollar Revolving Loan Borrower in the form of Exhibit I-2, which shall be in
full force and effect;
     (ii) such Dollar Revolving Loan Borrower shall have duly authorized,
executed and delivered to the Administrative Agent for the account of each of
the relevant RL Lenders (subject to Section 1.06(l)) the appropriate Dollar
Revolving Notes in the amount, maturity and as otherwise provided herein; and
     (iii) to the extent not previously accomplished, such Dollar Revolving Loan
Borrower shall have duly authorized, executed and/or delivered to the
Administrative Agent such other certificates, resolutions, opinions and writings
that would have been required to be delivered pursuant to Section 5 if such
Dollar Revolving Loan Borrower had been subject to such Section on the Effective
Date, and “know your customer”

-56-



--------------------------------------------------------------------------------



 



information, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.
          The acceptance of the proceeds of each Loan or the making of each
Letter of Credit Request (occurring on the Initial Borrowing Date and
thereafter) shall constitute a representation and warranty by each Credit Party
to the Agents and each of the Lenders that all the conditions specified in
Section 5 (with respect to Credit Events on the Initial Borrowing Date) and in
this Section 6 (with respect to Credit Events on and after the Initial Borrowing
Date) and applicable to such Credit Event exist as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 5 and in this Section 6, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance reasonably
satisfactory to the Agents and the Required Lenders.
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans, and issue
(or participate in) the Letters of Credit as provided herein, each Borrower
makes the following representations, warranties and agreements, in each case
after giving effect to (or, in the case of representations and warranties made
on the Initial Borrowing Date, concurrently with the consummation of) the
Transaction, all of which shall survive the execution and delivery of this
Agreement and the Notes and the making of the Loans and issuance of the Letters
of Credit, with the occurrence of each Credit Event on or after the Initial
Borrowing Date being deemed to constitute a representation and warranty that the
matters specified in this Section 7 are true and correct in all material
respects on and as of the date of each such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date):
          7.01 Existence; Compliance with Law. Each Credit Party and each of its
Subsidiaries (i) is a real estate investment trust or a corporation, limited
liability company or limited partnership, or a qualified REIT subsidiary as
specified herein, duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation; (ii) is duly qualified as a
foreign corporation, limited liability company, limited partnership or REIT
subsidiary and in good standing under the laws of each jurisdiction where such
qualification is necessary, except for failures which in the aggregate could not
reasonably be expected to have a Material Adverse Effect; (iii) has all
requisite corporate, limited liability company, partnership or other power and
authority and the legal right to own, pledge and mortgage its properties, to
lease (as lessee) the properties that it leases as lessee, to lease or sublease
(as lessor) the properties it owns and/or leases (as lessee) and to conduct its
business as now or currently proposed to be conducted; (iv) is in compliance
with its declaration of trust or certificate of formation, by-laws, regulations
or partnership or operating agreement or other organizational documents, as
appropriate; (v) is in compliance with all other applicable Requirements of Law
except for such non-compliances as in the aggregate could not reasonably be
expected to have a Material Adverse Effect; and (vi) has all necessary licenses,
permits, consents or approvals from or by, has made all necessary filings with,
and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, leasing and conduct,

-57-



--------------------------------------------------------------------------------



 




except for licenses, permits, consents or approvals the failure to obtain, file
or give notice of, in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
          7.02 Power; Authorization; Enforceable Obligations. (a) The execution,
delivery and performance by each Credit Party of the Documents to which it is a
party and the consummation of the transactions contemplated hereby and thereby:
     (i) are within such Credit Party’s corporate, partnership, limited
liability company or trust powers, as appropriate;
     (ii) have been duly authorized by all necessary corporate, partnership,
limited liability company or trust action, as appropriate, including, without
limitation, the consent of stockholders, general and/or limited partners and
members where required;
     (iii) do not and will not (A) contravene any Credit Party’s or any of its
Subsidiary’s respective declaration of trust, certificate of incorporation or
formation or by-laws, regulations, partnership agreement, operating agreement or
other comparable governing documents, (B) violate any other applicable
Requirement of Law (including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System), or any order or decree of any
Governmental Authority or arbitrator, (C) conflict with or result in the breach
of, or constitute a default under, or result in or permit the termination or
acceleration of, any Contractual Obligation of any Credit Party or any of its
Subsidiaries or (D) result in the creation or imposition of any Lien upon any of
the Assets of any Credit Party or any of its Subsidiaries; and
     (iv) do not require the consent of, authorization by, approval of, notice
to, or filing or registration with, any Governmental Authority or any other
Person, other than those which have been obtained or made, and each of which is
in full force and effect.
          (b) This Agreement and each of the other Documents has been duly
executed and delivered by each Credit Party which is a party thereto. This
Agreement and each other Document constitutes the legal, valid and binding
obligation of each Credit Party which is a party thereto, enforceable against it
in accordance with its terms except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium and
similar laws affecting the enforcement of creditor’s rights and remedies
generally.
          7.03 Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated financial statements and
financial statement schedules of the Corporation and its Subsidiaries, as of
December 31, 2002, 2003 and 2004, filed with the SEC as part of the
Corporation’s annual report on Form 10-K, fairly present in all material
respects the consolidated results of operations of the Corporation and its
Subsidiaries for the respective Fiscal Years ended on such dates, and the
consolidated financial position of the Corporation and its Subsidiaries as at
the dates of such balance sheets. Furthermore, the consolidated financial
statements of the Corporation and its Subsidiaries, as at September 30, 2005 and
for the nine-month period ended on such date, filed with the SEC as part of the
Corporation’s quarterly report on Form 10-Q, fairly present in all material
respects the consolidated results of operations of the Corporation and its
Subsidiaries for the nine-month

-58-



--------------------------------------------------------------------------------



 



period ended on such date, and the consolidated financial position of the
Corporation and its Subsidiaries at the date of such balance sheet. All such
financial statements have been prepared in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes in the case of the September 30, 2005 financial statements.
          (b) Since December 31, 2004 (but, for this purpose, assuming that the
Transaction had been consummated on such date), nothing has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect.
          (c) On and as of the Initial Borrowing Date, after giving effect to
the Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (a) the
sum of the assets, at a fair valuation, of the Corporation and its Subsidiaries
taken as a whole and each Borrower on a stand-alone basis will exceed their or
its respective debts; (b) the Corporation and its Subsidiaries taken as a whole
and each Borrower on a stand-alone basis have or has not incurred and do or does
not intend to incur, and do or does not believe that they or it will incur,
debts beyond their or its ability to pay such debts as such debts mature; and
(c) the Corporation and its Subsidiaries taken as a whole and each Borrower on a
stand-alone basis will have sufficient capital with which to conduct their or
its respective businesses. For purposes of this Section 7.03(c), “debt” means
any liability on a claim, and “claim” means (i) right to payment, whether or not
such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured,
or unsecured or (ii) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.
          (d) Except as disclosed in the financial statements delivered pursuant
to Section 7.03(a) and the Indebtedness incurred in connection with the
Transaction, there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Corporation or any of its Subsidiaries of any
nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether or not due) which, either individually or in aggregate, has had or could
reasonably be expected to have a Material Adverse Effect. As of the Initial
Borrowing Date, no Borrower knows of any basis for the assertion against it or
any of its Subsidiaries of any liability or obligation of any nature whatsoever
that is not disclosed in the financial statements delivered pursuant to
Section 7.03(a) which, either individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
          (e) On and as of the Initial Borrowing Date, the Projections have been
prepared in good faith and are based on reasonable assumptions under the then
known facts and circumstances, and there are no statements or conclusions in any
of the Projections which are based upon or include information known to any
Borrower to be misleading in any material respect or which knowingly fail to
take into account material information regarding the matters reported therein;
it being understood, however, that nothing contained herein shall constitute a
representation that the results forecasted in such Projections will in fact be
achieved. On the Initial Borrowing Date, each Borrower believes that the
Projections are reasonable and attainable based upon the then known facts and
circumstances, it being understood that nothing contained herein

-59-



--------------------------------------------------------------------------------



 



shall constitute a representation that the results forecasted in such
Projections will in fact be achieved.
          7.04 Litigation. There are no pending or, to the best knowledge of any
Borrower, threatened actions, investigations or proceedings affecting the
Corporation, any of its Subsidiaries or any other Credit Party, or any of their
respective Assets or revenues before any court, Governmental Authority or
arbitrator, that in the aggregate have had, or could reasonably be expected to
have, a Material Adverse Effect. The performance of any action by any Credit
Party required or contemplated by any of the Documents is not, to the best
knowledge of each Borrower, restrained or enjoined (either temporarily,
preliminarily or permanently), and, to the best knowledge of each Borrower, no
material adverse condition has been imposed by any Governmental Authority or
arbitrator upon any of the foregoing transactions contemplated by the
aforementioned documents.
          7.05 True and Complete Disclosure. All factual information (other than
the Projections, which are covered in Section 7.03(e)) (taken as a whole)
furnished by any Credit Party in writing to the Administrative Agent or any
Lender (including, without limitation, all information contained in the
Documents and the Bank Information Memorandum), is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of any Credit
Party in writing to the Administrative Agent or any Lender will be, true and
accurate in all material respects on the date as of which such information is
dated or certified and not incomplete by omitting to state any fact necessary to
make such information (taken as a whole) not misleading in any material respect
at such time in light of the circumstances under which such information was
provided.
          7.06 Use of Proceeds. (a) The proceeds of Revolving Loans, Swingline
Loans and Competitive Bid Loans incurred by the respective Borrower will be used
(x) to finance the Transaction and to pay fees and expenses incurred in
connection therewith and (y) for such Borrower’s and its Subsidiaries’ general
corporate and working capital purposes; provided, however, that Revolving Loans
incurred by Starwood REIT will be used solely for purposes and transactions
contemplated by the Host Transaction or to directly or indirectly (by way of
intercompany loans and/or contributions to Subsidiaries) to defease Starwood
REIT’s and its Subsidiaries’ share of the outstanding indebtedness (the “CMBS
Debt”) under that certain Loan Agreement, dated as January 27, 1999, among the
various Subsidiaries of the Corporation named therein and Lehman Brothers
Holdings Inc. d/b/a Lehman Capital, a division of Lehman Brothers Holdings Inc.
(as amended, modified and/or supplemented from time to time, the “CMBS Loan
Agreement”).
          (b) Neither the making of any Loan nor the use of the proceeds thereof
nor the occurrence of any other Credit Event will violate or be inconsistent
with the provisions of Regulation T, U or X.
          (c) At the time of each Credit Event occurring on or after the Initial
Borrowing Date, not more than 25% of the value of the assets of the Corporation
and its Subsidiaries taken as a whole will constitute Margin Stock.

-60-



--------------------------------------------------------------------------------



 



          7.07 Taxes. All federal, state, local and foreign tax returns, reports
and statements (collectively, the “Tax Returns”) required to be filed by the
Corporation and its Subsidiaries or any Tax Affiliate thereof have been filed
with the appropriate governmental agencies in all jurisdictions in which such
Tax Returns are required to be filed. All such Tax Returns are true and correct
in all material respects, and all taxes, charges and other impositions due and
payable have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for non-payment thereof,
except where contested in good faith and by appropriate proceedings if
(i) adequate reserves therefor have been established on the books of the
Corporation, such Subsidiary or such Tax Affiliate in conformity with GAAP and
(ii) all such non-payments in the aggregate have, and will have, no Material
Adverse Effect. Proper and accurate amounts have been withheld by the
Corporation and each of its Subsidiaries and Tax Affiliates from their
respective employees for all periods in full and complete compliance with the
tax, social security and unemployment withholding provisions of applicable
federal, state, local and foreign law and such withholdings have been timely
paid to the respective Governmental Authorities. Except as otherwise disclosed
on Schedule 7.07, none of the Corporation or any of its Subsidiaries or Tax
Affiliates has (i) executed or filed with the U.S. Internal Revenue Service any
agreement or other document extending, or having the effect of extending, the
period for assessment or collection of any charges; (ii) agreed or been
requested to make any adjustment under Section 481(a) of the Code by reason of a
change in accounting method or otherwise; or (iii) any obligation under any
written tax sharing agreement.
          7.08 Compliance with ERISA. (a) Except as would not result in any
material liability, each Plan (and each related trust, insurance contract or
fund) is in compliance with its terms and, except as would not result in any
material liability, with all applicable laws, including, without limitation,
ERISA and the Code; except as would not result in a material liability, each
Plan (and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received or is in the process of seeking a
determination letter from the U.S. Internal Revenue Service to the effect that
it meets the requirements of Sections 401(a) and 501(a) of the Code; except as
would not result in a material liability, no Reportable Event has occurred
during the last 5 years; except as would not result in a material liability, no
Plan which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA)
is insolvent or in reorganization; except as would not result in a material
liability, no Plan which is not a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) has an Unfunded Current Liability; except as would
not result in a material liability, no Plan which is subject to Section 412 of
the Code or Section 302 of ERISA has an accumulated funding deficiency, within
the meaning of such sections of the Code or ERISA, or has applied for or
received a waiver of an accumulated funding deficiency or an extension of any
amortization period, within the meaning of Section 412 of the Code or
Sections 303 or 304 of ERISA; except as would not result in a material
liability, all contributions required to be made with respect to a Plan by any
Borrower or a Subsidiary of any Borrower or an ERISA Affiliate have been timely
made; no Borrower nor any Subsidiary of any Borrower nor any ERISA Affiliate has
incurred any liability (including any indirect, contingent or secondary
liability) to or on account of a Plan pursuant to Section 409, 502(i), 502(l),
515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29),
4971 or 4975 of the Code or expects to incur any such liability under any of the
foregoing sections with respect to any Plan which could reasonably be expected
to result in a Material Adverse Effect; no condition exists which presents a
risk to any Borrower or any Subsidiary of any Borrower or any ERISA Affiliate of
incurring a liability to or on account of a

-61-



--------------------------------------------------------------------------------



 



Plan pursuant to the foregoing provisions of ERISA and the Code which could
reasonably be expected to result in a Material Adverse Effect; no proceedings
have been instituted to terminate or appoint a trustee to administer any Plan
which is subject to Title IV of ERISA which could reasonably be expected to
result in a Material Adverse Effect; except as would not result in any material
liability, no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims for benefits) is pending, expected or threatened;
using actuarial assumptions and computation methods consistent with Part 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of the Borrowers and
their Subsidiaries and their ERISA Affiliates to all Plans which are
multiemployer plans (as defined in Section 4001(a)(3) of ERISA) in the event of
a complete withdrawal therefrom, as of the close of the most recent fiscal year
of each such Plan ended prior to the date of the most recent Credit Event, would
not exceed an amount which would have a Material Adverse Effect; except as would
not result in any material liability, each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code) which covers or has
covered employees or former employees of any Borrower, any Subsidiary of any
Borrower, or any ERISA Affiliate has at all times been operated in compliance
with the provisions of Part 6 of subtitle B of Title I of ERISA and
Section 4980B of the Code; except as would not result in a material liability,
each group health plan (as defined in 45 Code of Federal Regulations Section
160.103) which covers or has covered employees or former employees of any
Borrower any Subsidiary of any Borrower, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder; except as would not result in a material liability, no lien imposed
under the Code or ERISA on the assets of any Borrower or any Subsidiary of any
Borrower or any ERISA Affiliate exists or is likely to arise on account of any
Plan; and the Borrowers and their Subsidiaries do not maintain or contribute to
any employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides benefits to retired employees or other former employees (other than as
required by Section 601 of ERISA) or any Plan the obligations with respect to
which could reasonably be expected to have a Material Adverse Effect.
Notwithstanding the foregoing, with respect to Plans that are multiemployer
plans (as defined in Section 4001(a)(3) of ERISA) and Plans that are not
currently maintained by any Borrower, any Subsidiary of any Borrower or any
ERISA Affiliate, the representations and warranties in this Section 7.08 are
made to the best knowledge of the Borrowers.
          (b) Except as would not result in any material liability, each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities. Except as would not result in a material liability, all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made. Except as would not result in any material liability, no
Borrower nor any of its Subsidiaries has incurred any obligation in connection
with the termination of or withdrawal from any Foreign Pension Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Pension Plan, determined as of the end of the most recently ended Fiscal
Year of the Corporation on the basis of actuarial assumptions, each of which is
reasonable, did not exceed the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities to an extent which could
reasonably be expected to have a Material Adverse Effect.

-62-



--------------------------------------------------------------------------------



 



          (c) The assets of the Corporation and each other Credit Party do not
constitute “plan assets” within the meaning of DOL
Regulation Section 2510.3-101.
          7.09 Property. Each of the Corporation and each of its Subsidiaries
has good and indefeasible title to all material properties owned by it, and a
valid leasehold interest in all material property leased by it, including (in
each case) all material property reflected in the most recent historical balance
sheet referred to in Section 7.03(a) (except as sold or otherwise disposed of
since the date of such balance sheet in the ordinary course of business or as
otherwise permitted by the terms of this Agreement), free and clear of all
Liens, other than Permitted Liens.
          7.10 Status as a REIT. At all times prior to the consummation of the
Host Transaction, Starwood REIT (i) is organized in conformity with the
requirements for qualification as a real estate investment trust under the Code,
(ii) has met all of the requirements for qualification as a real estate
investment trust under the Code for the Fiscal Year ended December 31, 2004 and
(iii) is in a position to qualify for its current Fiscal Year as a real estate
investment trust under the Code and its proposed methods of operation will
enable it to so qualify.
          7.11 Compliance with Statutes, etc. Each Borrower and each of its
Subsidiaries is in compliance with all Requirements of Law, except such
noncompliances as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          7.12 Investment Company Act. Neither any Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.13 Public Utility Holding Company Act. Neither any Credit Party nor
any of its Subsidiaries is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.
          7.14 Environmental Matters. (a) Each Borrower and each of its
Subsidiaries have complied with, and on the date of such Credit Event are in
compliance with, all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws. There are no pending or, to the
best knowledge of each Borrower, threatened Environmental Claims against any
Borrower or any of its Subsidiaries (including any such Environmental Claim
arising out of the ownership or operation by any Borrower or any of its
Subsidiaries of any Real Property no longer owned or operated by any Borrower or
any of its Subsidiaries) or any Real Property owned or operated by any Borrower
or any of its Subsidiaries. There are no facts, circumstances, conditions or
occurrences with respect to the business or operations of any Borrower or any of
its Subsidiaries or any Real Property owned or operated by any Borrower or any
of its Subsidiaries (including any Real Property formerly owned or operated by
any Borrower or any of its Subsidiaries but no longer owned or operated by any
Borrower or any of its Subsidiaries) or, to the best knowledge of any Borrower,
any real property adjoining or adjacent to any such Real Property that would
reasonably be expected (i) to form the basis of an Environmental Claim against
any Borrower or any of its Subsidiaries or any Real Property

-63-



--------------------------------------------------------------------------------



 



owned or operated by any Borrower or any of its Subsidiaries, or (ii) to cause
any Real Property owned or operated by any Borrower or any of its Subsidiaries
to be subject to any restrictions imposed by Environmental Laws on the nature of
the use or the transferability of such Real Property by any Borrower or any of
its Subsidiaries under any applicable Environmental Law.
          (b) Hazardous Materials have not been generated, used, treated or
stored on, or transported to or from, any Real Property owned or operated by any
Borrower or any of its Subsidiaries where such generation, use, treatment,
storage or transportation has violated or would reasonably be expected to
violate any applicable Environmental Law. Hazardous Materials have not been
Released on or from any Real Property owned or operated by any Borrower or any
of its Subsidiaries where such Release has violated or would reasonably be
expected to violate any applicable Environmental Law.
          (c) Notwithstanding anything to the contrary in preceding clauses
(a) and (b) of this Section 7.14, the representations made in preceding clauses
(a) and (b) of this Section 7.14 shall not be untrue unless the aggregate effect
of all violations, Environmental Claims, facts, circumstances, conditions,
occurrences, restrictions, failures and noncompliances subject to or governed by
Environmental Laws would reasonably be expected to have a Material Adverse
Effect.
          7.15 Labor Relations. No Borrower or any of its Subsidiaries is
engaged in any unfair labor practice that could reasonably be expected to have a
Material Adverse Effect. There is (i) no unfair labor practice complaint pending
against any Borrower or any of its Subsidiaries or, to the best knowledge of
each Borrower, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against any Borrower or
any of its Subsidiaries or, to the best knowledge of each Borrower, threatened
against any of them, (ii) no strike, labor dispute, slowdown or stoppage pending
against any Borrower or any of its Subsidiaries or, to the best knowledge of
each Borrower, threatened against any Borrower or any of its Subsidiaries and
(iii) to the best knowledge of each Borrower, no union representation question
existing with respect to the employees of any Borrower or any of its
Subsidiaries and, to the best knowledge of each Borrower, no union organizing
activities are taking place, except (with respect to any matter specified in
clause (i), (ii) or (iii) above, either individually or in the aggregate) such
as could not reasonably be expected to have a Material Adverse Effect.
          7.16 Intellectual Property, Licenses, Franchises and Formulas. Each
Borrower and each of its Subsidiaries owns, or has the right to use, all the
patents, trademarks, permits, service marks, trade names, copyrights, licenses,
franchises, proprietary information (including, but not limited to, rights in
computer programs and databases) and formulas, or other rights with respect to
the foregoing, or has obtained assignments of all leases and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to obtain which,
as the case may be, could reasonably be expected to result in a Material Adverse
Effect.
          7.17 Scheduled Existing Indebtedness, etc. (a) Schedule 7.17 sets
forth a true and complete list of all Indebtedness of the Corporation and each
of its Subsidiaries as of the Initial Borrowing Date and which is to remain
outstanding after giving effect to the Transaction

-64-



--------------------------------------------------------------------------------



 



(excluding the Loans and the Letters of Credit, the “Scheduled Existing
Indebtedness”), in each case, showing the aggregate principal amount thereof and
the name of the respective borrower. Part I of Schedule 7.17 lists all Scheduled
Existing Indebtedness owed to any Person other than the Credit Parties and their
Subsidiaries (collectively, “Third Party Existing Indebtedness”) and Part II of
Schedule 7.17 lists all Scheduled Existing Indebtedness (with such normal
fluctuations in the principal amount thereof since the date of such Schedule)
owed to any other Credit Party or any Subsidiary thereof (the “Intercompany
Existing Indebtedness”).
          (b) As of the Initial Borrowing Date, the Existing Senior Notes
described in clauses (i) and (ii) of the definition thereof are not guaranteed
by any Person other than Sheraton. As of the Initial Borrowing Date, the
Existing Senior Notes described in clause (iii) of the definition thereof are
not guaranteed by any Person other than the Corporation.
          SECTION 8. Affirmative Covenants. Each Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitment and
all Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than contingent
indemnification obligations) incurred hereunder and thereunder, are paid in
full:
          8.01 Information Covenants. The Borrowers will furnish to the Lenders:
          (a) Quarterly Financial Statements. Within 55 days after the close of
the first three quarterly accounting periods in each Fiscal Year of the
Corporation, (i) the consolidated balance sheet of the Corporation and its
Subsidiaries as at the end of such quarterly accounting period, and the related
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
Fiscal Year ended with the last day of such quarterly accounting period, in each
case setting forth comparative figures for the related periods in the prior
Fiscal Year, all of which shall be certified by the chief financial officer of
the Corporation (or by the Senior Vice President and Treasurer or Senior Vice
President and Corporate Controller of the Corporation), subject only to normal
year-end audit adjustments and the absence of footnotes and (ii) management’s
discussion and analysis of the important operational and financial developments
during the quarterly and year-to-date periods.
          (b) Annual Financial Statements. Within 100 days after the close of
each Fiscal Year of the Corporation, (i) the consolidated balance sheet of the
Corporation and its Subsidiaries as at the end of such Fiscal Year, and the
related consolidated statements of income and retained earnings and of cash
flows for such Fiscal Year setting forth comparative figures for the preceding
Fiscal Year and certified (without qualification) by independent certified
public accountants of recognized national standing reasonably acceptable to the
Administrative Agent, together with a report of such accounting firm stating
that in the course of its regular audit of the respective financial statements,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or Event of
Default which has occurred and is continuing or, if in the opinion of such
accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof and (ii) management’s
discussion and analysis of the important operational and financial developments
during the respective Fiscal Year.

-65-



--------------------------------------------------------------------------------



 



          (c) Budgets. (x) On March 1 of each Fiscal Year, a budget for such
Fiscal Year prepared by the Corporation (on a consolidated basis) in reasonable
detail and in form reasonably satisfactory to the Administrative Agent and
accompanied by the statement of a senior financial officer of the Corporation to
the effect that, to the best of his knowledge, the budget is a reasonable
estimate for the period covered thereby.
          (d) Officer’s Certificates. At the time of the delivery of the
financial statements provided for in Sections 8.01(a) and (b), a certificate of
the chief financial officer of the Corporation (or by the Senior Vice President
and Treasurer or Senior Vice President and Corporate Controller of the
Corporation), in form satisfactory to the Agents, to the effect that, to the
best of such officer’s knowledge, no Default or Event of Default has occurred
and is continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof, which certificate shall
(x) set forth in reasonable detail the calculations required to establish
whether the Borrowers and their Subsidiaries were in compliance with the
provisions of Sections 4.02, 9.01, 9.04 and 9.05 at the end of such fiscal
quarter or Fiscal Year, as the case may be, (y) set forth its Unsecured Debt
Ratings and (z) set forth the calculations required to establish the Applicable
Margin.
          (e) Notice of Default or Litigation. Promptly, and in any event within
five Business Days (or ten Business Days in the case of following clause (ii))
after any Authorized Officer of any Borrower obtains actual knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default and (ii) any litigation or governmental investigation or
proceeding pending (x) against any Borrower or any of its Subsidiaries which
could reasonably be expected to have a Material Adverse Effect, (y) with respect
to any material Indebtedness of any Borrower or any of its Subsidiaries or
(z) with respect to any Document.
          (f) Environmental Matters. Promptly upon, and in any event within
fifteen Business Days after, an Authorized Officer of any Borrower obtains
knowledge thereof, notice of one or more of the following matters subject to or
governed by Environmental Laws (in each case, describing in reasonable detail
the nature of the respective Environmental Matter and the respective Borrower’s
or Subsidiary’s intended response thereto), unless such Environmental Matters
would not, individually or when aggregated with all other such Environmental
Matters, be reasonably expected to have a Material Adverse Effect:
     (i) any pending or threatened Environmental Claim against such Borrower or
any of its Subsidiaries or any Real Property owned or operated by such Borrower
or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Real Property owned
or operated by such Borrower or any of its Subsidiaries that (a) results in
noncompliance by such Borrower or any of its Subsidiaries with any applicable
Environmental Law or (b) would reasonably be expected to form the basis of an
Environmental Claim against such Borrower or any of its Subsidiaries or any such
Real Property;
     (iii) any condition or occurrence on any Real Property owned or operated by
such Borrower or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the nature of the
use or transferability

-66-



--------------------------------------------------------------------------------



 



by the respective Borrower or any of its Subsidiaries of such Real Property
under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Materials on any Real Property owned or
operated by such Borrower or any of its Subsidiaries as required by any
Environmental Law or any Governmental Authority (with the items described in
this clause (iv) and above in preceding clauses (i) through (iii) being herein
called, collectively, “Environmental Matters”).
In addition, each Borrower or any of its Subsidiaries will provide the Lenders
with copies of all material communications between such Borrower or any of its
Subsidiaries and any Governmental Authority relating to Environmental Laws which
could reasonably be expected to have a Material Adverse Effect.
          (g) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to any Borrower or any of its
Subsidiaries as either Agent or any Lender may reasonably request.
          8.02 Books, Records and Inspections. Each Borrower will, and the
Corporation will cause each Subsidiary to, keep proper books of record and
accounts in which full, true and correct entries in conformity with generally
accepted accounting principles and all requirements of law shall be made of all
dealings and transactions in relation to its business and activities. Upon prior
notice, each Borrower will, and the Corporation will cause each Subsidiary to,
permit officers and designated representatives of any Agent or any Lender to
visit and inspect, during regular business hours and under guidance of officers
of such Borrower or such Subsidiary, any of the properties of such Borrower or
such Subsidiary, and to examine the books of account of such Borrower or such
Subsidiary and discuss the affairs, finances and accounts of such Borrower or
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all at such reasonable times and intervals and to
such reasonable extent as such Agent or such Lender may request.
          8.03 Maintenance of Insurance. Each Borrower will, and the Corporation
will cause each of its Subsidiaries to, maintain (either in the name of such
Borrower or in such Subsidiary’s own name) with financially sound and
responsible insurance companies, insurance in such types and in at least such
amounts and against at least such risks (and with such risk retention) as are
usually insured against by companies of established repute engaged in the same
or a similar business (including, if so required, terrorism insurance) and as is
otherwise reasonably acceptable to the Administrative Agent, and will furnish to
the Lenders, upon request from the Administrative Agent, information presented
in reasonable detail as to the insurance so carried. Notwithstanding the
foregoing, each Borrower may self-insure with respect to such risks with respect
to which companies of established repute engaged in the same or similar business
in the same general area usually self-insure; provided that the terms of such
self-insurance (including any reserves established in connection therewith)
shall be reasonably acceptable to the Administrative Agent.

-67-



--------------------------------------------------------------------------------



 



          8.04 Corporate Franchises. Each Borrower will, and the Corporation
will cause each of its Subsidiaries to, do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises, licenses and patents; provided, however, that
(i) nothing in this Section 8.04 shall prevent (x) transactions permitted under
Section 9.02 or (y) the liquidation of any Subsidiary (which Subsidiary is not
itself a Credit Party) if the Corporation determines that such liquidation could
not reasonably be expected to have a Material Adverse Effect and (ii) neither
any Borrower nor any such Subsidiary shall be required to preserve any right,
franchise, license or patent its existence (other than the corporate or other
applicable existence of each Borrower) or if, in the good faith business
judgment of the Corporation, the termination of or failure to preserve and keep
in full force and effect such existence, right, franchise, license or patent
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          8.05 Compliance with Statutes, etc. (a) Each Borrower will, and the
Corporation will cause each of its Subsidiaries to, comply with all Requirements
of Law (including, without limitation, all Environmental Laws and the rules and
regulations thereunder), except such noncompliances as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
Neither any Borrower nor any of its Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned or operated by such Borrower or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any such Real
Property, except for Hazardous Materials generated, used, treated, stored,
Released or disposed of at, or transported to or from, any such Real Properties
in compliance in all material respects with all applicable Environmental Laws
and as is reasonably required in connection with the operation, use and
maintenance of the business or operations of such Borrower or any of its
Subsidiaries.
          (b) Within 5 Business Days after the Corporation is required by
applicable law, statute, rule or regulation, the Corporation shall file (or
cause to be filed) with the SEC all reports, financial information and
certifications required by applicable law, statute, rule or regulation.
          8.06 ERISA. As soon as reasonably practicable and, in any event,
within fifteen (15) days after any Borrower, any Subsidiary of any Borrower or
any ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, the Corporation will deliver, or cause to be delivered, to the
Lenders a certificate of the chief financial officer, treasurer or controller of
the Corporation setting forth the reasonable details as to such occurrence and
the action, if any, that such Borrower, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices required or proposed
to be given or filed by such Borrower, such Subsidiary, the Plan Administrator
or such ERISA Affiliate to or with the PBGC or any other government agency, or a
Plan participant and any notices received by such Borrower, such Subsidiary or
ERISA Affiliate from the PBGC or any other government agency, or a Plan
participant with respect thereto: that a Reportable Event has occurred (except
to the extent that any Borrower has previously delivered to the Lenders a notice
(if any) concerning such event pursuant to the next clause hereof); that a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA is subject to the advance reporting requirement of
PBGC Regulation Section 4043.61 (without regard to subparagraph (b)(1)

-68-



--------------------------------------------------------------------------------



 



thereof), and an event described in subsection .62, .63, .64, .65, .66, .67 or
.68 of PBGC Regulation Section 4043 is reasonably expected to occur with respect
to such Plan within the following 30 days; that an accumulated funding
deficiency, within the meaning of Section 412 of the Code or Section 302 of
ERISA, has been incurred or an application may reasonably be expected to be or
has been made for a waiver or modification of the minimum funding standard
(including any required installment payments) or an extension of any
amortization period under Section 412 of the Code or Section 303 or 304 of ERISA
with respect to a Plan; that any contribution required to be made by any
Borrower or a Subsidiary of any Borrower or an ERISA Affiliate with respect to a
Plan or Foreign Pension Plan has not been timely made; that a Plan has been or
may be terminated, reorganized, partitioned or declared insolvent under Title IV
of ERISA; that a Plan has an Unfunded Current Liability; that proceedings may
reasonably be expected to be or have been instituted to terminate or appoint a
trustee to administer a Plan which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that any Borrower, any Subsidiary of any
Borrower or any ERISA Affiliate will or could reasonably be expected to incur
any material increase in liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409 or 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45
Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996; or that
any Borrower or any Subsidiary of any Borrower could reasonably be expected to
incur any material increase in liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or any Plan or any Foreign Pension Plan. Each Borrower
will deliver to such Lender (i) upon the request of such Lender, a complete copy
of the annual report (on U.S. Internal Revenue Service Form 5500-series) of each
Plan which is not a multiemployer plan (as defined in Section 4001(a)(3) of
ERISA) (including, to the extent required, the related financial and actuarial
statements and opinions and other supporting statements, certifications,
schedules and information) required to be filed with the U.S. Internal Revenue
Service and (ii) copies of any records, documents or other information that must
be furnished to the PBGC or any other governmental agency with respect to any
Plan pursuant to Section 4010 of ERISA. In addition to any certificates or
notices delivered to the Lenders pursuant to the first sentence hereof, copies
of any records, documents or other information required to be furnished to the
PBGC or any other governmental agency, and any material notices received by any
Borrower, any Subsidiary of any Borrower or any ERISA Affiliate with respect to
any Plan or Foreign Pension Plan shall be delivered to the Lenders no later than
fifteen (15) days after the date such records, documents, and/or information has
been furnished to the PBGC or any other governmental agency or such notice has
been received by any Borrower, any Subsidiary or any ERISA Affiliate, as
applicable. Notwithstanding the foregoing, no statement or notice described in
this Section 8 .06 shall be required to be provided unless the event or events
to which such statement or notice relate could individually or in the aggregate
be expected to result in liability to the Corporation, its Subsidiaries and
their ERISA Affiliates in excess of $5,000,000.
          8.07 End of Fiscal Years; Fiscal Quarters. The Corporation will cause
(i) each of its, and each of its Subsidiaries’, Fiscal Years to end on
December 31 of each year and (ii) each

-69-



--------------------------------------------------------------------------------



 



of its, and each of its Subsidiaries’, fiscal quarters to end on dates which are
consistent with a Fiscal Year ending December 31.
          8.08 Performance of Obligations. Each Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement and other debt instrument by which
it is bound, except such non-performances as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          8.09 Maintenance of Properties. Each Borrower will, and the
Corporation will cause each of its Subsidiaries to, keep all property necessary
to the business of such Borrower and each such Subsidiary in good working order
and condition, ordinary wear and tear excepted, except such non-compliances with
the foregoing as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          8.10 REIT Requirements. At all times prior to the consummation of the
Host Transaction, Starwood REIT (i) shall operate its business at all times so
as to satisfy all requirements necessary to qualify as a real estate investment
trust under Sections 856 through 860 of the Code, (ii) will maintain adequate
records so as to comply with all record-keeping requirements relating to the
qualification of Starwood REIT as a real estate investment trust as required by
the Code and applicable regulations of the Department of Treasury promulgated
thereunder and (iii) will properly prepare and timely file with the U.S.
Internal Revenue Service all returns and reports required thereby.
          8.11 Payment of Taxes. Each Borrower will, and the Corporation will
cause each of its Subsidiaries to, pay and discharge, or cause to be paid and
discharged, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims
which, if unpaid, might become a lien not otherwise permitted under
Section 9.01(i); provided that no Borrower or any of its Subsidiaries will be
required to pay any such tax, assessment, charge, levy or claim which (x) is
being contested in good faith and by appropriate proceedings if it has
maintained adequate reserves with respect thereto in accordance with generally
accepted accounting principles and (y) would not reasonably be expected to have
a Material Adverse Effect.
          8.12 Ownership of Certain Subsidiaries. At all times after the Initial
Borrowing Date and prior to the release of Sheraton from the Sheraton Guaranty
in accordance with the terms thereof, the Corporation shall own, directly or
indirectly, at least ninety percent (90%) of the Capital Stock of Sheraton. At
all times after the Initial Borrowing Date and prior to the depairing of the
Class B shares and the common Stock of the Corporation in connection with the
Host Transaction, the Corporation shall maintain, directly or indirectly, voting
control of Starwood REIT as well as beneficial ownership of 100% of the Class A
shares of Starwood REIT.
          8.13 Assigned Starwood Note; etc. Except as contemplated by the Host
Transaction Documents, at all times on and after the Initial Borrowing Date and
prior to the release of the Corporation from its obligations under the Assigned
Starwood Note (and the

-70-



--------------------------------------------------------------------------------



 



assignment by the Assigned Starwood Note LLC of its rights thereunder) in
connection with the Host Transaction, the Assigned Starwood Note LLC shall at
all times own (subject to no Liens) the Assigned Starwood Note.
          SECTION 9. Negative Covenants. Each of the Borrowers hereby covenants
and agrees that on and after the Effective Date and until the Total Commitment
and all Letters of Credit have terminated and the Loans, Notes and Unpaid
Drawings, together with interest, Fees and all other Obligations (other than
contingent indemnification obligations) incurred hereunder and thereunder, are
paid in full:
          9.01 Liens. No Borrower will, nor will any Borrower permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
such Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase or leaseback such property or
assets (including sales of accounts receivable with recourse to such Borrower or
any of its Subsidiaries), or assign any right to receive income or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute; provided that the provisions
of this Section 9.01 shall not prevent the creation, incurrence, assumption or
existence of the following (Liens described below are herein referred to as
“Permitted Liens”):
     (i) inchoate Liens for taxes, assessments or governmental or
quasi-governmental charges or levies not yet due and payable or Liens for taxes,
assessments or governmental or quasi-governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with generally accepted accounting
principles;
     (ii) Liens in respect of property or assets of any Borrower or any of its
Subsidiaries which were incurred in the ordinary course of business and which
(x) do not secure Indebtedness, (y) either (1) do not in the aggregate
materially detract from the value of the respective property or assets or
materially impair the use thereof in the operation of the business of such
Borrower or such Subsidiary or (2) are being contested in good faith by
appropriate proceedings, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien and (z) do
not secure obligations in excess of $75,000,000 at any time;
     (iii) Liens in existence on the Initial Borrowing Date which are listed,
and the property subject thereto described, in Schedule 9.01 (“Existing Liens”),
and giving effect to any renewals, replacements and extensions of such Liens, in
each case so long as (x) the principal amount of the obligations secured thereby
is not increased as a result thereof (except to the extent any such incremental
obligations are independently justified under (and applied as a utilization of
the basket described in) Section 9.01(xiii) below) and (y) such renewals,
replacements and extensions do not result in Liens applying to any Assets which
are not already subject to the Liens securing the respective obligations being
renewed, replaced or extended;

-71-



--------------------------------------------------------------------------------



 



     (iv) licenses, leases, sublicenses or subleases granted to other Persons
not materially interfering with the conduct of the business of any Borrower and
its Subsidiaries taken as a whole;
     (v) any Lien on any asset of any Borrower or any of its Subsidiaries
(I) subject to Capitalized Lease Obligations or (II) securing other Indebtedness
incurred or assumed for the purpose of financing all or any part of the cost of
acquiring or constructing such asset (it being understood that, for this
purpose, the acquisition of a Person is also an acquisition of the assets of
such Person); provided that (x) the Lien encumbering the asset or assets giving
rise to such Capitalized Lease Obligation or other Indebtedness, as the case may
be, does not encumber any other asset of such Borrower or any Subsidiary of such
Borrower and (y) except in the case of a Lien securing Capitalized Lease
Obligations, any such Lien attaches to such asset concurrently with, or within
180 days after, the acquisition thereof, or such longer period, not to exceed
12 months, due to the Corporation’s or its respective Subsidiaries’ inability to
retain the requisite governmental approvals with respect to such acquisition;
provided further, that, in the case of any asset constituting Real Property,
(i) the Lien attaches within 12 months after the latest of the acquisition
thereof, the completion of construction thereon or the commencement of full
operation thereof and (ii) the Indebtedness so secured does not exceed the sum
of (x) the purchase price of such Real Property plus (y) the costs of such
construction;
     (vi) easements, rights-of-way, restrictions, encroachments and other
similar charges or encumbrances, and minor title deficiencies, in each case not
securing Indebtedness and, except in the case of those arising out of a
governmental taking or threatened governmental taking, not materially
interfering with the conduct of the business of any Borrower or any of its
Subsidiaries;
     (vii) Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by any Borrower or any of its
Subsidiaries in the ordinary course of business;
     (viii) Liens arising out of the existence of judgments, decrees or awards
not constituting an Event of Default under Section 10.08, provided that no cash
or property is deposited or delivered to secure the respective judgment or award
(or any appeal bond in respect thereof);
     (ix) statutory and common law landlords’ liens under leases to which any
Borrower or any of its Subsidiaries is a party;
     (x) Liens on property or assets acquired by any Borrower or any of its
Subsidiaries, or on property or assets of a Subsidiary acquired by any Borrower
or any of its Subsidiaries, in each case in existence at the time such
acquisition is consummated, provided that such Liens are not incurred in
connection with or in contemplation or anticipation of such acquisition and do
not attach to any other asset of such Borrower or any of its Subsidiaries;

-72-



--------------------------------------------------------------------------------



 



     (xi) Liens resulting from the refinancing, renewal or extension of
obligations secured by any Lien permitted by clauses (v) and (x) of this
Section 9.01, so long as (x) the principal amount of the obligations secured
thereby is not increased as a result thereof (except to the extent any such
incremental obligations are independently justified under (and applied as a
utilization of the basket described in) Section 9.01(xiii) below) and (y) such
renewals, replacements and extensions do not result in Liens applying to any
Assets which are not already subject to the Liens securing the respective
obligations being renewed, replaced or extended;
     (xii) intercompany Indebtedness owed by and among the Corporation, any of
its Wholly-Owned Subsidiaries and, so long as SLT Realty Limited Partnership is
a Subsidiary of the Corporation at least 95% of the Capital Stock of which is
directly or indirectly owned by the Corporation, SLT Realty Limited Partnership
and its Wholly-Owned Subsidiaries may be secured by any Assets of the respective
such obligor, so long as (x) any Subsidiary of the Corporation which is an
obligee with respect to any such Indebtedness owed by a Credit Party shall have
entered into the Subordination Agreement and (y) any such intercompany
Indebtedness owed by a Credit Party shall at all times be subject to the
provisions of the Subordination Agreement as, and to the extent, required
thereby;
     (xiii) Liens on Segregated Funds (and deposit accounts in which Segregated
Funds are deposited) pledged by the Corporation or any of its Subsidiaries to
secure Defeased Debt in accordance with the terms of the documentation governing
the same; and
     (xiv) Liens on Assets of the Corporation or any of its Subsidiaries and not
otherwise permitted by the foregoing clauses (i) through (xii), so long as
(I) the sum of the aggregate fair market value (as reasonably determined by the
senior management of the Corporation) of the Assets secured by such Liens, does
not exceed at any time 10% of Consolidated Net Tangible Assets (determined as of
the date of the most recent incurrence of such Liens or related obligations (or
any increase thereof) by reference to the then most recent date for which the
Corporation has delivered (or was required to deliver, if such delivery has not
been made) its financial statements under Section 8.01(a) or (b), as applicable)
and (II) the Assets so encumbered have a value (as determined in good faith by
senior management of the Corporation) reasonably related to the amount of the
obligations secured thereby.
Notwithstanding the foregoing, at all times after the Initial Borrowing Date and
prior to the consummation of the Host Transaction, Assigned Starwood Note LLC
shall not create, incur or assume any Lien on or with respect to its property or
assets.
          9.02 Consolidation, Merger, Sale of Assets, Lease Obligations, etc. No
Borrower will, nor will any Borrower permit any of its Subsidiaries to, enter
into transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any substantial part of the property or assets of such
Borrower or such Subsidiary (other than inventory, goods, materials or equipment
(in each case other than Real Property) in the ordinary course of business),
unless: (i) no Specified Default or Event of Default then exists or would result
therefrom, (ii) in the case of

-73-



--------------------------------------------------------------------------------



 



a merger or consolidation involving an Alternate Currency Revolving Loan
Borrower (other than the Corporation), an Alternate Currency Revolving Loan
Borrower is the surviving corporation of such merger or consolidation, and
(iii) in the case of a merger or consolidation involving the Corporation,
Starwood REIT, any other Dollar Revolving Loan Borrower or Sheraton and any
other Person, the Corporation, Starwood REIT, such other Dollar Revolving Loan
Borrower or Sheraton, as the case may be, shall be the surviving corporation of
such merger or consolidation, provided that:
     (1) the Corporation, Starwood REIT, such other Dollar Revolving Loan
Borrower or Sheraton, as the case may be, shall not be required to be the
surviving corporation of such merger or consolidation, so long as (x) the
respective entity which survives such merger or consolidation assumes all of the
obligations of the Corporation, Starwood REIT, such other Dollar Revolving Loan
Borrower or Sheraton, as the case may be, under the Credit Documents to which it
is a party pursuant to documentation reasonably satisfactory to the
Administrative Agent and the Required Lenders, (y) the Required Lenders shall
have consented thereto on such additional terms and conditions satisfactory to
them and (z) such surviving entity shall have delivered such opinions of counsel
and such other documentation (including revised Notes and evidence of good
standing) as shall be reasonably requested by the Administrative Agent or any
Lender;
     (2) no Alternate Currency Revolving Loan Borrower (other than the
Corporation) shall be permitted to merge or consolidate with the Corporation,
Starwood REIT, any other Dollar Revolving Loan Borrower and/or Sheraton, as
applicable, except that, in the case of any such merger or consolidation with
the Corporation, same shall be permitted if the Corporation is the surviving
corporation of such merger or consolidation;
     (3) none of Starwood REIT, any other Dollar Revolving Loan Borrower (other
than the Corporation) or Sheraton shall be permitted to merge or consolidate
with the Corporation, any other Dollar Revolving Loan Borrower and/or Sheraton,
as applicable, except that, in the case of any such merger or consolidation with
the Corporation, same shall be permitted if the Corporation is the surviving
corporation of such merger or consolidation; and
     (4) notwithstanding anything to the contrary contained in this
Section 9.02, the Host Transaction may be consummated pursuant to, and in
accordance with the terms of, the Host Transaction Documents, so long as (I) no
Specified Default or Event of Default under Section 10.01 or 10.05 then exists
or would result therefrom, and (II) on and after the Initial Borrowing Date, the
Host Agreements shall not have been altered, amended or otherwise modified or
supplemented, and no condition precedent therein to the consummation of the Host
Transaction waived, if such alteration, amendment, modification, supplement or
waiver would be adverse to the interest of the Lenders in any material respect,
except (in any such case) with the written consent of the Agents.
          9.03 Restricted Payments. No Borrower will, nor will any Borrower
permit any of its Subsidiaries to, authorize, declare or pay any Dividends,
except that:

-74-



--------------------------------------------------------------------------------



 



     (i) any Subsidiary of the Corporation may authorize, declare and pay cash
Dividends to the Corporation or to any Wholly-Owned Subsidiary of the
Corporation;
     (ii) any Subsidiary of the Corporation that is not a Wholly-Owned
Subsidiary may authorize, declare and pay Dividends to its shareholders, members
or partners generally, so long as the Corporation or its respective Subsidiary
which owns the equity interests in the Subsidiary paying such Dividends receives
at least its proportionate share thereof (based upon its relative holding of the
equity interests in the Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests of
such Subsidiary); and
     (iii) the Corporation and any of its Subsidiaries may authorize, declare or
pay Dividends from time to time (in addition to those permitted pursuant to
preceding clauses (i) and (ii)), so long as (x) no Specified Default or Event of
Default exists at the time of the respective authorization, declaration or
payment or would exist immediately after giving effect thereto and
(y) calculations are made by the Corporation establishing compliance with the
financial covenants contained in Sections 9.04 and 9.05 for the Reference
Period, on a Pro Forma Basis (giving effect to the payment of the respective
Dividend).
          9.04 Consolidated Interest Coverage Ratio. The Corporation will not
permit the Consolidated Interest Coverage Ratio for any Test Period ending on
the last day of any fiscal quarter of the Corporation to be less than 2:50:1.00.
          9.05 Maximum Consolidated Leverage Ratio. The Corporation will not
permit the Consolidated Leverage Ratio on the last day of any fiscal quarter of
the Corporation to be greater than 4.50:1.00.
          9.06 Business. No Borrower will, nor will any Borrower permit any of
its Subsidiaries to, engage (directly or indirectly) in any business other than
the Hotel Business.
          9.07 Restriction on Incurrence of Intercompany Debt, etc. (a) No
Borrower will, nor will the Corporation permit any other Credit Party to,
contract, create, incur or suffer to exist any Intercompany Debt, unless (x) the
Subsidiary of the Corporation which is the obligee with respect to such
Intercompany Debt is a party to the Subordination Agreement and (y) such
Intercompany Debt (including, without limitation, prior to the consummation of
the Host Transaction, the Intercompany Mortgage Note and the Assigned Starwood
Note) is subordinated in right of payment to the Obligations of the respective
Credit Party obligated with respect to such Intercompany Debt as, and to the
extent, required by the Subordination Agreement; provided however that any
Subsidiary of the Corporation created, formed or acquired after the Initial
Borrowing Date (or, if later, the most recent date of the required delivery of
financial statements pursuant to Section 8.01(a) or (b)) that is an obligee with
respect to any Intercompany Debt shall not be required to become a party to the
Subordination Agreement (and the Intercompany Debt owed by a Credit Party to
such Subsidiary shall not be required to be so subordinated in right of
payment), until the first date of the required delivery of financial statements
pursuant to Section 8.01(a) or (b) after the creation, formation or acquisition
of such Subsidiary.

-75-



--------------------------------------------------------------------------------



 



          (b) Notwithstanding anything to the contrary contained in this
Agreement, at all times on and after the Initial Borrowing Date and prior to the
consummation of the Host Transaction (and the related release of the Corporation
of its obligations, and the assignment by Assigned Starwood Note LLC of its
rights, under the Assigned Starwood Note), the Corporation will not permit
Assigned Starwood Note LLC to create, incur, assume or suffer to exist any
Indebtedness.
          9.08 Transaction with Affiliates. No Borrower will, nor will any
Borrower permit any of its Subsidiaries to, enter into any transaction (or
series of related transactions) with any Affiliate of the Corporation or any of
its Subsidiaries that is material to the Corporation and its Subsidiaries as a
whole other than on terms and conditions substantially as favorable to such
Borrower or such Subsidiary as would reasonably be obtained by such Borrower or
such Subsidiary at that time in a comparable arm’s-length transaction with a
Person other than an Affiliate, except that the Host Transaction may be
consummated in accordance with the requirements of clause (4) of the proviso
appearing in Section 9.02.
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each, an “Event of Default”):
          10.01 Payments. Any Borrower shall (i) default in the payment when due
of any principal of (or any Face Amount of, as the case may be) any Loan or any
Note or (ii) default, and such default shall continue unremedied for two or more
Business Days, in the payment when due of any interest on any Loan or Note, any
Unpaid Drawing (or the interest thereon) or any Fees or any other amounts owing
hereunder or thereunder; or
          10.02 Representations, etc. Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to any Agent or any Lender pursuant hereto or thereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made; or
          10.03 Covenants. Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 8.01(e)(i), 8.04 (but only to the extent arising from the failure of any
Credit Party to preserve and keep in full force and effect its existence), 8.07,
8.10, 8.12 or 9 or (ii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or any other
Credit Document (other than those set forth in Sections 10.01 and 10.02 and
clause (i) of this Section 10.03) and such default as described in this clause
(ii) shall continue unremedied for a period of 30 days after written notice
thereof to any Borrower by the Administrative Agent or the Required Lenders; or
          10.04 Default Under Other Agreements. (i) Any Credit Party or any of
their Subsidiaries shall (x) default in any payment of any Indebtedness (other
than the Obligations and Non-Recourse Indebtedness) beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created or (y) default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations and
Non-Recourse Indebtedness) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the

-76-



--------------------------------------------------------------------------------



 



effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Indebtedness (or a trustee or agent on behalf of
such holder or holders) to cause, without any further notice (other than a
notice of acceleration, if required) or any further lapse of time, such
Indebtedness to become due prior to its stated maturity, or (ii) any
Indebtedness (other than the Obligations and Non-Recourse Indebtedness) of any
Credit Party or any of their Subsidiaries shall be declared to be (or shall
become) due and payable, or required to be prepaid other than by a regularly
scheduled required prepayment, prior to the stated maturity thereof, provided
that it shall not be a Default or an Event of Default under this Section 10.04
unless the principal amount of any one issue of such Indebtedness, or the
aggregate principal amount of all such Indebtedness as described in preceding
clauses (i) and (ii) is at least $100,000,000 (or, in the case of currencies
other than Dollars, the Dollar Equivalent thereof); or
          10.05 Bankruptcy, etc. Any Credit Party or any of its Subsidiaries
(excluding Insignificant Subsidiaries) shall commence a voluntary case
concerning itself under Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against any Credit Party
or any of its Subsidiaries (excluding Insignificant Subsidiaries), and the
petition is not controverted within 10 days, or is not dismissed within 60 days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) is appointed for, or takes charge of, all or substantially all of the
property of any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or any Credit Party or any of its Subsidiaries (excluding
Insignificant Subsidiaries) commences any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
bankruptcy, insolvency, receivership, administration, winding up or liquidation
or similar law of any jurisdiction whether now or hereafter in effect relating
to any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries), or there is commenced against any Credit Party or any of its
Subsidiaries (excluding Insignificant Subsidiaries) any such proceeding under
any such law of any jurisdiction which remains undismissed for a period of
60 days, or any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any Credit
Party or any of its Subsidiaries (excluding Insignificant Subsidiaries) suffers
any appointment of any custodian, administrator, administrative receiver,
receiver, trustee or the like for it or any substantial part of its property to
continue undischarged or unstayed for a period of 60 days; or any Credit Party
or any of its Subsidiaries (excluding Insignificant Subsidiaries) makes a
general assignment for the benefit of creditors; or any corporate action is
taken by any Credit Party or any of its Subsidiaries (excluding Insignificant
Subsidiaries) for the purpose of effecting any of the foregoing; or
          10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan

-77-



--------------------------------------------------------------------------------



 



which is subject to Title IV of ERISA shall have had or is likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is likely to be terminated or to be the subject
of termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Foreign Pension Plan has not been timely made, any Borrower or any Subsidiary of
any Borrower or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971
or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA , Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, or any Borrower or any
Subsidiary of any Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans; (b) there shall result from any such event or events the
imposition of a lien, the granting of a security interest, or a liability or a
material risk of incurring a liability; and (c) such lien, security interest or
liability, individually, and/or in the aggregate has had, or could reasonably be
expected to have, a Material Adverse Effect; or
          10.07 Guaranties. Except in accordance with the express terms of the
respective Guaranty, any Guaranty or any provision thereof shall cease to be in
full force or effect as to the relevant Guarantor, or any Guarantor or Person
acting by or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the relevant Guaranty, or any Guarantor shall
default in the due performance or observance (beyond any applicable grace
period) of any term, covenant or agreement on its part to be performed or
observed pursuant to such Guaranty; or
          10.08 Judgments. One or more judgments or decrees shall be entered
against any Borrower or any Subsidiary of any Borrower involving in the
aggregate for the Borrowers and their Subsidiaries a liability (to the extent
not paid or covered by a reputable and solvent insurance company (with any
portion of any judgment or decree not so covered to be included in any
determination hereunder)) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 30 consecutive days, and the aggregate amount
of all such judgments exceeds $50,000,000 (or in the case of currencies other
than Dollars, the Dollar Equivalent thereof); or
          10.09 Change of Control. A Change of Control shall occur;
          10.10 REIT Status. At any time prior to the consummation of the Host
Transaction, Starwood REIT shall cease, for any reason, to maintain its status
as a real estate investment trust under Sections 856 through 860 of the Code and
such failure shall cause or give rise to a Material Adverse Effect; or
          10.11 Subordination Agreement. The Subordination Agreement or any
material provision thereof shall cease to be in full force or effect as to any
party thereto, or any party to the Subordination Agreement or Person acting by
or on behalf of such party shall deny or disaffirm such party’s obligations
thereunder, or any party to the Subordination Agreement shall

-78-



--------------------------------------------------------------------------------



 



default in the due performance or observance of any material term, covenant or
agreement on its part to be performed or observed pursuant thereto;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrowers, take any or all
of the following actions, without prejudice to the rights of any Agent, any
Lender or the holder of any Note to enforce its claims against any Credit Party
(provided that, if an Event of Default specified in Section 10.05 shall occur
with respect to any Borrower, the result which would occur upon the giving of
written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur immediately and automatically without the giving of any
such notice): (i) declare the Total Commitment terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately and any
Facility Fee shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of, the Face Amount of and any accrued
interest in respect of all Loans and the Notes and all Obligations owing
hereunder (including Unpaid Drawings) and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) terminate any Letter of Credit which may be terminated in accordance with
its terms; (iv) direct the relevant Account Party to pay (and the relevant
Account Party agrees that upon receipt of such notice, or upon the occurrence of
an Event of Default specified in Section 10.05 with respect to any Account
Party, it will pay) to the Administrative Agent at the appropriate Payment
Office such additional amount of cash (in the respective currency in which such
Letter of Credit is denominated), to be held as security by the Administrative
Agent for the respective Account Party’s reimbursement obligations in respect of
Letters of Credit then outstanding, as is equal to the aggregate Stated Amount
of all Letters of Credit then outstanding issued for the account of such Account
Party; (v) apply any cash collateral held pursuant to Section 4.02 to the
repayment of the Obligations; and (vi) direct the appropriate Alternate Currency
Revolving Loan Borrower to pay (and each Alternate Currency Revolving Loan
Borrower agrees that upon receipt of such notice, or upon the occurrence of an
Event of Default specified in Section 10.05 with respect to any Borrower, it
will pay) to the Administrative Agent (without duplication) all amounts required
to be paid pursuant to clause (j) of Schedule III.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Absolute Rate” shall mean an interest rate (rounded to the nearest
.0001) expressed as a decimal.
          “Acceptance Fee” shall mean, in respect of a Bankers’ Acceptance, a
fee calculated on the Face Amount of such Bankers’ Acceptance at a rate per
annum equal to the Applicable Margin that would be payable with respect to a
Revolving Loan maintained as a Eurodollar Loan drawn on the Drawing Date of such
Bankers’ Acceptance. Acceptance Fees shall be calculated on the basis of the
term to maturity of the Bankers’ Acceptance and a year of 365 days.

-79-



--------------------------------------------------------------------------------



 



          “Account Party” shall mean (i) in respect of Dollar Letters of Credit,
any Dollar Revolving Loan Borrower (other than Starwood REIT) and (ii) in
respect of Alternate Currency Letters of Credit, any Alternate Currency
Revolving Loan Borrower.
          “Acquisition” shall mean the acquisition of all or any portion of the
assets (including Hotels) or all or any portion of the Capital Stock of any
Person.
          “Adjustment Date” shall have the meaning provided in Section 1.18(b).
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement.
          “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with, such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that
beneficial ownership of 10% or more of the voting securities, of a Person shall
be deemed to be control.
          “Agent” shall mean each of DB in its capacity as Administrative Agent
and JPMorgan Chase Bank, N.A. and Societe Generale in their capacity as
Syndication Agents; provided that (x) Societe Generale shall be deemed not to be
an “Agent” for purposes of Section 9.02 and (y) for purposes of Section 12
(other than Section 12.09) and Section 13.01, the term “Agent” shall include the
Documentation Agents and the Arrangers.
          “Aggregate Alternate Currency Credit Exposure” at any time means the
sum of (i) the aggregate principal amount or Face Amount, as the case may be, of
all Alternate Currency Loans then outstanding (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
each Alternate Currency Loan then outstanding) plus (ii) the Aggregate Alternate
Currency Letter of Credit Outstandings at such time.
          “Aggregate Alternate Currency Letter of Credit Outstandings” shall
mean, at any time, the sum of (i) the aggregate Stated Amount of all outstanding
Alternate Currency Letters of Credit at such time plus (ii) the aggregate amount
of all Unpaid Drawings with respect to Alternate Currency Letters of Credit at
such time (for such purpose, using the Dollar Equivalent of all Unpaid Drawings
owing in any Alternate Currency).
          “Aggregate Non-Alternate Currency Revolving Exposure” at any time
shall mean the sum of (i) the aggregate principal amount of all Dollar Revolving
Loans, Swingline Loans and Dollar Competitive Bid Loans then outstanding and
(ii) the aggregate amount of all Dollar Letter of Credit Outstandings at such
time.
          “Aggregate Other Permitted LIBOR-Based Alternate Currency Revolving
Credit Exposure” shall mean, at any time, with respect to a given Other
Permitted LIBOR-Based Alternate Currency, (i) the aggregate principal amount of
all Alternate Currency Revolving Loans made in such Other Permitted LIBOR-Based
Alternate Currency and then outstanding (for

-80-



--------------------------------------------------------------------------------



 



this purpose, using the Dollar Equivalent of the principal amount of each such
Alternate Currency Revolving Loan), plus (ii) the aggregate amount of all
Alternate Currency Letter of Credit Outstandings relating to each Alternate
Currency Letter of Credit denominated in such Other Permitted LIBOR-Based
Alternate Currency at such time (for this purpose, using the Dollar Equivalent
of all amounts expressed in such Other Permitted LIBOR-Based Alternate
Currency).
          “Aggregate Revolving Credit Exposure” shall mean, at any time, the sum
of (i) the aggregate principal amount or Face Amount, as applicable, of all
Revolving Loans then outstanding (for this purpose, at all times prior to the
occurrence of a Sharing Event, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each Alternate Currency Revolving
Loan then outstanding), plus (ii) the aggregate principal amount of all
Swingline Loans then outstanding plus (iii) the aggregate principal amount of
all Competitive Bid Loans then outstanding (for this purpose, using the Dollar
Equivalent of the principal amount of each Alternate Currency Competitive Bid
Loan then outstanding) plus (iv) the aggregate amount of all Letter of Credit
Outstandings at such time.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented or amended (including any amendment and restatement hereof) from
time to time.
          “Alternate Currency” shall mean each of Canadian Dollars, Euros,
Pounds Sterling, Australian Dollars, Yen and any Other Permitted LIBOR-Based
Alternate Currency.
          “Alternate Currency Competitive Bid Loan” shall mean each Competitive
Bid Loan denominated in an Alternate Currency.
          “Alternate Currency Equivalent” shall mean the Canadian Dollar
Equivalent, Euro Equivalent or LIBOR-Based Alternate Currency Equivalent, as the
case may be.
          “Alternate Currency Letter of Credit” shall mean each Letter of Credit
denominated in an Alternate Currency and issued for the account of an Alternate
Currency Revolving Loan Borrower pursuant to Section 2.01.
          “Alternate Currency Letter of Credit Outstandings” shall mean, at any
time, with respect to any Alternate Currency Letter of Credit, the sum of
(i) the aggregate Stated Amount of such Alternate Currency Letter of Credit at
such time plus (ii) the aggregate amount of all Unpaid Drawings with respect to
such Alternate Currency Letter of Credit at such time (for such purpose, using
the Dollar Equivalent of all Unpaid Drawings owing in any Alternate Currency).
          “Alternate Currency LIBOR Rate” shall mean, with respect to any
Alternate Currency (other than Canadian Dollars and Euros), (i) the rate per
annum that appears on page 3750 of the Dow Jones Markets Screen (or any
successor page) for such Alternate Currency deposits with maturities comparable
to the Interest Period applicable to the Alternate Currency Revolving Loans
incurred in such Alternate Currency subject to the respective Borrowing
commencing two Business Days thereafter as of 11:00 A.M. (London time) on the
date which is two Business Days prior to the commencement of the respective
Interest Period or (ii) if such a rate does not appear on page 3750 of the Dow
Jones Markets Screen (or any successor page), the offered quotation to
first-class banks in the London interbank market by DB for such Alternate

-81-



--------------------------------------------------------------------------------



 



Currency deposits of amounts in immediately available funds comparable to the
outstanding principal amount of the Alternate Currency Revolving Loan in the
relevant Alternate Currency of DB with maturities comparable to the Interest
Period applicable to such Alternate Currency Revolving Loan commencing two
Business Days thereafter as of 11:00 A.M. (London time) on the date which is two
Business Days prior to the commencement of such Interest Period; provided that,
in the event the Administrative Agent has made any determination pursuant to
Section 1.11(a)(i) in respect of Alternate Currency Revolving Loans incurred in
such Alternate Currency, or in the circumstances described in clause (i) to the
proviso to Section 1.11(b) in respect of such Alternate Currency Revolving
Loans, the “Alternate Currency LIBOR Rate” determined pursuant to this
definition shall instead be the rate determined by DB as the all-in-cost of
funds for DB to fund such Alternate Currency Revolving Loan with maturities
comparable to the Interest Period applicable thereto.
          “Alternate Currency Loan” shall mean each Alternate Currency Revolving
Loan and each Alternate Currency Competitive Bid Loan.
          “Alternate Currency Revolving Loan” shall have the meaning provided in
Section 1.01(a).
          “Alternate Currency Revolving Loan Borrower” shall mean (i) the
Corporation, (ii) Starwood Canada, and (iii) any other Wholly-Owned Foreign
Subsidiary of the Corporation that is found acceptable to, and approved in
writing by, the Administrative Agent which accedes to this Agreement as
contemplated by Section 6.04, unless and until such other Wholly-Owned Foreign
Subsidiary is removed as an “Alternate Currency Revolving Loan Borrower”
pursuant to Section 13.12(c); provided that (x) Starwood Canada may only request
and incur, and no other Alternate Currency Borrower may request or incur,
extensions of credit under the Alternate Currency Revolving Loan Sub-Tranche
relating to Canadian Dollar Revolving Loan Sub-Commitments, and (y) any other
Alternate Currency Revolving Loan Borrower shall be restricted to extensions of
credit under such Alternate Currency Revolving Loan Sub-Tranches as may be
specified by the Administrative Agent at the time of its approval of such Person
as an Alternate Currency Revolving Loan Borrower, in which case such Person
shall constitute an Alternate Currency Revolving Loan Borrower with respect to
only those Alternate Currency Revolving Loan Sub-Tranches as have been so
approved by the Administrative Agent.
          “Alternate Currency Revolving Loan Sub-Commitment” means, as to any
Alternate Currency RL Lender, the Australian Dollar Revolving Loan
Sub-Commitment, the Pounds Sterling Revolving Loan Sub-Commitment, the Canadian
Dollar Revolving Loan Sub-Commitment, the Euro I Revolving Loan Sub-Commitment,
the Euro II Revolving Loan Sub-Commitment, Yen Revolving Loan Sub-Commitment
and/or the Other Permitted LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment, as appropriate, of the respective Alternate Currency RL Lender.
          “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit” shall
mean, with respect to the aggregate amount of Alternate Currency Revolving Loan
Sub-Commitments with respect to any Alternate Currency Revolving Loan
Sub-Tranche, the aggregate amount set forth opposite such Alternate Currency
Revolving Loan Sub-Tranche in the table below:

-82-



--------------------------------------------------------------------------------



 



          Type of Sub-Tranche   Amount
Euro I Revolving Loan Sub-Commitments
  $ 150,000,000  
 
       
Euro II Revolving Loan Sub-Commitments
  $ 350,000,000  
 
       
Pounds Sterling Revolving Loan Sub-Commitments
  $ 250,000,000  
 
       
Australian Dollars Revolving Loan Sub-Commitments
  $ 100,000,000  
 
       
Yen Revolving Loan Sub-Commitments
  $ 100,000,000  
 
       
Canadian Dollar Revolving Loan Sub-Commitments
  $ 25,000,000  
 
       
Other Permitted LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments
  $ 100,000,000  

; provided that the “Alternate Currency Revolving Loan Sub-Commitment Sub-Limit”
for a given Alternate Currency Revolving Loan Sub-Tranche may exceed the amount
set forth in the table above, so long as (i) any such increase over the amount
specified in the table above for such Alternate Currency Revolving Loan
Sub-Tranche is notified to the Administrative Agent in writing in connection
with an increase to the respective Alternate Currency Revolving Loan
Sub-Commitments pursuant to Section 1.19 and/or 13.12(e) and (ii) the amount of
such excess, when added to the aggregate excess amounts for all other Alternate
Currency Revolving Loan Sub-Tranches theretofore notified to the Administrative
Agent pursuant to preceding clause (i), does not exceed $150,000,000.
          “Alternate Currency Revolving Loan Sub-Tranche” shall mean the
respective sub-facilities and Sub-Commitments made available by an Alternate
Currency RL Lender (or its Affiliate) and utilized in making Alternate Currency
Revolving Loans hereunder, with there being seven separate Alternate Currency
Revolving Loan Sub-Tranches, i.e., the Canadian Dollar Revolving Loan
Sub-Commitment, the Pounds Sterling Revolving Loan Sub-Commitment, the Euro I
Revolving Loan Sub-Commitment, the Euro II Revolving Loan Sub-Commitment, the
Australian Dollar Revolving Loan Sub-Commitment, the Yen Revolving Loan
Sub-Commitment and the Other Permitted LIBOR-Based Alternate Currency Revolving
Loan Sub-Commitment.
          “Alternate Currency RL Lender” shall mean (i) each Lender listed on
Schedule I-B, and (ii) each additional Person that becomes an Alternate Currency
RL Lender party hereto in accordance with Section 1.14, 1.19, 13.04(b) or
13.12(e). An Alternate Currency RL Lender shall cease to be an “Alternate
Currency RL Lender” when it has assigned all of its Alternate Currency Revolving
Loan Sub-Commitments in accordance with Section 1.14 and/or 13.04(b) or when it
shall have terminated all of its Alternate Currency Revolving Loan
Sub-Commitments and Alternate Currency Letters of Credit (and all of the
Alternate Currency Revolving Loans, Alternate Currency Letter of Credit
Outstandings and related Obligations owing to such Lender shall have been paid
in full) in accordance with the requirements of Section 13.12(f). For purposes
of this Agreement, (x) unless the context otherwise indicates, each reference to
an

-83-



--------------------------------------------------------------------------------



 



Alternate Currency RL Lender which has one or more affiliates which act as an
Alternate Currency RL Lender with respect to one or more other Alternate
Currencies shall include such affiliate or affiliates and (y) the terms “Lender”
and “RL Lender” include each Alternate Currency RL Lender unless the context
otherwise requires.
     “Alternate Currency RL Percentage” of any Lender at any time shall mean,
with respect to a given Alternate Currency Revolving Loan Sub-Tranche, a
fraction (expressed as a percentage) the numerator of which is the Alternate
Currency Revolving Loan Sub-Commitment of such Alternate Currency RL Lender with
respect to such Alternate Currency Revolving Loan Sub-Tranche at such time and
the denominator of which is the aggregate amount of Alternate Currency Revolving
Loan Sub-Commitments of all Alternate Currency RL Lenders with respect to such
Alternate Currency Revolving Loan Sub-Tranche at such time.
     “Applicable Currency” shall mean, with respect to any Obligations, Dollars
or, to the extent relating to Alternate Currency Loans or Alternate Currency
Letters of Credit, the respective Alternate Currency, in which the respective
Alternate Currency Loans, Alternate Currency Letters of Credit or related
amounts were incurred or are denominated; provided that in the event Loans
maintained in, and Unpaid Drawings owed in, an Alternate Currency are converted
into Loans maintained in, or Unpaid Drawings owing in, Dollars under the
circumstances contemplated by Section 1.17, the Applicable Currency with respect
to such Loans and Unpaid Drawings shall be Dollars.
     “Applicable Margin” shall mean, from and after any Start Date to and
including the corresponding End Date, the respective percentage per annum set
forth below under the respective Type of Loans or Fee and opposite the
respective Ratings-Based Level (i.e., 1, 2, 3, 4 or 5, as the case may be) and
Leverage-Based Level (i.e., I, II, III, IV or V, as the case may be) indicated
to have been achieved on the applicable Test Date for such Start Date (as
adjusted in accordance with subclauses (A), (B) and (C) of the immediately
succeeding proviso and as set forth in the respective officer’s certificate
delivered pursuant to Section 8.01(d)):

                                                              “Applicable      
                      Margin” for                     “Applicable   Base Rate  
  Ratings-           Consolidated   Margin” for   and Canadian   “Applicable
Based   Unsecured   Leverage-   Leverage   Euro Rate   Prime Rate   Margin” for
Level   Debt Rating   Based Level   Ratio   Loans   Loans   Facility Fee
1
  BBB+ or higher from S&P and Baa1 or higher from Moody’s   I   Less than
2.25:1.0     0.400 %     0.000 %     0.100 %
 
                                   
2
  Ratings-Based Level 1 is not applicable and ratings of BBB or higher from S&P
and Baa2 or higher
from Moody’s   II   Greater than or equal to 2.25:1.0 and less than 3.00:1.0    
0.475 %     0.000 %     0.125 %
 
                                 

-84-



--------------------------------------------------------------------------------



 



                                                              “Applicable      
                      Margin” for                     “Applicable   Base Rate  
  Ratings-           Consolidated   Margin” for   and Canadian   “Applicable
Based   Unsecured   Leverage-   Leverage   Euro Rate   Prime Rate   Margin” for
Level   Debt Rating   Based Level   Ratio   Loans   Loans   Facility Fee
 
                                   
3
  Ratings-Based Levels 1 and 2 are not applicable and ratings of BBB- or higher
from S&P and Baa3 or higher from Moody’s   III   Greater than or equal to
3.00:1.0 and less than 3.75:1.0     0.525 %     0.000 %     0.175 %
 
                                   
4
  Ratings-Based Levels 1, 2 and 3 are not applicable and ratings of BB+ or
higher from S&P and Ba1 or higher from Moody’s   IV   Greater than or equal to
3.75:1.0 and less than 4.25:1.0     0.600 %     0.0 %     0.225 %
 
                                   
5
  Ratings-Based Levels 1, 2, 3 and 4 are not applicable   V   Greater than or
equal to 4.25:1.0     0.800 %     0.0 %     0.250 %

; provided that for purposes of calculations pursuant to the preceding table,
(A) subject to clauses (B) and (C) below, if the Ratings-Based Level and the
Leverage-Based Level at a given time under the foregoing table would result in
the determination of different “Applicable Margins” at such time, then the
“Applicable Margin” shall be determined by reference to that Level (i.e., either
the Ratings-Based Level or the Leverage-Based Level) which would then result in
a lower “Applicable Margin”, (B) at any time Ratings-Based Level 4 is in effect,
the “Applicable Margins” determined pursuant to the foregoing table shall be no
lower than those applicable when Leverage-Based Level 3 is in effect and (C) at
any time Ratings-Based Level 5 is in effect, the “Applicable Margins” determined
pursuant to the foregoing table shall be no lower than those applicable when
Leverage-Based Level 4 is in effect; provided, further, that notwithstanding
anything to the contrary contained above, (x) if the Corporation fails to
deliver the financial statements required to be delivered pursuant to
Section 8.01(a) or (b) (accompanied by the officer’s certificates required by
Section 8.01(d) showing the applicable Consolidated Leverage Ratio and Unsecured
Debt Ratings on the relevant Test Date) on or prior to the respective date
required by such Sections, then Ratings-Based Level 5 and Leveraged-Based Level
V pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificates have
been delivered showing that the pricing for the respective Margin Adjustment
Period is at a Level which is less than Ratings-Based Level 5 and
Leveraged-Based Level V (it being understood that, in the case of any late
delivery of the financial statements and officer’s certificates as so required,
the reduced

-85-



--------------------------------------------------------------------------------



 



Applicable Margin, if any, shall apply only from and after the date of the
delivery of the complying financial statements and officer’s certificates),
(y) subject to clause (z) below, for the period from the Effective Date to but
not including the earlier to occur of (i) April 10, 2006 and (ii) the first
Start Date after the Corporation’s fiscal quarter ended December 31, 2005,
Ratings-Based Level 3 and Leveraged-Based Level III pricing shall apply and
(z) Ratings-Based Level 5 and Leveraged-Based Level V pricing shall apply at all
times when any Default or any Event of Default exists.
     “Assets” means, with respect to any Person, all assets of such Person that
would, in accordance with GAAP, be classified as assets of a company conducting
a business the same as or similar to that of such Person, including without
limitation, all hotels, mortgage loans, management agreements, franchise
agreements, representation agreements, undeveloped land, joint ventures, hotel
construction and available cash balances.
     “Asset Sale” shall mean any sale, transfer or other disposition by any
Borrower or any of its Subsidiaries to any Person other than any Borrower or any
Wholly-Owned Subsidiary of any Borrower of any Asset (including, without
limitation, any Capital Stock or other securities of another Person, but
excluding the sale by the Corporation of its own Capital Stock) of such Borrower
or such Subsidiary other than (i) sales, transfers or other dispositions of
inventory made in the ordinary course of business and (ii) any single sale of
assets (or series of related sales of assets) which generates gross sale
proceeds of less than $5,000,000.
     “Assigned Starwood Note” shall mean subordinated promissory notes issued by
the Corporation in the aggregate principal amount (as of January 31, 2006) of
$2,163,478,261.00, and held by the Assigned Starwood Note LLC prior to the
assignment thereof in connection with the Host Transaction, which promissory
notes shall be in the form delivered to the Agents and the Lenders prior to the
Initial Borrowing Date.
     “Assigned Starwood Note LLC” shall mean WD Investments I, L.L.C. which is a
limited liability company organized under the laws of the State of Delaware
(i) the non-member manager of which is Sheraton and (ii) the 100% member of
which is WD Parent, Inc., a Delaware corporation and a Wholly-Owned Subsidiary
of Sheraton.
     “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit K (appropriately
completed).
     “Australian Dollars” and “Aud.” shall mean freely transferable lawful money
of Australia (expressed in Australian Dollars).
     “Australian Dollar Revolving Loans” shall mean each Alternate Currency
Revolving Loan denominated in Australian Dollars at the time of the incurrence
thereof.
     “Australian Dollar Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Australian Dollar Revolving Loan Sub-Commitment,” as same may be
(x) reduced from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10
and/or 13.12(f), (y) increased from time to time pursuant to Sections 1.19
and/or 13.12(e) or (z) adjusted from time to time as a result of assignments to
or

-86-



--------------------------------------------------------------------------------



 



from such Lender pursuant to Section 1.14 or 13.04(b). The Australian Dollar
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).
     “Australian Dollar Revolving Notes” shall have the meaning provided in
Section 1.06(a).
     “Authorized Officer” of any Credit Party shall mean any of the President,
the Chief Financial Officer, the Treasurer, any Assistant Treasurer, any
Vice-President, the Secretary or any Assistant Secretary of such Credit Party or
any other officer of such Credit Party which is designated in writing to the
Administrative Agent and each Issuing Bank by any of the foregoing officers of
such Credit Party as being authorized to give such notices under this Agreement.
     “Available Currency” shall mean (i) with respect to Dollar Revolving Loans
and Dollar Letters of Credit, Dollars, (ii) with respect to Alternate Currency
Letters of Credit to be issued under a given Alternate Currency Revolving Loan
Sub-Tranche, the relevant Alternate Currency or Alternate Currencies for such
Alternate Currency Revolving Loan Sub-Tranche (e.g., in the case of the
Alternate Currency Revolving Loan Sub-Tranche relating to Australian Dollar
Revolving Loan Sub-Commitments, Australian Dollars), (iii) with respect to
Alternate Currency Revolving Loans to be incurred under a given Alternate
Currency Revolving Loan Sub-Tranche, the relevant Alternate Currency for such
Alternate Currency Revolving Loan Sub-Tranche (e.g., in the case of the
Alternate Currency Revolving Loan Sub-Tranche relating to Other Permitted
LIBOR-Based Alternate Currency Revolving Loan Sub-Commitments, any Other
Permitted LIBOR-Based Alternate Currency), and (iv) with respect to any
Competitive Bid Loan, Dollars or any Alternate Currency other than Canadian
Dollars.
     “BA Discount Proceeds” shall mean, in respect of any Bankers’ Acceptance to
be purchased by an Alternate Currency RL Lender on any date pursuant to
Section 1.01 and Schedule III hereto, an amount rounded to the nearest whole
Canadian cent, and with one-half of one Canadian cent being rounded up,
calculated on such day by dividing:
     (a) the Face Amount of such Banker’s Acceptance; by
     (b) the sum of one plus the product of:
     (i) the respective Alternate Currency RL Lender’s Discount Rate (expressed
as a decimal) applicable to such Bankers’ Acceptance; and
     (ii) a fraction, the numerator of which is the number of days in the term
of maturity of such Banker’s Acceptance and the denominator of which is 365;

-87-



--------------------------------------------------------------------------------



 



with such product being rounded up or down to the fifth decimal place and
.000005 being rounded up.
     “Bank Information Memorandum” shall mean the Information Memorandum, dated
January 2005, distributed to the Lenders prior to the Effective Date.
     “Bankers’ Acceptance” shall mean a Draft accepted by an Alternate Currency
RL Lender pursuant to Section 1.01(a) and Schedule III hereto.
     “Bankers’ Acceptance Loans” shall mean the creation and discount of
Bankers’ Acceptances as contemplated in Section 1.01(a) and Schedule III hereto.
     “Bankruptcy Code” shall have the meaning provided in Section 10.05.
     “Base Rate” at any time shall mean the higher of (i) 1/2 of 1% in excess of
the overnight Federal Funds Rate and (ii) the Prime Lending Rate.
     “Base Rate Loan” shall mean each Dollar Revolving Loan designated or deemed
designated as such by the respective Borrower at the time of the incurrence
thereof or conversion thereto.
     “Benefitted Lender” shall have the meaning provided in Section 13.06(b).
     “Bidder RL Lender” shall mean each RL Lender that has informed the
Administrative Agent and the respective Borrower in writing (which has not been
retracted) that such RL Lender desires to participate generally in the bidding
arrangements relating to Competitive Bid Borrowings.
     “Borrowers” shall mean and include (i) each Dollar Revolving Loan Borrower
and (ii) all Alternate Currency Revolving Loan Borrowers.
     “Borrowing” shall mean (i) the borrowing by a Borrower of one Type of
Revolving Loan from all the Lenders having Revolving Loan Commitments (or, in
the case of an Alternate Currency Revolving Loan of a given Type, from all
Alternate Currency RL Lenders having Alternate Currency Revolving Loan
Sub-Commitments under the relevant Alternate Currency Revolving Loan
Sub-Tranche) on a given date (or resulting from a conversion or conversions on
such date) and having, in the case of Euro Rate Loans, the same Interest Period,
provided that Base Rate Loans incurred pursuant to Section 1.11(b) shall be
considered part of the related Borrowing of Eurodollar Loans, (ii) the borrowing
by the Corporation of Swingline Loans from the Swingline Lender, and (iii) a
Competitive Bid Borrowing.
     “Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City (or, in the case of any Issuing Bank not located in New York City,
the location of such Issuing Bank) a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close and (ii) with respect to all notices and determinations in connection
with, and payments of principal, Unpaid Drawings and interest on or with respect
to, Alternate Currency Loans or any Alternate Currency Letter of Credit, any day
which is a Business Day

-88-



--------------------------------------------------------------------------------



 



described in clause (i) above and which is also (A) a day for trading by and
between banks in deposits in such Alternate Currency in the relevant interbank
market and a day on which banks are ordinarily open for the transaction of
business in the country in whose Alternate Currency the respective payment is
denominated and (B) in relation to any payment in Euros, a day on which the
Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open.
     “Canadian Dollar Equivalent” shall mean, at any time for the determination
thereof, the amount of Canadian Dollars which could be purchased with the amount
of Dollars involved in such computation at the spot rate of exchange therefor as
quoted by the Administrative Agent as of 11:00 A.M. (New York time) on the date
two Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 1.17 or
13.16 or Section 18 of the Sheraton Guaranty, on the date of determination).
     “Canadian Dollar Revolving Loan Sub-Commitment” shall mean, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Canadian Dollar Revolving Loan Sub-Commitment,” as same may be
(x) reduced from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10
and/or 13.12(f), (y) increased from time to time pursuant to Sections 1.19
and/or 13.12(e) or (z) adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 1.14 or 13.04(b). The Canadian Dollar
Revolving Loan Sub-Commitment of each Alternate Currency RL Lender is a
sub-limit of the Revolving Loan Commitment of the respective Alternate Currency
RL Lender (or its respective affiliate which is a Lender with the related
Revolving Loan Commitment) and not an additional commitment and, in no event,
may exceed at any time, when added to the sum of all other Sub-Commitments of
the respective Alternate Currency RL Lender (or its respective affiliates) at
such time, the Revolving Loan Commitment of such Alternate Currency RL Lender
(or its respective affiliate which is a Lender with the related Revolving Loan
Commitment).
     “Canadian Dollar Revolving Loans” shall mean each Alternate Currency
Revolving Loan denominated in Canadian Dollars at the time of the incurrence
thereof (including Bankers’ Acceptance Loans).
     “Canadian Dollar Revolving Notes” shall have the meaning provided in
Section 1.06(a).
     “Canadian Dollars” and “Cdn.” shall mean freely transferable lawful money
of Canada (expressed in Canadian Dollars).
     “Canadian Prime Rate” means, at any time, the greater of (i) the per annum
rate of interest quoted, published and commonly known as the “prime rate” of
Deutsche Bank AG, Canada Branch which Deutsche Bank AG, Canada Branch
establishes at its main office in Toronto, Ontario as the reference rate of
interest in order to determine interest rates for loans in Canadian Dollars to
its Canadian borrowers, adjusted automatically with each quoted or published
change in such rate, all without necessity of any notice to any Borrower or any
other Person and (ii) the sum of (x) the average of the rates per annum for
Canadian Dollar bankers’

-89-



--------------------------------------------------------------------------------



 



acceptances having a term of 30 days that appears on the Reuters Screen CDOR
Page as of 10:00 a.m. (Toronto time) on the date of determination, as reported
by Deutsche Bank AG, Canada Branch (and if such screen is not available, any
successor or similar services may be selected by Deutsche Bank AG, Canada
Branch, and (y) 0.75%.
     “Canadian Prime Rate Loans” shall mean any Canadian Dollar Revolving Loan
designated or deemed designated as such by the respective Alternate Currency
Revolving Loan Borrower at the time of the incurrence thereof or conversion
thereto.
     “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with GAAP.
     “Capital Stock” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.
     “Cash Equivalents” means (i) Dollars and any Alternate Currency,
(ii) securities issued or directly fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) having
maturities of not more than six months from the date of acquisition,
(iii) certificates of deposit and eurodollar time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case
with any domestic commercial bank or commercial bank of a foreign country
recognized by the United States, in each case having capital and surplus in
excess of $500 million (or the foreign currency equivalent thereof) and has
outstanding debt which is rated “A” (or similar equivalent thereof) or higher by
at least one nationally recognized statistical rating organization (as defined
under Rule 436 under the Securities Act) or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor, (iv) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (ii) and (iii) above entered into with any financial
institution meeting the qualifications specified in clause (iii) above and
(v) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and in each case maturing within six months after the date of
acquisition.
     “CERCLA” shall mean the Comprehensive Environmental Response, Compensation,
and Liability Act of 1980, as the same may be amended from time to time, 42
U.S.C. § 9601 et seq.
     “Change of Control” shall mean the occurrence of any of the following
events: (i) any merger or consolidation of the Corporation with or into any
Person or any sale, transfer or other conveyance, whether direct or indirect, of
all or substantially all of the assets of the Corporation, on a consolidated
basis, in one transaction or a series of related transactions, if, immediately
after giving effect to such transaction, any Person or group of Persons (within
the meaning of Section 13 or 14 of the Securities Exchange Act) is or becomes
the beneficial owner (within the meaning of Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act) of the Capital Stock representing a majority
of the total voting power of the aggregate outstanding securities of the
transferee or surviving entity normally entitled to vote in the election of
directors, managers, or trustees, as applicable, of the transferee or surviving
entity, (ii) any Person or group of Persons (within the meaning of Section 13 or
14 of the Securities Exchange Act) is or becomes the beneficial owner (within
the meaning of Rule 13d-3 promulgated by the SEC under the Securities Exchange
Act)

-90-



--------------------------------------------------------------------------------



 



of the Capital Stock representing a majority of total voting power of the
aggregate outstanding Capital Stock of the Corporation normally entitled to vote
in the election of directors of the Corporation, (iii) during any period of 12
consecutive calendar months, individuals who were directors of the Corporation
on the first day of such period (together with any new directors whose election
by the board of directors of the Corporation or whose nomination for election by
the stockholders of the Corporation was approved by a vote of a majority of the
directors then still in office who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the board of
directors of the Corporation, or (iv) the sale or disposition, whether directly
or indirectly, by the Corporation and/or its Subsidiaries (whether pursuant to a
single transaction or series of related transactions) of all or substantially
all of the assets owned by the Corporation and its Subsidiaries; provided that
the consummation of the Host Transaction shall be deemed not to give rise to a
“Change of Control” pursuant to preceding clause (iv) and shall not be taken
account of for purposes of determining compliance with preceding clause (iv).
     “Class A Exchangeable Preferred Shares” shall mean the Class A Exchangeable
Preferred Shares, $.01 par value per share, of Starwood REIT.
     “Class B Exchangeable Preferred Shares” shall mean Starwood REIT’s Class B
Exchangeable Preferred shares, $.01 par value per share, having a liquidation
preference of $38.50 per share.
     “Class B Shares” shall mean the Class B Shares of Starwood REIT, $0.01 par
value per share.
     “CMBS Debt” shall have the meaning provided in Section 7.06(a).
     “CMBS Loan Agreement” shall have the meaning provided in Section 7.06(a).
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
     “Competitive Bid Borrowing” shall mean each borrowing of any Competitive
Bid Loan.
     “Competitive Bid Loan” shall have the meaning provided in Section 1.01(d).
     “Competitive Bid Loan Maturity Date” shall have the meaning provided in
Section 1.04(a).

-91-



--------------------------------------------------------------------------------



 



     “Competitive Bid Notes” shall have the meaning provided in Section 1.06(a).
     “Consolidated EBITDA” shall mean, for any period, Consolidated Net Income
for such period, adjusted by (x) adding thereto (i) to the extent actually
deducted in determining said Consolidated Net Income, consolidated interest
expense and provision for taxes for such period (excluding, however,
consolidated interest expense and taxes attributable to Unconsolidated Joint
Ventures of the Corporation and any of its Subsidiaries), (ii) the amount of all
amortization of intangibles and depreciation that were deducted determining
Consolidated Net Income for such period (including in any event (and regardless
of any contrary treatment under GAAP) the pro rata share of depreciation and
amortization of Unconsolidated Joint Ventures of the Corporation and its
Subsidiaries), and (iii) any non-recurring non-cash charges in such period to
the extent that (A) such non-cash charges do not give rise to a liability that
would be required to be reflected on the consolidated balance sheet of the
Corporation (and so long as no cash payments or cash expenses will be associated
therewith (whether in the current period or for any future period)) and (B) same
were deducted in determining Consolidated Net Income for such period, and (y)
subtracting therefrom, to the extent included in determining Consolidated Net
Income for such period, the amount of non-recurring non-cash gains during such
period; provided that (I) Consolidated EBITDA shall be determined without giving
effect to any extraordinary gains or losses (including any taxes attributable to
any such extraordinary gains or losses) or gains or losses (including any taxes
attributable to such gains or losses) from sales of assets other than from sales
of inventory (excluding Real Property) in the ordinary course of business and
(II) to the extent any calculation pursuant to this Agreement is to be made on a
Pro Forma Basis (for events other than the occurrence of the Transaction), such
Consolidated EBITDA shall be further adjusted as provided in the definition of
Pro Forma Basis for transactions occurring after the Initial Borrowing Date.
     “Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all indebtedness (including principal, interest, fees and
charges) of the Corporation and its Subsidiaries for borrowed money (including
obligations evidenced by bonds, notes or similar instruments) and for the
deferred purchase price of property or services (excluding ordinary payable and
accrued expenses), (ii) the aggregate amount of all Capitalized Lease
Obligations of the Corporation and its Subsidiaries, (iii) all Indebtedness of
the types described in clause (i), (ii), (iv), or (v) of this definition secured
by any Lien on any property owned by the Corporation or any of its Subsidiaries,
whether or not such Indebtedness has been assumed by such Person (provided that,
if the Person has not assumed or otherwise become liable in respect of such
Indebtedness, such Indebtedness shall be deemed to be in an amount equal to the
fair market value of the property to which such Lien relates as determined in
good faith by such Person), (iv) all Contingent Obligations of the Corporation
or any of its Subsidiaries with respect to Indebtedness of the types described
in clause (i), (ii), (iii) or (v) of this definition (regardless of any contrary
treatment under GAAP) (it being understood, for avoidance of doubt, that such
Contingent Obligations shall not include Contingent Obligations with respect to
any undrawn portion of any letter of credit, even if there are unpaid and
unreimbursed drawings in respect of a portion of such letter of credit), and
(v) the aggregate amount of all unpaid and unreimbursed drawings in respect of
letters of credit issued for the account of the Corporation and its
Subsidiaries; provided that, for purposes of this definition, (w) the aggregate
amount of Contingent Obligations of the Corporation or any of its Subsidiaries
which are not included on the consolidated balance sheet of the Corporation
shall be included in

-92-



--------------------------------------------------------------------------------



 



any calculation of Consolidated Indebtedness pursuant to preceding clause
(iv) only to the extent such Indebtedness exceeds $250,000,000, (x) any
Disqualified Preferred Stock of the Corporation issued after the Effective Date
and any Preferred Stock of any of its Subsidiaries issued after the Effective
Date shall be treated as Indebtedness, with an amount equal to the greater of
the liquidation preference or the maximum mandatory fixed repurchase price of
any such outstanding Preferred Stock deemed to be a component of Consolidated
Indebtedness, (y) the maximum amount of Indebtedness at any time outstanding as
described in the last sentence of the definition of Indebtedness contained
herein shall be added to, and form part of, Consolidated Indebtedness
(regardless of any contrary treatment under GAAP) and (z) “Consolidated
Indebtedness” (determined as otherwise required above in this definition) shall
be reduced by the lesser of (x) the aggregate amount of all Segregated Funds at
such time (in the case of Segregated Funds constituting Cash Equivalents, taking
the fair market value thereof as reasonably determined by management of the
Corporation) and (y) the aggregate principal amount of all Defeased Debt.
     “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of (x) Consolidated EBITDA for such period to (y) Consolidated Interest
Expense for such period.
     “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Corporation and its Subsidiaries for such
period (in each case calculated without regard to any limitations on the payment
thereof) plus, without duplication, (i) that portion of Capitalized Lease
Obligations of the Corporation and its Subsidiaries representing the interest
factor for such period plus (ii) the product of (x) the amount of all cash
Dividend requirements (whether or not declared or paid) on Disqualified
Preferred Stock of the Corporation issued after the Effective Date and on any
Preferred Stock of any of its Subsidiaries issued after the Effective Date paid,
accrued or scheduled to paid or accrued during such period multiplied by (y) a
fraction, the numerator of which is one and the denominator of which is one
minus the then current effective consolidated Federal, state, local and foreign
tax rate (expressed as a decimal number between one and zero) of the Corporation
as reflected in the audited consolidated financial statements of the Corporation
for its most recently completed Fiscal Year, which amounts described in
preceding clause (ii) shall be treated as interest expense of the Corporation
and its Subsidiaries for purposes of this definition regardless of the treatment
of such amounts under GAAP; provided that the amortization of deferred financing
costs with respect to this Agreement and the Senior Notes shall be excluded from
Consolidated Interest Expense to the extent the same would otherwise have been
included therein.
     “Consolidated Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Indebtedness at such time to Consolidated EBITDA for the then most
recently ended Test Period; provided that to the extent any Acquisition or any
Asset Sale has occurred after the Initial Borrowing Date and during the relevant
Test Period, Consolidated EBITDA shall be determined for the respective Test
Period on a Pro Forma Basis for such occurrences.
     “Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) of the Corporation for such period; provided that (without
duplication of exclusions) (i) to the extent that Consolidated Net Income does
not reflect net income (or loss) attributable to minority interests in
Consolidated Subsidiaries that are not Wholly-Owned Subsidiaries of the
Corporation, Consolidated Net Income shall (subject to succeeding clause

-93-



--------------------------------------------------------------------------------



 



(ii) of this proviso) be increased or decreased, as the case may be, by the
amount of net income (or loss) attributable to such minority interests, (ii) the
net income of any Subsidiary of the Corporation and any Unconsolidated Joint
Venture of the Corporation or any of its Subsidiaries (to the extent otherwise
included in determining Consolidated Net Income) shall be excluded to the extent
that the declaration or payment of dividends and distributions by such
Subsidiary or Unconsolidated Joint Venture, as the case may be, of net income is
not permitted at the date of determination without any prior governmental
approval (that has not been obtained) or, directly or indirectly, by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Subsidiary or
Unconsolidated Joint Venture or their respective equityholders, as applicable,
and (iii) except for determinations expressly required to be made on a Pro Forma
Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary or an Unconsolidated Joint Venture of the Corporation or
any of its Subsidiaries, or all or substantially all of the property or assets
of such Person are acquired by a Subsidiary or an Unconsolidated Joint Venture
of the Corporation or any of its Subsidiaries, shall be excluded from such
determination.
     “ Consolidated Net Tangible Assets” shall mean, at any time, the total
consolidated assets of the Corporation and its Subsidiaries as same would be
shown on a consolidated balance sheet of the Corporation prepared in accordance
with GAAP, provided that all intangible assets (including good will) shall be
excluded in making such determination.
     “Consolidated Subsidiary” shall mean, with respect to any Person, at any
date, any Subsidiary of such Person, whose financial results would be
consolidated in the financial statements of such Person in accordance with GAAP,
if such statements were prepared as of such date.
     “Contingent Obligation” shall mean, as to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business.
Anything herein to the contrary notwithstanding, no agreement entered into by
the Corporation or any of its Subsidiaries with respect to its acquisition of
any direct or indirect interest in any Hotel (including any Real Property or
Leasehold comprising a facility used in connection with the Timeshare Business),
shall prior to the satisfaction in full of all conditions precedent to the
obligations of such Person pursuant to the agreement, be deemed or construed to
constitute a “Contingent Obligation” or “Indebtedness” of such Person hereunder,
provided that pursuant to any such agreement, neither the Corporation nor any of
its Subsidiaries is liable or responsible for and does not assume any
development or construction risks. The amount of any Contingent

-94-



--------------------------------------------------------------------------------



 



Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.
     “Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement (including, without limitation, any management or franchise
agreement), undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding a Credit Document) to which such Person is a party
or by which it or any of its property is bound or to which any of its properties
is subject.
     “Corporation” shall have the meaning provided in the first paragraph of
this Agreement.
     “Credit Documents” shall mean this Agreement, each Letter of Credit, each
Guaranty and, after the execution and delivery thereof pursuant to the terms of
this Agreement, each Note, each Bankers’ Acceptance, the Subordination
Agreement, each Election to Become an Alternate Currency Revolving Loan
Borrower, each Election to Become a Dollar Revolving Loan Borrower, each
Incremental Revolving Loan Commitment Agreement and each Sub-Commitment
Re-Allocation Agreement.
     “Credit Event” shall mean the making of any Loan or the issuance of any
Letter of Credit.
     “Credit Party” shall mean each Borrower and each Guarantor.
     “DB” shall mean Deutsche Bank AG New York Branch in its individual
capacity.
     “Defeased Debt” shall mean any Indebtedness of the Corporation or any of
its Subsidiaries which (i) is specifically designated by the Corporation as
“Defeased Debt” pursuant to an officer’s certificate from an Authorized Officer
of the Corporation delivered to the Administrative Agent and (ii) has been
properly defeased in accordance with the terms of the documentation governing
such Indebtedness.
     “Default” shall mean any event, act or condition which with notice or lapse
of time, or both, would constitute an Event of Default.
     “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.
     “Defaulting RL Lender” shall mean any RL Lender with respect to which a
Lender Default is in effect.
     “Discount Rate” means, in respect of any Bankers’ Acceptances to be
purchased by an Alternate Currency RL Lender pursuant to Section 1.01(a) and
Schedule III hereto, the discount rate (calculated on an annual basis and
rounded to the nearest one-hundredth of 1%, with five-thousandths of 1% being
rounded up) quoted by such Alternate Currency RL Lender at

-95-



--------------------------------------------------------------------------------



 



10:00 A.M. (Toronto time) as the discount rate at which such Alternate Currency
RL Lender would purchase, on the relevant Drawing Date, its own bankers’
acceptances having an aggregate Face Amount equal to and with a term to maturity
the same as the Bankers’ Acceptances to be acquired by such Alternate Currency
RL Lender on such Drawing Date.
     “Disqualified Preferred Stock” shall mean any Preferred Stock of the
Corporation other than Qualified Preferred Stock.
     “Dividend” with respect to any Person shall mean that such Person has
declared or paid a dividend or distribution or returned any equity capital to
its stockholders, partners, members or other holders of its Capital Stock or
authorized or made any other distribution, payment or delivery of property or
cash to its holders of Capital Stock as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its Capital Stock outstanding on or after the Initial Borrowing
Date (or any options or warrants issued by such Person with respect to its
Capital Stock), or set aside any funds for any of the foregoing purposes, or
shall have permitted any of its Subsidiaries to purchase or otherwise acquire
for a consideration any shares of any class of the Capital Stock of such Person
outstanding on or after the Initial Borrowing Date (or any options or warrants
issued by such Person with respect to its Capital Stock); provided, however,
that a dividend or distribution by such Person to the holders of one or more
classes or series of its Capital Stock, shall not be deemed to be a dividend, if
such dividend or distribution is payable solely in (i) shares of Capital Stock
(which term includes Class B Shares) that is not Preferred Stock (which term
does not include Class B Shares), or in rights, warrants or options to purchase
such shares, or (ii) Rights. Without limiting the foregoing, “dividends” with
respect to any Person shall also include (i) all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes, in each case except to the extent (x) the same
are paid in common stock of the Corporation or Class B Shares or (y) such
payments reduced Consolidated EBITDA and (ii) all payments (other than payments
made in common stock of the Corporation or Class B Shares) made at any time in
respect of any Forward Equity Transactions.
     “Documents” shall mean the Credit Documents and the Refinancing Documents.
     “Documentation Agents” shall have the meaning provided in the first
paragraph of this Agreement.
     “Dollar Competitive Bid Loan” shall mean each Competitive Bid Loan
denominated in Dollars.
     “Dollar Equivalent” of an amount denominated in a currency other than
Dollars (the “Other Currency”) shall mean, at any time for the determination
thereof, the amount of Dollars which could be purchased with the amount of Other
Currency involved in such computation at the spot exchange rate therefor as
quoted by the Administrative Agent as of 11:00 A.M. (New York time) on the date
two Business Days prior to the date of any determination thereof for purchase on
such date (or, in the case of any determination pursuant to Section 13.16 or
Section 18 of the Sheraton Guaranty, on the date of determination); provided
that (1) except as provided in clause (2) below, for purposes of Section 1.17,
the Dollar

-96-



--------------------------------------------------------------------------------



 



Equivalent of any amount (expressed in a currency other than Dollars) shall be
the amount of Dollars that the Administrative Agent determines, based upon the
actual exchange rates which the Administrative Agent believes can be obtained on
the date of conversion pursuant to Section 1.17, would be required to be paid in
Dollars to purchase such amount of other currency, (2) following the occurrence
of a Sharing Event, the Dollar Equivalent of any Unpaid Drawing or unreimbursed
payment under an Alternate Currency Letter of Credit shall be determined on the
later of the time the drawing under the related Alternate Currency Letter of
Credit was paid or disbursed by the respective Issuing Bank or the date of the
occurrence of the Sharing Event, and (3) for purposes of (x) determining
compliance with Sections 1.01, 2.02(a) and 4.02(a) and (y) calculating Fees
pursuant to Section 3.01 (except, during all periods prior to the occurrence of
a Sharing Event, Letter of Credit Fees and Facing Fees with respect to Alternate
Currency Letters of Credit), the Dollar Equivalent of any amounts outstanding in
a currency other than Dollars shall be revalued on a quarterly basis using the
spot exchange rate therefor quoted in the Wall Street Journal on the last
Business Day of each calendar quarter, provided that, at any time during a
calendar quarter, if the full principal amount of Alternate Currency Revolving
Loans permitted to be incurred pursuant to this Agreement (i.e., up to the full
amount of the respective Alternate Currency Revolving Loan Sub-Commitments as
then in effect) were incurred, and if the Dollar Equivalent as recalculated
based on the exchange rate therefor quoted in the Wall Street Journal on the
respective date of determination pursuant to this exception would result in an
increase in the Dollar Equivalent as then in effect of such amounts of 10% or
more, then at the discretion of the Administrative Agent or at the request of
the Required Lenders, the Dollar Equivalent shall be reset based upon the
exchange rates quoted on such date in the Wall Street Journal, which rates shall
remain in effect until the last Business Day of such calendar quarter or such
earlier date, if any, as the rate is reset pursuant to this proviso.
Notwithstanding anything to the contrary contained in this definition, at any
time that a Specified Default or an Event of Default then exists, the
Administrative Agent may revalue the Dollar Equivalent of any amounts
outstanding under the Credit Documents in a currency other than Dollars in its
sole discretion.
     “Dollar Letter of Credit” shall mean each Letter of Credit denominated in
Dollars.
     “Dollar Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Dollar Letters of Credit at
such time plus (ii) the aggregate amount of all Unpaid Drawings with respect to
Dollar Letters of Credit at such time.
     “Dollar Loan” shall mean each Dollar Revolving Loan, each Dollar
Competitive Bid Loan and each Swingline Loan.
     “Dollar Percentage” of any RL Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Non-Alternate Currency
Revolving Loan Sub-Commitment of such RL Lender at such time and the denominator
of which is the aggregate amount of Non-Alternate Currency Revolving Loan
Commitments of all RL Lenders at such time, or, in the case of an RL Lender that
is, or whose Affiliate is, an Alternate Currency RL Lender, at any time when
(and to the extent that) the Aggregate Non-Alternate Currency Revolving Exposure
equals or exceeds the aggregate of the Non-Alternate Currency Revolving Loan
Sub-Commitments, such RL Lender’s or such Affiliate’s Unutilized Alternate
Currency RL Percentage. Notwithstanding anything to the contrary contained
above, if the Dollar Percentage of any RL Lender is to be determined after the
Total Revolving Loan Commitment has been

-97-



--------------------------------------------------------------------------------



 



terminated, then the Dollar Percentages of the RL Lenders shall be determined
immediately prior (and without giving effect) to such termination.
     “Dollar Revolving Loan” shall have the meaning provided in Section 1.01(a).
     “Dollar Revolving Loan Borrower” shall mean (i) the Corporation,
(ii) Starwood REIT and (iii) any Wholly-Owned Domestic Subsidiary of the
Corporation that is found acceptable to, and approved in writing by, the
Administrative Agent which accedes to this Agreement as contemplated by
Section 6.05, unless and until, in the case of Starwood REIT or any such other
Wholly-Owned Domestic Subsidiary, same is removed as a “Dollar Revolving Loan
Borrower” as contemplated by Section 13.12(d).
     “Dollar Revolving Note” shall have the meaning provided in Section 1.06(a).
     “Dollars” and the sign “$” shall each mean freely transferable lawful money
of the United States.
     “Domestic Subsidiary” shall mean each Subsidiary of the Corporation
incorporated or organized in the United States or any State or territory
thereof.
     “Draft” shall mean at any time either (i) a depository bill within the
meaning of the Depository Bills and Notes Act (Canada) or (ii) a blank bill of
exchange, within the meaning of the Bills of Exchange Act (Canada), drawn by any
Alternate Currency Revolving Loan Borrower on an Alternate Currency RL Lender
and bearing such distinguishing letters and numbers as such Alternate Currency
RL Lender may determine, but which at such time has not been completed or
accepted by such Alternate Currency RL Lender.
     “Drawing” shall have the meaning provided in Section 2.05(b).
     “Drawing Date” shall mean any Business Day fixed pursuant to Schedule III
for the creation and purchase of Bankers’ Acceptances by an Alternate Currency
RL Lender pursuant to Schedule III.
     “DRLB Guarantor” shall mean each Dollar Revolving Loan Borrower other than
Starwood REIT.
     “DRL Borrower Guaranty” shall mean the guaranty of each DRLB Guarantors
pursuant to Section 14.
     “Effective Date” shall have the meaning provided in Section 13.10.
     “Election to Become an Alternate Currency Revolving Loan Borrower” shall
mean an Election to Become an Alternate Currency Revolving Loan Borrower
substantially in the form of Exhibit I-1, which shall be executed by each Person
which becomes an Alternate Currency Revolving Loan Borrower after the Effective
Date.
     “Election to Become a Dollar Revolving Loan Borrower” shall mean an
Election to Become a Dollar Revolving Loan Borrower substantially in the form of
Exhibit I-2, which

-98-



--------------------------------------------------------------------------------



 



shall be executed by each Person which becomes a Dollar Revolving Loan Borrower
after the Effective Date.
     “Eligible Transferee” shall mean and include a commercial bank, financial
institution, any fund or similar entity that regularly invests in bank loans and
any other “accredited investor” (as defined in Regulation D of the Securities
Act).
     “EMU Legislation” shall mean the legislation measures of the European Union
for the introduction of, changeover to or operation of the Euro in one or more
member states, being in part legislation measures to implement the third stage
of the European Monetary Union.
     “End Date” shall mean, for any Margin Adjustment Period, the last day of
such Margin Adjustment Period.
     “Environmental Claims” means any and all administrative , regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereafter, “Claims”), including, without limitation,
(a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.
     “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, written policy and
rule of common law now or hereafter in effect and in each case as amended, and
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the environment,
employee health and safety or Hazardous Materials, including, without
limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.
     “Environmental Matters” shall have the meaning provided in Section 8.01(f).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.
     “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with any Borrower or a Subsidiary of any Borrower would be
deemed to be a

-99-



--------------------------------------------------------------------------------



 



“single employer” within the meaning of Section 414(b) or (c) or for purposes of
Section 412 of the Code, Section 414(m) or (o) of the Code.
     “EURIBOR” shall mean (x) the rate per annum for deposits in Euros for a
period corresponding to the duration of the relevant Interest Period which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) at
approximately 11:00 A.M. (Brussels time) on the date which is two Business Days
prior to the commencement of such Interest Period (for delivery on the first day
of such Interest Period) or, if such page shall cease to be available, such
other page or such other service for the purpose of displaying an average rate
of the Banking Federation of the European Union as the Administrative Agent,
after consultation with Alternate Currency RL Lenders with Euro I Revolving Loan
Sub-Commitments or Euro II Revolving Loan Sub-Commitments and the Corporation,
shall select or (y) if such rate is not available at such time for any reason,
and the Administrative Agent has not selected an alternative service on which a
quotation is displayed, then the “EURIBOR” for the relevant Interest Period
shall be the arithmetic mean (rounded upwards to four decimal places) of the
rates (as notified to the Administrative Agent at its request) at which each
Euro Reference Bank was offering to prime banks in the European interbank market
deposits in Euros for the relevant Interest Period at approximately 11:00 a.m.,
Brussels time, two (2) Business Days prior to the commencement of such Interest
Period; provided, however, that in the event the Administrative Agent has made
any determination pursuant to Section 1.11(a)(i) in respect of Euro Revolving
Loans, or in the circumstances described in clause (i) to the proviso to
Section 1.11(b) in respect of Euro Revolving Loans, EURIBOR determined pursuant
to this definition shall instead be the rate determined by the Administrative
Agent as the all-in-cost of funds for the Administrative Agent (or such other
Lender) to fund a Borrowing of Euro Revolving Loans with maturities comparable
to the Interest Period applicable thereto.
     “Eurodollar Loan” shall mean each Dollar Revolving Loan (bearing interest
at the Eurodollar Rate) designated as such by the respective Dollar Revolving
Loan Borrower at the time of the incurrence thereof or conversion thereto.
     “Eurodollar Rate” shall mean the rate per annum that appears on page 3750
of the Dow Jones Markets Screen/or any successor page for Dollar deposits with
maturities comparable to the Interest Period applicable to the Eurodollar Loans
subject to the respective Borrowing commencing two Business Days thereafter as
of 11:00 a.m. (London time) on the date which is two Business Days prior to the
commencement of the respective Interest Period divided (and rounded, if
necessary, upward to the next whole multiple of 1/16 of 1%) by (ii) a percentage
equal to 100% minus the then stated maximum rate of all reserve requirements
(including, without limitation, any marginal, emergency, supplemental, special
or other reserves) applicable to any member bank of the Federal Reserve System
in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D); provided that, to the
extent that an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, the rate to be used for purposes of this
definition shall be the interest rate per annum determined by the Administrative
Agent to be the rate per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by DB at approximately 11:00 A.M. (London time) on the date
which is two Business Days prior to the beginning of such Interest Period,
divided (and

-100-



--------------------------------------------------------------------------------



 



rounded, if necessary, upward to the nearest whole multiple of 1/16 of 1%) by a
percentage equal to 100% minus the then stated maximum rate of all reserve
requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency liabilities as defined in
Regulation D (or any successor category of liabilities under Regulation D).
          “Euro Equivalent” shall mean, at any time for the determination
thereof, the amount of Euros which could be purchased with the amount of Dollars
involved in such computation at the spot exchange rate therefore as quoted by
the Administrative Agent as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
(or, in the case of any determination pursuant to Section 1.17 or 13.16 or
Section 18 of the Sheraton Guaranty, on the date of determination).
          “Euro Rate” shall mean and include each of the Eurodollar Rate,
EURIBOR and each other Alternate Currency LIBOR Rate.
          “Euro Rate Loan” shall mean each Eurodollar Loan, each Euro I
Revolving Loan, each Euro II Revolving Loan, each Sterling Revolving Loan, each
Australian Dollar Revolving Loan, each Yen Revolving Loan and each Other
Permitted LIBOR-Based Alternate Currency Revolving Loan.
          “Euro Reference Banks” means, as to the Euro Revolving Loans of any
Alternate Currency Revolving Loan Borrower organized in a given jurisdiction,
the principal offices in such jurisdiction of each of DB, JPMorgan Chase Bank,
N.A. and/or the relevant affiliate of any of the foregoing (or any successor to
any of the foregoing) and any other bank or financial institution appointed as
such by the Administrative Agent under this Agreement.
          “Euro I Revolving Loan” shall mean each Alternate Currency Revolving
Loan denominated in Euros at the time of the incurrence thereof made by an
Alternate Currency RL Lender with a Euro I Revolving Loan Sub-Commitment.
          “Euro II Revolving Loans” shall mean each Alternative Currency
Revolving Loan denominated in Euros at the time of the incurrence thereof made
by an Alternate Currency RL Lender with a Euro II Revolving Loan Sub-Commitment.
          “Euro I Revolving Loan Sub-Commitment” means, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Euro I Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to
time pursuant to Sections 1.17, 3.02, 3.03, 10 and/or 13.12(f), (y) increased
from time to time pursuant to Sections 1.19 and/or 13.12(e) or (z) adjusted from
time to time as a result of assignments to or from such Lender pursuant to
Section 1.14 or 13.04(b). The Euro I Revolving Loan Sub-Commitment of each
Alternate Currency RL Lender is a sub-limit of the Revolving Loan Commitment of
the respective Alternate Currency RL Lender (or its respective affiliate which
is a Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment

-101-



--------------------------------------------------------------------------------



 




of such Alternate Currency RL Lender (or its respective affiliate which is a
Lender with the related Revolving Loan Commitment).
          “Euro II Revolving Loan Sub-Commitment” shall mean, as to any
Alternate RL Currency Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Euro II Revolving Loan Sub-Commitment,” as same may be (x) reduced
from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10 and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e) or (z) adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 1.14 or 13.04(b). The Euro II Revolving Loan
Sub-Commitment of each Alternate Currency RL Lender is a sub-limit of the
Revolving Loan Commitment of the respective Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment) and not an additional commitment and, in no event, may exceed at any
time, when added to the sum of all other Sub-Commitments of the respective
Alternate Currency RL Lender (or its respective affiliates) at such time, the
Revolving Loan Commitment of such Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment).
          “Euro I Revolving Notes” shall have the meaning provided in
Section 1.06(a).
          “Euro II Revolving Notes” shall have the meaning provided in
Section 1.06(a).
          “Euro Revolving Loans” shall mean each Euro I Revolving Loan and each
Euro II Revolving Loan.
          “Euros” and the sign “€” shall mean the currency introduced on
January 1, 1999 at the start of the third stage of European Economic and
Monetary Union pursuant to the Treaty.
          “Event of Default” shall have the meaning provided in Section 10.
          “Existing Bankers’ Acceptances” shall have the meaning provided in
Section 1.15(b).
          “Existing Credit Agreement” shall mean the Credit Agreement, dated as
of October 9, 2002, among the Corporation, each Alternate Currency Revolving
Loan Borrower (as defined therein) from time to time party thereto and the
lenders from time to time party thereto, as in effect on the Initial Borrowing
Date (immediately prior to giving effect to the Transaction).
          “Existing Letters of Credit” shall have the meaning provided in
Section 2.01(c).
          “Existing Liens” shall have the meaning provided in Section 9.01.
          “Existing Senior Notes” shall mean the Senior Notes identified as
(i) item 3 on Schedule 7.17 hereto, (ii) item 2 on Schedule 7.17 hereto and
(iii) item 1 on Schedule 7.17 hereto.

-102-



--------------------------------------------------------------------------------



 



          “Face Amount” shall mean, in respect of a Bankers’ Acceptance, the
amount payable to the holder thereof on its maturity. The Face Amount of any
Bankers’ Acceptance Loan shall be equal to the Face Amounts of the underlying
Bankers’ Acceptances.
          “Facility Fee” shall have the meaning provided in Section 3.01(a).
          “Facing Fee” shall have the meaning provided in Section 3.01(c).
          “Federal Funds Rate” shall mean for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.
          “Fees” shall mean all amounts payable pursuant to or referred to in
Section 3.01.
          “Fiscal Year” shall mean each fiscal year of the Corporation, which
shall be required to end on December 31 of each calendar year.
          “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by any Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of such Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code and which Plan,
fund or similar program could result in liability or other obligation or lien to
any Borrower, any Subsidiary of any Borrower or ERISA Affiliate.
          “Foreign Subsidiary” shall mean each Subsidiary of the Corporation
other than a Domestic Subsidiary.
          “Forward Equity Transactions” shall mean any arrangement or agreement
by the Corporation or any of its Subsidiaries involving any forward equity sale,
including, without limitation, any agreement pursuant to which funds are
advanced to the Corporation or any Subsidiary thereof and pursuant to which the
Corporation or any Subsidiary thereof is contractually obligated (or permitted)
to, at a future date or dates, issue Capital Stock to satisfy its obligations
under such agreement (whether or not said obligation may be satisfied through
the delivery of cash in lieu of such Capital Stock).
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the

-103-



--------------------------------------------------------------------------------



 




accounting profession, which are applicable to the circumstances as of the date
of determination, except that, for purposes of Section 9 and all determinations
of Applicable Margin, GAAP shall be determined on the basis of such principles
in effect on the date hereof and consistent with those used in the preparation
of the audited consolidated financial statements of the Corporation and its
Subsidiaries for the Fiscal Year ended December 31, 2004 referred to in
Section 7.03(a).
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof and any entity duly exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.
          “Guaranteed Creditors” shall mean and include each Agent, each Lender
and each party (other than any Credit Party) party to (or participating in) an
Interest Rate Protection Agreement or Other Hedging Agreement to the extent such
party is a Lender or any affiliate thereof (even if such Lender subsequently
ceases to be a Lender under this Agreement for any reason) and their subsequent
assigns.
          “Guarantors” shall mean and include each DRLB Guarantor and, unless
the same has been released in accordance with the terms of the Sheraton
Guaranty, Sheraton.
          “Guaranty” shall mean and include the DRL Borrower Guaranty and, prior
to the release of Sheraton in accordance with the terms hereof, the Sheraton
Guaranty.
          “Hazardous Materials” means (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing regulated levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definitions of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, which are regulated under any applicable Environmental
Law; and (c) any other chemical, material or substance, the Release of which is
prohibited, limited or regulated by any applicable Environmental Law.
          “Host Transaction” shall mean, collectively, the merger and the other
transactions contemplated by the Host Transaction Documents, including the
Baseline Restructuring Steps (as defined in the Host Transaction Documents).
          “Host Transaction Documents” shall mean, collectively, the Master
Agreement and Plan of Merger, dated as of November 14, 2005, among Host Marriott
Corporation, Host Marriott, L.P., Horizon Supernova Merger Sub, L.L.C., Horizon
SLT Merger Sub, L.P., Starwood Hotels & Resorts Worldwide, Inc. (Starwood),
Starwood REIT, Sheraton and SLT Realty Limited Partnership (including the
exhibits and schedules thereto), and the other ancillary agreements contemplated
to be entered into in connection therewith, in each case, as the same may be
amended, modified, altered or otherwise supplemented from time to time in
accordance with the terms hereof and thereof.
          “Hotel” means any Real Property or Leasehold comprising an operating
facility offering hotel or other lodging services.

-104-



--------------------------------------------------------------------------------



 




          “Hotel Business” shall mean (i) the hotel, resort, extended stay
lodging, other hospitality, residential development, restaurant and health spa
business (including the Timeshare Business), and (ii) any and all businesses
that in the good faith judgment of the board of directors of the Corporation are
reasonably related to, or may be used in connection with, the businesses
described in preceding clause (i).
          “Incremental Alternate Currency Revolving Loan Sub-Commitment” shall
mean, for each Incremental RL Lender, any incremental commitment by such
Incremental RL Lender to make Alternate Currency Revolving Loans pursuant to a
given Alternate Currency Revolving Loan Sub-Tranche pursuant to Section 1.01(a)
as agreed to by such Incremental RL Lender in the respective Incremental
Revolving Loan Commitment Agreement delivered pursuant to Section 1.19; it being
understood, however, that on each date upon which an Incremental Alternate
Currency Revolving Loan Sub-Commitment of any Incremental RL Lender becomes
effective, such Incremental Alternate Currency Revolving Loan Sub-Commitment of
such Incremental RL Lender shall be added to (and thereafter become a part of)
the relevant Alternate Currency Revolving Loan Sub-Commitment of such
Incremental RL Lender to which such Incremental Alternate Currency Revolving
Loan Sub-Commitment relates for all purposes of this Agreement as contemplated
by Section 1.19.
          “Incremental Revolving Loan Commitment” shall mean, for each
Incremental RL Lender, any commitment by such Incremental RL Lender to make
Revolving Loans pursuant to Section 1.01(a) as agreed to by such Incremental RL
Lender in the respective Incremental Revolving Loan Commitment Agreement
delivered pursuant to Section 1.19; it being understood, however, that on each
date upon which an Incremental Revolving Loan Commitment of any Incremental RL
Lender becomes effective, such Incremental Revolving Loan Commitment of such
Incremental RL Lender shall be added to (and thereafter become a part of) the
Revolving Loan Commitment of such Incremental RL Lender for all purposes of this
Agreement as contemplated by Section 1.19.
          “Incremental Revolving Loan Commitment Agreement” shall mean an
Incremental Revolving Loan Commitment Agreement substantially in the form of
Exhibit L (appropriately completed).
          “Incremental Revolving Loan Commitment Date” shall mean each date upon
which an Incremental Revolving Loan Commitment under an Incremental Revolving
Loan Commitment Agreement becomes effective as provided in Section 1.19(b)(i).
          “Incremental Revolving Loan Commitment Requirements” shall mean, with
respect to any request for an Incremental Revolving Loan Commitment (and any
related Incremental Alternate Currency Revolving Loan Sub-Commitment) made
pursuant to Section 1.19 or any provision of an Incremental Revolving Loan
Commitment (and any related Incremental Alternate Currency Revolving Loan
Sub-Commitment) on a given Incremental Revolving Loan Commitment Date, the
satisfaction of each of the following conditions: (i) no Default or Event of
Default then exists or would result therefrom (for purposes of such
determination, assuming the relevant Loans in an aggregate principal amount
equal to the full amount of Incremental Revolving Loan Commitments then
requested or provided had been incurred on such date of request or Incremental
Revolving Loan Commitment Date, as the case

-105-



--------------------------------------------------------------------------------



 




may be), (ii) the Corporation shall have certified to the Administrative Agent
that the incurrence of Revolving Loans in an aggregate principal amount equal to
the full amount of the Incremental Revolving Loan Commitments then requested or
provided is permitted under, and in accordance with, the Senior Note Documents,
all other indentures and all other material debt agreements to which a Credit
Party is a party, (iii) all representations and warranties contained herein and
in the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
as of such date of request or Incremental Revolving Loan Commitment Date, as the
case may be (after giving effect to the incurrence of the respective Revolving
Loan), unless stated to relate to a specified date, in which case such
representations and warranties shall be true and correct in all material
respects as of such specified date and (iv) the delivery by the Corporation of
an officer’s certificate to the Administrative Agent certifying as to compliance
with preceding clauses (i), (ii) and (iii).
          “Incremental RL Lender” shall have the meaning provided in
Section 1.19(b).
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services (excluding accounts payable and accrued expenses arising in the
ordinary course of business), (ii) the maximum amount available to be drawn
under all letters of credit issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the stated amount of
such Indebtedness), (iv) the aggregate amount required to be capitalized under
leases under which such Person is the lessee, (v) all obligations of such person
to pay a specified purchase price for goods or services, whether or not
delivered or accepted, i.e., take-or-pay and similar obligations, (vi) all
Contingent Obligations of such Person and (vii) all obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement. Notwithstanding anything to the contrary contained
above, all Forward Equity Transactions shall be deemed to constitute
Indebtedness for purposes of this Agreement, with the amount of such
Indebtedness at any time outstanding to be equal to the maximum amount of cash
and/or fair market value of property which would be required to be delivered by
the Corporation and its Subsidiaries at such time to satisfy in full their
obligations under the respective Forward Equity Transactions.
          “Indebtedness to be Refinanced” shall mean all Indebtedness under the
Existing Credit Agreement on the Initial Borrowing Date (prior to giving effect
to the Transaction).
          “Indemnified Person” shall have the meaning provided in
Section 13.01(a).
          “Individual Alternate Currency Revolving Loan Sub-Commitment Credit
Exposure” of any Alternate Currency RL Lender under a given Alternate Currency
Revolving Loan Sub-Tranche shall mean, at any time, the sum of (i) the aggregate
principal amount or Face Amount, as the case may be, of all Alternate Currency
Revolving Loans made pursuant to such Alternate Currency Revolving Loan
Sub-Tranche by such Alternate Currency RL Lender and

-106-



--------------------------------------------------------------------------------



 



then outstanding (for this purpose, using the Dollar Equivalent of the principal
amount or Face Amount, as the case may be, of each such Alternate Currency
Revolving Loan) and (ii) such Alternate Currency RL Lender’s relevant Alternate
Currency RL Percentage of all Alternate Currency Letter of Credit Outstandings
relating to Alternate Currency Letters of Credit issued under such Alternate
Currency Revolving Loan Sub-Tranche.
          “Individual Revolving Credit Exposure” shall mean, for any RL Lender
at any time, the sum of (i) the aggregate principal amount or Face Amount, as
applicable, of all Revolving Loans made by such RL Lender (and its affiliates,
if any, acting as Alternate Currency RL Lenders) (for this purpose, using the
Dollar Equivalent of the principal amount or Face Amount, as the case may be, of
all Alternate Currency Revolving Loans then outstanding from such RL Lender or
any affiliate thereof acting as an Alternate Currency RL Lender), plus (ii) the
product of (A) such RL Lender’s Dollar Percentage and (B) the sum of (x) the
aggregate amount of all Dollar Letter of Credit Outstandings at such time and
(y) the aggregate principal amount of all Swingline Loans then outstanding plus
(iii) for each Alternate Currency Letter of Credit issued under each Alternate
Currency Revolving Loan Sub-Tranche for which such RL Lender (and/or its
affiliates, if any, acting as Alternate Currency RL Lenders) has a related
Alternate Currency Revolving Loan Sub-Commitment, such RL Lender’s (and its
affiliates’, if any, acting as Alternate Currency RL Lenders) relevant Alternate
Currency RL Percentage of all Alternate Currency Letter of Credit Outstandings
relating to all Alternate Currency Letters of Credit issued under such Alternate
Currency Revolving Loan Sub-Tranche.
          “Initial Borrowing Date” shall mean the date occurring on or after the
Effective Date on which the initial Borrowing of Loans hereunder occurs.
          “Insignificant Subsidiary” shall mean, at any time, any Subsidiary of
the Corporation (excluding any Credit Party) which (x) has (i) assets of not
greater than 10% of the consolidated total assets of the Corporation and its
Subsidiaries (determined as of the last day of the most recent fiscal quarter of
the Corporation) and (ii) revenue of less than 10% of the consolidated revenues
of the Corporation and its Subsidiaries for the Test Period then most recently
ended and (y) if aggregated with all other Subsidiaries of the Corporation with
respect to which an event described under Section 10.05 has occurred and is
continuing, would have (i) assets of not greater than 10% of the consolidated
total assets of the Corporation and its Subsidiaries (determined as of the last
day of the most recent fiscal quarter of the Corporation) and (ii) revenue of
less than 10% of the consolidated revenues of the Corporation and its
Subsidiaries for the Test Period then most recently ended.
          “Intercompany Debt” shall mean any Indebtedness, whether now existing
or hereafter incurred, owed by any Credit Party to any other Credit Party or any
other Subsidiary of the Corporation (including, without limitation, any
Intercompany Existing Indebtedness owed by any Credit Party to any such Person).
          “Intercompany Existing Indebtedness” shall have the meaning provided
in Section 7.17.
          “Intercompany Mortgage Note” shall mean the subordinated Intercompany
Mortgage Notes in an aggregate principal amount not to exceed $3,282,000,000
issued by

-107-



--------------------------------------------------------------------------------



 




Sheraton or the Corporation to Starwood REIT, and contributed by Starwood REIT
to SLT RLP and Starwood Hotels & Resorts Holdings, Inc.
          “Interest Determination Date” shall mean, with respect to any Euro
Rate Loan, the second Business Day prior to the commencement of any Interest
Period relating to such Euro Rate Loan.
          “Interest Period” shall have the meaning provided in Section 1.10.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.
          “Issuing Bank” shall mean (i) in the case of Dollar Letters of Credit,
DB and any other RL Lender which at the request of the Corporation and with the
consent of the Administrative Agent agrees, in such RL Lender’s sole discretion,
to become an Issuing Bank for the purpose of issuing Dollar Letters of Credit
pursuant to Section 2, (ii) in the case of Alternate Currency Letters of Credit
denominated in a given Alternate Currency, any RL Lender with an Alternate
Currency Revolving Loan Sub-Commitment in such Alternate Currency which at the
request of the Corporation and with the consent of the Administrative Agent
agrees, in such RL Lender’s sole discretion, to become an Issuing Bank for the
purpose of issuing Alternate Currency Letters of Credit denominated in such
Alternate Currency pursuant to Section 2 and (iii) with respect to the Existing
Letters of Credit, the Lender designated as the issuer thereof on
Schedule 2.01(c) shall be the Issuing Bank thereof.
          “Judgment Currency” shall have the meaning provided in
Section 13.16(a).
          “Judgment Currency Conversion Date” shall have the meaning provided in
Section 13.16(a).
          “L/C Supportable Obligations” shall mean obligations of the
Corporation or any of its Subsidiaries incurred in the ordinary course of
business and which do not violate the applicable provisions, if any, of this
Agreement.
          “Lead Arrangers” shall mean Deutsche Bank Securities, Inc., J.P.
Morgan Securities Inc. and Banc of America Securities LLC, each in their
capacities as Lead Arrangers and Book Running Managers.
          “Leaseholds” of any Person means all the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I-A,
as well as any Person which becomes a “Lender” hereunder pursuant to
Section 1.14, 1.19 or 13.04(b). Unless the context otherwise requires, each
reference in this Agreement to a Lender includes each Alternate Currency RL
Lender and, if the reference is to a specific Lender which has a Revolving Loan
Commitment hereunder, shall include references to any Affiliate of any such
Lender which is acting as an Alternate RL Currency Lender.

-108-



--------------------------------------------------------------------------------



 




          “Lender Default” shall mean (i) the wrongful refusal (which has not
been retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 2.04(c) or to purchase participating
interests in Revolving Loans under Section 1.17 or (ii) a Lender having notified
in writing any Borrower and/or the Administrative Agent that such Lender does
not intend to comply with its obligations under Section 1.01 or 2 in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(b).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit at such
time and (ii) the amount of all Unpaid Drawings at such time (for this purpose,
using the Dollar Equivalent of all amounts payable in an Alternate Currency at
such time).
          “Letter of Credit Request” shall have the meaning provided in
Section 2.03(a).
          “LIBOR-Based Alternate Currency Equivalent” shall mean, with respect
to any Alternate Currency (other than Canadian Dollars and Euros), at any time
of determination, the amount of such Alternate Currency which could be purchased
with the amount of Dollars involved in such computation at the spot rate of
exchange therefor as quoted by the Administrative Agent as of 11:00 A.M. (London
time) on the date two Business Days prior to the date of determination thereof
for purchase on such date (or, in the case of any determination pursuant to
Section 1.17 or 13.16 or Section 18 of the Sheraton Guaranty, on the date of
determination).
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the Uniform
Commercial Code as in effect in any State or any other similar recording or
notice statute, and any lease having substantially the same effect as any of the
foregoing).
          “Loan” shall mean each Revolving Loan, each Competitive Bid Loan and
each Swingline Loan.
          “Mandatory Borrowing” shall have the meaning provided in
Section 1.01(c).
          “Mandatory Cost” means the cost imputed to a Lender in complying with
(i) in the case of any Obligation owing in Pounds Sterling, the Mandatory Liquid
Assets requirements of the Bank of England during the period in which a Sterling
Revolving Loan is outstanding determined in accordance with Schedule IV, (ii) in
the case of any Obligation owing in Euros, any reserve asset requirements of the
European Central Bank, as determined in accordance with Schedule IV and (iii) in
the case of any Obligation owing in any other Alternate Currency, such reserve
requirements established by any foreign court or governmental agency, authority,

-109-



--------------------------------------------------------------------------------



 




instrumentality or regulatory body in respect of any such other Alternate
Currency or any category of liabilities which includes deposits by reference to
which the interest rate on the Loans denominated in such Alternate Currency is
determined, in any such case as determined in good faith by the Administrative
Agent.
          “Margin Adjustment Period” shall mean each period which shall commence
on the date occurring after the Effective Date on which the respective officer’s
certificates are delivered pursuant to Section 8.01(d) and which shall end on
the earlier of (i) the date of actual delivery of the next officer’s
certificates pursuant to Section 8.01(d) and (ii) the latest date on which the
next officer’s certificates are required to be delivered.
          “Margin Stock” shall have the meaning provided in Regulation U.
          “Material Adverse Change” means a material adverse change in any of
(i) the business, operations, property, assets, liabilities or condition
(financial or otherwise) of the Corporation and its Subsidiaries taken as a
whole, (ii) the legality, validity or enforceability of the Credit Documents
taken as a whole, (iii) the ability of any Borrower to repay its Obligations or
to perform its obligations under any other Credit Document, (iv) the ability of
the Guarantors, taken as a whole, to perform their obligations under their
respective Guaranties or (v) the rights and remedies of the Lenders or the
Agents under the Credit Documents; provided however that the entering into of
the Host Transaction Documents and the consummation of the Host Transaction in
accordance with the requirements of clause (4) of the proviso appearing in
Section 9.02 shall not be taken account of in connection with any determination
of “Material Adverse Change”.
          “Material Adverse Effect” means an effect that results in or causes,
or has a reasonable likelihood of resulting in or causing, a Material Adverse
Change.
          “Maturity Date” shall mean February 10, 2011.
          “Maximum Swingline Amount” shall mean $100,000,000.
          “Minimum Applicable Facing Fee” shall mean (x) in the case of all
Letters of Credit (other than Alternate Currency Letters of Credit), $250 and
(y) in the case of Alternate Currency Letters of Credit denominated in a given
Alternate Currency, the Dollar Equivalent of $250.
          “Minimum Borrowing Amount” shall mean, for each Type and Tranche of
Loans hereunder, the respective amount specified below:
     (i) in the case of a Borrowing of Revolving Loans to be maintained as Euro
Rate Loans, $10,000,000 (or the applicable Alternate Currency Equivalent
thereof, in the case of a Borrowing of Alternate Currency Revolving Loans);
     (ii) in the case of a Borrowing of Revolving Loans to be maintained as Base
Rate Loans, $10,000,000;
     (iii) in the case of a Borrowing of Swingline Loans, $1,000,000;

-110-



--------------------------------------------------------------------------------



 



     (iv) in the case of a Borrowing of Canadian Prime Rate Loans, Cdn.
$1,000,000;
     (v) in the case of Bankers’ Acceptance Loans, the amount specified in
Schedule III; and
     (vi) in the case of Competitive Bid Loans, $20,000,000 (or the applicable
Alternate Currency Equivalent thereof, in the case of a Borrowing of Alternate
Currency Competitive Bid Loans).
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “NAIC” shall have the meaning provided in Section 1.11(c).
          “Non-Alternate Currency Revolving Loan Sub-Commitment” means, for any
RL Lender at any time, such RL Lender’s Revolving Loan Commitment minus, in the
case of a Lender that is, or whose Affiliate is, an Alternate Currency RL
Lender, the sum of such RL Lender’s and its Affiliates’ Alternate Currency
Revolving Loan Sub-Commitments.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-Defaulting RL Lender” shall mean and include each RL Lender other
than a Defaulting RL Lender.
          “Non-Recourse Indebtedness” of any Person means all Indebtedness of
such Person and its Subsidiaries with respect to which recourse for payment is
limited to specific assets encumbered by a Lien securing such Indebtedness;
provided, however, that personal recourse of a holder of Indebtedness against
any obligor with respect thereto for fraud, misrepresentation, misapplication of
cash, waste and other circumstances customarily excluded from non-recourse
provisions in non-recourse secured financing of real estate shall not, by
itself, prevent any Indebtedness from being characterized as Non-Recourse
Indebtedness, provided further that if a personal recourse claim is made in
connection therewith, such claim shall not constitute Non-Recourse Indebtedness
for the purpose of this Agreement.
          “Note” shall mean each Revolving Note, each Competitive Bid Note and
the Swingline Note.
          “Notice of Borrowing” shall have the meaning provided in
Section 1.03(a).
          “Notice of Competitive Bid Borrowing” shall have the meaning provided
in Section 1.04(a).
          “Notice of Conversion” shall have the meaning provided in
Section 1.07(a).
          “Notice Office” shall mean the office of the Administrative Agent
located at Deutsche Bank Trust Company Americas, Money Transfer Division, 60
Wall Street, New York,

-111-



--------------------------------------------------------------------------------



 




New York 10005, Attention: Juliet Cadiz, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.
          “Obligation Currency” shall have the meaning provided in
Section 13.16(a).
          “Obligations” shall mean all amounts owing to any Agent or any Lender
pursuant to the terms of this Agreement or any other Credit Document.
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values or
instruments to hedge and protect against fluctuations in the Corporation’s
and/or its Subsidiaries cash flow and earnings from changes in financial
markets.
          “Other Permitted LIBOR-Based Alternate Currency” shall mean, any
currency other than Dollars, Australian Dollars, Canadian Dollars, Euros, Pounds
Sterling and Yen; provided that, at such time, (i) such currency is dealt with
in the London interbank deposit market, (ii) such currency is freely
transferable and convertible into Dollars in the London foreign exchange market,
and (iii) no central bank or other governmental authorization in the country of
issue of such currency is required to permit use of such currency by any RL
Lender for making any Revolving Loan or issuing any Letter of Credit and/or to
permit the relevant Borrower to borrow and repay the principal thereof and/or
Unpaid Drawings thereon and/or to pay the interest thereon (unless such
authorization has been obtained and is in full force and effect).
          “Other Permitted LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment” shall mean, as to any Alternate Currency RL Lender, the amount,
if any, set forth opposite such Alternate Currency RL Lender’s name in
Schedule I-B directly below the column entitled “Other Permitted LIBOR-Based
Alternate Currency Revolving Loan Sub-Commitment,” as same may be (x) reduced
from time to time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10 and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e) or (z) adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 1.14 or 13.04(b). The Other Permitted
LIBOR-Based Alternate Currency Revolving Loan Sub-Commitment of each Alternate
Currency RL Lender is a sub-limit of the Revolving Loan Commitment of the
respective Alternate Currency RL Lender (or its respective affiliate which is a
Lender with the related Revolving Loan Commitment) and not an additional
commitment and, in no event, may exceed at any time, when added to the sum of
all other Sub-Commitments of the respective Alternate Currency RL Lender (or its
respective affiliates) at such time, the Revolving Loan Commitment of such
Alternate Currency RL Lender (or its respective affiliate which is a Lender with
the related Revolving Loan Commitment).
          “Other Permitted LIBOR-Based Alternate Currency Revolving Loan” shall
mean each Alternate Currency Revolving Loan denominated in Other Permitted
LIBOR-Based Alternate Currency at the time of the incurrence thereof.
          “Other Permitted LIBOR-Based Alternate Currency Revolving Notes” shall
have the meaning provided in Section 1.06(a).

-112-



--------------------------------------------------------------------------------



 




          “Participant” shall have the meaning provided in Section 2.04(a).
          “Participating Member State” shall mean, at any time, any member state
of the European Union which has adopted the Euro as its lawful currency at such
time.
          “Partnership Units” shall mean (i) the OP Units and Class A RP Units
(as defined in SLT RLP’s partnership agreement) of SLT RLP and (ii) the Class A
OP Units and Class B OP Units of SLC Operating Limited Partnership, a Delaware
limited partnership (as defined in the partnership agreement of such
partnership).
          “Payment Office” shall mean (i) in respect of Dollar Revolving Loans,
Swingline Loans, Dollar Letters of Credit, Fees and, except as provided in
clause (ii) below, all other amounts owing under this Agreement and the other
Credit Documents, the office of the Administrative Agent located at Deutsche
Bank Trust Company Americas, Money Transfer Division, 60 Wall Street, New York,
New York 10005, ABA Number: 021-001-033, Credit to Deutsche Bank Loan
Operations, Reference: Starwood Hotels & Resorts, Account Number: 60-200-119,
Attention: Juliet Cadiz, (ii) in respect of Canadian Dollar Revolving Loans, to
Royal Bank of Canada, Toronto, Ontario, Canada, SWIFT ID: ROYCCAT2, Account
Number: 095912235745, Account Name: Deutsche Bank, NY, Reference: Starwood
Hotels & Resorts, (iii) in respect of Sterling Revolving Loans, to Deutsche Bank
AG, London, SWIFT ID: DEUTGB2L, Account Number: 0400069, Account Name: Deutsche
Bank, NY, Local Clearing Code //SC405081, Reference: Starwood Hotels & Resorts,
(iv) in respect of Euro Revolving Loans, to Deutsche Bank AG, Frankfurt, SWIFT
ID: DEUTDEFF, Account Number: 958409510, Account Name: Deutsche Bank, NY,
Reference: Starwood Hotels & Resorts, Attention: Loans Agency and (v) in the
case of Alternate Currency Letters of Credit and any other Alternate Currency
Revolving, such office as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto or, in each case, such other office
as the Administrative Agent may hereafter designate in writing as such to the
other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Permitted Liens” shall have the meaning provided in Section 9.01.
          “Person” shall mean any individual, partnership, joint venture,
limited liability company, firm, corporation, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) any Borrower or a Subsidiary of any Borrower or an
ERISA Affiliate and any pension plan as defined in Section 3(2) of ERISA with
respect to which any Borrower, or a Subsidiary of any Borrower or an ERISA
Affiliate could have any liability.
          “Pounds Sterling” and the sign “£” shall mean freely transferable
lawful money of the United Kingdom (expressed in Pounds Sterling).

-113-



--------------------------------------------------------------------------------



 




          “Pounds Sterling Revolving Loan Sub-Commitment” means, as to any
Alternate Currency RL Lender, the amount, if any, set forth opposite such
Alternate Currency RL Lender’s name in Schedule I-B directly below the column
entitled “Pounds Sterling Revolving Loan Sub-Commitment,” as same may be
(x) reduced from time to time pursuant to Sections 1.17, 3.02, 3.03, 10 and/or
13.12(f), (y) increased from time to time pursuant to Sections 1.19 and/or
13.12(e) or (z) adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 1.14 or 13.04(b). The Pounds Sterling Revolving
Loan Sub-Commitment of each Alternate Currency RL Lender is a sub-limit of the
Revolving Loan Commitment of the respective Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment) and not an additional commitment and, in no event, may exceed at any
time, when added to the sum of all other Sub-Commitments of the respective
Alternate Currency RL Lender (or its respective affiliates) at such time, the
Revolving Loan Commitment of such Alternate Currency RL Lender (or its
respective affiliate which is a Lender with the related Revolving Loan
Commitment).
          “Preferred Stock” as applied to the Capital Stock of any Person, means
Capital Stock of such Person (other than common stock of such Person) of any
class or classes (however designated) that ranks prior, as to the payment of
dividends or distributions, or as to the distribution of assets upon any
voluntary or involuntary liquidation, dissolution or winding up of such Person,
to shares of Capital Stock of any other class of such Person.
          “Prime Lending Rate” shall mean the rate which the Administrative
Agent announces from time to time as its prime lending rate, the Prime Lending
Rate to change when and as such prime lending rate changes. The Prime Lending
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.
          “Pro Forma Basis” shall mean, as to any Person, for any events which
occur subsequent to the commencement of a period for which the financial effect
of such event is being calculated, and giving effect to the event for which such
calculation is being made, such calculation as will give pro forma effect to
such event as if same had occurred at the beginning of such period of
calculation, and
     (i) for purposes of the foregoing calculation, the transaction giving rise
to the need to calculate the pro forma effect to any of the following events
shall be assumed to have occurred on the first day of the four consecutive
fiscal quarter period last ended before the occurrence of the respective event
for which such pro forma effect is being determined (the “Reference Period”),
     (ii) in making any determination with respect to the incurrence or
assumption of any Indebtedness during the Reference Period or subsequent to the
Reference Period and on or prior to the date of the transaction referenced in
clause (i) above (the “Transaction Date”), (x) all Indebtedness (including
Indebtedness incurred or assumed and for which the financial effect is being
calculated, whether incurred under this Agreement or otherwise, but excluding
normal fluctuations in revolving indebtedness incurred for working capital
purposes and not to finance any acquisition or the making of

-114-



--------------------------------------------------------------------------------



 



a Dividend) incurred or permanently repaid during the Reference Period shall be
deemed to have been incurred or repaid at the beginning of such period,
(y) Consolidated Interest Expense of such Person attributable to interest or
dividends on any Indebtedness, as the case may be, bearing floating interest
rates should be computed on a pro forma basis as if the rate in effect on the
Transaction Date had been the applicable rate for the entire period and
(z) Consolidated Interest Expense will be increased or reduced by the net cost
(including amortization of discount) or benefit (after giving effect to
amortization of discount) associated with the Interest Rate Protection
Agreements, which will remain in effect for the twelve-month period after the
Transaction Date and which shall have the effect of fixing the interest rate on
the date of computation; and
     (iii) in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Acquisition and any Asset Sale, in each case which
occurred during the Reference Period or subsequent to the Reference Period and
prior to the Transaction Date, as if such Acquisition or Asset Sale, as the case
may be, occurred on the first day of the Reference Period.
All pro forma determinations required above shall be determined in accordance
with GAAP. For purposes of this definition, whenever pro forma effect is to be
given to any occurrence or event, the pro forma calculation shall be determined
in good faith by a responsible financial or accounting officer of the
Corporation.
          “Projections” shall have the meaning provided in Section 5.10(i).
          “Qualified Preferred Stock” shall mean any preferred stock of the
Corporation so long as the terms of any such preferred stock (i) do not provide
any collateral security, (ii) do not provide any guaranty or other support by
the Corporation or any Subsidiaries of the Corporation, (iii) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
occurring before December 31, 2011, (iv) do not contain any covenants other than
periodic reporting requirements, (v) do not grant the holders thereof any voting
rights except for (x) voting rights required to be granted to such holders under
applicable law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of all or substantially all of the assets
of the Corporation or liquidations involving the Corporation, and (vi) do not
provide for the conversion into, or the exchange for (unless at the sole
discretion of the issuer thereof), debt securities.
          “Quarterly Payment Date” shall mean the last Business Day of each
April, July, October and January occurring after the Effective Date.
          “Rating Agencies” shall mean both S&P and Moody’s.
          “RCRA” shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C. § 6901 et seq.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

-115-



--------------------------------------------------------------------------------



 




          “Reference Period” shall have the meaning provided in the definition
of Pro Forma Basis.
          “Refinancing” shall mean and include (i) the refinancing and repayment
in full of all amounts outstanding under, and the termination in full of all
commitments and letters of credit in respect of, the Indebtedness to be
Refinanced (or (x) in the case of Existing Letters of Credit, the incorporation
thereof hereunder as Letters of Credit pursuant to Section 2.01(c) and (y) in
the case of Existing Bankers’ Acceptances, the roll-over and continuation
thereof as Bankers’ Acceptances hereunder pursuant to Section 1.15(b)) and
(ii) the consummation of the related transactions described in Section 5.05.
          “Refinancing Documents” shall mean each of the agreements, documents
and instruments entered into in connection with the Refinancing.
          “Register” shall have the meaning provided in Section 13.15.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Release” means disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring or migrating,
into or upon any land or water or air, or otherwise entering into the
environment.
          “Relevant Guaranteed Obligations” shall mean, as to any DRLB
Guarantor, (i) the principal (or Face Amount, as the case may be) of and
interest on all Loans made to each Borrower (other than such DRLB Guarantor)
under this Agreement, and each Note evidencing each Loan (other than Loans owing
by such DRLB Guarantor) issued to each Lender, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due) and liabilities
(including, without limitation, indemnities, fees and interest thereon) of the
Borrowers (other than such DRLB Guarantor) (or any of them) to each Lender and
each Agent, now existing or hereafter incurred under, arising out of or in
connection with this Agreement and each other Credit Document and the due
performance and compliance by each Borrower (other than such DRLB Guarantor)
with all the terms, conditions and agreements contained in this Agreement and
each other Credit Document to which it is a party and (ii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities

-116-



--------------------------------------------------------------------------------



 




of each Subsidiary of the Corporation (other than, if such DRLB Guarantor is not
the Corporation, such DRLB Guarantor), whether now in existence or hereunder
arising, owing under any Interest Rate Protection Agreement or Other Hedging
Agreement entered into by such Subsidiary with any Lender or any affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason), so long as such Lender or affiliate participates in
such Interest Rate Protection Agreement or Other Hedging Agreement, and their
subsequent assigns, if any, and the due performance and compliance with all
terms, conditions and agreements contained therein.
          “Relevant Guaranteed Party” shall mean, as to any DRLB Guarantor, each
Borrower (other than such DRLB Guarantor) and each Subsidiary of the Corporation
(other than, if such DRLB Guarantor is not the Corporation, such DRLB Guarantor)
party to any Interest Rate Protection Agreement or Other Hedging Agreement with
any Guaranteed Creditor.
          “Replaced Lender” shall have the meaning provided in Section 1.14.
          “Replacement” shall have the meaning provided in Section 1.14.
          “Replacement Lender” shall have the meaning provided in Section 1.14.
          “Reply Date” shall have the meaning provided in Section 1.04(b).
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean, at any time, Non-Defaulting Lenders the
sum of whose Revolving Loan Commitments at such time (or, after the termination
thereof, outstanding Revolving Loans and Competitive Bid Loans and
participations in Letter of Credit Outstandings and outstanding Swingline Loans)
represent an amount greater than 50% of the sum of (x) the Total Revolving Loan
Commitment at such time less (y) the Revolving Loan Commitments of Defaulting
Lenders at such time (or, after the termination of the Total Revolving Loan
Commitment, the sum of the then total outstanding Revolving Loans and
Competitive Bid Loans of Non-Defaulting Lenders, and the aggregate
participations of all Non-Defaulting Lenders of Letter of Credit Outstandings
and outstanding Swingline Loans at such time). For purposes of determining
Required Lenders, all outstanding Loans and Commitments, as the case may be,
that are denominated in Dollars will be calculated in Dollars and all Loans
denominated in an Alternate Currency will be calculated according to the Dollar
Equivalent thereof.
          “Requirements of Law” means, as to any Person, the certificate of
incorporation or formation and by-laws or other organizational or governing
documents of such Person, and all foreign federal, state and local laws, rules
and regulations, including, without limitation, foreign federal, state or local
securities, antitrust and licensing laws, all food, health and safety laws, and
all applicable trade laws and requirements, including, without limitation, all
disclosure requirements of Environmental Laws, ERISA and all orders, judgments,
decrees or other determinations of any Governmental Authority or arbitrator,
applicable to or binding upon such

-117-



--------------------------------------------------------------------------------



 




Person, its business or any of its property or to which such Person, its
business or any of its property is subject.
          “Revolving Credit Period” shall mean (i) with respect to any extension
of Dollar Revolving Loans to Starwood REIT, the period from and including the
Initial Borrowing Date to but not including the Starwood REIT Maturity Date and
(ii) with respect to any extension of Revolving Loans to any Borrower (other
than Starwood REIT), the period from and including the Initial Borrowing Date to
but not including the Maturity Date.
          “Revolving Loan” shall have the meaning provided in Section 1.01(a).
          “Revolving Loan Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule I A directly below the column
entitled “Revolving Loan Commitment,” as the same may be (x) reduced from time
to time pursuant to Sections 3.02, 3.03 and/or 10, (y) adjusted from time to
time as a result of assignments to or from such Lender pursuant to Section 1.14
or 13.04(b), or (z) increased from time to time pursuant to Section 1.19.
          “Revolving Notes” shall mean each Dollar Revolving Note, each Canadian
Dollar Revolving Note, each Euro I Revolving Note, each Euro II Revolving Note,
each Australian Dollar Revolving Note, each Yen Revolving Note, each Other
Permitted LIBOR-Based Alternate Currency Revolving Note and each Sterling
Revolving Note.
          “RL Lender” shall mean, at any time, each Lender with a Revolving Loan
Commitment or with outstanding Revolving Loans at such time.
          “RL Percentage” of any RL Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Revolving Loan
Commitment of such RL Lender at such time the denominator of which is the Total
Revolving Loan Commitment at such time. Notwithstanding anything to the contrary
contained above, if the RL Percentage of any RL Lender is to be determined after
the Total Revolving Loan Commitment has been terminated, then the RL Percentages
of the RL Lenders shall be determined immediately prior (and without giving
effect) to such termination.
          “S&P” shall mean Standard & Poor’s Ratings Services.
          “Scheduled Existing Indebtedness” shall have the meaning provided in
Section 7.17.
          “SEC” shall mean the Securities and Exchange Commission and any
successor thereto.
          “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).
          “Securities Act” shall mean the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

-118-



--------------------------------------------------------------------------------



 




          “Securities Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.
          “Senior Note Documents” shall mean the Senior Notes and the other
instruments, indentures, documents and agreements entered into in connection
with the issuance of the Senior Notes, as the same may be amended, modified and
or supplemented from time to time in accordance with the terms thereof.
          “Senior Notes” shall mean shall mean any senior notes of the
Corporation evidencing senior Indebtedness incurred or issued by the
Corporation.
          “Segregated Funds” shall mean cash and Cash Equivalents of the
Corporation and/or its Subsidiaries which (i) are specifically designated by the
Corporation for use solely to repay Defeased Debt pursuant to an officer’s
certificate from an Authorized Officer of the Corporation delivered to the
Administrative Agent and identifying the initial amount of the cash and Cash
Equivalents to be so designated as “Segregated Funds” and (ii) if cash, are at
all times held in one or more segregated accounts or trusts (and are not
commingled with any other funds of the Corporation or its Subsidiaries) until
utilized to repay in full the respective Defeased Debt for which such funds were
so designated.
          “Sharing Event” shall mean (i) the occurrence of any Event of Default
with respect to any Borrower pursuant to Section 10.05, (ii) the declaration of
the Total Commitment terminated, or the acceleration of the maturity of any
Loans, in each case pursuant to the last paragraph of Section 10 or (iii) the
failure of any Borrower to pay any principal of, Face Amount of, or interest on,
Loans or any Letter of Credit Outstandings on the Maturity Date.
          “Sheraton” shall mean Sheraton Holding Corporation, a Nevada
corporation formerly known as ITT Corporation.
          “Sheraton Guaranty” shall have the meaning provided in Section 5.09.
          “Significant Acquisition” shall mean shall mean any Acquisition by the
Corporation or any of its Subsidiaries involving aggregate consideration
(including cash, Indebtedness assumed or incurred in connection therewith and
the fair market value of all other consideration (determined in good faith by
senior management of the Corporation) payable in connection therewith) of
$250,000,000 or more.
          “Significant Disposition” shall mean shall mean any Asset Sale which
generates gross cash proceeds of at least $250,000,000.
          “SLT RLP” shall mean SLT Realty Limited Partnership, a Delaware
limited partnership.
          “Specified Default” shall mean any Default existing pursuant to any of
Sections 10.01, 10.05 or 10.09 of this Agreement.
          “Standby Letter of Credit” shall have the meaning provided in
Section 2.01(a).

-119-



--------------------------------------------------------------------------------



 




          “Start Date” shall mean, with respect to any Margin Adjustment Period,
the first day of such Margin Adjustment Period.
          “Starwood Canada” shall mean Starwood Canada Corp., a Canadian
corporation.
          “Starwood REIT” shall have the meaning provided in the first paragraph
of this Agreement.
          “Starwood REIT Dollar Revolving Loan Sub-Limit” shall mean
$400,000,000.
          “Starwood REIT Maturity Date” shall mean the earlier to occur of
(x) the date occurring one year after the Initial Borrowing Date and (y) the
date on which Starwood REIT ceases to constitute a Subsidiary of the Corporation
as a result of the consummation of the Host Transaction.
          “Starwood Vacation” shall mean Starwood Vacation Ownership, Inc., a
Florida corporation previously known as Vistana, Inc.
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (expressed in the currency in
which such Letter of Credit is denominated) (in each case determined without
regard to whether any conditions to drawing could then be met, but after giving
effect to all previous drawings made thereunder); provided, however, that except
in the case of an Alternate Currency Letter of Credit for purposes of
Sections 3.01(b) and (c) for periods prior to the occurrence of a Sharing Event,
the “Stated Amount” of each Alternate Letter of Credit shall be, on any date of
calculation, the Dollar Equivalent of the maximum amount available to be drawn
in such Alternate Currency thereunder (determined without regard to whether any
conditions to drawing could then be met).
          “Sterling Revolving Loan” shall mean each Alternate Currency Revolving
Loan denominated in Pounds Sterling at the time of the incurrence thereof.
          “Sterling Revolving Notes” shall have the meaning provided in
Section 1.06(a).
          “Stop Issue Notice” shall have the meaning provided in
Section 2.03(b).
          “Sub-Commitment Re-Allocation Agreement” shall have the meaning
provided in Section 13.12(e).
          “Sub-Commitments” shall mean, with respect to any RL Lender, the
Non-Alternate Currency Revolving Loan Sub-Commitment, if any, of such RL Lender,
the Canadian Dollar Revolving Loan Sub-Commitment, if any, of such RL Lender (or
its Affiliate which is acting as an Alternate Currency RL Lender), the Pounds
Sterling Revolving Loan Sub-Commitment, if any, of such RL Lender (or its
Affiliate which is acting as an Alternate Currency RL Lender), the Euro I
Revolving Loan Sub-Commitment, if any, of such RL Lender (or its Affiliate which
is acting as an Alternate Currency RL Lender), the Euro II Revolving Loan
Sub-Commitment, if any, of such RL Lender (or its Affiliate which is acting as
an Alternate Currency RL Lender), the Australian Dollar Revolving Loan
Sub-Commitment, if any, of such RL Lender (or its Affiliate which is acting as
an Alternate Currency RL Lender), the

-120-



--------------------------------------------------------------------------------



 



           Other Permitted LIBOR-Based Alternate Currency Revolving Loan
Sub-Commitment, if any, of such RL Lender (or its Affiliate which is acting as
an Alternate Currency RL Lender) and the Yen Revolving Loan Sub-Commitment, if
any, of such RL Lender (or its Affiliate which is acting as an Alternate
Currency RL Lender).
          “Subordination Agreement” shall have the meaning provided in
Section 5.06(b).
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.
          “Swingline Expiry Date” shall mean the date which is five (5) Business
Days prior to the Maturity Date.
          “Swingline Lender” shall mean DB.
          “Swingline Loan” shall have the meaning provided in Section 1.01(b).
          “Swingline Note” shall have the meaning provided in Section 1.06(a).
          “Syndication Agents” shall have the meaning provided in the first
paragraph of this Agreement.
          “Tax Affiliate” means, as to any Person, (i) any Subsidiary of such
Person and (ii) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.
          “Tax Returns” shall have the meaning provided in Section 7.07.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Test Date” shall mean the last day of each fiscal quarter ended after
the Initial Borrowing Date.
          “Test Period” shall mean each period of four consecutive fiscal
quarters of the Corporation then last ended (in each case taken as one
accounting period).
          “Third Party Existing Indebtedness” shall have the meaning provided in
Section 7.17.
          “Timeshare Business” shall mean (i) the acquisition, development,
operation, management and sale of Vacation Resorts, including, without
limitation, VOIs and (ii) providing customers who purchase VOIs at Vacation
Resorts financing for such purposes (collectively,

-121-



--------------------------------------------------------------------------------



 




together with any and all business that in the good faith judgment of the board
of directors of the Corporation or Starwood Vacation are materially related to
the foregoing).
          “Total Alternate Currency Revolving Loan Sub-Commitment” at any time
shall mean the sum of the Alternate Currency Revolving Loan Sub-Commitments of
all the Alternate Currency RL Lenders; provided that at no time shall the Total
Alternate Currency Revolving Loan Sub-Commitment exceed the Total Revolving Loan
Commitment as then in effect.
          “Total Canadian Dollar Revolving Loan Sub-Commitment” means, at any
time, (x) the sum of the Canadian Dollar Revolving Loan Sub-Commitments of all
Alternate Currency RL Lenders at such time or, if less, (y) the Total Canadian
Dollar Revolving Loan Sub-Commitment as then in effect pursuant to Section 1.18.
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of each of the Lenders.
          “Total Non-Alternate Currency Revolving Loan Sub-Commitment” at any
time shall mean the sum of the Non-Alternate Currency Revolving Loan
Sub-Commitments of all the Lenders; provided that at no time shall the Total
Non-Alternate Currency Revolving Loan Sub-Commitment exceed the Total Revolving
Loan Commitment as then in effect.
          “Total Non-Alternate Currency Revolving Loan Sub-Commitment Excess”
shall have the meaning provided in Section 4.01.
          “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Lenders.
          “Total Unutilized Revolving Loan Commitment” shall mean, at any time,
an amount equal to the remainder of (x) the Total Revolving Loan Commitment then
in effect, less (y) the sum of (I) the aggregate principal amount of Revolving
Loans then outstanding (for this purpose, taking the Dollar Equivalent thereof
in the case of Alternate Currency Revolving Loans then outstanding) plus
(II) the aggregate principal amount of Swingline Loans then outstanding plus
(III) the then aggregate amount of Letter of Credit Outstandings plus (IV) the
aggregate principal amount of all Competitive Bid Loans then outstanding (for
this purpose, taking the Dollar Equivalent thereof in the case of Alternate
Currency Competitive Bid Loans then outstanding).
          “Trade Letter of Credit” shall have the meaning provided in
Section 2.01(a).
          “Tranche” shall mean the respective facility and commitments utilized
in making Loans hereunder, with there being two separate Tranches, i.e.,
Revolving Loans and Swingline Loans.
          “Transaction” shall mean, collectively, (i) the Refinancing, (ii) the
entering into of the Credit Documents and the incurrence of Loans on the Initial
Borrowing Date and (iii) the payment of fees and expenses owing in connection
with the foregoing.

-122-



--------------------------------------------------------------------------------



 




          “Treaty” means the Treaty establishing the European Community being
the Treaty of Rome of March 25, 1957, as amended by the Single European Act
1986, the Maastricht Treaty (which was signed at Maastricht on February 7, 1992)
and the Treaty of Amsterdam (which was signed in Amsterdam on October 2, 1997).
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan, a Eurodollar
Loan, a Canadian Prime Rate Loan, a Bankers’ Acceptance Loan, a Sterling
Revolving Loan, a Euro Revolving Loan, an Australian Dollar Revolving Loan, a
Yen Revolving Loan or an Other Permitted LIBOR-Based Alternate Currency
Revolving Loan.
          “Unconsolidated Joint Venture” means, with respect to any Person, at
any date, any other Person in whom such Person holds Capital Stock but does not
hold a majority of voting securities or otherwise hold a controlling stake, and
such other Person accounted for in the financial statements of such Person on
either an equity or cost basis of accounting and whose financial results would
not be consolidated in the financial statements of such Person, if such
statements were prepared in accordance with GAAP as of such date.
          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year, determined in accordance
with actuarial assumptions at such time consistent with Statement of Financial
Accounting Standards No. 87, exceeds the market value of the assets allocable
thereto.
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided for in
Section 2.05(a).
          “Unsecured Debt Rating” means the rating assigned by a Rating Agency
to the Corporation’s long-term senior unsecured Indebtedness (which Indebtedness
may be guaranteed, but only by Sheraton).
          “Unsecured Indebtedness” of any Person means any Indebtedness of such
Person and its Subsidiaries for which the obligations thereunder are not secured
or collateralized by a pledge of or other Lien on any Assets of such Person or
its Subsidiaries.
          “Unutilized Alternate Currency Revolving Loan Sub-Commitment” means,
as to any Alternate Currency RL Lender (including any of its affiliates which
acts as an Alternate Currency RL Lender with respect to one or more other
Alternate Currencies), at any time, the sum of (x) the Alternate Currency
Revolving Loan Sub-Commitments of such Alternate Currency RL Lender and its
affiliates at such time minus (y) the Dollar Equivalent of the aggregate
principal amount or Face Amount, as the case may be, of all Alternate Currency
Revolving Loans of such Alternate Currency RL Lender (and its respective
affiliates) then outstanding minus (z) the sum of the relevant Alternate
Currency Revolving Loan Percentages of such Alternate Currency RL Lender (or its
respective affiliate) in all Alternate Currency Letter of Credit Outstandings
relating to each Alternate Currency Letter of Credit issued under a given
Alternate Currency Revolving Loan Sub-Tranche in which such Alternate Currency
RL Lender (or its affiliates) participate(s) at such time.

-123-



--------------------------------------------------------------------------------



 




          “Unutilized Alternate Currency RL Percentage” of any Lender, at any
time, shall mean a fraction (expressed as a percentage) the numerator of which
is the Unutilized Alternate Currency Revolving Loan Sub-Commitment of such
Lender (and its respective affiliates which act as Alternate Currency RL
Lenders) at such time and the denominator of which is the aggregate amount of
Unutilized Alternate Currency Revolving Loan Sub-Commitments of all Alternate
Currency RL Lenders at such time.
          “Vacation Resorts” shall mean the vacation ownership resorts acquired,
developed, operated, managed and sold by Starwood Vacation and its Subsidiaries.
          “VOIs” shall mean resorts having vacation ownership interests,
interval ownership interests, timeshare estates, timeshare licenses, vacation
clubs, right-to-use programs or other forms of vacation ownership programs.
          “Wholly-Owned Domestic Subsidiary” of any Person shall mean any
Subsidiary of such Person which is both a Domestic Subsidiary and a Wholly-Owned
Subsidiary of such Person.
          “Wholly-Owned Foreign Subsidiary” of any Person shall mean any
Subsidiary of such Person which is both a Foreign Subsidiary and a Wholly-Owned
Subsidiary of such Person.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose Capital Stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person has a 100% equity interest at such time.
          “Yen” and the sign “¥” shall mean freely transferable lawful money of
Japan (expressed in Yen).
          “Yen Revolving Loans” shall mean each Alternate Currency Revolving
Loan denominated in Yen at the time of the incurrence thereof.
          “Yen Revolving Loan Sub-Commitment” shall mean, as to any Alternate
Currency RL Lender, the amount, if any, set forth opposite such Alternate
Currency RL Lender’s name in Schedule I-B directly below the column entitled
“Yen Revolving Loan Sub-Commitment,” as same may be (x) reduced from time to
time pursuant to Sections 1.17, 1.18, 3.02, 3.03, 10 and/or 13.12(f), (y)
increased from time to time pursuant to Sections 1.19 and/or 13.12(e) or
(z) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.14 or 13.04(b). The Yen Revolving Loan Sub-Commitment of
each Alternate Currency RL Lender is a sub-limit of the Revolving Loan
Commitment of the respective Alternate Currency RL Lender (or its respective
affiliate which is a Lender with the related Revolving Loan Commitment) and not
an additional commitment and, in no event, may exceed at any time, when added to
the sum of all other Sub-Commitments of the respective Alternate Currency RL
Lender (or its respective affiliates) at such time, the Revolving Loan
Commitment of such Alternate Currency RL Lender (or its respective affiliate
which is a Lender with the related Revolving Loan Commitment).

-124-



--------------------------------------------------------------------------------



 




          “Yen Revolving Notes” shall have the meaning provided in
Section 1.06(a).
          SECTION 12. The Agents.
          12.01 Appointment. The Lenders hereby designate (x) DB as
Administrative Agent, (y) JPMorgan Chase Bank, N.A. and Societe Generale as
Syndication Agents and (z) Bank of America, N.A. and Calyon New York Branch as
Documentation Agents, in each case to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, any Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of such Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto. Each Agent may perform any of its duties
hereunder by or through its respective officers, directors, agents, employees or
affiliates.
          12.02 Nature of Duties. (a) No Agent shall have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. No Agent nor any of its respective officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless caused by its or their gross negligence or willful
misconduct. The duties of the Agents shall be mechanical and administrative in
nature; no Agent shall have by reason of this Agreement or any other Credit
Document a fiduciary relationship in respect of any Lender or the holder of any
Note; and nothing in this Agreement or any other Credit Document, expressed or
implied, is intended to or shall be so construed as to impose on any Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.
          (b) Notwithstanding any other provision of this Agreement or any
provision of any other Credit Document, each of the Lead Arrangers, Societe
Generale in its capacity as Syndication Agent and the Documentation Agents are
named as such for recognition purposes only, and in their respective capacities
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Credit Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that the Lead
Arrangers, Societe Generale in its capacity as Syndication Agent and the
Documentation Agents shall be entitled to all indemnification and reimbursement
rights in favor of “Agents” as, and to the extent, provided for under
Sections 12.06 and 13.01. Without limitation of the foregoing, none of the Lead
Arrangers, Societe Generale in its capacity as Syndication Agent or the
Documentation Agents shall, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship in respect of any Lender or
any other Person.
          12.03 Lack of Reliance on the Agents. Independently and without
reliance upon any Agent (for purposes of this Section 12.03, the term “Agent”
shall include all officers, directors, agents, employees and affiliates of the
respective Agent), each Lender and the holder of each Note, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Borrowers and their

-125-



--------------------------------------------------------------------------------



 



Subsidiaries in connection with the making and the continuance of the Loans and
the taking or not taking of any action in connection herewith and (ii) its own
appraisal of the creditworthiness of the Borrowers and their Subsidiaries and,
except as expressly provided in this Agreement, no Agent shall have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter. No Agent shall be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of any
Borrower or any of its Subsidiaries or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, or the financial
condition of any Borrower or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.
          12.04 Certain Rights of the Agents. If any Agent shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, such Agent shall be entitled to refrain from such act or taking such
action unless and until such Agent shall have received instructions from the
Required Lenders; and such Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender and no holder
of any Note shall have any right of action whatsoever against any Agent as a
result of such Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.
          12.05 Reliance. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that such Agent believed to be the proper Person, and, with respect
to all legal matters pertaining to this Agreement and any other Credit Document
and its duties hereunder and thereunder, upon advice of counsel selected by such
Agent.
          12.06 Indemnification. To the extent any Agent is not reimbursed and
indemnified by the Credit Parties, the Lenders will reimburse and indemnify such
Agent, its affiliates, and their respective officers, directors, agents and
employees, in proportion to their respective “percentages” as used in
determining the Required Lenders (for this purpose, determined as if there were
no Defaulting Lenders at such time), for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by such Agent in performing its respective duties
hereunder or under any other Credit Document, in any way relating to or arising
out of this Agreement or any other Credit Document; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the such Agent’s gross negligence or willful
misconduct.

-126-



--------------------------------------------------------------------------------



 



          12.07 Each Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, each Agent shall have the rights and powers specified herein for
a “Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lenders,” “RL Lenders”,
“Required Lenders,” “holders of Notes” or any similar terms shall, unless the
context clearly otherwise indicates, include each Agent in its individual
capacity. Each Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with
any Credit Party or any Affiliate of any Credit Party as if it were not
performing the duties specified herein, and may accept fees and other
consideration from any Credit Party for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or indorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by, or Removal of, the Agents. (a) Any Agent
(including, without limitation, the Administrative Agent) may resign from the
performance of all its functions and duties hereunder and/or under the other
Credit Documents at any time by giving 30 days’ prior written notice to the
Lenders and the Borrowers. Any such resignation by an Agent hereunder shall also
constitute its resignation (if applicable) as an Issuing Bank and Swingline
Lender, in which case the resigning Agent (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Bank or Swingline Lender, as the
case may be, with respect to any Letters of Credit issued by it, or Swingline
Loans made by it, prior to the date of such resignation. Such resignation shall
take effect upon the appointment of a successor Agent pursuant to clauses
(b) and (c) below or as otherwise provided below; provided that either
Syndication Agent may resign from the performance of its functions and duties
hereunder at any time by giving notice to the Borrowers, the Administrative
Agent and the Lenders, which resignation shall take effect upon delivery of such
notice. Furthermore, any Agent may be removed by the Required Lenders in the
event that such Agent committed a willful breach of, or was grossly negligent in
the performance of, its material obligations hereunder (as determined by a court
of competent jurisdiction in a final, non-appealable decision).
          (a) Except in the case of a resignation as provided in the proviso
appearing in the first sentence of Section 12.09(a), upon any notice of
resignation by, or the removal of, any Agent, the Required Lenders shall appoint
a successor Agent hereunder who shall be a commercial bank or trust company
reasonably acceptable to the Corporation; provided that if the Administrative
Agent is resigning, or is removed, and JPMorgan Chase Bank is an Agent at such
time, then JPMorgan Chase Bank shall first be offered the opportunity to act as
successor Administrative Agent.

-127-



--------------------------------------------------------------------------------



 



          (b) If a successor Agent shall not have been so appointed within such
30 day period, the resigning Agent, with the consent of the Corporation (which
consent shall not be unreasonably withheld or delayed), shall then appoint a
successor Agent who shall serve as Agent hereunder or thereunder until such
time, if any, as the Required Lenders appoint a successor Agent as provided
above.
          (c) If no successor Agent has been appointed pursuant to clause (b) or
(c) above by the 40th day after the date such notice of resignation was given by
the resigning Agent, the resigning Agent’s resignation shall become effective
and the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Agent as provided above.
          (d) Upon a resignation or removal of any Agent pursuant to this
Section 12.09, such Agent shall remain indemnified to the extent provided in
this Agreement and the other Credit Documents and the provisions of this
Section 12 shall continue in effect for the benefit of such Agent for all of its
actions and inactions while serving as an Agent.
          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. (a) The Borrowers jointly and
severally agree that they shall: (i) whether or not the transactions herein
contemplated are consummated, pay all reasonable out-of-pocket costs and
expenses of the Agents (including, without limitation, the reasonable fees and
disbursements of White & Case LLP and the Agents’ local and foreign counsel and
consultants) in connection with the preparation, execution and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Agents in connection with their syndication efforts
with respect to this Agreement and of the Agents (and, after the occurrence of
an Event of Default, each of the Lenders) in connection with the enforcement of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein (including, without limitation, the reasonable
fees and disbursements of counsel for each Agent and each Lender); (ii) pay and
hold each of the Lenders harmless from and against any and all present and
future stamp, excise and other similar documentary taxes with respect to the
foregoing matters and save each of the Lenders harmless from and against any and
all liabilities, obligations, losses, damages, penalties and claims with respect
to or resulting from any delay or omission (other than to the extent
attributable to such Lender) to pay such taxes; and (iii) indemnify each Lender
(including in its capacity as Agent, Swingline Lender and/or Issuing Bank) and
its affiliates, and each officer, director, trustee, employee, representative,
advisor and agent thereof (each, an “Indemnified Person”) from and hold each of
them harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments and
suits, and all reasonable costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any Agent or any Lender is a party thereto)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the use of any Letter of Credit or the proceeds of any Loans
hereunder or the consummation of any transactions contemplated herein or in any
other Credit Document or the exercise of any of their

-128-



--------------------------------------------------------------------------------



 




rights or remedies provided herein or in the other Credit Documents, or (b) the
actual or alleged presence of Hazardous Materials in the air, surface water or
groundwater or on the surface or subsurface of any Real Property at any time
owned or operated by any Borrower or any of its Subsidiaries, the generation,
storage, transportation, handling, disposal or Release of Hazardous Materials at
any Real Property, whether or not owned or operated by any Borrower or any of
its Subsidiaries, the non-compliance of any Real Property with foreign, federal,
state and local laws, regulations, and ordinances (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against, in connection with or arising from, any Borrower, any of its
Subsidiaries or any Real Property at any time owned or operated by any Borrower
or any of its Subsidiaries, including, in each case, without limitation, the
reasonable fees and disbursements of counsel and other consultants incurred in
connection with any such investigation, litigation or other proceeding (but
excluding any such losses, liabilities, claims, damages or expenses of an
Indemnified Person, to the extent incurred by reason of the gross negligence or
willful misconduct of such Indemnified Person as determined by a court of
competent jurisdiction in a final and non-appealable decision). To the extent
that the undertaking to indemnify, pay or hold harmless any Agent or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrowers shall make the maximum contribution
to the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.
          (b) To the full extent permitted by applicable law, no Borrower shall
assert, and hereby waives, any claim against any Indemnified Person, on any
theory of liability, for special, indirect, consequential or incidental damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnified Person shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby,
except to the extent the liability of such Indemnified Person results from such
Indemnified Person’s gross negligence or willful misconduct (as determined by a
court of competent jurisdiction in a final and non-appealable decision) .
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence of an Event of Default, each Lender is hereby
authorized (to the extent not prohibited by applicable law) at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of any Credit Party
against and on account of the Obligations and liabilities of such Credit Party
to such Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not such Lender

-129-



--------------------------------------------------------------------------------



 




shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at c/o Starwood Hotels & Resorts Worldwide, Inc., 2231 E. Camelback Rd., Suite
400, Phoenix, Arizona 85016, Attention: Treasurer and c/o Starwood Hotels and
Resorts Worldwide, Inc., 1111 Westchester Avenue, White Plains, New York 10604,
Attention: General Counsel; if to any Lender, at its address specified on
Schedule II; and if to the Administrative Agent, at its Notice Office; or, as to
any Credit Party or any Agent, at such other address as shall be designated by
such party in a written notice to the other parties hereto and, as to each
Lender, at such other address as shall be designated by such Lender in a written
notice to the Corporation and the Administrative Agent. All such notices and
communications shall, when mailed, telegraphed, telexed, telecopied, or cabled
or sent by overnight courier, be effective (x) three Business Days after
deposited in the mails, (y) one Business Day after delivered to the telegraph
company, cable company or a recognized overnight courier, as the case may be, or
(z) when sent by telex or telecopier, except that notices and communications to
the Agents shall not be effective until received by the Agents.
          13.04 Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, that no Borrower may assign or transfer any of its rights, obligations
or interest hereunder or under any Credit Document without the prior written
consent of the Agents and all the Lenders (except that, with the consent of the
Required Lenders, the Corporation and any other Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder and under the other Credit Documents
to which it is a party in connection with a merger or consolidation with or into
another Person as contemplated by (and in accordance with the requirements of)
Section 9.02) and, provided further, that, although any Lender may transfer or
grant participations in its rights hereunder to any Eligible Transferee, such
Lender shall remain a “Lender” for all purposes hereunder (and may not transfer
or assign all or any portion of its Revolving Loan Commitments and/or
outstanding Loans hereunder except as provided in Section 13.04(b)) and the
participant shall not constitute a “Lender” hereunder and, provided further,
that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan or Note, or the
scheduled expiration date of any Letter of Credit in which such participant is
participating, beyond the Maturity Date, or reduce the rate or extend the time
of payment of interest (except in connection with a waiver of applicability of
any post-default increase in interest rates) or Fees thereon or reduce the
principal amount thereof (except to the extent repaid in cash) (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) or (b) shall not constitute a reduction in
any rate of interest or fees for purposes of this clause (i), so long as the
primary purpose of the respective amendments or modifications to the financial
definitions was not to reduce the interest or Fees payable hereunder), or
increase the amount of the participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory reduction in any Commitment shall not constitute

-130-



--------------------------------------------------------------------------------



 




a change in the terms of such participation, and that an increase in any
Commitment or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof),
(ii) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement (except that, with the consent of the
Required Lenders, the Corporation and any other Dollar Revolving Loan Borrower
may assign or transfer its rights hereunder in connection with a merger or
consolidation with or into another Person as contemplated by (and in accordance
with the requirements of) Section 9.02) and (iii) release any DRLB Guarantor
from its Guaranty (unless such DRLB Guarantor ceases to be a Dollar Revolving
Loan Borrower in accordance with Section 13.12(d)) or, except in accordance with
the terms of the Sheraton Guaranty, release Sheraton from the Sheraton Guaranty
(it being understood, however, that the assumption by another Person of any DLRB
Guarantor’s or Sheraton’s obligations under the relevant Guaranty in connection
with a merger or consolidation of such DLRB Guarantor or Sheraton, as the case
may be, with such other Person as contemplated by (and in accordance with the
requirements of) Section 9.02 shall not be construed to be a release of such
DRLB Guarantor or Sheraton, as the case may be, from its Guaranty). In the case
of any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and the Borrowers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Credit Documents and all amounts payable by the Borrowers hereunder
shall be determined as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitments and related outstanding Obligations (or, if the Commitments with
respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to an Eligible Transferee which is (i) (a) its parent company and/or
any affiliate of such Lender which is at least 50% owned by such Lender or its
parent company or (b) to one or more Lenders or (ii) in the case of any Lender
that is a fund that invests in bank loans, any other fund that invests in bank
loans and is managed or advised by the same investment advisor of such Lender or
by an Affiliate of such investment advisor, provided that in respect of any
assignment pursuant to preceding clauses (i) and (ii) of less than $5,000,000 in
the aggregate of such Lender’s Commitments and related outstanding Obligations,
at the time of any such assignment the Lender shall provide the Administrative
Agent with the name of a single entity to receive all notices under this
Agreement on behalf of such assigning Lender and its affiliates, or (y) assign
all, or if less than all, a portion equal to at least $5,000,000 in the
aggregate for the assigning Lender or assigning Lenders, of such Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to one or
more Eligible Transferees, each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Assumption Agreement,
provided that, (i) the assignment by any Lender of its Alternate Currency
Revolving Loan Sub-Commitments (or any portion thereof) shall constitute the
assignment of a like amount of such Lender’s (or its respective Affiliate’s)
Revolving Loan Commitment, (ii) any assignment of all or any portion of the
Revolving Loan Commitment of any Lender shall be required to be accompanied by
the assignment of all or such portions of the Alternate Currency Revolving Loan
Sub-Commitments and/or Non-Alternate Currency Revolving Loan Sub-Commitment of
such Lender (or its respective Affiliate) as is equal, in the

-131-



--------------------------------------------------------------------------------



 



aggregate, to the amount of the Revolving Loan Commitment being so assigned,
(iii) any assignment of all or any portion of the Revolving Loan Commitment and
related outstanding Obligations (or, if the Revolving Loan Commitment has
terminated, any assignment of Obligations originally extended pursuant to the
Revolving Loan Commitments) shall be made on a basis such that the respective
assignee participates in Revolving Loans, and in Letter of Credit Outstandings,
in accordance with the Revolving Loan Commitment (and Sub-Commitments described
above) so assigned (or if the Revolving Loan Commitment has terminated, on the
same basis as participated in by the Lenders with Revolving Loan Commitments
(and Sub-Commitments described above) prior to the termination thereof), (iv) at
such time Schedules I-A and, if applicable, I-B shall be deemed modified to
reflect the Commitments and, if applicable, Alternate Currency Revolving Loan
Sub-Commitments of such new Lender and of the existing Lenders, (v) upon the
surrender of the relevant Notes by the assigning Lender (or, upon such assigning
Lender’s indemnifying the respective Borrower for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrowers’
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 1.06 (with appropriate modifications) to the extent
needed to reflect the revised Commitments (and Sub-Commitments), (vi) the
consent of the Administrative Agent (not to be unreasonably withheld or delayed)
shall be required in connection with any assignment to an Eligible Transferee
pursuant to clause (y) above, (vii) any assignment of all or any portion of the
Revolving Loan Commitment of any Lender (or, if the Revolving Loan Commitment
has terminated, any assignment which would include participations in outstanding
Letters of Credit and/or obligations to fund Mandatory Borrowings) shall require
the consent of the Swingline Lender and each Issuing Bank (which consent will
not be unreasonably withheld or delayed), (viii) at any time when no Specified
Default or Event of Default is in existence, the approval of the Corporation
shall be required (except with respect to assignments pursuant to clause
(x) above), which approval shall not be unreasonably withheld or delayed,
(ix) the Administrative Agent shall receive at the time of each such assignment,
from the assigning or assignee Lender, the payment of a non-refundable
assignment fee of $3,500, and (x) promptly after such assignment, the Borrowers
shall have received from the Administrative Agent notice of any such assignment
and of the identity, nationality and applicable lending office of any such
Eligible Transferee that is not a United States Person (as defined in
Section 7701(a)(30) of the Code), together with the copy of the Assignment and
Assumption Agreement relating thereto and, provided further, that such transfer
or assignment will not be effective until recorded by the Administrative Agent
on the Register pursuant to Section 13.15 hereof. To the extent of any
assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and related Obligations. At the time of each assignment pursuant to this
Section 13.04(b) to a Person which is not already a Lender hereunder and which
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the Corporation the U.S.
Internal Revenue Forms (and, if applicable a Section 4.04(b)(ii) Certificate)
described Section 4.04 (b). To the extent that an assignment of all or any
portion of a Lender’s Commitments and related outstanding Obligations pursuant
to Section 1.14 or this Section 13.04(b) would, at the time of such assignment,
result in increased costs under Section 1.11, 1.16(b), 2.06 or 4.04 in excess of
those being charged by the respective assigning Lender prior to such assignment,
then the Borrowers shall not be obligated to pay such excess increased costs
(although the Borrowers, in

-132-



--------------------------------------------------------------------------------



 




accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay the costs which are not in excess of those being charged by the
respective assigning Lender prior to such assignment and any subsequent
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee in support of its obligations
to such trustee and others. No pledge pursuant to this clause (c) shall release
the transferor Lender from any of its obligations hereunder.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in exercising any right, power or privilege hereunder
or under any other Credit Document and no course of dealing between any Borrower
or any other Credit Party and any Agent or any Lender shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which any Agent or any Lender would otherwise have.
No notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of any Agent or any Lender to any other or
further action in any circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of any Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of any such
payment) pro rata based upon their respective shares, if any, of the Obligations
with respect to which such payment was received.
          (b) Except to the extent that this Agreement provides for payments to
be allocated to the Lenders under a particular Tranche or with particular
Obligations, if any Lender (a “Benefitted Lender”) shall at any time receive any
payment of all or part of its Loans or the other Obligations owing to it, or
interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 10.05, or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of such other Lender’s Loans or the other Obligations owing to such
other Lender, or interest thereon, such Benefitted Lender shall purchase for
cash from the other Lender a participating interest in such portion of each such
other Lender’s Loans and/or other Obligations owing to each such other Lender,
or shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each of the Lenders; provided, however, that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefitted Lender,

-133-



--------------------------------------------------------------------------------



 



such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which (x) require differing payments to be
made with respect to the various Tranches of Loans or (y) prohibit payments in
respect of any Tranche of Loans.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP, consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrowers to the Lenders).
          (b) Notwithstanding anything to the contrary contained in clause
(a) of this Section 13.07, except as expressly otherwise provided herein, all
calculations determining the “Applicable Margins”, compliance with Section 9 and
the financial terms as used herein shall be made in accordance with GAAP.
          (c) All computations of interest, Facility Fees and other Fees
hereunder shall be made on the basis of a year of 360 days (or 365 or 366 days,
as the case may be, in the case of interest on Base Rate Loans and Canadian
Prime Rate Loans) for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest,
Facility Fees or other Fees are payable.
          (d) For purposes of the Interest Act (Canada), (i) whenever any
interest or fee under this Agreement is calculated using a rate based on a year
of 360 days or 365 days, as the case may be, the rate determined pursuant to
such calculation, when expressed as an annual rate, is equivalent to (x) the
applicable rate based on a year of 360 days or 365 days, as the case may be, (y)
multiplied by the actual number of days in the calendar year in which the period
for which such interest or fee is payable (or compounded) ends, and (z) divided
by 360 or 365, as the case may be; (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement; and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, IN THE CASE OF
OTHER CREDIT DOCUMENTS, AS SPECIFICALLY OTHERWISE PROVIDED THEREIN) AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH BORROWER HEREBY FURTHER IRREVOCABLY

-134-



--------------------------------------------------------------------------------



 



WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
BORROWER, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF
THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
BORROWER. EACH BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY BORROWER IN ANY OTHER JURISDICTION.
          (b) EACH BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Corporation and the
Administrative Agent.
          13.10 Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which each Borrower, each Agent and each of the
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office or, in the case of the Lenders, shall have given to the
Administrative Agent telephonic (confirmed in writing), written or telex notice
(actually received) at such office that the same has been signed and mailed to
it. The

-135-



--------------------------------------------------------------------------------



 




Administrative Agent shall give the Corporation and each Lender prompt written
notice of the occurrence of the Effective Date.
          13.11 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.12 Amendment or Waiver; etc. (a) Subject to the provisions of
following clauses (c), (d), (e) and (f), neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) with
Obligations being directly affected thereby, (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest (except in connection with a waiver of applicability of any
post-default increase in interest rates) or Fees thereon or reduce the principal
amount thereof (except to the extent repaid in cash) (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) or (b) shall not constitute a reduction in any rate of
interest or fees for purposes of this clause (i), so long as the primary purpose
of the respective amendments or modifications to the financial definitions was
not to reduce the interest or Fees payable hereunder), (ii) amend, modify or
waive any provision of this Section 13.12 (except for technical amendments with
respect to additional extensions of credit pursuant to this Agreement which
afford the protections set forth in the proviso below to such additional
extensions of credit), (iii) reduce the percentage specified in the definition
of Required Lenders (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Revolving Loan Commitments are included on the
Effective Date), (iv) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement (except that, with the
consent of the Required Lenders, the Corporation and any other Dollar Revolving
Loan Borrower may assign or transfer its rights hereunder in connection with a
merger or consolidation with or into another Person as contemplated by (and in
accordance with the requirements of) Section 9.02) or (v) release any DRLB
Guarantor from its Guaranty (unless such DLRB Guarantor ceases to be a Dollar
Revolving Loan Borrower in accordance with Section 13.12(d)) or, except in
accordance with the terms thereof, Sheraton from the Sheraton Guaranty (it being
understood, however, that the assumption by another Person of any DLRB
Guarantor’s or Sheraton’s obligations under the relevant Guaranty in connection
with a merger or consolidation of such DLRB Guarantor or Sheraton, as the case
may be, with such other Person as contemplated by (and in accordance with the
requirements of) Section 9.02 shall not be construed to be a release of such
DRLB Guarantor or Sheraton, as the case may be, from its Guaranty); provided
further, that, in addition to the consent of the Required Lenders required
above, no such change, waiver, discharge or termination shall (u) in the case of
any such change, waiver, discharge or termination to or of any Incremental
Revolving Loan Agreement, without the consent of each Lender (other than a
Defaulting Lender) party thereto, amend, modify, waive or terminate such
Incremental Revolving Loan Agreement, (v) increase the Commitments (or
Sub-Commitments) of any Lender over the amount thereof then in effect without
the consent of

-136-



--------------------------------------------------------------------------------



 



such Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Total Commitment shall not constitute an increase of the Commitment (or
Sub-Commitment) of any Lender, and that an increase in the available portion of
any Commitment (or sub-commitment) of any Lender shall not constitute an
increase of the Commitment (or Sub-Commitment) of such Lender), (w) without the
consent of each Issuing Bank, amend, modify or waive any provision of Section 2
or alter its rights or obligations with respect to Letters of Credit,
(x) without the consent of each Swingline Lender, alter its rights or
obligations with respect to Swingline Loans, or (y) without the consent of the
respective Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of such Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (vi), inclusive, of the first proviso to Section 13.12(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Corporation shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described below, to replace each
such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 1.14 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination, provided further, that in any event the Corporation shall not have
the right to replace a Lender solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 13.12(a).
          (c) At any time and from time to time after the Effective Date, one or
more Persons may become Alternate Currency Revolving Loan Borrowers in
accordance with the provisions of Section 6.04 and the definition of Alternate
Currency Revolving Loan Borrower contained herein. Upon the satisfaction of such
provisions, such Person shall constitute an Alternate Currency Revolving Loan
Borrower and a Borrower party to this Agreement, without any further actions
taken by any Persons. Furthermore, the Corporation may, at any time and from
time to time, by written notice to the Administrative Agent, remove any
Alternate Currency Revolving Loan Borrower as such an Alternate Currency
Revolving Loan Borrower on a prospective basis; provided that at the time of
such removal there are no outstanding Alternate Currency Revolving Loans owing
to such Alternate Currency Revolving Loan Borrower, and all other amounts then
due and payable by such Alternate Currency Revolving Loan Borrower have been
paid in full. Any removal of a Person as an Alternate Currency Revolving Loan
Borrower shall have no effect on any obligations of such Person as an Alternate
Currency Revolving Loan Borrower hereunder in respect of Obligations previously
incurred by it hereunder or with respect to any of the indemnities set forth
herein (including, without limitation, in Sections 1.11, 1.12, 1.16(b), 2.06,
4.04, 12.06 and 13.01), which shall survive the removal of such Person as an
Alternate Currency Revolving Loan Borrower.
          (d) At any time and from time to time after the Effective Date, one or
more Persons may become Dollar Revolving Loan Borrowers in accordance with the
provisions of Section 6.05 and the definition of Dollar Revolving Loan Borrower
contained herein. Upon the satisfaction of such provisions, such Person shall
constitute a Dollar Revolving Loan Borrower and a Borrower party to this
Agreement, without any further actions taken by any Persons.

-137-



--------------------------------------------------------------------------------



 



Furthermore, the Corporation may, at any time and from time to time, by written
notice to the Administrative Agent, remove any Dollar Revolving Loan Borrower
(other than itself) as a Dollar Revolving Loan Borrower on a prospective basis;
provided that at the time of such removal there are no outstanding Dollar
Revolving Loans owing to such Dollar Revolving Loan Borrower, and all other
amounts then due and payable by such Dollar Revolving Loan Borrower have been
paid in full. Any removal of a Person as a Dollar Revolving Loan Borrower shall
have no effect on any obligations of such Person as a Dollar Revolving Loan
Borrower hereunder in respect of Obligations previously incurred by it hereunder
or with respect to any of the indemnities set forth herein (including, without
limitation, in Sections 1.11, 1.12, 1.16(b), 2.06, 4.04, 12.06 and 13.01), which
shall survive the removal of such Person as a Dollar Revolving Loan Borrower;
provided, however, that, in the case of the removal of Starwood REIT as a Dollar
Revolving Loan Borrower as provided above at the time of the consummation of the
Host Transaction (and the repayment in full of all Dollar Revolving Loans, and
the payment of all accrued interest thereon, by Starwood REIT), Starwood REIT
shall be released and discharged from all of its Obligations under this
Agreement.
          (e) From time to time after the Effective Date, with the consent of
the Corporation and the Administrative Agent, any RL Lender may agree (in its
sole discretion) to re-allocate all or a portion of the Non-Alternate Currency
Revolving Loan Sub-Commitment of such RL Lender as an Alternate Currency
Revolving Loan Sub-Commitment of such RL Lender relating to a given Alternate
Currency Revolving Loan Sub-Tranche, in any such case pursuant to a written
agreement entered into, and executed by, the respective RL Lender, the
Administrative Agent, the Corporation and each other relevant Borrower in form
and substance satisfactory to such parties (each, an “Sub-Commitment
Re-Allocation Agreement”); provided that (x) the Non-Alternate Currency
Revolving Loan Sub-Commitment of the respective Lender shall be decreased by the
amount of any increase in an Alternate Currency Revolving Loan Sub-Commitment
effected pursuant to the respective Sub-Commitment Re-Allocation Agreement,
(y) arrangements satisfactory to the Administrative Agent shall be made so that,
after giving effect to the adjustment to the respective Lender’s Alternate
Currency Revolving Loan Sub-Commitment, such Lender participates in all then
outstanding extensions of credit on the same basis as it would otherwise have so
participated if it had originally had Alternate Currency Revolving Loan
Sub-Commitments and a related Non-Alternate Currency Revolving Loan
Sub-Commitment as same will be in effect after giving effect to the changes
contemplated by this clause (e) (including arrangements of the type described in
the second sentence of Section 13.12(f) below) and (z) without the prior written
consent of the Required Lenders, no increase to any Alternate Currency Revolving
Loan Sub-Commitment of any Lender relating to a given Alternate Currency
Revolving Loan Sub-Tranche shall be made pursuant to this clause (e) if,
immediately after giving effect thereto, (1) the aggregate amount of Alternate
Currency Revolving Loan Sub-Commitments of all RL Lenders relating to such
Alternate Currency Revolving Loan Sub-Tranche would exceed the relevant
Alternate Currency Revolving Loan Sub-Commitment Sub-Limit for such Alternate
Currency Revolving Loan Sub-Tranche or (2) the Total Alternate Currency
Revolving Loan Sub-Commitment would exceed the lesser of (I) $1,225,000,000 and
(II) the Total Revolving Loan Commitment as then in effect.
          (f) From time to time after the Effective Date, if one or more
Alternate Currency RL Lenders desires to reduce the amount of its Alternate
Currency Revolving Loan Sub-Commitment with respect to one or more Alternate
Currencies, then the respective Alternate

-138-



--------------------------------------------------------------------------------



 



Currency RL Lender shall provide 30 days’ prior written notice thereof to the
Corporation and the Administrative Agent, specifying the relevant Alternate
Currency Revolving Loan Sub-Commitment to be so reduced and the amount of such
reduction; provided however, that no more than one such notice may be delivered
by any Alternate Currency RL Lender in any 3 month period. Any such reduction to
an Alternate Currency Revolving Loan Sub-Commitment of any Alternate Currency RL
Lender shall be effective on the 30th day following delivery of the foregoing
notice (or, if such 30th day is not a Business Day, the next succeeding Business
Day after such 30th day), with the following to occur concurrently therewith:
(i) the Non-Alternate Currency Revolving Loan Sub-Commitment of the respective
Lender shall be increased by the amount of the reduction to the Alternate
Currency Revolving Loan Sub-Commitment of such Lender, (ii) the relevant
Borrowers shall, in coordination with the Administrative Agent, (x) repay
outstanding Dollar Revolving Loans and/or Alternate Currency Revolving Loans in
a given Alternate Currency of certain of the RL Lenders, and incur additional
Dollar Revolving Loans and/or Alternate Currency Revolving Loans in a given
Alternate Currency from certain other RL Lenders (including the Incremental RL
Lenders) or (y) take such other actions as may be required by the Administrative
Agent (including by requiring new Dollar Revolving Loans or Alternate Currency
Revolving Loans in a given Alternate Currency to be incurred and added to then
outstanding Borrowings of the respective such Loans, even though as a result
thereof such new Loans (to the extent required to be maintained as Euro Rate
Loans) may have a shorter Interest Period than the then outstanding Borrowings
of the respective such Loans), in each case to the extent necessary so that
(I) all of the RL Lenders effectively participate in each outstanding Borrowing
of Dollar Revolving Loans pro rata on the basis of their Dollar Percentages
(determined after giving effect to the decrease in the Alternate Currency
Revolving Loan Commitment or Commitments of such Lender (and the increase in the
Non-Alternate Currency Revolving Loan Sub-Commitment of such Lender) pursuant to
this Section 13.12(f)) and (II) all Alternate Currency RL Lenders with an
Alternate Currency Revolving Loan Sub-Commitment in a given Alternate Currency
effectively participate in each outstanding Borrowing of Alternate Currency
Revolving Loans in such Alternate Currency pro rata on the basis of their
Alternate Currency RL Percentages as the same relate to such Alternate Currency
(determined after giving effect to the decrease in the Alternate Currency
Revolving Loan Commitment or Commitments of such Lender (and the increase in the
Non-Alternate Currency Revolving Loan Sub-Commitment of such Lender) pursuant to
this Section 13.12(f)), (iii) the Corporation shall pay to the respective RL
Lenders any costs of the type referred to in Section 1.12 in connection with any
repayment and/or Borrowing required pursuant to preceding clause (ii) and
(iv) to the extent Dollar Revolving Loans or Alternate Currency Revolving Loans
in a given Alternate Currency are to be so incurred or added to the then
outstanding Borrowings of the respective such Loans which are maintained as Euro
Rate Loans, the Lenders that have made such Loans shall be entitled to receive
from the Borrowers such amounts, as reasonably determined by the respective
Lenders, to compensate them for funding the various Revolving Loans during an
existing Interest Period (rather than at the beginning of the respective
Interest Period, based upon rates then applicable thereto). All determinations
by any Lender pursuant to clause (iv) of the immediately preceding sentence
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.
          (g) Notwithstanding anything to the contrary contained in clauses
(a) through (f) above of this Section 13.12, (i) the Corporation, any other
relevant Borrower, the Administrative Agent and each Incremental RL Lender may,
in accordance with the provisions

-139-



--------------------------------------------------------------------------------



 




of Section 1.19, enter into an Incremental Revolving Loan Commitment Agreement,
provided that after the execution and delivery by the Corporation, any other
relevant Borrower, the Administrative Agent and each such Incremental RL Lender
of such Incremental Revolving Loan Commitment Agreement, such Incremental
Revolving Loan Commitment Agreement may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12 and (ii) the Corporation, any other relevant Borrower, the
Administrative Agent and any Alternate Currency RL Lender may, in accordance
with the provisions of Section 13.12(e), enter into a Sub-Commitment
Re-Allocation Agreement, provided that after the execution and delivery thereof,
such Sub-Commitment Re-Allocation Agreement may thereafter only be modified in
accordance with the requirements of clause (a) through (f) above of this
Section 13.12.
          13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.11, 1.12, 1.16(b), 2.06, 4.04, 12.06 and 13.01 shall
survive the execution, delivery and termination of this Agreement, the Notes and
the other Credit Documents and the making and repayment of the Obligations (it
being understood and agreed that all such indemnities shall also survive as to
any Lender that has assigned all of its obligations hereunder pursuant to
Section 13.04(b) with respect to the period of time in which such Lender was a
“Lender” hereunder).
          13.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.11, 1.12, 1.16(b), 2.06 or
4.04 in excess of those being charged by the respective Lender prior to such
transfer, then the Borrowers shall not be obligated to pay such excess increased
costs (although the Borrowers, in accordance with and pursuant to the other
provisions of this Agreement, shall be obligated to pay the costs which would
apply in the absence of such designation and any subsequent increased costs of
the type described above resulting from changes after the date of the respective
transfer).
          13.15 Register. Each Borrower hereby designates the Administrative
Agent to serve as such Borrower’s agent, solely for purposes of this
Section 13.15, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the respective Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of

-140-



--------------------------------------------------------------------------------



 




assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note, if
any, evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall, if requested, be issued to the assigning or
transferor Lender and/or the new Lender. The registration of any provision of
Incremental Revolving Loan Commitments pursuant to Section 1.19 shall be
recorded by the Administrative Agent on the Register only upon the acceptance of
the Administrative Agent of a properly executed and delivered Incremental
Revolving Loan Commitment Agreement. Coincident with the delivery of such
Incremental Revolving Loan Commitment Agreement for acceptance and registration
of the provision of an Incremental Revolving Loan Commitment, or as soon
thereafter as practicable, new Revolving Notes shall be issued to the respective
Incremental RL Lender at the request of such Incremental RL Lender. Each
Borrower jointly and severally agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15.
          13.16 Judgment Currency. (a) The Credit Parties’ obligations hereunder
and under the other Credit Documents to make payments in the respective
Applicable Currency (the “Obligation Currency”) shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any currency other than the Obligation Currency, except to the
extent that such tender or recovery results in the effective receipt by the
Administrative Agent or the respective Lender of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent or such
Lender under this Agreement or the other Credit Documents. If for the purpose of
obtaining or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than the Obligation Currency (such other currency being hereinafter referred to
as the “Judgment Currency”) an amount due in the Obligation Currency, the
conversion shall be made, at the Alternate Currency Equivalent or the Dollar
Equivalent thereof, as the case may be, and, in the case of other currencies,
the rate of exchange (as quoted by the Administrative Agent or if the
Administrative Agent does not quote a rate of exchange on such currency, by a
known dealer in such currency designated by the Administrative Agent)
determined, in each case, as of the day on which the judgment is given (such
Business Day being hereinafter referred to as the “Judgment Currency Conversion
Date”).
          (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.
          (c) For purposes of determining the Alternate Currency Equivalent or
the Dollar Equivalent or any other rate of exchange for this Section, such
amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

-141-



--------------------------------------------------------------------------------



 



          13.17 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.17, each Lender agrees that it will use its reasonable best
efforts not to disclose without the prior consent of the Corporation (other than
to its employees, officers, directors, auditors, advisors or counsel or to
another Lender if the Lender or such Lender’s holding or parent company in its
sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.17 to the same extent as such Lender) any information with respect to
the Corporation or any of its Subsidiaries which is now or in the future
furnished pursuant to this Agreement or any other Credit Document, provided that
any Lender may disclose any such information (a) as has become generally
available to the public other than by virtue of a breach of this Section by such
Lender, (b) to the extent such information was legally in possession of such
Lender prior to its receipt from or on behalf of the Corporation or any of its
Subsidiaries and was from a source not known to such Lender to be (x) bound by a
confidentiality agreement with the Corporation or (y) otherwise prohibited from
transmitting such information to such Lender by a contractual, legal or
fiduciary obligation, (c) such information becomes available to such Lender from
a source other than the Corporation or any of its Subsidiaries and such source
is not known to such Lender to be (x) bound by a confidentiality agreement with
the Corporation or (y) otherwise prohibited from transmitting such information
to such Lender by a contractual, legal or fiduciary obligation, (d) as may be
required or reasonably appropriate in any report, statement or testimony
submitted to, or in response to a request from, any municipal, state or Federal
governmental or regulatory body having or claiming to have jurisdiction over
such Lender or to the Federal Reserve Board, the Federal Deposit Insurance
Corporation, the NAIC or similar organizations (whether in the United States or
elsewhere) or their successors, (e) as may be required or reasonably appropriate
in response to any summons or subpoena or in connection with any litigation,
(f) in order to comply with any Requirement of Law applicable to such Lender,
(g) to any Agent or any other Lender, (h) to any direct or indirect contractual
counterparties in swap agreements or such contractual counterparties’
professional advisors; provided that such contractual counterparty or
professional advisor to such contractual counterparty agrees in writing to keep
such information confidential to the same extent required of the Lenders
thereunder, and (i) to any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Notes
or Commitments or any interest therein by such Lender, provided that such
prospective transferee shall have agreed to be subject to the provisions of this
Section 13.17(a).
          (b) Each of the Borrowers hereby acknowledge and agree that each
Lender may, in connection with the Transaction or the participation of such
Lender pursuant to this Agreement and the other Credit Documents, share with any
of its affiliates any information related to the Corporation or any of its
Subsidiaries (including, without limitation, any nonpublic customer information
regarding the creditworthiness of the Corporation and its Subsidiaries, provided
such Persons shall be subject to the provisions of this Section 13.17 to the
same extent as such Lender).
          13.18 Patriot Act Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”) hereby
notifies each Borrower that pursuant to the requirements of the Act, it is
required to obtain, verify and record information that identifies each Borrower
and the other Credit Parties and other information that

-142-



--------------------------------------------------------------------------------



 




will allow such Lender to identify each Borrower and the other Credit Parties in
accordance with the Act.
          13.19 Post-Closing Matters Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that Foreign Subsidiaries of the Corporation (other than
Starwood Canada) which are obligees with respect to Intercompany Debt shall not
be required to execute and deliver the Subordination Agreement as otherwise
required by Section 5.06(b) until the date occurring 45 days after the Initial
Borrowing Date (or such later date as may be agreed to by the Administrative
Agent in its sole discretion). All provisions of this Credit Agreement and the
other Credit Documents (including, without limitation, all conditions precedent,
representations, warranties, covenants, events of default and other agreements
herein and therein) shall be deemed modified to the extent necessary to effect
the foregoing (and to permit the taking of the actions described above within
the time period required above, rather than as otherwise provided in the Credit
Documents); provided that to the extent any representation and warranty would
not be true because the foregoing actions were not taken on the Initial
Borrowing Date, the respective representation and warranty shall be required to
be true and correct in all material respects at the time the respective action
is taken (or was required to be taken) in accordance with the foregoing
provisions of this Section 13.19. The acceptance of the benefits of each Credit
Event shall constitute a covenant and agreement by each Credit Agreement Party
to each of the Lenders that the actions required pursuant to this Section 13.19
will be, or have been, taken within the relevant time period referred to above
in this Section 13.19 and that, at such time, all representations and warranties
contained in this Credit Agreement and the other Credit Documents shall then be
true and correct without any modification pursuant to this Section 13.19. The
parties hereto acknowledge and agree that the failure to take any of the actions
required above, within the relevant time period required above, shall give rise
to an immediate Event of Default pursuant to this Agreement.
          SECTION 14. DRL Borrower Guaranty.
          14.01 The Guaranty. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and to induce the Lenders or any of
their respective Affiliates to enter into Interest Rate Protection Agreements or
Other Hedging Agreements, and in recognition of the direct benefits to be
received by each DRLB Guarantor from the proceeds of the Loans, the issuance of
the Letters of Credit and the entering into of Interest Rate Protection
Agreements or Other Hedging Agreements, each DRLB Guarantor hereby agrees with
the Lenders as follows: each DRLB Guarantor hereby unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of its Relevant Guaranteed Obligations to the Guaranteed Creditors.
If any or all of the Relevant Guaranteed Obligations of any DRLB Guarantor to
the Guaranteed Creditors becomes due and payable hereunder, each DRLB Guarantor
unconditionally promises to pay such indebtedness to the Guaranteed Creditors,
or order, on demand, together with any and all expenses which may be incurred by
the Guaranteed Creditors in collecting any of the Relevant Guaranteed
Obligations. This DRL Borrower Guaranty is a guaranty of payment and not of
collection. This DRL Borrower Guaranty is a continuing one and all liabilities
to which it applies or may apply under the terms hereof shall be conclusively
presumed to have been created in reliance hereon. If claim is ever made upon any

-143-



--------------------------------------------------------------------------------



 




Guaranteed Creditor for repayment or recovery of any amount or amounts received
in payment or on account of any of the Relevant Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including any Relevant Guaranteed Party), then and in such event the respective
DRLB Guarantor agrees that any such judgment, decree, order, settlement or
compromise shall be binding upon such DRLB Guarantor, notwithstanding any
revocation of this DRL Borrower Guaranty or any other instrument evidencing any
liability of any Relevant Guaranteed Party, and each DRLB Guarantor shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.
          14.02 Bankruptcy. Additionally, each DRLB Guarantor unconditionally
and irrevocably guarantees the payment of any and all of the Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Relevant Guaranteed Party upon the occurrence of any of the events specified in
Section 10.05, and unconditionally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.
          14.03 Nature of Liability. The liability of each DRLB Guarantor
hereunder is exclusive and independent of any guaranty of the Relevant
Guaranteed Obligations whether executed by such DRLB Guarantor, any other
guarantor or by any other party, and the liability of each DRLB Guarantor
hereunder is not affected or impaired by (a) any direction as to application of
payment by any Relevant Guaranteed Party or any other party, or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Relevant Guaranteed Obligations, or (c) any payment
on or in reduction of any such other guaranty or undertaking, or (d) any
dissolution, termination or increase, decrease or change in personnel by any
Relevant Guaranteed Party, or (e) any payment made to the Guaranteed Creditors
on the Relevant Guaranteed Obligations which any such Guaranteed Creditor repays
to any Relevant Guaranteed Party pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each DRLB Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, or (f) any action or
inaction of the type described in Section 14.05, or (g) the lack of validity or
enforceability of any Credit Document or any other instrument relating thereto.
          14.04 Independent Obligation. No invalidity, irregularity or
unenforceability of all or any part of the Relevant Guaranteed Obligations shall
affect, impair or be a defense to this DRL Borrower Guaranty, and this DRL
Borrower Guaranty shall be primary, absolute and unconditional notwithstanding
the occurrence of any event or the existence of any other circumstances which
might constitute a legal or equitable discharge of, or a defense available to, a
surety or guarantor except indefeasible payment in full in cash of the Relevant
Guaranteed Obligations. The obligations of each DRLB Guarantor hereunder are
independent of the obligations of any Relevant Guaranteed Party, any other
guarantor or any other party and a separate action or actions may be brought and
prosecuted against any DRLB Guarantor whether or not action is brought against
any Relevant Guaranteed Party, any other guarantor or any other party and
whether or not any Relevant Guaranteed Party, any other guarantor or any other
party

-144-



--------------------------------------------------------------------------------



 




be joined in any such action or actions. Each DRLB Guarantor waives, to the full
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by any Relevant
Guaranteed Party or other circumstance that operates to toll any statute of
limitations as to such Relevant Guaranteed Party shall operate to toll the
statute of limitations as to the relevant DRLB Guarantor.
          14.05 Authorization. Each DRLB Guarantor authorizes the Guaranteed
Creditors without notice or demand (except as shall be required by applicable
statute and cannot be waived), and without affecting or impairing its liability
hereunder, from time to time to:
     (a) change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Relevant Guaranteed Obligations (including any increase or decrease in the rate
of interest thereon), any security therefor, or any liability incurred directly
or indirectly in respect thereof, and this DRLB Guarantor Guaranty shall apply
to the Relevant Guaranteed Obligations as so changed, extended, renewed,
increased or altered;
     (b) take and hold security for the payment of the Relevant Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Relevant
Guaranteed Obligations or any liabilities (including any of those hereunder)
incurred directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;
     (c) exercise or refrain from exercising any rights against any Relevant
Guaranteed Party or others or otherwise act or refrain from acting;
     (d) release or substitute any one or more endorsers, guarantors, any
Relevant Guaranteed Party or other obligors;
     (e) settle or compromise any of the Relevant Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Relevant Guaranteed Party to their respective creditors other
than the Guaranteed Creditors;
     (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Relevant Guaranteed Party to the Guaranteed
Creditors regardless of what liability or liabilities of such Relevant
Guaranteed Party remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
Other Hedging Agreement or any of such other instruments or agreements; and/or

-145-



--------------------------------------------------------------------------------



 



     (h) take any other action that would, under otherwise applicable principles
of common law, give rise to a legal or equitable discharge of, or a defense
available to, such DRLB Guarantor from its liabilities under this DRL Borrower
Guaranty.
          14.06 Reliance. It is not necessary for the Guaranteed Creditors to
inquire into the capacity or powers of any Relevant Guaranteed Party or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Relevant Guaranteed Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.
          14.07 Subordination. Any of the indebtedness of any Relevant
Guaranteed Party now or hereafter owing to any DRLB Guarantor is hereby
subordinated to the Relevant Guaranteed Obligations of such Relevant Guaranteed
Party owing to the Guaranteed Creditors; and if the Administrative Agent so
requests at a time when an Event of Default exists, all such indebtedness of
such Relevant Guaranteed Party to such DRLB Guarantor shall be collected,
enforced and received by such DRLB Guarantor in trust for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Relevant Guaranteed Obligations of
such Relevant Guaranteed Party to the Guaranteed Creditors, but without
affecting or impairing in any manner the liability of any DRLB Guarantor under
the other provisions of this DRL Borrower Guaranty. Prior to the transfer by any
DRLB Guarantor of any note or negotiable instrument evidencing any of the
indebtedness of any Relevant Guaranteed Party to such DRLB Guarantor, such DRLB
Guarantor shall mark such note or negotiable instrument with a legend that the
same is subject to this subordination. Without limiting the generality of the
foregoing, each DRLB Guarantor hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation which it may at any time otherwise
have as a result of this DRL Borrower Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code or otherwise) until all Relevant Guaranteed
Obligations have been irrevocably paid in full in cash.
          14.08 Waiver. (a) Each DRLB Guarantor waives any right (except as
shall be required by applicable statute and cannot be waived) to require any
Guaranteed Creditor to (i) proceed against any other Relevant Guaranteed Party,
any other guarantor or any other party, (ii) proceed against or exhaust any
security held from any Relevant Guaranteed Party, any other guarantor or any
other party or (iii) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever. Each DRLB Guarantor waives any defense based on or arising out of
any defense of any Relevant Guaranteed Party, any other guarantor or any other
party, other than indefeasible payment in full in cash of the Relevant
Guaranteed Obligations, based on or arising out of the disability of any
Relevant Guaranteed Party, any other guarantor or any other party, or the
unenforceability of the Relevant Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any Relevant
Guaranteed Party other than indefeasible payment in full in cash of the Relevant
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Relevant Guaranteed Party or any other
party, or any security, without affecting or impairing in any way the liability
of any DRLB Guarantor hereunder except to the extent the Relevant Guaranteed
Obligations have been indefeasibly paid in full in cash. Each DRLB Guarantor

-146-



--------------------------------------------------------------------------------



 




waives any defense arising out of any such election by the Guaranteed Creditors,
even though such election operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of such DRLB Guarantor
against any Relevant Guaranteed Party or any other party or any security.
          (b) Each DRLB Guarantor waives all presentments, demands for
performance, protests and notices, including, without limitation, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of this DRL Borrower Guaranty, and notices of the existence, creation or
incurring of new or additional Relevant Guaranteed Obligations. Each DRLB
Guarantor assumes all responsibility for being and keeping itself informed of
each Relevant Guaranteed Party’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Relevant
Guaranteed Obligations and the nature, scope and extent of the risks which such
DRLB Guarantor assumes and incurs hereunder, and agrees that the Guaranteed
Creditors shall have no duty to advise any DRLB Guarantor of information known
to them regarding such circumstances or risks.
          (c) Until such time as the Relevant Guaranteed Obligations have been
paid in full in cash, each DRLB Guarantor hereby waives all rights of
subrogation which it may at any time otherwise have as a result of this DRL
Borrower Guaranty (whether contractual, under Section 509 of the Bankruptcy
Code, or otherwise) to the claims of the Guaranteed Creditors against any
Relevant Guaranteed Party or any other guarantor of the Relevant Guaranteed
Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Relevant Guaranteed Party or
any other guarantor which it may at any time otherwise have as a result of this
DRL Borrower Guaranty.
          (d) Each DRLB Guarantor warrants and agrees that each of the waivers
set forth above is made with full knowledge of its significance and consequences
and that if any of such waivers are determined to be contrary to any applicable
law or public policy, such waivers shall be effective only to the maximum extent
permitted by law.
          14.09 Payments. All payments made by a DRLB Guarantor pursuant to this
Section 14 shall be made in the respective Applicable Currency in which the
Relevant Guaranteed Obligations are then due and payable (giving effect, in the
circumstances contemplated by Section 1.17, to any conversion occurring pursuant
thereto). All payments made by a DRLB Guarantor pursuant to this Section 14 will
be made without setoff, counterclaim or other defense, and shall be subject to
the provisions of Sections 4.03, 4.04 and 13.16.
          14.10 Consent to Additional Obligations. Each DLRB Guarantor hereby
acknowledges and agrees that (i) pursuant to the terms of the Credit Agreement
various Dollar Revolving Loan Borrowers and Alternate Currency Revolving Loan
Borrowers may become party to the Credit Agreement from time to time and incur
Loans and other Obligations thereunder and (ii) all Obligations of each Dollar
Revolving Loan Borrower and each Alternate Currency Revolving Loan Borrower
under the Credit Agreement shall be fully guaranteed hereunder (and constitute
Relevant Guaranteed Obligations of such DLRB Guarantor) and no consent of such
DLRB Guarantor shall be required to effect the same.

-147-



--------------------------------------------------------------------------------



 



          14.11 Fraudulent Conveyance Limitation. Each DLRB Guarantor (other
than the Corporation) hereby confirms that it is its intention that this DRL
Borrower Guaranty not constitute a fraudulent transfer or conveyance for
purposes of any bankruptcy, insolvency or similar law, the Uniform Fraudulent
Conveyance Act or any similar Federal, state or foreign law. To effectuate the
foregoing intention, each DLRB Guarantor (other than the Corporation) hereby
irrevocably agrees that its Relevant Guaranteed Obligations shall be limited to
the maximum amount as will, after giving effect to such maximum amount and all
other (contingent or otherwise) liabilities of such DLRB Guarantor that are
relevant under such laws, result in its Relevant Guaranteed Obligations in
respect of such maximum amount not constituting a fraudulent transfer or
conveyance; it being understood that in no event shall the Relevant Guaranteed
Obligations of the Corporation be limited pursuant to the provisions of this
Section 14.10 as the Corporation is the direct or indirect parent of each of the
other DRLB Guarantors and, accordingly, is obtaining direct benefits from all
extensions of credit to the DLRB Guarantors. Any limitation on the Relevant
Guaranteed Obligations of any DLRB Guarantor resulting from the application of
the provisions of this Section 14.10 shall have no effect on the Relevant
Guaranteed Obligations of any other DLRB Guarantor or the Obligations of any
other Credit Party (under its Guaranty), which (in each case) shall be
determined as if there were no such limitation, to the maximum extent permitted
by applicable law.

-148-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

           
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,
as a Borrower and Guarantor
      By:   /s/ Jeff S. Drew         Name:   Jeff S. Drew        Title:   Senior
Vice President & Treasurer       
STARWOOD HOTELS & RESORTS, a Maryland real estate investment trust, as a
Borrower
      By:   /s/ Jeff S. Drew         Name:   Jeff S. Drew        Title:   Vice
President & Treasurer        STARWOOD CANADA CORP., as a Borrower
      By:   /s/ Jeff S. Drew         Name:   Jeff S. Drew        Title:  
Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK AG NEW YORK BRANCH,
     Individually and as Administrative Agent
      By:   /s/ George R. Reynolds         Name:   George R. Reynolds       
Title:   Vice President              By:   /s/ Brenda Casey         Name:  
Brenda Casey        Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A.,
     Individually and as Syndication Agent
      By:   /s/ Donald S. Shokrian         Name:   Donald S. Shokrian       
Title:   Managing Director   

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE,
     Individually and as a Syndication Agent
      By:   /s/ Michael P. Sassos         Name:   Michael P. Sassos       
Title:   Director   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A.,
     Individually and as a Documentation Agent
      By:   /s/ Roger C. Davis         Name:   Roger C. Davis        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CALYON NEW YORK BRANCH,
     Individually and as a Documentation Agent
      By:   /s/ Jan Hazoiton         Name:   Jan Hazoiton        Title:  
Director              By:   /s/ Joseph A. Asciolla         Name:   Joseph A.
Asciolla        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  The Bank of Nova Scotia    

                  By:   /s/ Rob Boese         Name:   Rob Boese        Title:  
Managing Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Citicorp North America, Inc.    

                  By:   /s/ Malav Kakad         Name:   Malav Kakad       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  The Royal Bank of Scotland, plc    

                  By:   /s/ Timothy J. McNaught         Name:   Timothy J.
McNaught        Title:   Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Mizuho Corporate Bank, Ltd.    

                  By:   /s/ Raymond Ventura         Name:   Raymond Ventura     
  Title:   Deputy General Manager   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  BARCLAYS BANK PLC    

                  By:   /s/ Alison A. McGuigan         Name:   Alison A.
McGuigan        Title:   Associate Director   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

     
 
  NAME OF INSTITUTION:
 
   
 
  BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

                  By:   /s/ Giampaolo Consigliere         Name:   Giampaolo
Consigliere        Title:   Vice President Global Trade Finance     

                  By:   /s/ Hector O. Villegas         Name:   Hector O.
Villegas        Title:   Vice President Global Corporate Banking   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  HSBC BANK USA, NATIONAL ASSOCIATION    

                  By:   /s/ James P. Kelly         Name:   James P. Kelly       
Title:   Senior Vice President     



 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Sovereign Bank    

                  By:   /s/ T. Gregory Donohue         Name:   T. Gregory
Donohue        Title:   Senior Vice President     



 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  UNICREDITO ITALIANO    

                  By:   /s/ Maurizio Brentegani         Name:   Maurizio
Brentegani        Title:   SVP & General Manager     

                  By:   /s/ Charles Michael         Name:   Charles Michael     
  Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  THE BANK OF TOKYO-MITSUBISHI UFJ. LTD., NEW YORK BRANCH    

                  By:   /s/ Cosmas Bonaparte         Name:   Cosmas Bonaparte   
    Title:   Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  BANK OF HAWAII    

                  By:   /s/ Andrew Chang         Name:   Andrew Chang       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  FIRST HAWAIIAN BANK    

                  By:   /s/ Charles L. Jenkins         Name:   Charles L.
Jenkins        Title:   Senior Vice President, Manager   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  BANK OF MONTREAL    

                  By:   /s/ Virginia Neale         Name:   Virginia Neale       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  SANPAOLO IMI S.p.A.    

                  By:   /s/ Cathy R. Lesse         Name:   Cathy R. Lesse       
Title:   Vice President     

                  By:   /s/ Renato Carducci         Name:   Renato Carducci     
  Title:   General Manager   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  BANCA INTESA    

                  By:   /s/ John J. Michalisin         Name:   John J.
Michalisin        Title:   First Vice President     

                  By:   /s/ Anthony F. Giobbi         Name:   Anthony F. Giobbi 
      Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Banca Nazionale del Lavoro SpA, New York Branch    

                  By:   /s/ Francesco Ingargiola         Name:   Francesco
Ingargiola        Title:   Relationship Manager     

                  By:   /s/ Francesco Di Mario         Name:   Francesco Di
Mario        Title:   Senior Manager     



 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  BANK HAPOALIM B.M    

                  By:   /s/ Marc Bosc         Name:   Marc Bosc        Title:  
Vice President     

                  By:   /s/ Lenroy Hackett         Name:   Lenroy Hackett       
Title:   First Vice President   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Hua Nan Commercial Bank, LTD. New York Agency    

                  By:   /s/ Daniel Huang         Name:   Daniel Huang       
Title:   General Manager   

 



--------------------------------------------------------------------------------



 



         

SIGNATURE PAGE TO THE CREDIT AGREEMENT, DATED AS OF FEBRUARY 10, 2006, AMONG
STARWOOD HOTELS & RESORTS WORLDWIDE, INC., STARWOOD HOTELS & RESORTS, CERTAIN
ADDITIONAL DOLLAR REVOLVING LOAN BORROWERS, CERTAIN ADDITIONAL ALTERNATE
CURRENCY REVOLVING LOAN BORROWERS, THE LENDERS FROM TIME TO TIME PARTY THERETO
AND DEUTSCHE BANK AG NEW YORK BRANCH, AS ADMINISTRATIVE AGENT

         
 
  NAME OF INSTITUTION:    
 
       
 
  Bank of Communications, New York Branch    

                  By:   /s/ Yuning Liu         Name:   Yuning Liu       
Title:   Deputy General Manager     

 